 


117 HR 4037 IH: Trade Preferences and American Manufacturing Competitiveness Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 4037 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2021 
Mr. Brady (for himself, Mr. Buchanan, Mr. Nunes, Mr. Rice of South Carolina, Mr. LaHood, Mr. Arrington, Mr. Ferguson, Mr. Estes, Mrs. Miller of West Virginia, Mr. Smith of Nebraska, Mr. Kelly of Pennsylvania, Mr. Schweikert, Mrs. Walorski, Mr. Wenstrup, Mr. Smucker, Mr. Smith of Missouri, Mr. Reed, and Mr. Hern) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Trade Act of 1974 to extend and modify the eligibility requirements for the Generalized System of Preferences, to amend the Harmonized Tariff Schedule of the United States to modify temporarily certain rates of duty, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Trade Preferences and American Manufacturing Competitiveness Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Reauthorization and Reform of Generalized System of Preferences 
Sec. 10001. Modification of eligibility criteria for beneficiary developing countries. 
Sec. 10002. Supplemental reviews and reporting. 
Sec. 10003. Extension of Generalized System of Preferences. 
Title II—Temporary Duty Suspensions and Reductions 
Sec. 20001. Reference. 
Subtitle A—New Duty Suspensions and Reductions 
Sec. 21001.  Shelled pine nuts. 
Sec. 21002.  Licorice extract. 
Sec. 21003.  Refined Carrageenan. 
Sec. 21004.  Irish dairy chocolate crumb. 
Sec. 21005.  Pepperoncini, preserved in vinegar. 
Sec. 21006.  Coconut water in PET bottles. 
Sec. 21007.  9,11-Octadecadienoic acid. 
Sec. 21008.  Liquid galacto-oligosaccharides. 
Sec. 21009.  Beverage containing coconut water. 
Sec. 21010.  Animal feed additive containing guanidinoacetic acid. 
Sec. 21011.  Tungsten concentrate. 
Sec. 21012.  Piperylene. 
Sec. 21013.  Normal paraffin M (alkanes C10–C14). 
Sec. 21014.  Neodymium (Nd) metal. 
Sec. 21015.  Praseodymium (Pr) metal. 
Sec. 21016. Heavy rare earth metals, dysprosium (Dy) metal and terbium (Tb) metal. 
Sec. 21017.  Scandium crystal. 
Sec. 21018.  Hexafluorotitanic acid. 
Sec. 21019.  Silica gel cat litter with tray. 
Sec. 21020. Dioxosilane spherical particles (mean particle size 0.046–0.054 mm). 
Sec. 21021.  Silica gel cat litter. 
Sec. 21022.  Sulfuryl dichloride. 
Sec. 21023.  FS-10D acicular electroconductive tin oxide. 
Sec. 21024.  Certain potassium fluoride. 
Sec. 21025.  Other potassium fluoride. 
Sec. 21026.  LiPF6. 
Sec. 21027.  LiPO2F2. 
Sec. 21028.  Ammonium fluoroborate. 
Sec. 21029.  Sodium tetrafluoroborate. 
Sec. 21030.  Ferric chloride. 
Sec. 21031.  Ferrous chloride. 
Sec. 21032.  Cupric chloride dihydrate. 
Sec. 21033.  Copper chloride anhydrous. 
Sec. 21034.  Manganese chloride anhydrous. 
Sec. 21035.  Manganese chloride tetrahydrate. 
Sec. 21036.  Reducing agent. 
Sec. 21037.  Manganese carbonate. 
Sec. 21038.  Potassium tetraborate. 
Sec. 21039.  Potassium pentaborate. 
Sec. 21040.  Ammonium thiocyanate. 
Sec. 21041.  Modified amine complex of boron trifluoride. 
Sec. 21042.  Trichlorosilane. 
Sec. 21043.  1,3-Dichloropropene. 
Sec. 21044.  Hexafluoroisobutylene (HFIB). 
Sec. 21045.  1,1,1,2,2,3,3,4,4,5,5,6,6-Tridecafluoro-8-iodooctane. 
Sec. 21046.  Ethyl benzyl chloride. 
Sec. 21047.  Perfluoroalkyl sulfonate. 
Sec. 21048.  D-Mannitol. 
Sec. 21049.  3,3,4,4,5,5,6,6,7,7,8,8,8-Tridecafluorooctan-1-ol. 
Sec. 21050.  Phenyl isopropanol. 
Sec. 21051.  Hydroxytyrosol. 
Sec. 21052.  1,6-Dihydroxynaphthalene. 
Sec. 21053.  Antioxidant for plastics and rubber. 
Sec. 21054.  Toluhydroquinone (THQ). 
Sec. 21055.  1,1,1-Tris(4-hydroxyphenyl)ethane. 
Sec. 21056.  mPEG6-mesylate. 
Sec. 21057.  Monoethylene glycol dimethyl ether. 
Sec. 21058.  Diethylene glycol dimethyl ether. 
Sec. 21059.  Diethylene glycol dibutyl ether. 
Sec. 21060.  Tetraethylene glycol dimethyl ether. 
Sec. 21061.  Glycol diether. 
Sec. 21062.  Diglycidyl resorcinol ether. 
Sec. 21063.  Allyl glycidyl ether. 
Sec. 21064.  Vinylcyclohexane monoxide. 
Sec. 21065.  Technical grade of butyl glycidyl ether. 
Sec. 21066.  Aliphatic glycidyl ether. 
Sec. 21067.  Diglycidyl ether of 1,4-butanediol. 
Sec. 21068.  Technical grade of the glycidyl ether of cyclohexane dimethanol. 
Sec. 21069.  Glycidyl ester of neodecanoic acid. 
Sec. 21070.  Cumaldehyde. 
Sec. 21071.  Cyprinal. 
Sec. 21072.  Sodium o-formylbenzenesulfonate. 
Sec. 21073.  Acetylacetone. 
Sec. 21074.  Acetyl propionyl. 
Sec. 21075.  Alpha ionone. 
Sec. 21076.  2,3,4,5 Tetramethylcyclopent-2-enone. 
Sec. 21077.  Menthone. 
Sec. 21078.  L-Carvone. 
Sec. 21079.  Benzoin. 
Sec. 21080.  Methyl cyclopentenolone. 
Sec. 21081.  2,4-Dihydroxy-1,5-dibenzoylbenzene. 
Sec. 21082.  Difluorobenzophenone (DFBP). 
Sec. 21083.  PTMI. 
Sec. 21084.  Metrafenone. 
Sec. 21085.  Hexachloroacetone. 
Sec. 21086.  Fire suppression agent. 
Sec. 21087.  D(+)-10-Camphor sulfonic acid. 
Sec. 21088.  Benzyl acetate. 
Sec. 21089.  Propylene glycol diacetate. 
Sec. 21090.  Isopropenyl acetate. 
Sec. 21091.  Diacetin. 
Sec. 21092.  Cocoamine. 
Sec. 21093.  Caprylic acid 98%. 
Sec. 21094.  Fine zinc myristate powder. 
Sec. 21095.  Fine magnesium myristate powder. 
Sec. 21096.  Dipentaerythrityl hexahydroxystearate/hexastearate/hexarosinate. 
Sec. 21097.  Polyglyceryl-2 triisostearate. 
Sec. 21098.  Neopentyl glycol diethylhexanoate. 
Sec. 21099.  Isononyl isononate. 
Sec. 21100.  Acetyl chloride. 
Sec. 21101.  Potassium sorbate. 
Sec. 21102.  Vinyl chloroformate. 
Sec. 21103.  Permethrin. 
Sec. 21104.  Sodium benzoate. 
Sec. 21105.  Benzoic acid, flake. 
Sec. 21106.  Diethylene glycol dibenzoate. 
Sec. 21107.  Methyl benzoate. 
Sec. 21108.  M-Nitrobenzoic acid sodium salt. 
Sec. 21109.  p-Nitrobenzoic acid. 
Sec. 21110.  4-tert Butylbenzoic acid. 
Sec. 21111.  Sodium adipate. 
Sec. 21112.  Dimethyl sebacate (DMS). 
Sec. 21113.  Dodecanedioic acid. 
Sec. 21114.  Polyhydroxystearic acid of low acid value. 
Sec. 21115. Undecanedioic acid. 
Sec. 21116.  Hexadecanedioic acid. 
Sec. 21117.  Tetradecanedioic acid. 
Sec. 21118.  Pentadecanedioic acid. 
Sec. 21119.  Tridecanedioic acid. 
Sec. 21120.  Methyl 1-(methoxycarbonyl)cyclopropanecarboxylate (CPDM). 
Sec. 21121.  Calcium HHPA. 
Sec. 21122.  Diethyl phthalate. 
Sec. 21123.  Ammonium lactate. 
Sec. 21124.  Triethyl 2-hydroxypropane-1,2,3-tricarboxylate. 
Sec. 21125.  Diisostearyl malate. 
Sec. 21126.  Salicylic acid. 
Sec. 21127.  Hexyl salicylate. 
Sec. 21128.  Alpha-ketogluteric acid. 
Sec. 21129.  MCPB herbicide. 
Sec. 21130.  2,4-D Butoxyethylester. 
Sec. 21131.  2-(2,4-Dichlorophenoxy)acetic acid. 
Sec. 21132.  Diglycolic acid 98%. 
Sec. 21133.  Tri-iso-butyl phosphate (TiBP). 
Sec. 21134.  Trimethylphosphite. 
Sec. 21135.  Organic phosphite. 
Sec. 21136.  Diethyl sulfate. 
Sec. 21137.  Diethyl carbonate. 
Sec. 21138.  Ethyl methyl carbonate. 
Sec. 21139.  Tetradecoxycarbonyloxy tetradecyl carbonate. 
Sec. 21140.  Dicetyl peroxydicarbonate. 
Sec. 21141.  Tetraethyl silicate. 
Sec. 21142.  tert-Octylamine. 
Sec. 21143.  Octadecylamine. 
Sec. 21144.  N′-(3-Aminopropyl)-N′-dodecylpropane-1,3-diamine. 
Sec. 21145.  1,10-Diaminodecane. 
Sec. 21146.  1,5-Pentanediamine. 
Sec. 21147.  Dicyclohexylamine. 
Sec. 21148.  Amantadine hydrochloride 99%. 
Sec. 21149.  N,N-Dimethylaniline. 
Sec. 21150.  Paranitroaniline (PNA). 
Sec. 21151.  Dicloran. 
Sec. 21152.  N,N-Dimethyl-p-toluidine. 
Sec. 21153.  Pendimethalin technical. 
Sec. 21154.  Benzyldimethylamine. 
Sec. 21155.  Diphenyl diphenylene diamine. 
Sec. 21156.  Curative for epoxy resin systems. 
Sec. 21157.  TFMB. 
Sec. 21158.  S-N-Alkyl-anilin. 
Sec. 21159.  p-Cresidine. 
Sec. 21160.  Iminodiacetic acid. 
Sec. 21161.  11 Aminoundecanoic acid. 
Sec. 21162.  L-Orinithine L-aspartate. 
Sec. 21163.  Iron sodium DTPA. 
Sec. 21164.  Iron glycinate complex. 
Sec. 21165.  Copper glycinate complex. 
Sec. 21166.  Zinc glycinate complex. 
Sec. 21167.  Manganese glycinate complex. 
Sec. 21168.  Iron sodium EDDHA. 
Sec. 21169.  DMF-DMA. 
Sec. 21170.  Mixtures of DMSO and tetrabutyl ammonium fluoride. 
Sec. 21171.  Betaine. 
Sec. 21172.  Prolonium chloride in aqueous solution. 
Sec. 21173.  N,N-Dimethylacetamide. 
Sec. 21174.  N,N-Dimethylformamide. 
Sec. 21175.  DAAM. 
Sec. 21176.  L-Alanyl L-glutamine. 
Sec. 21177.  Granular acrylamido-tert-butyl sulfonic acid (ATBS). 
Sec. 21178.  Glycyl-L-glutamine hydrate. 
Sec. 21179.  Noviflumuron. 
Sec. 21180.  Propanil technical. 
Sec. 21181.  Hexaflumuron. 
Sec. 21182.  Stabilizer for plastics and rubber. 
Sec. 21183.  2-Amino-5-chloro-N,3-dimethylbenzamide. 
Sec. 21184.  Glycyl-L-tyrosine dihydrate. 
Sec. 21185.  L-Alanyl-L-tyrosine. 
Sec. 21186.  Enzalutamide ITS-2. 
Sec. 21187.  4-Bromo-2-fluoro-N-methylbenzamide. 
Sec. 21188.  N-Boc-1-aminocyclobutanecarboxylic acid. 
Sec. 21189.  N′-(1,3-dimethylbutylidene)-3-hydroxy-2-naphthohydrazide (BMH) (oil treated). 
Sec. 21190.  Guanidine sulfamate. 
Sec. 21191.  Liquid, blocked cycloaliphatic diamine used as crosslinker for polyisocyanate resins. 
Sec. 21192.  3,4-Difluorobenzonitrile. 
Sec. 21193.  2-Amino-5-cyano-N,3-dimethylbenzamide. 
Sec. 21194.  TFMPA. 
Sec. 21195.  Dimethyl 2,2′-Azobisisobutyrate. 
Sec. 21196.  Antioxidant/metal deactivator. 
Sec. 21197.  Benzyl carbazate. 
Sec. 21198.  Benzene-1,3-dicarbohydrazide. 
Sec. 21199.  Input for resins, coatings, and other products. 
Sec. 21200.  Aldicarb. 
Sec. 21201.  Flubendiamide. 
Sec. 21202.  Benzobicyclon. 
Sec. 21203.  Diphenylsulfone (DPS). 
Sec. 21204.  Phenolic antioxidant. 
Sec. 21205.  Phenolic antioxidant and heat stabilizer. 
Sec. 21206.  Phenylchlorothioformate (PTCFM). 
Sec. 21207.  Methylene bis thiocyanate. 
Sec. 21208.  Oxamyl. 
Sec. 21209.  L-Cystine. 
Sec. 21210.  L-Cysteine. 
Sec. 21211.  N,N′-Bis-L-alanyl-L-cystine. 
Sec. 21212.  Lubricant additive. 
Sec. 21213.  Sodium benzenesulfinate. 
Sec. 21214.  Thio-ether based co-stabilizer for plastics. 
Sec. 21215.  L-Cysteine hydrate hydrochloride. 
Sec. 21216.  Dimercaprol. 
Sec. 21217.  Monoammonium salt of glyphosate. 
Sec. 21218.  THPC. 
Sec. 21219.  Flame retardant for textiles. 
Sec. 21220.  Glyphosate. 
Sec. 21221.  Ethephon. 
Sec. 21222.  Benzene phosphinic acid. 
Sec. 21223.  HEDP. 
Sec. 21224.  Trimethylchlorosilane. 
Sec. 21225.  Chloro-(chloromethyl)-dimethylsilane. 
Sec. 21226.  Silicone for electronics cleaners. 
Sec. 21227.  Silicon carrier fluid for active lotions, creams. 
Sec. 21228.  Vinyltrimethoxysilane. 
Sec. 21229.  n-Octyltriethoxysilane. 
Sec. 21230.  Dimethylbis(s-butylamino)silane. 
Sec. 21231.  Aqueous solution of potassium methyl siliconate. 
Sec. 21232.  Octyltrimethoxysilane. 
Sec. 21233.  Octlytriethoxysilane. 
Sec. 21234.  Methyltris(sec-butylamino)silane. 
Sec. 21235.  Methyltris(methylethylketoximino)silane (MOS). 
Sec. 21236.  Heptamethyltrisiloxane. 
Sec. 21237.  Tetramethyldisiloxane. 
Sec. 21238.  Dimethylchlorosilane. 
Sec. 21239.  Dichloromethylsilane. 
Sec. 21240.  Tris(TFP)-methylcyclo-trisiloxane DR. 
Sec. 21241.  Tetravinyltetramethylcyclotetrasiloxane. 
Sec. 21242.  Divinyltetramethyldisiloxane. 
Sec. 21243.  Input for plant protection agent. 
Sec. 21244.  Strawberry furanone. 
Sec. 21245.  Emamectin benzoate. 
Sec. 21246.  Gibberellic acid. 
Sec. 21247.  Rose oxide. 
Sec. 21248.  Vinylene carbonate. 
Sec. 21249.  Kasugamycin technical. 
Sec. 21250.  2H-Cyclododeca[b]pyran. 
Sec. 21251.  Bixafen. 
Sec. 21252.  Fluxapyroxad. 
Sec. 21253.  3,5 Dimethylpyrazole. 
Sec. 21254.  Pyraclonil. 
Sec. 21255.  Imidazolidinyl urea. 
Sec. 21256.  Allantoin. 
Sec. 21257.  Emulsifiable concentrate of Imazalil fungicide. 
Sec. 21258.  Technical cyazofamid fungicide. 
Sec. 21259.  Imazalil sulfate. 
Sec. 21260.  1,2-Dimethylimidazole. 
Sec. 21261.  2-Methylimidazole flakes. 
Sec. 21262.  Diazolidinyl urea. 
Sec. 21263.  1-(2-Aminoethyl)imidazolidin-2-one (AEEU). 
Sec. 21264.  Zinc pyrithione. 
Sec. 21265.  Technical Pyriofenone fungicide. 
Sec. 21266.  Picoxystrobin. 
Sec. 21267.  Triclopyr BEE. 
Sec. 21268.  Imazapyr. 
Sec. 21269.  Tetraniliprole. 
Sec. 21270.  Cyantraniliprole. 
Sec. 21271.  Chlorantraniliprole. 
Sec. 21272.  Chlorpyrifos. 
Sec. 21273.  Technical Cyclaniliprole insecticide. 
Sec. 21274.  Regorafenib. 
Sec. 21275.  N-Butyl-TAD. 
Sec. 21276.  Hindered amine light stabilizer and phenolic antioxidant. 
Sec. 21277.  4-Hydroxy-TEMPO. 
Sec. 21278.  2,2,6,6-tetramethylpiperidin-4-ol (TMP). 
Sec. 21279.  5-Bromo-2-(3-chloropyridin-2-yl)pyrazole-3-carboxylic acid. 
Sec. 21280.  2-Chloro-5-(trifluoromethyl)pyridine. 
Sec. 21281.  Picarbutrox. 
Sec. 21282.  5-amino-3-(trifluromethyl) picolinonitrile (T3630). 
Sec. 21283.  Dextromethorphan hydrobromide. 
Sec. 21284.  Ipflufenoquin. 
Sec. 21285.  THQ. 
Sec. 21286.  Pyrithiobac sodium. 
Sec. 21287.  Larotrectinib sulfate. 
Sec. 21288.  Ibrutinib. 
Sec. 21289.  Orthosulfamuron. 
Sec. 21290.  5-Bromopyrimidine. 
Sec. 21291.  Butylthion. 
Sec. 21292.  P-1062. 
Sec. 21293.  Carfentrazone Technical. 
Sec. 21294.  UV absorber 928. 
Sec. 21295.  UV absorber for industrial coatings. 
Sec. 21296.  Uniconazole-P. 
Sec. 21297.  VcMMAE. 
Sec. 21298.  UVA 360. 
Sec. 21299.  Trofinetide. 
Sec. 21300.  Flurazole. 
Sec. 21301.  Oxathiapiprolin. 
Sec. 21302.  Certain antimicrobial. 
Sec. 21303.  Rubber accelerator. 
Sec. 21304.  2-Amino benzothiazole. 
Sec. 21305.  Technical Isofetamid fungicide. 
Sec. 21306.  Clomazone Technical. 
Sec. 21307.  NEM salt. 
Sec. 21308.  AMTC wet cake. 
Sec. 21309.  Photoinitiator 369. 
Sec. 21310.  Isatoic anhydride. 
Sec. 21311.  Oclacitinib maleate. 
Sec. 21312.  Thiencarbazone-methyl. 
Sec. 21313.  Penoxsulam technical herbicide. 
Sec. 21314.  Ethyl 2-sulfamoylbenzoate. 
Sec. 21315.  Sulfosulfuron. 
Sec. 21316.  Pyrimisulfan. 
Sec. 21317.  Purified steviol glycoside, rebaudioside A. 
Sec. 21318.  Glucosylated steviol glycosides. 
Sec. 21319.  Hydroxypropyl gamma cyclodextrin. 
Sec. 21320.  Hydroxypropylated beta cyclodextrin. 
Sec. 21321.  Methyl beta cyclodextrin. 
Sec. 21322.  2′-Fucosyllactose. 
Sec. 21323.  Ascorbyl glucoside. 
Sec. 21324.  Dimethylamine borane (DMAB). 
Sec. 21325.  Elderberry extract concentrate. 
Sec. 21326.  Disperse Yellow 241. 
Sec. 21327.  Disperse Orange. 
Sec. 21328.  Mixtures of Disperse Yellow FD11843 and acetic acid. 
Sec. 21329.  Disperse Blue 54. 
Sec. 21330.  Mixtures of several disperse dyes. 
Sec. 21331.  Mixtures of 4 disperse blue dyes. 
Sec. 21332.  Mixtures of 4 dyes. 
Sec. 21333.  Disperse Red 86. 
Sec. 21334.  Disperse Violet 1. 
Sec. 21335.  Disperse Blue 60. 
Sec. 21336.  Mixtures of Disperse Orange 29, Disperse Red 167:1, and Disperse Blue 56. 
Sec. 21337.  Disperse Yellow 54. 
Sec. 21338.  Acid Violet 48. 
Sec. 21339.  Acid Blue 280. 
Sec. 21340.  Acid Brown 282. 
Sec. 21341.  Acid Red 131. 
Sec. 21342.  Acid Red 249. 
Sec. 21343.  Acid Yellow 236. 
Sec. 21344.  Acid Red 407. 
Sec. 21345.  Acid Yellow 220. 
Sec. 21346.  Acid Yellow 232. 
Sec. 21347.  Acid Yellow 235. 
Sec. 21348.  Acid Yellow 151. 
Sec. 21349.  Acid Violet 43. 
Sec. 21350.  Acid Black 52. 
Sec. 21351.  Acid Black 2. 
Sec. 21352.  Acid Green 25. 
Sec. 21353.  Basic Brown 23. 
Sec. 21354.  Basic Violet 11:1 rhodamine dye. 
Sec. 21355.  Basic Yellow 37. 
Sec. 21356.  Basic Violet 3. 
Sec. 21357.  Direct Orange 118. 
Sec. 21358.  Direct Blue 86. 
Sec. 21359.  Direct Blue 199. 
Sec. 21360.  Direct Black 168. 
Sec. 21361.  Direct Red 227. 
Sec. 21362.  Direct Yellow 107. 
Sec. 21363.  Direct Green 26. 
Sec. 21364.  Direct Yellow 11. 
Sec. 21365.  Direct Orange 15. 
Sec. 21366.  Direct Brown 44. 
Sec. 21367.  Direct Red 81. 
Sec. 21368.  Direct Yellow 142. 
Sec. 21369.  Direct Red 80. 
Sec. 21370.  Direct Red 16. 
Sec. 21371.  Direct Red 254. 
Sec. 21372.  Colorant. 
Sec. 21373.  Direct Yellow 34. 
Sec. 21374.  Vat Orange 2 dye powder. 
Sec. 21375.  Vat Violet 13 dye. 
Sec. 21376.  Vat Brown 3 dye. 
Sec. 21377.  Vat Red 10 dye powder. 
Sec. 21378.  Vat Brown 57 dye. 
Sec. 21379.  Vat Red 31 dye powder. 
Sec. 21380.  Dye mixtures of Vat Brown 3 and Vat Black 27. 
Sec. 21381.  Vat Red 13. 
Sec. 21382.  Vat Yellow 2 dye powder. 
Sec. 21383.  Vat Yellow 33 dye. 
Sec. 21384.  Vat Green 1 dye. 
Sec. 21385.  Vat Green 3. 
Sec. 21386.  Vat Blue 6 dye. 
Sec. 21387.  Vat Blue 20 dye. 
Sec. 21388.  Vat Violet 1. 
Sec. 21389.  Vat Brown 1 dye. 
Sec. 21390.  Vat Black 16 dye. 
Sec. 21391.  Vat Black 25. 
Sec. 21392.  Vat Black 27. 
Sec. 21393.  Reactive Yellow 145. 
Sec. 21394.  Reactive Red 195. 
Sec. 21395.  Reactive Blue 49. 
Sec. 21396.  Reactive Blue 72. 
Sec. 21397.  Reactive Yellow 95 powder. 
Sec. 21398.  Reactive Red 245. 
Sec. 21399.  Reactive Brown 11. 
Sec. 21400.  Mixtures of Reactive Black 5 (Na) (FKP), Reactive Scarlet F01–0439, and Reactive Orange 131. 
Sec. 21401.  Reactive Yellow F98–0159. 
Sec. 21402.  Dye mixtures of Reactive Orange 131 and Reactive Scarlet F07–0522. 
Sec. 21403.  Reactive Black 31. 
Sec. 21404.  Reactive Red 120. 
Sec. 21405.  Reactive Blue 5. 
Sec. 21406.  Reactive Orange 13. 
Sec. 21407.  Reactive Orange 12. 
Sec. 21408.  Pigment Red 177. 
Sec. 21409.  Pigment Yellow 110. 
Sec. 21410.  Pigment Yellow 147. 
Sec. 21411.  Pigment Orange 64. 
Sec. 21412.  Pigment Blue 29. 
Sec. 21413.  Pigment Violet 15. 
Sec. 21414.  Pigment Blue 14. 
Sec. 21415.  Solvent Blue 97. 
Sec. 21416.  Solvent Green 5. 
Sec. 21417.  Solvent Yellow 98. 
Sec. 21418.  Solvent Green 7. 
Sec. 21419.  Solvent Red 195. 
Sec. 21420.  Solvent Orange 115. 
Sec. 21421.  Specialty dyes. 
Sec. 21422.  Solvent Green 3. 
Sec. 21423.  Solvent Blue 36. 
Sec. 21424.  Mixtures of Solvent Green 3. 
Sec. 21425.  Solvent Red 52. 
Sec. 21426.  Solvent Red 149. 
Sec. 21427.  Solvent Red 207. 
Sec. 21428.  Solvent Violet 14. 
Sec. 21429.  Solvent Yellow 179. 
Sec. 21430.  Solvent Yellow 131. 
Sec. 21431.  Hogen Blue XB-20. 
Sec. 21432.  Solvent Yellow 104. 
Sec. 21433.  Combination of Fluorescent Brighteners 367 and 371. 
Sec. 21434.  Fluorescent Brightener CBS-X. 
Sec. 21435.  Optical Brightener SWN. 
Sec. 21436.  C.I. Fluorescent Brightener 199:1. 
Sec. 21437.  Fluorescent Brightener 368. 
Sec. 21438.  1,4-Bis(2-cyanostyryl)benzene. 
Sec. 21439.  Certain manufacturing inputs. 
Sec. 21440.  Cerium sulfide pigments. 
Sec. 21441.  Matte pearlescent pigments. 
Sec. 21442.  Angle-dependent interference pigments. 
Sec. 21443.  Inorganic Lumilux. 
Sec. 21444.  Ribbon/Matrix Resin. 
Sec. 21445.  Bonding agent 2005. 
Sec. 21446.  Fluoropolymer resin. 
Sec. 21447.  Zirconium 12 paint drier. 
Sec. 21448.  Zirconium 24 paint drier. 
Sec. 21449.  Drier accelerators. 
Sec. 21450.  Lemon oil. 
Sec. 21451.  Sulfonic acids, C14–17-sec-alkane, sodium salt. 
Sec. 21452.  Potassium ethyl octylphosphonate. 
Sec. 21453.  Intermediate in the production of industrial lubricants. 
Sec. 21454.  Polyether dispersant. 
Sec. 21455.  D-Glucopyranose. 
Sec. 21456.  2-Dodecoxy-6-(hydroxymethyl)oxane-3,4,5-triol. 
Sec. 21457.  Mixtures of certain C12–14-alkyl ethers. 
Sec. 21458.  Manufacturing chemical. 
Sec. 21459.  Nonionic surfactant. 
Sec. 21460.  Chemical used in textile manufacturing. 
Sec. 21461.  Ethoxylated tristyrylphenol phosphate potassium salt. 
Sec. 21462.  Sodium polycarboxylate, aqueous solution. 
Sec. 21463.  Aqueous emulsion of a mixture of amine soaps and miscellaneous other additives. 
Sec. 21464.  Aqueous dispersion of a mixture of fatty amine and amide soaps and miscellaneous other additives. 
Sec. 21465.  Aqueous dispersion of a mixture of fatty amine and amide soaps and miscellaneous other additives. 
Sec. 21466.  Photographic gelatin. 
Sec. 21467.  Ice fountains (class 1.4G). 
Sec. 21468.  Magic candles containing magnesium powder. 
Sec. 21469.  Party snappers (Class 1.4G). 
Sec. 21470.  Fenpyroximate 5SC. 
Sec. 21471.  Pyrifluquinazon 20SC. 
Sec. 21472.  Imidacloprid and Muscalure formulations. 
Sec. 21473.  Formulations of acephate and bifenthrin. 
Sec. 21474.  Fipronil. 
Sec. 21475.  Aluminum phosphide. 
Sec. 21476.  Magnaphos formulations. 
Sec. 21477.  Formulated oxamyl. 
Sec. 21478.  Formulated fungicides. 
Sec. 21479.  Certain fungicides. 
Sec. 21480.  Prothioconazole, Fluopyram, and Trifloxystrobin fungicides. 
Sec. 21481.  Prothioconazole, Metalaxyl, and Tebuconazole fungicides. 
Sec. 21482.  Mancozeb and Chlorothalonil formulations. 
Sec. 21483.  Mixtures of Picarbutrox and application adjuvants. 
Sec. 21484.  Mixtures of Tetraconazole and application adjuvants. 
Sec. 21485.  Mancozeb and Azoxystrobin formulations. 
Sec. 21486.  Mixtures of Cymoxanil and fumed dioxosilane. 
Sec. 21487.  Microthiol formulations. 
Sec. 21488.  Formulations of thiencarbazone-methyl, Iodosulfuron-methyl-sodium, and dicamba. 
Sec. 21489.  Thiencarbazone-methyl, Isoxadifenethyl, and Tembotrione herbicides. 
Sec. 21490.  Herbicides used on grasses. 
Sec. 21491.  Thiencarbazone-methyl, Isoxaflutole, and Cyprosulfamide herbicides. 
Sec. 21492.  Thiencarbazone-methyl and Iodosulfuron-methylsodium herbicides. 
Sec. 21493.  Thiencarbazone-methyl and Mefenpyr-diethyl herbicides. 
Sec. 21494.  Thifensulfuron-methyl and Tribenuron-methyl formulations. 
Sec. 21495.  Tribenuron-methyl formulations. 
Sec. 21496.  Chlorsulfuron and metsulfuron-methyl formulations. 
Sec. 21497.  Thifensulfuron-methyl and Fluroxypyr formulations. 
Sec. 21498.  Aciflurofen formulations. 
Sec. 21499.  S-Metolachlor and Mestrione herbicides. 
Sec. 21500.  Metribuzin formulations. 
Sec. 21501.  Pendimethaline and Metribuzine formulations. 
Sec. 21502.  Formulations of S-Metolachlor and Metribuzin. 
Sec. 21503.  Thifensulfuron-methyl and Tribenuron-methyl formulations. 
Sec. 21504.  Metsulfuron-methyl formulations. 
Sec. 21505.  Chlorimuron-ethyl formulations. 
Sec. 21506.  Mixtures of Bromoxynil octanoate and Bromoxynil heptanoate. 
Sec. 21507.  Sulfometuron-methyl and Metsulfuron-methyl formulations. 
Sec. 21508.  Chlorimuron-ethyl and Tribenuron-methyl formulations. 
Sec. 21509.  Formulations containing Tiafenacil. 
Sec. 21510.  Diuron 80. 
Sec. 21511.  Flazasulfuron herbicides. 
Sec. 21512.  Thifensulfuron-methyl formulations. 
Sec. 21513.  Herbicide for farm and ranch use. 
Sec. 21514.  Propanil formulations. 
Sec. 21515.  Thifensulfuron formulations. 
Sec. 21516.  Tolpyralate and Nicosulfuron herbicides. 
Sec. 21517.  Mixtures of magnesium salts and application adjuvants. 
Sec. 21518.  Nisin formulations. 
Sec. 21519.  Certain fixatives. 
Sec. 21520.  Fuel oil additives: cold flow improvers containing poly(ethylene-co-ethenyl acetate). 
Sec. 21521.  Fuel oil additives: cold flow improvers containing fumarate vinyl acetate co-polymer. 
Sec. 21522.  Crude oil additives: cold flow improvers containing fumarate vinyl acetate copolymer. 
Sec. 21523.  Pour point depressants. 
Sec. 21524.  Fuel oil additives: cold flow improvers containing poly (ethylene-co-ethenyl acetate and vinyl 2-ethyl hexanoate). 
Sec. 21525.  Poly(isobutylene) hydroformylation products. 
Sec. 21526.  Input for rubber products. 
Sec. 21527.  Mixtures of oligomers as general antioxidants for rubber tires. 
Sec. 21528.  Benzene, 2,4-diisocyanato-1,3,5-tris(1-methylethyl)-, homopolymer. 
Sec. 21529.  Aromatic amine antioxidants. 
Sec. 21530.  Antioxidant blends. 
Sec. 21531.  Antioxidant blends to protect polymers. 
Sec. 21532.  Synthetic hydrotalcite coated with fatty acid and magnesium stearate. 
Sec. 21533.  Silica scorch retarders and polymerization inhibitors. 
Sec. 21534.  Synthetic hydrotalcite. 
Sec. 21535.  Light stabilizers for construction products. 
Sec. 21536.  Light stabilizer for plastics. 
Sec. 21537.  Preparations of bis(2,4–dichlorobenzoyl) peroxide 50 percent paste. 
Sec. 21538.  Distilled tall oils. 
Sec. 21539.  Pyridine, alkyl derivatives. 
Sec. 21540.  Polyisocyanate crosslinking agents. 
Sec. 21541.  Bonding agent mixtures. 
Sec. 21542.  Liquid, chemically modified amine complex of boron trifluoride. 
Sec. 21543.  Phthalocyanine derivative. 
Sec. 21544.  Mixtures of Cocamidopropyl betaine, glycol distearate, Laureth-4, and water. 
Sec. 21545.  Mixtures of tall oil mono-, di-, and triglycerides. 
Sec. 21546.  Tallow-bis(2-hydroxyethyl) amines. 
Sec. 21547.  Additive mixtures for metalworking fluids. 
Sec. 21548.  Naphthenic acids. 
Sec. 21549.  Hydroxytyrosol powders. 
Sec. 21550.  Secondary alcohol ethoxylates. 
Sec. 21551.  Ethylene glycol dimerate. 
Sec. 21552.  Two-part liquid silicone kits. 
Sec. 21553.  Hydrophobic precipitated silica. 
Sec. 21554.  Silane, trimethoxyoctyl-, hydrolysis products. 
Sec. 21555.  1,1,1-Trimethyl-N-(trimethylsilyl)silanamine hydrolysis products. 
Sec. 21556.  Waterborne epoxy curing agents. 
Sec. 21557.  Preparations based on 1-phenylicosane-1,3-dione. 
Sec. 21558.  Mixtures of 2-Mercaptopropionic acid, methyl ester, O-ethyl dithiocarbonate. 
Sec. 21559.  Epoxy curing agents. 
Sec. 21560.  Aliphatic amine curing agents. 
Sec. 21561.  Non-halogenated flame retardants. 
Sec. 21562.  Ligaphob N 90. 
Sec. 21563.  Organomodified siloxane. 
Sec. 21564.  Methyl palmitate-stearate, hydrogenated. 
Sec. 21565.  Olfine E1010. 
Sec. 21566.  Certain non-halogenated flame retardants. 
Sec. 21567.  Flame retardants. 
Sec. 21568.  Preparations based on acetyl hexapeptide-8 and pentapeptide-18. 
Sec. 21569.  Lithium silicon oxide. 
Sec. 21570.  Branched olefin from propylene polymerization. 
Sec. 21571.  Polypropylene pellets. 
Sec. 21572.  Propylene-ethylene copolymer. 
Sec. 21573.  Ethylene-propylene copolymers. 
Sec. 21574.  Benzene alkylated with polypropylene. 
Sec. 21575.  Chlorinated polyolefin. 
Sec. 21576.  Adsorbent resin. 
Sec. 21577.  Vinyl chloride-hydroxypropyl acrylate copolymer. 
Sec. 21578.  Vinyl chloride ethylene copolymer with hydrophic properties. 
Sec. 21579.  Fluids with boiling points above 170 °C. 
Sec. 21580.  Formulations of functionalized perfluoropolyether. 
Sec. 21581.  Perfluoropolyether-urethane acrylate. 
Sec. 21582.  PVDF homopolymer/PVDF/CTFE copolymer mixtures. 
Sec. 21583.  Chemically modified PVDF. 
Sec. 21584.  Fluoropolymer, fluoroethylene-alkyl vinylether alternative copolymers. 
Sec. 21585.  Copolymer of vinyl acetate and higher vinyl esters. 
Sec. 21586.  Food-grade vinyl acetate copolymer. 
Sec. 21587.  Vinyl chloride ethylene with enhanced properties. 
Sec. 21588.  Vinyl acetate ethylene copolymer with enhanced properties. 
Sec. 21589.  Food-grade polyvinyl acetate homopolymers. 
Sec. 21590.  Acrylic acid/vinylsulphonate random copolymers. 
Sec. 21591.  Poly(methyl methacrylate) microspheres. 
Sec. 21592.  Methyl methacrylate crosspolymer microspheres. 
Sec. 21593.  Styrene acrylate copolymer with enhanced properties. 
Sec. 21594.  Copolymer for dental use. 
Sec. 21595.  Vinyl phosphonic acid, acrylic acid copolymer, 20 percent solution in water. 
Sec. 21596.  Polyacrylate 33. 
Sec. 21597.  AA/AMPS copolymer. 
Sec. 21598.  Flocculant dry polyacrylamides. 
Sec. 21599.  Sorbitol, propylene oxide, ethylene oxide polymer. 
Sec. 21600.  Trimethoxysilylpropylcarbamate-terminated polyether. 
Sec. 21601.  Dimethoxy(methyl)silylmethylcarbamate-terminated polyether. 
Sec. 21602.  Curing agent is used in two- or three-parts epoxy systems. 
Sec. 21603.  Polyethylene glycol 450. 
Sec. 21604.  Medicinal intermediate for investigational use. 
Sec. 21605.  Aqueous solutions of carboxylic acid-copolymer-salt in water. 
Sec. 21606.  Aqueous solutions of a modified polymer bearing hydrophilic and hydrophobic groups. 
Sec. 21607.  Dimethylamine/epichlorohydrin/ethylenediamine copolymer. 
Sec. 21608.  Linear hydroxyl-terminated aliphatic polycarb diol. 
Sec. 21609.  Short hollow PET fibers. 
Sec. 21610.  Polytetrahydrofuran. 
Sec. 21611.  Crystalline polyesters. 
Sec. 21612.  Liquid crystal polymers. 
Sec. 21613.  Branched polyesters. 
Sec. 21614.  High molecular weight co-polyester. 
Sec. 21615.  High molecular weight co-polyester. 
Sec. 21616.  Polyester-polyamide dispersants. 
Sec. 21617.  Nylon-12 micro-spheres. 
Sec. 21618.  Short nylon-66 fibers. 
Sec. 21619.  Short nylon 6 fibers, colored. 
Sec. 21620.  Short triangular nylon 6 fibers. 
Sec. 21621.  Short star-shaped nylon 6 fibers. 
Sec. 21622.  Short heart-shaped nylon 6 fibers. 
Sec. 21623.  PA510 polymer compounds. 
Sec. 21624.  MXD6 polymer compounds. 
Sec. 21625.  PA10T polymer compounds. 
Sec. 21626.  PA10T/10I polymer compounds. 
Sec. 21627.  Polyurethane aqueous resins. 
Sec. 21628.  Aqueous resin. 
Sec. 21629.  Aliphatic polyisocyanate. 
Sec. 21630.  IPDI and HDI based aliphatic polyisocyanate. 
Sec. 21631.  HDI/Trimethylol hexyllactone crosspolymer micro-spheres. 
Sec. 21632.  HDI/PPG/Polycaprolactone crosspolymer micro-spheres. 
Sec. 21633.  Aromatic isocyanate prepolymer. 
Sec. 21634.  Blocked polyisocyanate containing solvent. 
Sec. 21635.  Polyisocyanate adduct for powder coatings. 
Sec. 21636.  Blocked polyisocyanate for use in can and coil applications. 
Sec. 21637.  Polydimethylsiloxane. 
Sec. 21638.  Silicone resins. 
Sec. 21639.  Methoxyfunctional methyl-phenyl polysiloxane. 
Sec. 21640.  Hydrogenpolysiloxane. 
Sec. 21641.  Methyl silicone resins. 
Sec. 21642.  Epoxy functional polydimethylsiloxane. 
Sec. 21643.  Polymethylhydrogensiloxane. 
Sec. 21644.  Vinyl terminated siloxanes. 
Sec. 21645.  Silicone hybrid resin (solvent free). 
Sec. 21646.  Hydrogenated polycyclopentadiene resin. 
Sec. 21647.  Water dispersable HDI based polyisocyanate. 
Sec. 21648.  Cyanate ester resins for high-end electronic, aerospace, and industrial applications. 
Sec. 21649.  Polyethyleneimine, component used in manufacturing medical devices. 
Sec. 21650.  Polyhexanide. 
Sec. 21651.  Ethylene-norbornene copolymer. 
Sec. 21652.  Cellulose powder. 
Sec. 21653.  Polymaltotriose. 
Sec. 21654.  Chitosan. 
Sec. 21655.  Plastic drinking straws. 
Sec. 21656.  Garden hoses. 
Sec. 21657.  Plastic fittings of perfluoroalkoxy. 
Sec. 21658.  Low density polyethylene (LDPE) sheeting. 
Sec. 21659.  Biaxially oriented dielectric polypropylene film. 
Sec. 21660.  Biaxially oriented polypropylene (BOPP) capacitor-grade film. 
Sec. 21661.  Polyester capacitor-grade film. 
Sec. 21662.  Acid form membranes. 
Sec. 21663.  Melamine resin foam. 
Sec. 21664.  Infant bathtubs and basins, of plastics. 
Sec. 21665.  Boxes, cases, crates, and similar articles of plastics. 
Sec. 21666.  Nozzles, black, of polypropylene. 
Sec. 21667.  Tip/cap combinations of polyethylene. 
Sec. 21668.  Bottles made of LDPE. 
Sec. 21669.  Plastic nasal irrigator caps for neti pots. 
Sec. 21670.  Toy character bottle toppers. 
Sec. 21671.  Melamine platters, other than those presented in sets. 
Sec. 21672.  Melamine plates, other than those presented in sets. 
Sec. 21673.  Melamine bowls not presented in sets. 
Sec. 21674.  Melamine trays not presented in sets. 
Sec. 21675.  Plastic measuring cups and spoons in sets. 
Sec. 21676.  Liquid measuring cups. 
Sec. 21677.  Self-anchoring beverage containers. 
Sec. 21678.  PVC infant bathtub mats. 
Sec. 21679.  Reversible playmats. 
Sec. 21680.  Hangers. 
Sec. 21681.  Infant bath rinsing cups. 
Sec. 21682.  Bathtub spout covers. 
Sec. 21683.  Infant teethers. 
Sec. 21684.  Lighted dog fetch toys. 
Sec. 21685.  Certain thermoplastic nylon 3-gang switch wallplates. 
Sec. 21686.  Manual plastic disposable cutlery dispensers. 
Sec. 21687.  Ear bulb syringes of clear silicone. 
Sec. 21688.  PVC inflatable pillows. 
Sec. 21689.  Self-inflatable queen air mattresses. 
Sec. 21690.  Plastic clip fasteners. 
Sec. 21691.  Self-venting spouts for diesel exhaust fluid. 
Sec. 21692.  Plastic pet carriers. 
Sec. 21693.  Plastic mixing tips. 
Sec. 21694.  Cable ties of plastics. 
Sec. 21695.  Flexible camera mountings. 
Sec. 21696.  Three-piece camera mount sets. 
Sec. 21697.  Magnetic swivel clips for cameras. 
Sec. 21698.  Helmet camera mounts. 
Sec. 21699.  Short extension poles for use with cameras. 
Sec. 21700.  Long extension poles for cameras. 
Sec. 21701.  Swivel mounts for cameras. 
Sec. 21702.  Tripod camera mounts. 
Sec. 21703.  Bulk hydraulic hoses. 
Sec. 21704.  Brake hydraulic hoses. 
Sec. 21705.  Bulk fabric/metal-reinforced rubber hoses. 
Sec. 21706.  Disposable gloves. 
Sec. 21707.  Reusable gloves. 
Sec. 21708.  Dog and cat apparel. 
Sec. 21709.  Polycarbonate vanity cases. 
Sec. 21710.  Aluminum vanity cases. 
Sec. 21711.  Suitcases with outer surface of aluminum with built-in zipper locks. 
Sec. 21712.  Laminated recycled reusable shopping tote bags. 
Sec. 21713.  Reusable shopping style tote bags. 
Sec. 21714.  Waterproof tote bags. 
Sec. 21715.  Waterproof duffle bags. 
Sec. 21716.  Waterproof zippered bags, without handles, of plastic sheeting. 
Sec. 21717.  Waterproof backpacks. 
Sec. 21718.  Waterproof waist packs. 
Sec. 21719.  Guitar cases. 
Sec. 21720.  Jewelry boxes. 
Sec. 21721.  Silicone rubber camera cases with straps. 
Sec. 21722.  Leather gloves with flip mitts for hunting. 
Sec. 21723.  Men's leather gloves valued at $18 or more per pair. 
Sec. 21724.  Belts of calf skin. 
Sec. 21725.  Bamboo engineered flooring: 12.5–12.9 mm thick. 
Sec. 21726.  Bamboo engineered flooring: 14.1–14.5 mm thick. 
Sec. 21727.  Bamboo engineered flooring: 15.7–16.1 mm thick. 
Sec. 21728.  Strand bamboo flooring: 12.5–12.9 mm thick. 
Sec. 21729.  Strand bamboo flooring: 14.1–14.5 mm thick. 
Sec. 21730.  Strand bamboo flooring: 10.9–11.3 mm thick. 
Sec. 21731.  Chopsticks made of bamboo. 
Sec. 21732.  Drying racks of wood. 
Sec. 21733.  Bamboo skewers. 
Sec. 21734.  Wood blinds with louvered slats. 
Sec. 21735.  100 percent cotton woven crimped unbleached fabric. 
Sec. 21736.  Woven fabrics of cotton, containing 85 percent or more by weight of cotton, not more than 200 grams per square meter. 
Sec. 21737.  100 percent cotton woven bleached fabric pieces, open weave. 
Sec. 21738.  Incontinence underpad fabrics of cotton. 
Sec. 21739.  Woven fabrics of cotton with an average yarn number between 55 and 60. 
Sec. 21740.  Woven fabric of cotton of yarn number 69 or higher. 
Sec. 21741.  Woven fabrics of cotton with an average yarn number exceeding 68. 
Sec. 21742.  Incontinence underpad fabrics, cotton, plain weave, of yarn number 42 or lower. 
Sec. 21743.  Incontinence underpad fabrics, cotton, plain weave, of yarn number between 43 and 68. 
Sec. 21744.  Incontinence underpad fabrics, bleached. 
Sec. 21745.  Incontinence underpad fabrics, printed. 
Sec. 21746.  Untwisted filament polyvinyl alcohol yarn, measuring 1,100 to 1,330 decitex. 
Sec. 21747.  Untwisted filament polyvinyl alcohol yarn. 
Sec. 21748.  Polypropylene (PP) monofilament. 
Sec. 21749.  Acrylic fiber tow with an average decitex of 0.9. 
Sec. 21750.  Black polyester bi-component fibers. 
Sec. 21751.  Acrylic staple fibers with an average decitex of 2.2, fiber length of 100 mm. 
Sec. 21752.  Modacrylic staple fibers not processed for spinning. 
Sec. 21753.  Short polypropylene fibers. 
Sec. 21754.  Polyoxadiazole fibers. 
Sec. 21755.  Artificial staple fibers of viscose rayon, 38–42 mm in length. 
Sec. 21756.  Artificial fibers of viscose rayon for the manufacture of feminine hygiene products. 
Sec. 21757.  Flame retardant rayon fibers, measuring 4.78 decitex. 
Sec. 21758.  Flame retardant rayon fibers, measuring 4.55 decitex. 
Sec. 21759.  Flame retardant rayon fibers, measuring 4.4 decitex. 
Sec. 21760.  Other flame retardant rayon fibers. 
Sec. 21761.  Cellulosic man-made viscose rayon staple fibers, measuring 1.3–1.5 decitex. 
Sec. 21762.  Viscose rayon staple fibers, measuring 1.5–1.67 decitex, with a fiber length of 38–42 mm. 
Sec. 21763.  Cellulosic man-made viscose rayon staple fibers, measuring 1.67–2 decitex. 
Sec. 21764.  Viscose rayon staple fibers, measuring 1–2 decitex, with a fiber length of 4–8 mm. 
Sec. 21765.  Viscose staple fibers used in textile, medical, or hygiene applications. 
Sec. 21766.  Viscose rayon staple fibers, measuring 1.51–2 decitex, with a fiber length of 8–16 mm. 
Sec. 21767.  Viscose rayon staple fibers, measuring 1–1.5 decitex, with a fiber length of 8–16 mm. 
Sec. 21768.  Flame retardant viscose rayon staple fibers, with a decitex of 4.7 mm and a fiber length of 51–60 mm. 
Sec. 21769.  Viscose rayon staple fibers for nonwoven production. 
Sec. 21770.  Black viscose rayon staple fibers. 
Sec. 21771.  Acrylic or modacrylic staple fibers with a decitex of 3–5.6. 
Sec. 21772.  Made up hand-cast string-drawn fishing nets. 
Sec. 21773.  Knitted carpets containing 75 percent or more of cotton, with a rubber backing. 
Sec. 21774.  Knitted carpets containing 75 percent or more by weight of polyester, with a rubber backing. 
Sec. 21775.  Faux leather fabrics. 
Sec. 21776.  Grass catcher bags. 
Sec. 21777.  Oxygenation membrane capillary material. 
Sec. 21778.  Textile knitted fabrics composed of micromodal and elastane. 
Sec. 21779.  Textile technical knitted fabrics combining technical cotton and elastane. 
Sec. 21780.  Textile knit fabrics of modal, cashmere, and spandex. 
Sec. 21781.  Women’s and girls' dresses, knitted or crocheted, of synthetic fibers infused with minerals. 
Sec. 21782.  Women’s and girls' skirts and divided skirts of synthetic fibers infused with minerals. 
Sec. 21783.  Women's and girls' knit cardigans or pullovers containing 70 percent or more of silk. 
Sec. 21784.  Men's and boys' knit cardigans or pullovers of linen. 
Sec. 21785.  Babies' knit sweaters, pullovers, sweatshirts, waistcoats (vests), and cardigans, of artificial fibers. 
Sec. 21786.  Women’s and girls' tops, knitted or crocheted, of man-made fibers infused with minerals. 
Sec. 21787.  Men’s and boy’s tops, knitted or crocheted, of man-made fibers infused with minerals. 
Sec. 21788.  Men's 3 mm wetsuits. 
Sec. 21789.  Men's 5.5 and 6.5 mm wetsuits. 
Sec. 21790.  Men's 3.5 mm wetsuits. 
Sec. 21791.  Men's 4.5 mm wetsuits. 
Sec. 21792.  Women's 3 mm wetsuits. 
Sec. 21793.  Women's 3.5 mm wetsuits. 
Sec. 21794.  Women's 4.5 mm wetsuits. 
Sec. 21795.  Women's 5.5 and 6.5 mm wetsuits. 
Sec. 21796.  Insulated handmuffs of knit polyester. 
Sec. 21797.  Men's stockingfoot wader bottom subassemblies, of compressed neoprene. 
Sec. 21798.  Men's stockingfoot wader bottom subassemblies, of non-compressed neoprene. 
Sec. 21799.  Fishing wader pocket pouch assemblies. 
Sec. 21800.  Martial arts uniforms. 
Sec. 21801.  Women's or girls' linen woven blouses, shirts and shirt-blouses, and sleeveless tank styles. 
Sec. 21802.  Women's or girls' linen woven washsuits, sunsuits, or one-piece playsuits. 
Sec. 21803.  Women's or girls' linen woven coveralls or jumpsuits. 
Sec. 21804.  Women's shawls and similar goods, 100 percent silk. 
Sec. 21805.  Winter cycling gloves. 
Sec. 21806.  Bi-component microfiber tube mop refills. 
Sec. 21807.  Microfiber duster refills. 
Sec. 21808.  RFID mop pads. 
Sec. 21809.  Microfiber cleaning cloths. 
Sec. 21810.  Microfiber mop pads. 
Sec. 21811.  Golf bag body flats. 
Sec. 21812.  Bathtub elbow rests. 
Sec. 21813.  Door swings. 
Sec. 21814.  Under bed restraints. 
Sec. 21815.  Bath kneeler. 
Sec. 21816.  Two-piece camera mount kits. 
Sec. 21817.  Sleeve covers. 
Sec. 21818.  Sports footwear for men, valued over $20 per pair. 
Sec. 21819.  Sports footwear for women, valued over $20 per pair. 
Sec. 21820.  Men’s cycling shoes valued over $18 per pair. 
Sec. 21821.  Women’s cycling shoes valued over $16 per pair. 
Sec. 21822.  Men's golf shoes with outers and uppers of rubber or plastics, valued over $20 per pair. 
Sec. 21823.  Golf shoes other than for men, with outers and uppers of rubber or plastics, valued over $20 per pair. 
Sec. 21824.  Winter cycling boots for men. 
Sec. 21825.  Winter cycling boots for women. 
Sec. 21826.  Men's protective active footwear with waterproof soles, valued over $26 per pair, covering the ankle. 
Sec. 21827.  Women's protective active footwear with waterproof soles, valued over $27 per pair, 15.35–25.4 cm in height. 
Sec. 21828.  Children's protective active footwear with waterproof soles, valued over $18 per pair. 
Sec. 21829.  Men's protective active footwear with waterproof soles, valued over $27 per pair, 15.35–25.4 cm in height. 
Sec. 21830.  Children's footwear valued over $15 per pair. 
Sec. 21831.  Women's protective active footwear, valued over $25 per pair, 15.35–25.4 cm in height. 
Sec. 21832.  Cheer shoes covering the ankle. 
Sec. 21833.  Footwear for women, with 90 percent of the external surface of rubber or plastic, valued $15–$22 per pair. 
Sec. 21834.  Sideline cheer shoes. 
Sec. 21835.  Men's athletic footwear, valued under $9 per pair. 
Sec. 21836.  Athletic footwear for women, valued not over $9 per pair. 
Sec. 21837.  Athletic footwear for children, valued not over $8 per pair. 
Sec. 21838.  Men's golf shoes, with outer soles and uppers of rubber or plastics, not covering the ankle, valued $15 per pair or over. 
Sec. 21839.  Golf shoes other than for men, with outer soles and uppers of rubber or plastics, not covering the ankle, valued $15 per pair or over. 
Sec. 21840.  Men's rubber/plastic footwear, valued not over $5 per pair. 
Sec. 21841.  Women's rubber/plastic footwear, valued not over $6 per pair. 
Sec. 21842.  Cheer shoes with sole less than 12 mm. 
Sec. 21843.  Men's golf shoes with outers and uppers of rubber or plastics, valued over $19 per pair. 
Sec. 21844.  Golf shoes other than for men, outer soles and uppers of rubber or plastics, valued over $19 per pair. 
Sec. 21845.  Men's golf shoes, outer soles of rubber, plastics, leather or composition leather and uppers of leather (except pigskin uppers). 
Sec. 21846.  Women’s leather footwear, lined with pigskin with zipper, valued $47–$60 per pair. 
Sec. 21847.  Women's leather footwear, lined with pigskin, valued $31–$40 per pair. 
Sec. 21848.  Women's slip-on cow/calf hair footwear, valued $50–$60 per pair. 
Sec. 21849.  Women’s leather footwear lined with sheepskin. 
Sec. 21850.  Women’s leather slip-on footwear lined with sheep leather. 
Sec. 21851.  Women's leather slip-on footwear lined with pigskin. 
Sec. 21852.  Women's leather footwear, lined with pigskin, valued $21–$27 per pair. 
Sec. 21853.  Women's footwear with leather uppers, lined with pigskin, closed toe or heel with functional zippers on sides. 
Sec. 21854.  Women's footwear with leather uppers, lined with pigskin with adjustable laces. 
Sec. 21855.  Competitive cheer shoes with leather uppers. 
Sec. 21856.  Women's footwear with leather uppers, with strap and buckle, valued $27–$40 per pair. 
Sec. 21857.  Children's leather upper athletic footwear, valued not over $9 per pair. 
Sec. 21858.  Men's athletic type footwear with uppers of textile materials of vegetable fibers and outer soles of rubber or plastic with textile flocking. 
Sec. 21859.  Athletic footwear for men, with a bellows tongue, valued over $6.50 but not over $12 per pair. 
Sec. 21860.  Athletic footwear for women, with a bellows tongue, valued over $6.50 but not over $12 per pair. 
Sec. 21861.  Athletic footwear for children, bellows tongue, valued over $6.50 but not over $12 per pair. 
Sec. 21862.  Athletic footwear for men, valued over $6.50 but not over $9 per pair. 
Sec. 21863.  Athletic footwear for children, valued over $6.50 but not over $9 per pair. 
Sec. 21864.  Cheer shoes with uppers of textile materials. 
Sec. 21865.  Women's footwear with textile uppers and 50 percent or more of the surface area of which is leather. 
Sec. 21866.  Women's footwear with textile uppers, open toes or heels, valued $15–$30 per pair. 
Sec. 21867.  Men's textile upper footwear, with open toes or open heels, valued not over $12 per pair. 
Sec. 21868.  Women's textile upper footwear, with open toes or open heels, valued not over $12 per pair. 
Sec. 21869.  Children's textile upper footwear, with open toes or open heels, valued not over $12 per pair. 
Sec. 21870.  Oxford-style work footwear with steel safety toe and static dissipating protection. 
Sec. 21871.  Oxford footwear with textile uppers and composite toe, valued over $20 per pair. 
Sec. 21872.  Men's mid-cut footwear with a textile upper and a protective toe cap. 
Sec. 21873.  Women's footwear with leather soles and textile uppers, open toes or heels, valued $12–$24 per pair. 
Sec. 21874.  Footwear for women valued over $20 but not over $24 per pair. 
Sec. 21875.  Women's footwear with leather soles and textile uppers, valued $15–$20 per pair. 
Sec. 21876.  Women's footwear with leather soles and textile uppers, valued $20–$25 per pair. 
Sec. 21877.  Women's footwear with cork soles and textile uppers. 
Sec. 21878.  Men's footwear with felt soles, not covering the ankle, valued $20 per pair or higher. 
Sec. 21879.  Women's and girls' footwear with cork uppers, valued less than $25 per pair. 
Sec. 21880.  Women's footwear with cow/calf hair uppers, valued $35–$40 per pair, covering the ankle. 
Sec. 21881.  Women's footwear with cow/calf hair uppers, valued $35–$40 per pair, not covering the ankle. 
Sec. 21882.  Women's footwear with cow/calf hair uppers, valued $19–$25 per pair. 
Sec. 21883.  Women's footwear with cow/calf hair uppers, valued $50–$55 per pair. 
Sec. 21884.  Women's footwear, leather soles and rubber/plastic uppers, valued $16–$18 per pair. 
Sec. 21885.  Women's footwear with cow/calf hair uppers, valued $19–$34 per pair. 
Sec. 21886.  Footwear for women, valued over $50 but not over $60 per pair. 
Sec. 21887.  Calf hair upper footwear. 
Sec. 21888.  Gaiters of man-made fibers. 
Sec. 21889.  Hats of vegetable fibers. 
Sec. 21890.  Hairnets. 
Sec. 21891.  Cotton knit hats, valued $8 or less. 
Sec. 21892.  Babies' woven cotton hats. 
Sec. 21893.  Hats of man-made fiber, valued $5–$25. 
Sec. 21894.  Waterproof and insulated hats with ear flaps, valued over $15. 
Sec. 21895.  Fishing wading staffs. 
Sec. 21896.  Plastic plants for aquariums, not glued or bound. 
Sec. 21897.  Natural stone ledger tile of sandstone. 
Sec. 21898.  Marble mosaic and pebble tiles. 
Sec. 21899.  Natural stone limestone tiles. 
Sec. 21900.  Natural stone marble tiles. 
Sec. 21901.  Waterjet natural stone mosaic tile. 
Sec. 21902.  Marble entertaining and serveware. 
Sec. 21903.  Articles of marble for kitchen and dining room. 
Sec. 21904.  Natural stone ledger tiles of travertine. 
Sec. 21905.  Travertine decorative tile. 
Sec. 21906.  Limestone decorative tiles. 
Sec. 21907.  Blank, embossed, and printed stoneware coaster disks and trivets. 
Sec. 21908.  Rolled green glass sheets. 
Sec. 21909.  Framed rear-view mirrors. 
Sec. 21910.  Wall mirrors, unframed. 
Sec. 21911.  Wall mirrors, framed. 
Sec. 21912.  Stemware (crystalline) drinking glasses valued over $0.30 but not over $3 each, other than those presented in sets. 
Sec. 21913.  Double-walled insulated glass tumblers. 
Sec. 21914.  Diamond-shaped stemmed wine glasses. 
Sec. 21915.  Twisted-center stemless wine glass. 
Sec. 21916.  Crystalline drinking glasses, without stems, not in sets. 
Sec. 21917.  Double-walled insulated glass bowls. 
Sec. 21918.  Leaf-shaped glass decanters. 
Sec. 21919.  Set of four appetizer plates made of glass with steel caddy holder, valued at $2 each. 
Sec. 21920.  Spice rack with glass jars and wooden lids valued not over $3 each. 
Sec. 21921.  Glass lens blanks for infrared applications. 
Sec. 21922.  Hair accessories of glass beads, imitation pearls, and imitation stones, valued less than $7. 
Sec. 21923.  Filter bags with acid-resistant coating, of woven fiberglass laminated to ePTFE, weighing at least 325 g/m2 but not over 350 g/m2. 
Sec. 21924.  Fiberglass replacement wicks for outdoor garden torch. 
Sec. 21925.  Filter bags of woven fiberglass fabric laminated to an ePTFE, with a polytetrafluoroethylene coated backing, not acid resistant, weighing at least 721 g/m2 but not over 771 g/m2. 
Sec. 21926.  Silver catalyst. 
Sec. 21927.  Silver round blanks. 
Sec. 21928.  Ferroboron alloy. 
Sec. 21929.  Cast iron nonmalleable threaded main body combo castings for residential fuel oil tanks. 
Sec. 21930.  Cast iron nonmalleable threaded vent caps for residential fuel oil tanks. 
Sec. 21931.  Cast iron nonmalleable threaded bushings for residential fuel oil tanks. 
Sec. 21932.  Cast iron nonmalleable threaded tank adapters for residential fuel oil tanks. 
Sec. 21933.  Cast iron nonmalleable threaded fill alarm main body for residential fuel oil tanks. 
Sec. 21934.  Cast iron nonmalleable threaded fill box caps for residential fuel oil tanks. 
Sec. 21935.  Cast iron nonmalleable threaded leg flanges for residential fuel oil tanks. 
Sec. 21936.  Portable gas cooking stoves. 
Sec. 21937.  Portable outdoor cookers. 
Sec. 21938.  Self-anchored beverage containers. 
Sec. 21939.  Stainless steel handmade kitchen sinks. 
Sec. 21940.  Loose frame baskets. 
Sec. 21941.  Two-story fire escape ladders. 
Sec. 21942.  Three-story fire escape ladders. 
Sec. 21943.  Work support stands of steel. 
Sec. 21944.  Locking fixtures of iron or steel. 
Sec. 21945.  Stainless steel phone handle-and-stand accessories. 
Sec. 21946.  Circular and S-shaped stainless steel carabiners. 
Sec. 21947.  Pieces of refined unwrought copper cathode 99.9999 percent pure. 
Sec. 21948.  Ultra-thin and wide-width aluminum foil. 
Sec. 21949.  Etched capacitor aluminum foil of a thickness 0.018–0.126 mm. 
Sec. 21950.  Stove top coffee makers. 
Sec. 21951.  Aluminum shower caddies. 
Sec. 21952.  Step stools of aluminum. 
Sec. 21953.  Aluminum ladders. 
Sec. 21954.  Circular and S-shaped aluminum carabiners. 
Sec. 21955.  Stationary sprinklers of zinc. 
Sec. 21956.  Tungsten waste and scrap. 
Sec. 21957.  Cobalt alloys. 
Sec. 21958.  Certain gallium (Ga). 
Sec. 21959.  Niobium (columbium) rings no thicker than 20 mm. 
Sec. 21960.  Tungsten secondary raw material. 
Sec. 21961.  Gear-driven bolt cutters and pipe cutters. 
Sec. 21962.  Rotary cutters. 
Sec. 21963.  Food graters. 
Sec. 21964.  Hand tools for applying plastic clip fasteners to garments. 
Sec. 21965.  Steel workstations with vises adjustable by foot pedal. 
Sec. 21966.  Fixed carbide cutter and roller cone drill bits. 
Sec. 21967.  Rotary food graters. 
Sec. 21968.  Coffee presses. 
Sec. 21969.  Vacuum insulated coffee servers with a brew-through lid. 
Sec. 21970.  Vacuum insulated coffee servers with no lid. 
Sec. 21971.  Vacuum insulated coffee servers with fitted hinged lid. 
Sec. 21972.  Commercial vacuum insulated coffee servers with sight gauge. 
Sec. 21973.  Commercial vacuum insulated coffee servers with plastic base. 
Sec. 21974.  Commercial vacuum insulated coffee servers with plastic base and stand. 
Sec. 21975.  Craft knives with fixed pen-like or retractable blades. 
Sec. 21976.  Craft knives. 
Sec. 21977.  Blades for craft knives with non-fixed blades. 
Sec. 21978.  Ergonomic pinking shears. 
Sec. 21979.  Spring-action scissors. 
Sec. 21980.  Electronic locks for lockers. 
Sec. 21981.  Luggage locks of base metal, packaged for retail sale. 
Sec. 21982.  Key-operated door handles, push-pull-rotate. 
Sec. 21983.  Vent mounted magnetic mobile phone holder for automobiles. 
Sec. 21984.  Dash mounted magnetic mobile phone holder for automobiles. 
Sec. 21985.  Windshield mounted magnetic mobile phone holder for automobiles. 
Sec. 21986.  Steel latches with plastic plungers. 
Sec. 21987.  Non-key-operated door handles. 
Sec. 21988.  Curtain rings. 
Sec. 21989.  Brackets. 
Sec. 21990.  Curtain rods. 
Sec. 21991.  Curtain rod hardware. 
Sec. 21992.  Curtain tiebacks. 
Sec. 21993.  Curtain rod finials. 
Sec. 21994.  Curved shower rods. 
Sec. 21995.  Shower hooks and rings. 
Sec. 21996.  Straight shower rods. 
Sec. 21997.  Steel window rods. 
Sec. 21998.  Antitheft steel cases with digital locks. 
Sec. 21999.  Stainless steel hose kits. 
Sec. 22000.  Stainless steel hoses. 
Sec. 22001.  Wrist watch strap buckles not over 18 mm. 
Sec. 22002.  Wrist watch strap buckles over 18 mm. 
Sec. 22003.  Used cylinder heads. 
Sec. 22004.  Cylinder heads used solely or principally with certain engines. 
Sec. 22005.  Engine blocks. 
Sec. 22006.  Swirler assemblies for turbines. 
Sec. 22007.  Barrels for fuel mixing. 
Sec. 22008.  Injector assemblies for certain turbines. 
Sec. 22009.  Stem assemblies for certain turbines. 
Sec. 22010.  Tip assemblies for non-gas turbines. 
Sec. 22011.  High pressure fuel pumps. 
Sec. 22012.  Dry scroll vacuum pumps 364x333x485 mm. 
Sec. 22013.  Dry scroll vacuum pumps 297x260x420 mm. 
Sec. 22014.  Dry scroll vacuum pumps 254x260x420 mm. 
Sec. 22015.  Dry scroll vacuum pumps 181x140x358 mm. 
Sec. 22016.  Turbomolecular vacuum pumps. 
Sec. 22017.  Rotary vane vacuum pumps valued over $500 each. 
Sec. 22018.  Vacuum diffusion pumps valued over $900 each. 
Sec. 22019.  Hand- or foot-operated air pumps. 
Sec. 22020.  Roof vent fans. 
Sec. 22021.  12-Amp corded electric leaf blowers. 
Sec. 22022.  Cordless battery powered leaf blowers not exceeding 20 volts. 
Sec. 22023.  Cordless battery powered leaf blowers between 20 and 60 V. 
Sec. 22024.  Fan assemblies for cab climate systems. 
Sec. 22025.  Aquarium air pumps. 
Sec. 22026.  Heat pumps for residential use. 
Sec. 22027.  Heat pumps (outdoor units) for split air conditioner systems. 
Sec. 22028.  High-wall indoor units. 
Sec. 22029.  Single-zone outdoor units. 
Sec. 22030.  Mini heat pumps for split air conditioner systems. 
Sec. 22031.  Multi-zone outdoor unit ductless systems. 
Sec. 22032.  Indoor units of split air conditioner systems. 
Sec. 22033.  Ductless 18000 BTU heat pumps, single zone inverter. 
Sec. 22034.  Single-phase heat pump. 
Sec. 22035.  Steel vacuum pitchers with plastic hinged lid. 
Sec. 22036.  Oil filters. 
Sec. 22037.  Battery powered nasal irrigators. 
Sec. 22038.  Struts to absorb vibration. 
Sec. 22039.  Table saws (25.4 cm.), operable corded and cordless. 
Sec. 22040.  Sliding miter saws (25.4 cm) with laser, corded and cordless. 
Sec. 22041.  Electromechanical rotary hammers, corded and cordless. 
Sec. 22042.  Electromechanical hammer impact drivers, corded and cordless. 
Sec. 22043.  Rotary hammer drill tools with self-contained electric motor. 
Sec. 22044.  Drill driver tools with self-contained electric motor. 
Sec. 22045.  Extruders. 
Sec. 22046.  Three-dimensional drawing pens. 
Sec. 22047.  Professional grade three-dimensional drawing pens. 
Sec. 22048.  Electric multi-functional blower vacuums. 
Sec. 22049.  Autosamplers (multisamplers) for liquid chromatographs. 
Sec. 22050.  Autosamplers (vialsamplers) for liquid chromatographs. 
Sec. 22051.  Hydraulic hammer assembly. 
Sec. 22052.  Segmented bladder-operated molds, with more than 25-inch rim diameter. 
Sec. 22053.  Used valves for directional control. 
Sec. 22054.  Keg spears with pressure release valves. 
Sec. 22055.  Multiport distribution controllers. 
Sec. 22056.  Subsea modular trees. 
Sec. 22057.  Flow selector unit-multi-port 6-branch engine crankshafts. 
Sec. 22058.  Engine crankshafts. 
Sec. 22059.  Turbocharger journal bearings. 
Sec. 22060.  Mid-range bearing housings. 
Sec. 22061.  Heavy duty bearing housings. 
Sec. 22062.  Fixed ration gear boxes. 
Sec. 22063.  Track drive gear boxes. 
Sec. 22064.  Swing bearing assembly. 
Sec. 22065.  Gears for use in machinery or within engines. 
Sec. 22066.  14Y stepper motors. 
Sec. 22067.  Air door actuators. 
Sec. 22068.  Servo motors. 
Sec. 22069.  DC brushed rhombic winding NdFeb magnet motors, with output under 18.65 W. 
Sec. 22070.  DC brushed rhombic winding NdFeB magnet motors. 
Sec. 22071.  DC brushed rhombic winding AlNiCo magnet motors, with output under 18.65 W. 
Sec. 22072.  DC brushless rhombic winding NdFeB magnet motors, with output under 18.65 W. 
Sec. 22073.  DC brushed rhombic winding NdFeB magnet motors, with output over 18.65 but not over 37.5 W. 
Sec. 22074.  DC brushed rhombic winding AlNiCo magnet motors, with output over 18.65 W but not over 37.5 W. 
Sec. 22075.  DC brushless slotless rhombic winding NdFeB magnet motors output over 18.65 W but not over 37.5 W. 
Sec. 22076.  DC brushed rhombic winding NdFeB magnet motors output over 37.5 W but not over 74.6 W. 
Sec. 22077.  DC brushless slotless rhombic winding NdFeB magnet motors output over 37.5 W but not over 74.6 W. 
Sec. 22078.  Motors. 
Sec. 22079.  DC motors of an output exceeding 74.6 W but not exceeding 735 W. 
Sec. 22080.  DC motors, of an output exceeding 74.6 W but not exceeding 735 W. 
Sec. 22081.  DC brushed rhombic winding NdFeB magnet motors output over 74.6 W but not over 735 W. 
Sec. 22082.  DC brushless slotless rhombic winding NdFeB magnet motors output over 74.6 W but not over 735 W. 
Sec. 22083.  DC motors of an output exceeding 750 W but not exceeding 14.92 kW. 
Sec. 22084.  DC electric motor for non-aircraft gas turbines. 
Sec. 22085.  AC alternators. 
Sec. 22086.  AC alternators with copper windings. 
Sec. 22087.  Wound stators and rotor assemblies. 
Sec. 22088.  Rotors. 
Sec. 22089.  Stators for washing machines, with a 27-tooth design. 
Sec. 22090.  Stators for washing machines, with an 18-tooth design. 
Sec. 22091.  Rotors for washing machines, with a height of 60.8 mm. 
Sec. 22092.  Rotors for washing machines, with a height of 49 mm. 
Sec. 22093.  6 V lead-acid storage batteries. 
Sec. 22094.  12 V lead-acid storage batteries, used for the auxiliary source of power. 
Sec. 22095.  Lead-acid storage batteries, used for wheelchairs. 
Sec. 22096.  12 V lead-acid storage batteries, rated at less than 15 ampere-hours. 
Sec. 22097.  12 V lead-acid storage batteries, rated at 15 ampere-hours or more. 
Sec. 22098.  Cell box assemblies, weighing 15 kg or more but not over 18 kg. 
Sec. 22099.  Cell box assemblies, weighing 30 kg or more but not over 36 kg. 
Sec. 22100.  Cell box assemblies, weighing 36 kg or more but not over 49 kg. 
Sec. 22101.  Cell box assemblies NX. 
Sec. 22102.  Food processors with a capacity greater than 2.9 liters but not exceeding 3.1 liters. 
Sec. 22103.  Food processors with a capacity greater than 1.6 liters but not exceeding 2.2 liters. 
Sec. 22104.  Cordless hand blenders. 
Sec. 22105.  Cordless hand mixers. 
Sec. 22106.  Corded hand blenders. 
Sec. 22107.  Burr coffee grinders. 
Sec. 22108.  Electric food processors with bowl scraper. 
Sec. 22109.  Electric food processors with snap-locking lid. 
Sec. 22110.  Electric juice extractors. 
Sec. 22111.  Electric drink mixers. 
Sec. 22112.  Spiralizing food processors with a capacity equal to or greater than 2.36 liters but not exceeding 2.64 liters. 
Sec. 22113.  Spiralizing food processors with a capacity equal to or greater than 2.83 liters but not exceeding 3.07 liters. 
Sec. 22114.  Dicing food processors. 
Sec. 22115.  Compact food processor with smoothie function. 
Sec. 22116.  Juice extractors. 
Sec. 22117.  Integrated baby food making systems. 
Sec. 22118.  Electric juice mixers and grinders. 
Sec. 22119.  Ultrasonic humidifiers. 
Sec. 22120.  Automatic litterboxes, valued no more than $100. 
Sec. 22121.  Electric toothbrushes. 
Sec. 22122.  Ultrasonic cool/warm mist humidifiers with aromatherapy. 
Sec. 22123.  2-in-1 can opener. 
Sec. 22124.  Food spiralizing devices. 
Sec. 22125.  Ceramic bowls. 
Sec. 22126.  Food grinders for certain electromechanical stand food mixers. 
Sec. 22127.  Pasta press extruders for certain stand food mixers. 
Sec. 22128.  Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 4.2 liters but not exceeding 4.8 liters. 
Sec. 22129.  Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 2.8 liters but not exceeding 3.4 liters. 
Sec. 22130.  Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 5.6 liters but not exceeding 8.6 liters. 
Sec. 22131.  Pasta rollers and cutters for stand food mixers. 
Sec. 22132.  Glass bowls for certain electromechanical stand food mixers. 
Sec. 22133.  Body trimmers for detailed hair trimming. 
Sec. 22134.  Hair clipper sets. 
Sec. 22135.  Rechargeable trimmers for trimming human hair. 
Sec. 22136.  PCB assemblies for clippers and trimmers. 
Sec. 22137.  LED bicycle wheel spoke lights. 
Sec. 22138.  Bicycle rear lights. 
Sec. 22139.  Portable electric lamps. 
Sec. 22140.  Space heaters. 
Sec. 22141.  Microwave ovens with capacity not exceeding 22.5 liters. 
Sec. 22142.  Microwave ovens with capacity exceeding 22.5 liters but not exceeding 31 liters. 
Sec. 22143.  Low-profile microwave ovens with electronic opening mechanism and integral range hood. 
Sec. 22144.  Low-profile microwave ovens with push button opening mechanism and integral range hood. 
Sec. 22145.  Low-profile microwave ovens with electronic opening mechanism and without a range hood. 
Sec. 22146.  Searing grills. 
Sec. 22147.  Automatic drip coffee makers. 
Sec. 22148.  Espresso machines. 
Sec. 22149.  Coffee makers with dishwasher safe removable parts. 
Sec. 22150.  Single-service coffee makers with milk frothers. 
Sec. 22151.  Electric coffee makers with dual dispensers. 
Sec. 22152.  Electric coffee makers for brewing capsules. 
Sec. 22153.  Automatic or manual pour over coffee makers. 
Sec. 22154.  Removable reservoir coffeemakers. 
Sec. 22155.  Single serve coffee makers. 
Sec. 22156.  2-way coffee makers with a 12-cup carafe and a pod brewer. 
Sec. 22157.  Rapid cold brew and hot coffee makers. 
Sec. 22158.  Electric kettles. 
Sec. 22159.  Electric toasters with even-toast feature. 
Sec. 22160.  Electric toasters with 6.5 inch slots. 
Sec. 22161.  Electric toasters with 37 mm wide slots, with an under-base cord wrap. 
Sec. 22162.  2- and 4-slot toasters, not having a button to keep toaster contents warm after toasting. 
Sec. 22163.  2-slot toasters, with a button to keep toaster content warm after toasting. 
Sec. 22164.  Electric toasters with double-slice slots. 
Sec. 22165.  Electric toasters with 37 mm wide slots, with a retractable cord. 
Sec. 22166.  Electric pressure cookers rated more than 800 W but not more than 1,000 W, with a capacity of not less than 5 liters. 
Sec. 22167.  Electric pressure cookers rated more than 1,200 W but not more than 1,400 W, with a capacity of less than 5 liters. 
Sec. 22168.  Electric pressure cookers rated more than 1,000 W but not more than 1,200 W, with a capacity of less than 5 liters. 
Sec. 22169.  Contoured heating pads. 
Sec. 22170.  Slow cookers with non-stick ceramic coated stoneware. 
Sec. 22171.  Heating pads. 
Sec. 22172.  Programmable slow cookers with digital display. 
Sec. 22173.  8-Quart electric slow cookers. 
Sec. 22174.  Programmable slow cookers. 
Sec. 22175.  Electric slow cookers with locking lid. 
Sec. 22176.  Double flip waffle makers with removable grids. 
Sec. 22177.  Ice cream waffle cone and bowl makers. 
Sec. 22178.  Electric breakfast sandwich makers. 
Sec. 22179.  Pressure cookers. 
Sec. 22180.  10-quart programmable slow cookers. 
Sec. 22181.  Polished stainless steel 1.5-quart tea kettles. 
Sec. 22182.  Egg bite makers. 
Sec. 22183.  Vacuum steel insulated coffee carafes, of a kind used with deep ultraviolet lithography machines. 
Sec. 22184.  Vacuum steel insulated carafes for household coffee machines, of a kind used with deep ultraviolet lithography machines. 
Sec. 22185.  Vacuum steel bodies with inner and outer steel layers. 
Sec. 22186.  Lamp-holder housings of plastic. 
Sec. 22187.  660 W, 125 V, lamp-holder with two 15 amp outlets. 
Sec. 22188.  Combination duplex receptacle/outlet and USB charger, 15–20 amp, 125 V. 
Sec. 22189.  Range and dryer receptacles. 
Sec. 22190.  Residential grade receptacles. 
Sec. 22191.  Residential and commercial USB receptacles. 
Sec. 22192.  Power strips. 
Sec. 22193.  Surge protectors. 
Sec. 22194.  Programmable controllers for architectural lighting. 
Sec. 22195.  Electronic modular control panels for generators. 
Sec. 22196.  Power distribution modules and programmable controllers. 
Sec. 22197.  Glass capacitive touchscreen assemblies with LCD. 
Sec. 22198.  Lamps containing deuterium gas without radio-frequency identification (RFID). 
Sec. 22199.  Lamps containing deuterium gas with radio-frequency identification (RFID). 
Sec. 22200.  Fiber channel coaxial cables of silver-plated copper conductors and expanded ePTFE dielectrics. 
Sec. 22201.  Insulated coaxial cables, of a kind used with deep ultraviolet lithography machines. 
Sec. 22202.  Coaxial cables insulated with ePTFE, vapor sealed, of a kind used with deep ultraviolet lithography machines. 
Sec. 22203.  Coaxial cables insulated with ePTFE, non-vapor sealed, of a kind used with deep ultraviolet lithography machines. 
Sec. 22204.  Low speed automotive ethernet USB harnesses. 
Sec. 22205.  High speed autolink cable USB harnesses. 
Sec. 22206.  Insulated electric conductors, of a kind used with extreme ultraviolet lithography machines. 
Sec. 22207.  Insulated electric conductors, of a kind used with deep ultraviolet lithography machines. 
Sec. 22208.  Insulated electric conductors, of a kind used with optical instruments. 
Sec. 22209.  Rings, blocks, and other insulating fittings of quartz. 
Sec. 22210.  Front tire splash guards for vehicles. 
Sec. 22211.  Rear tire splash guards for vehicles. 
Sec. 22212.  Automatic gear boxes. 
Sec. 22213.  Suspension systems (struts) for off-highway trucks. 
Sec. 22214.  Suspension system stabilizer bars. 
Sec. 22215.  Tie rod assemblies. 
Sec. 22216.  Used axle housings. 
Sec. 22217.  Used parts for power trains. 
Sec. 22218.  Front windshield covers. 
Sec. 22219.  Expansion chambers. 
Sec. 22220.  Bicycle racks for car roofs. 
Sec. 22221.  High pressure fuel injector rails. 
Sec. 22222.  Stand-up bicycles, having both wheels exceeding 63.5 cm in diameter. 
Sec. 22223.  Elliptical cycles, with wheels not exceeding 63.5 cm in diameter. 
Sec. 22224.  Bicycle frames, other than of steel, valued $600 or less. 
Sec. 22225.  Internal gear bicycle hubs, other than two or three speeds. 
Sec. 22226.  Bicycle pedals other than clipless pedals. 
Sec. 22227.  Clipless bicycle pedals and parts thereof. 
Sec. 22228.  Carbon fiber bicycle seatposts. 
Sec. 22229.  Bicycle handlebar tape, other than silicon or leather tape. 
Sec. 22230.  Trailer cycles. 
Sec. 22231.  Dropper seatposts. 
Sec. 22232.  Bicycle fenders. 
Sec. 22233.  Bicycle handlebars. 
Sec. 22234.  Multi-functional steel carts. 
Sec. 22235.  Non-mechanically propelled industrial hand truck. 
Sec. 22236.  Moving dollies. 
Sec. 22237.  Paragliders, paraglider wings and paraglider harnesses. 
Sec. 22238.  Sailing catamarans and power catamarans. 
Sec. 22239.  Projection lenses. 
Sec. 22240.  Mounted optical lenses. 
Sec. 22241.  Objective lenses for broadcast cameras. 
Sec. 22242.  Objective lenses for cinema cameras. 
Sec. 22243.  Magnifying spectacles. 
Sec. 22244.  LCD television panel assemblies, with a video display measuring over 175.26 cm. 
Sec. 22245.  LCD television panel assemblies, with a video display measuring over 149.86 cm but not over 175.26 cm. 
Sec. 22246.  LCD television panel assemblies, with a video display measuring over 139.7 cm but not over 149.86 cm. 
Sec. 22247.  LCD television panel assemblies, with a video display measuring over 137.16 cm but not over 139.7 cm. 
Sec. 22248.  Housings designed for infrared lenses. 
Sec. 22249.  Electronic temperature indicators, weighing 14.2 g. 
Sec. 22250.  Electronic temperature indicators, weighing 64.4 g. 
Sec. 22251.  Electronic temperature indicators, weighing 430 g. 
Sec. 22252.  Global cargo trackers, weighing 660 g. 
Sec. 22253.  Temperature data monitors, weighing 115 g. 
Sec. 22254.  Temperature data monitors, weighing 138.9 g. 
Sec. 22255.  Temperature data monitors, weighing 133.2 g. 
Sec. 22256.  Parts and accessories of bicycle speedometers. 
Sec. 22257.  Wired remote controllers. 
Sec. 22258.  Analog/digital wrist watches. 
Sec. 22259.  Mechanical wrist watches. 
Sec. 22260.  Mechanical wrist watches with leather or other band. 
Sec. 22261.  Analog pocket watches. 
Sec. 22262.  Projection alarm clocks, non-atomic. 
Sec. 22263.  Projection atomic alarm clocks. 
Sec. 22264.  Analog wall clocks without thermometer, hygrometer, or barometer gauges. 
Sec. 22265.  Analog clocks with thermometer and hygrometer. 
Sec. 22266.  Atomic analog wall clocks. 
Sec. 22267.  Atomic digital clocks. 
Sec. 22268.  Analog kitchen timers. 
Sec. 22269.  Wrist watch movements having over one jewel and less than 7 jewels. 
Sec. 22270.  Watch movements having over 7 jewels and under 17 jewels. 
Sec. 22271.  Watch cases or bodies over 41 mm in diameter. 
Sec. 22272.  Watch cases or bodies not over 41 mm in diameter. 
Sec. 22273.  Watch case bezels, backs, and centers. 
Sec. 22274.  Watch case parts. 
Sec. 22275.  Stainless steel watch bracelets. 
Sec. 22276.  Watch dials. 
Sec. 22277.  Watch crowns. 
Sec. 22278.  Watch hands. 
Sec. 22279.  Acoustic guitars. 
Sec. 22280.  Console digital pianos. 
Sec. 22281.  Grand digital pianos. 
Sec. 22282.  Electronic 61-key keyboards. 
Sec. 22283.  Electric guitars and acoustic/electric guitars. 
Sec. 22284.  Memory foam travel pillows. 
Sec. 22285.  Lighting for wall installation. 
Sec. 22286.  Decorative bathroom fan assemblies (lighting fixtures) assemblies. 
Sec. 22287.  Metal household floor lamps. 
Sec. 22288.  Solar powered pathway lights, each measuring between 36.8 cm and 42 cm in height. 
Sec. 22289.  Solar powered pathway lights, each measuring between 45 cm and 48 cm in height. 
Sec. 22290.  Exterior exit viewing lights, dual beam. 
Sec. 22291.  LED flameless candles. 
Sec. 22292.  Aquarium LED light strands. 
Sec. 22293.  LED light modules for bathroom fans/lights. 
Sec. 22294.  Aquarium LED light sticks. 
Sec. 22295.  Aquarium LED light strips. 
Sec. 22296.  Decorative votive candle holders. 
Sec. 22297.  Candle jar shades. 
Sec. 22298.  Non-electrical lighting. 
Sec. 22299.  Outdoor garden or patio torches of bamboo construction. 
Sec. 22300.  Outdoor garden or patio torches of non-bamboo construction. 
Sec. 22301.  Indoor oil lamps with base of glass or metal. 
Sec. 22302.  Outdoor garden torches for tabletop use. 
Sec. 22303.  Glass lens arrays for spotlights. 
Sec. 22304.  Lamp shades. 
Sec. 22305.  Galvanized steel LED downlight housing frames. 
Sec. 22306.  Aluminum cylinders for LED lighting fixtures. 
Sec. 22307.  Galvanized steel brackets and plates for LED lighting fixtures. 
Sec. 22308.  Aluminum LED downlight reflectors. 
Sec. 22309.  Outdoor garden torch replacement canisters. 
Sec. 22310.  Iris subassemblies for moving lights. 
Sec. 22311.  Zoom modules for automated moving lights. 
Sec. 22312.  Golf club heads for fairway woods. 
Sec. 22313.  Golf club shafts for putters. 
Sec. 22314.  Steel golf club shafts, other than for putters. 
Sec. 22315.  Golf club shaft assemblies. 
Sec. 22316.  Graphite driver golf club shafts, extra stiff flex. 
Sec. 22317.  Graphite hybrid golf club shafts, extra stiff flex. 
Sec. 22318.  Graphite irons golf club shafts, extra stiff flex. 
Sec. 22319.  Graphite driver golf club shafts, regular, senior, adult, or ladies flex. 
Sec. 22320.  Graphite golf club driver shafts, stiff flex. 
Sec. 22321.  Graphite hybrid golf club shafts, regular, senior, adult, or ladies flex. 
Sec. 22322.  Graphite hybrid golf club shafts, stiff flex. 
Sec. 22323.  Graphite irons golf club shafts, regular, senior, adult, or ladies flex. 
Sec. 22324.  Graphite irons golf club shafts, stiff flex. 
Sec. 22325.  Pickleball paddles. 
Sec. 22326.  Pickleballs. 
Sec. 22327.  Exercise cycles. 
Sec. 22328.  Stationary trainers. 
Sec. 22329.  Multimodality fitness equipment, without integrated contact grip heart rate monitor. 
Sec. 22330.  Multimodality fitness equipment with integrated power sensor to measure the user's upper body power input. 
Sec. 22331.  Parts and accessories for treadmills. 
Sec. 22332.  Parts and accessories for ellipticals. 
Sec. 22333.  Parts and accessories for stationary exercise cycles. 
Sec. 22334.  Parts and accessories for weight training equipment. 
Sec. 22335.  Parts and accessories for certain exercise equipment machines. 
Sec. 22336.  Lateral elliptical machines. 
Sec. 22337.  Adjustable-weight kettlebells. 
Sec. 22338.  Adjustable-weight barbell. 
Sec. 22339.  Exercise cycles with dual-position handgrips. 
Sec. 22340.  Exercise cycles with single handgrips. 
Sec. 22341.  Upright exercise cycles. 
Sec. 22342.  Recumbent exercise cycles with touchscreen consoles. 
Sec. 22343.  Leaning exercise cycles. 
Sec. 22344.  Rod gyms, with vertical bench. 
Sec. 22345.  Rod and resistance gyms, with flat benches. 
Sec. 22346.  Foldable treadmills, with LCD consoles with control keypads. 
Sec. 22347.  Foldable treadmills, with touchscreen consoles measuring 44.5 cm or less. 
Sec. 22348.  Indoor cycling machines with wireless data touchscreen displays. 
Sec. 22349.  Indoor cycling machines with LCD consoles and two water bottle holders. 
Sec. 22350.  Indoor cycling machines with LCD consoles and single water bottle holder. 
Sec. 22351.  Recumbent elliptical machines. 
Sec. 22352.  Fitness equipment combining the functions of an elliptical and a stair stepper, weight over 90 kgs. 
Sec. 22353.  Foldable treadmills with touchscreen console greater than 44.4 cm. 
Sec. 22354.  Interactive indoor cycling exercise cycles. 
Sec. 22355.  Multimodality fitness equipment, with integrated contact grip heart rate monitors. 
Sec. 22356.  Fishing reels valued not over $2.70 each, pre-spooled, with rod and fishing line. 
Sec. 22357.  Fishing reels valued not over $2.70 each. 
Sec. 22358.  Hard artificial crankbaits. 
Sec. 22359.  Collapsible big game decoys. 
Sec. 22360.  Vacuum steel hinged lid pitchers, not exceeding 1 liter. 
Sec. 22361.  Vacuum insulated drinkware having a capacity exceeding 1 liter but not exceeding 2 liters. 
Sec. 22362.  Vacuum insulated drinkware having a capacity exceeding 2 liters but not exceeding 4 liters. 
Sec. 22363.  Vacuum glass lined steel coffee servers over 2 liters. 
Sec. 22364.  Vacuum glass lined steel coffee servers over 2 liters with lever dispensing. 
Subtitle B—Existing duty suspensions and reductions 
Sec. 23001. Extension of certain existing duty suspensions and reductions and other modifications. 
Subtitle C—Effective date 
Sec. 24001. Effective date. 
Title III—Other matters 
Sec. 30001. Reauthorization of American Manufacturing Competitiveness Act of 2016. 
Sec. 30002. Extension of customs user fees.   
IReauthorization and Reform of Generalized System of Preferences 
10001.Modification of eligibility criteria for beneficiary developing countries 
(a)In generalSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended— (1)in subsection (b)(2)— 
(A)by inserting after subparagraph (H) the following:  (I)Such country has failed, in a manner affecting trade or investment— 
(i)to effectively enforce its environmental laws or regulations through a sustained or recurring course of action or inaction; or  (ii)to adopt and maintain measures implementing its obligations under common multilateral environmental agreements. 
(J)Such country engages in gross violations of internationally recognized human rights in that country (including any designated zone in that country).; and (B)in the text following subparagraph (J) (as inserted by subparagraph (A)), by striking and (H) (to the extent described in section 507(6)(D)) and inserting (H) (to the extent described in section 507(6)(D)), (I), and (J); and 
(2)in subsection (c)— (A)in paragraph (6)(B), by striking ; and and inserting a semicolon; 
(B)in paragraph (7)— (i)by striking whether and all that follows through afford and inserting the extent to which such country is affording; and 
(ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:  
 
(8)the extent to which such country is effectively enforcing its environmental laws and regulations and adopting and maintaining measures implementing its obligations under common multilateral environmental agreements; (9)the extent to which such country is achieving the goals described in section 3(b) of the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (22 U.S.C. 2151–2(b)); 
(10)the extent to which such country has established, or is making continual progress toward establishing— (A)the rule of law, political pluralism, and the right to due process, a fair trial, and equal protection under the law; 
(B)economic policies to reduce poverty, increase the availability of health care and educational opportunities, expand physical infrastructure, promote the development of private enterprise, and encourage the formation of capital markets through micro-credit or other programs; and (C)a system to combat corruption and bribery, such as signing and implementing the Convention on Combating Bribery of Foreign Public Officials in International Business Transactions, done at Paris December 17, 1997, and entered into force February 15, 1999 (TIAS 99–215); and 
(11)the extent to which such country— (A)has refrained from imposing, or has eliminated, digital trade barriers, including unnecessary or discriminatory data localization or data transfer restrictions; and 
(B)has taken steps in the digital environment to support consumer protections, the privacy of personal information, and open digital ecosystems.. (b)Modification of withdrawal, suspension, or limitation requirementsSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended— 
(1)in subsection (d)(1), in the second sentence— (A)by striking shall consider and inserting the following: “shall— 
 
(A)consider;  (B)by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (B)hold a public hearing or provide for a period of not less than 30 days for submission of comments by the public.; and 
(2)in subsection (f)(2)— (A)in the paragraph heading, by inserting or suspension after termination;  
(B)by inserting or suspend after terminate each place it appears; and (C)by inserting or suspension after termination. 
(c)Publication of determinations relating to petitions for reviewSection 502 of the Trade Act of 1974 (19 U.S.C. 2462) is amended by adding at the end the following:  (g)Publication of determinations relating to petitions for reviewThe United States Trade Representative shall publish in the Federal Register a notice of, and the rationale for, any determination of the Trade Representative with respect to a petition for review of the eligibility of a country for designation as a beneficiary developing country, including a determination— 
(1)to accept or deny such a petition; (2)to continue to review the eligibility of the country; or 
(3)to withdraw, suspend, or limit the application of duty-free treatment under this title with respect to the country.. (d)DefinitionsSection 507 of the Trade Act of 1974 (19 U.S.C. 2467) is amended— 
(1)in paragraph (4)— (A)in subparagraph (D), by striking ; and and inserting a semicolon; 
(B)in subparagraph (E), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(F)the elimination of all forms of discrimination with respect to occupation and employment.; and (2)by adding at the end the following: 
 
(7)Common multilateral environmental agreement 
(A)In generalThe term common multilateral environmental agreement, for purposes of determining the eligibility of a country for designation as a beneficiary developing country under this title, means any agreement specified in subparagraph (B) to which both the United States and that country are full parties, including any current or future mutually agreed upon protocols, amendments, annexes, or adjustments to such an agreement. (B)Agreements specifiedThe agreements specified in this subparagraph are the following: 
(i)The Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249). (ii)The Montreal Protocol on Substances that Deplete the Ozone Layer, done at Montreal September 16, 1987. 
(iii)The Protocol of 1978 Relating to the International Convention for the Prevention of Pollution from Ships, 1973, done at London February 17, 1978. (iv)The Convention on Wetlands of International Importance, Especially as Waterfowl Habitat, done at Ramsar February 2, 1971 (TIAS 11084). 
(v)The Convention on the Conservation of Antarctic Marine Living Resources, done at Canberra May 20, 1980 (33 UST 3476). (vi)The International Convention for the Regulation of Whaling, done at Washington December 2, 1946 (62 Stat. 1716). 
(vii)The Convention for the Establishment of an Inter-American Tropical Tuna Commission, done at Washington May 31, 1949 (1 UST 230).. 10002.Supplemental reviews and reporting (a)Assessment and report on compliance with eligibility requirementsSection 502 of the Trade Act of 1974, as amended by section 10001, is further amended by adding at the end the following: 
 
(h)Assessment and report on compliance with eligibility requirements 
(1)In generalThe President shall— (A)on an annual basis— 
(i)conduct assessments of the compliance of an appropriate number of countries designated as beneficiary developing countries for purposes of this title in meeting or continuing to meet the eligibility requirements under this title; and (ii)make determinations with respect to whether to initiate full reviews of the practices of those countries to assess the continued eligibility of those countries for designation as beneficiary developing countries under this title; and 
(B)submit to Congress a report consisting of the results of such assessments and determinations. (2)FrequencyThe President shall conduct an assessment described in clause (i) of paragraph (1)(A) and make a determination described in clause (ii) of that paragraph with respect to each country designated as a beneficiary developing country for purposes of this title not less frequently than once every 3 years.. 
(b)Assessment of effectiveness of Generalized System of Preferences in strengthening and maintaining internationally recognized worker rights and women’s entrepreneurship and economic empowerment 
(1)Policy of the United StatesIt is the policy of the United States to support gender equality and worker rights by promoting legal reforms that address legal, structural, and social barriers that constrain the full and free economic participation of all workers in the global economy. (2)Amendment to Trade Act of 1974 (A)In generalTitle V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) is amended by inserting after section 504 the following: 
 
504A.Assessment of effectiveness in strengthening and maintaining internationally recognized worker rights and women’s entrepreneurship and economic empowerment 
(a)In generalNot later than 15 months after the date of the enactment of this section, and every 2 years thereafter, the United States Trade Representative and the Deputy Undersecretary of Labor for International Affairs, in consultation with the policy advisory committee on labor established under section 135(c)(1), shall jointly submit to Congress an assessment of the effectiveness of the administration of this title in maintaining or strengthening the efforts of beneficiary developing countries relating to the factors described in paragraphs (7) and (9) of section 502(c). (b)Methodology and sourcesThe assessment required by subsection (a) shall include— 
(1)an explanation of the methodology and sources used to prepare the assessment; and (2)where relevant, citations to data, information, studies, and assessments that were used to prepare the assessment and were gathered, compiled, or developed by the United States Government, foreign governments, multilateral institutions, nongovernmental organizations, or educational institutions. 
(c)Measurement of women's economic empowermentTo support the measurement of women’s economic empowerment, the Trade Representative shall encourage and support the reporting by beneficiary developing countries of sex-disaggregated economic and business data, including the gathering of information consistent with the United Nations Sustainable Development Goals, particularly the goals relating to gender equality and decent work.. (B)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by inserting after the item relating to section 504 the following: 
 
 
Sec. 504A. Assessment of effectiveness in strengthening and maintaining internationally recognized worker rights and women’s entrepreneurship and economic empowerment.. 
(c)United States International Trade Commission studyNot later than July 1, 2023, the United States International Trade Commission shall submit to Congress a report that contains a study on rules of origin, utilization rates, and eligibility requirements for articles under the Generalized System of Preferences program under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.), including an assessment of— (1)the rate of utilization of the program by countries designated as least-developed beneficiary developing countries under section 502(a)(2) of that Act (19 U.S.C. 2462(a)(2));  
(2)the effectiveness of the rules of origin of the program in— (A)promoting trade benefits to least-developed beneficiary developing countries under the program; and  
(B)preventing the transshipment of articles from countries that are not designated as beneficiary developing countries under section 502(a)(1) of that Act (19 U.S.C. 2462(a)(1)); and (3)the requirements and procedures for designating articles as eligible articles under section 503 of that Act (19 U.S.C. 2463), including— 
(A)the competitive need limitation under subsection (c)(2) of that section; and  (B)the process for waiving that limitation under subsection (d) of that section.  
10003.Extension of Generalized System of Preferences 
(a)In generalSection 505 of the Trade Act of 1974 (19 U.S.C. 2465) is amended by striking December 31, 2020 and inserting January 1, 2027. (b)Effective date (1)In generalThe amendment made by subsection (a) shall apply to articles entered on or after the 30th day after the date of the enactment of this Act. 
(2)Retroactive application for certain liquidations and reliquidations 
(A)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any entry of a covered article to which duty-free treatment or other preferential treatment under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) would have applied if the entry had been made on December 31, 2020, that was made— (i)after December 31, 2020, and 
(ii)before the effective date specified in paragraph (1),shall be liquidated or reliquidated as though such entry occurred on the effective date specified in paragraph (1). (B)RequestsA liquidation or reliquidation may be made under subparagraph (A) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection— 
(i)to locate the entry; or (ii)to reconstruct the entry if it cannot be located. 
(C)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of a covered article under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be). (3)DefinitionsIn this subsection: 
(A)Covered articleThe term covered article means an article from a country that is a beneficiary developing country under title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.) as of the effective date specified in paragraph (1). (B)Enter; entryThe terms enter and entry include a withdrawal from warehouse for consumption. 
IITemporary Duty Suspensions and Reductions 
20001.ReferenceExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a chapter, subchapter, note, additional U.S. note, heading, subheading, or other provision, the reference shall be considered to be made to a chapter, subchapter, note, additional U.S. note, heading, subheading, or other provision of the Harmonized Tariff Schedule of the United States. ANew Duty Suspensions and Reductions 21001. Shelled pine nutsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.01 Pine nuts, shelled (provided for in subheading 0802.90.98) FreeNo changeNo changeOn or before 12/31/2023. 
21002. Licorice extractSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.02 Vegetable saps and extracts of licorice (provided for in subheading 1302.12.00) 0.7%No changeNo changeOn or before 12/31/2023. 21003. Refined CarrageenanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.03 N-{[2-({4-[(3-Methylbutanoyl)amino]phenyl}carbonyl) hydrazino]carbonothioyl}-3-nitrobenzamide (Carrageenan) (CAS No. 9000–07–1) (provided for in subheading 1302.39.00) 2.4%No changeNo changeOn or before 12/31/2023. 
21004. Irish dairy chocolate crumbSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.04 Chocolate crumb manufactured with fluid milk from Irish cows (provided for in subheading 1806.20.24) 2.9%No changeNo changeOn or before 12/31/2023. 21005. Pepperoncini, preserved in vinegarSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.05 Pepperoncini, prepared or preserved by vinegar or acetic acid (provided for in subheading 2001.90.38) 5.2%No changeNo changeOn or before 12/31/2023. 
21006. Coconut water in PET bottlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.06 Coconut water, not from concentrate, not containing added sugar or other sweetening matter, packaged for retail sale in polyethylene terephthalate bottles (provided for in subheading 2009.89.70) FreeNo changeNo changeOn or before 12/31/2023. 21007. 9,11-Octadecadienoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.07 Conjugated linoleic acids (9Z,11E)-octadeca-9,11-dienoic acid (CAS No. 2540–56–9), and (10E,12Z)-octadeca-10,12-dienoic acid (CAS No. 2420–56–6) (provided for in subheading 2106.90.98) FreeNo changeNo changeOn or before 12/31/2023. 
21008. Liquid galacto-oligosaccharidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.08Liquid galacto-oligosaccharides (provided for in subheading 2106.90.98)FreeNo changeNo changeOn or before 12/31/2023. 21009. Beverage containing coconut waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.09Non-alcoholic beverage containing 10 percent or more of not-from-concentrate coconut water, with added flavors and stevia, packaged for retail sale (provided for in subheading 2202.10.00) FreeNo changeNo changeOn or before 12/31/2023. 
21010. Animal feed additive containing guanidinoacetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.10Feed additive preparation consisting of guanidinoacetic acid and starch (provided for in subheading 2309.90.95)FreeNo changeNo changeOn or before 12/31/2023. 21011. Tungsten concentrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.11Tungsten concentrate, presented as a dense, granular powder, in a range of colors from sandy brown to black/grey depending on the other elements present (provided for in subheading 2611.00.60)FreeNo changeNo changeOn or before 12/31/2023. 
21012. PiperyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.12Distillates (petroleum), C3-6, piperylene-rich (CAS No. 68477–35–0) (provided for in subheading 2710.12.90)3.5%No changeNo changeOn or before 12/31/2023. 21013. Normal paraffin M (alkanes C10–C14)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.13A mixture of normal paraffin medium oils (alkanes, C10–14) (CAS No. 93924–07–3) (provided for in subheading 2710.19.90) 5.8%No changeNo changeOn or before 12/31/2023. 
21014. Neodymium (Nd) metalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.14Neodymium metal (CAS No. 7440–00–8), whether or not intermixed or interalloyed (provided for in subheading 2805.30.00) FreeNo changeNo changeOn or before 12/31/2023. 21015. Praseodymium (Pr) metalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.15Praseodymium metal (CAS No. 7440–10–0), whether or not intermixed or interalloyed (provided for in subheading 2805.30.00)FreeNo changeNo changeOn or before 12/31/2023. 
21016. Heavy rare earth metals, dysprosium (Dy) metal and terbium (Tb) metalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.16Dysprosium metal (CAS No. 7429–91–6), terbium metal (CAS No. 7440–27–9), and heavy rare earth metals, whether or not intermixed or inter-alloyed (provided for in subheading 2805.30.00)FreeNo changeNo changeOn or before 12/31/2023. 21017. Scandium crystalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.17Scandium crystals of 99.9 percent purity containing 3 ppm or less by weight of cobalt, 80 ppm or less by weight of chromium and 500 ppm or less by weight of iron (CAS No. 7440–20–2) (provided for in subheading 2805.30.00)FreeNo changeNo changeOn or before 12/31/2023. 
21018. Hexafluorotitanic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.18Dihydrogen hexafluorotitanate(2-) (CAS No. 17439–11–1) (provided for in subheading 2811.19.61)FreeNo changeNo changeOn or before 12/31/2023. 21019. Silica gel cat litter with traySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.19Cat litter of synthetic silica gel, not crystalline, imported with a disposable cardboard tray coated with polyvinyl chloride (provided for in subheading 2811.22.10)FreeNo changeNo changeOn or before 12/31/2023. 
21020. Dioxosilane spherical particles (mean particle size 0.046–0.054 mm)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.20Dioxosilane (silicon dioxide amorphous) (CAS No. 7631–86–9) presented in the form of entirely spherical micro-spheres, certified by the importer as having a mean particle size of between 0.046 and 0.054 mm, uniform particle size with a uniformity coefficient of 1.65 or less, specific electrical resistance of 50,000 Ohm cm or more, and surface area 300 to 700 m²/g (provided for in subheading 2811.22.10)FreeNo changeNo changeOn or before 12/31/2023. 21021. Silica gel cat litterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.21Cat litter formulated from synthetic silica gel, put up for retail sale (provided for in subheading 2811.22.10)FreeNo changeNo changeOn or before 12/31/2023. 
21022. Sulfuryl dichlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.22Sulfuryl dichloride (CAS No. 7791–25–5) (provided for in subheading 2812.19.00)FreeNo changeNo changeOn or before 12/31/2023. 21023. FS-10D acicular electroconductive tin oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.23Dispersions of tin(IV) oxide (CAS No. 18282–10–5), doped with antimony pentoxide (CAS No. 1314–60–9), in water (provided for in subheading 2825.90.20)FreeNo changeNo changeOn or before 12/31/2023. 
21024. Certain potassium fluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.24Potassium fluoride (CAS No. 7789–23–3), spray-dried, crystalline, granular or any dry form (provided for in subheading 2826.19.90)FreeNo changeNo changeOn or before 12/31/2023. 21025. Other potassium fluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.25Potassium fluoride (CAS No. 7789–23–3) other than spray-dried, crystalline, granular or any dry form (provided for in subheading 2826.19.90)FreeNo changeNo changeOn or before 12/31/2023. 
21026. LiPF6Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.26Lithium hexafluorophosphate (LiPF6) (CAS No. 21324–40–3) (provided for in subheading 2826.90.90)1.8%No changeNo changeOn or before 12/31/2023. 21027. LiPO2F2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.27Lithium difluorophosphate (LiPO2F2) (CAS No. 24389–25–1) (provided for in subheading 2826.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21028. Ammonium fluoroborateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.28Azanium; tetrafluoroborate (CAS No. 13826–83–0) (provided for in subheading 2826.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21029. Sodium tetrafluoroborateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.29Sodium tetrafluoroborate (CAS No. 13755–29–8) (provided for in subheading 2826.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21030. Ferric chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.30Trichloroiron (CAS No. 7705–08–0) (provided for in subheading 2827.39.55)FreeNo changeNo changeOn or before 12/31/2023. 21031. Ferrous chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.31Iron(2+);dichloride (CAS No. 7758–94–3) (provided for in subheading 2827.39.55)FreeNo changeNo changeOn or before 12/31/2023. 
21032. Cupric chloride dihydrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.32Copper(II) chloride dihydrate (cupric chloride dihydrate) (CAS No. 10125–13–0) (provided for in subheading 2827.39.90)FreeNo changeNo changeOn or before 12/31/2023. 21033. Copper chloride anhydrousSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.33Copper(II) chloride anhydrous (CAS No. 7447–39–4) (provided for in subheading 2827.39.90)FreeNo changeNo changeOn or before 12/31/2023. 
21034. Manganese chloride anhydrousSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.34Manganese(2+);dichloride (anhydrous manganese chloride) (CAS No. 7773–01–5) (provided for in subheading 2827.39.90)FreeNo changeNo changeOn or before 12/31/2023. 21035. Manganese chloride tetrahydrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.35Manganese(II) chloride tetrahydrate (CAS No. 13446–34–9) (provided for in subheading 2827.39.90)FreeNo changeNo changeOn or before 12/31/2023. 
21036. Reducing agentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.36Acetic acid, 2-oxo-, reaction products with sodium dithionite (2:1) (CAS No. 1444365–63–2) (provided for in subheading 2831.10.50)FreeNo changeNo changeOn or before 12/31/2023. 21037. Manganese carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.37Manganese(2+);carbonate (CAS No. 598–62–9) (provided for in subheading 2836.99.50)FreeNo changeNo changeOn or before 12/31/2023. 
21038. Potassium tetraborateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.38Potassium tetraborate (CAS No. 12045–78–2) (provided for in subheading 2840.20.00)FreeNo changeNo changeOn or before 12/31/2023. 21039. Potassium pentaborateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.39Potassium pentaborate (CAS No. 12229–13–9) (provided for in subheading 2840.20.00)FreeNo changeNo changeOn or before 12/31/2023. 
21040. Ammonium thiocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.40Azanium;thiocyanate (ammonium thiocyanate) (CAS No. 1762–95–4) (provided for in subheading 2842.90.10)FreeNo changeNo changeOn or before 12/31/2023. 21041. Modified amine complex of boron trifluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.41Propan-2-amine, compound with trifluoroborane, reaction products with 2-(butoxymethyl)oxirane (amine complex of boron trifluoride) (CAS No. 68478–97–7) (provided for in subheading 2842.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21042. TrichlorosilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.42Trichlorosilicon (CAS No. 10025–78–2) (provided for in subheading 2853.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21043. 1,3-DichloropropeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.43(E)-1,3-Dichloroprop-1-ene (CAS No. 542–75–6) (provided for in subheading 2903.29.00)2.3%No changeNo changeOn or before 12/31/2023. 
21044. Hexafluoroisobutylene (HFIB)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.443,3,3-Trifluoro-2-(trifluoromethyl)prop-1-ene (CAS No. 382–10–5) (provided for in subheading 2903.39.20)FreeNo changeNo changeOn or before 12/31/2023. 21045. 1,1,1,2,2,3,3,4,4,5,5,6,6-Tridecafluoro-8-iodooctaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.451,1,1,2,2,3,3,4,4,5,5,6,6-Tridecafluoro-8-iodooctane (CAS No. 2043–57–4) (provided for in subheading 2903.79.90)FreeNo changeNo changeOn or before 12/31/2023. 
21046. Ethyl benzyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.461-(Chloromethyl)-3-ethylbenzene (CAS No. 26968–58–1) (provided for in subheading 2903.99.80)FreeNo changeNo changeOn or before 12/31/2023. 21047. Perfluoroalkyl sulfonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.47Potassium 1,1,2,2,3,3,4,4,4-nonafluorobutane-1-sulphonate (CAS No. 29420–49–3) (provided for in subheading 2904.99.50)FreeNo changeNo changeOn or before 12/31/2023. 
21048. D-MannitolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.48(2R,3R,4R,5R)-Hexane-1,2,3,4,5,6-hexol (D-Mannitol) (CAS No. 69–65–8) (provided for in subheading 2905.43.00)2.9%No changeNo changeOn or before 12/31/2023. 21049. 3,3,4,4,5,5,6,6,7,7,8,8,8-Tridecafluorooctan-1-olSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.493,3,4,4,5,5,6,6,7,7,8,8,8-Tridecafluorooctan-1-ol (CAS No. 647–42–7) (provided for in subheading 2905.59.90)FreeNo changeNo changeOn or before 12/31/2023. 
21050. Phenyl isopropanolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.502-Phenylpropan-2-ol (CAS No. 617–94–7) (provided for in subheading 2906.29.60)FreeNo changeNo changeOn or before 12/31/2023. 21051. HydroxytyrosolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.514-(2-Hydroxyethyl)benzene-1,2-diol (Hydroxytyrosol) (CAS No. 10597–60–1) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2023. 
21052. 1,6-DihydroxynaphthaleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.52Naphthalene-1,6-diol (CAS No. 575–44–0) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2023. 21053. Antioxidant for plastics and rubberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.53Antioxidant 330 (4-[[3,5-Bis[(3,5-ditert-butyl-4-hydroxyphenyl)methyl]-2,4,6-trimethylphenyl]methyl]-2,6-ditert-butylphenol) (CAS No. 1709–70–2) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2023. 
21054. Toluhydroquinone (THQ)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.542-Methylbenzene-1,4-diol (CAS No. 95–71–6) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2023. 21055. 1,1,1-Tris(4-hydroxyphenyl)ethaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.554-[1,1-Bis(4-hydroxyphenyl)ethyl]phenol (CAS No. 27955–94–8) (provided for in subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2023. 
21056. mPEG6-mesylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.56Methanesulfonic acid; 2-[2-[2-[2-[2-(2-methoxyethoxy) ethoxy]ethoxy]ethoxy]ethoxy] ethanol (CAS No. 130955–39–4) (provided for in subheading 2909.19.18) FreeNo changeNo changeOn or before 12/31/2023. 21057. Monoethylene glycol dimethyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.571,2-Dimethoxyethane (CAS No. 110–71–4) (provided for in subheading 2909.19.60) FreeNo changeNo changeOn or before 12/31/2023. 
21058. Diethylene glycol dimethyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.581-Methoxy-2-(2-methoxyethoxy)ethane (CAS No. 111–96–6) (provided for in subheading 2909.19.60) FreeNo changeNo changeOn or before 12/31/2023. 21059. Diethylene glycol dibutyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.591-[2-(2-Butoxyethoxy)ethoxy]butane (CAS No. 112–73–2) (provided for in subheading 2909.19.60) FreeNo changeNo changeOn or before 12/31/2023. 
21060. Tetraethylene glycol dimethyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.60 1-Methoxy-2-[2-[2-(2-methoxyethoxy)ethoxy]ethoxy]ethane (CAS No. 143–24–8) (provided for in subheading 2909.19.60) FreeNo changeNo changeOn or before 12/31/2023. 21061. Glycol dietherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.61 1-Methoxy-3-(3-methoxypropoxy)propane (CAS No. 111109–77–4) (provided for in subheading 2909.49.60) FreeNo changeNo changeOn or before 12/31/2023. 
21062. Diglycidyl resorcinol etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.642-[[3-(Oxiran-2-ylmethoxy)phenoxy]methyl]oxirane (diglycidyl resorcinol ether) (CAS No. 101–90–6) (provided for in subheading 2910.90.20) FreeNo changeNo changeOn or before 12/31/2023. 21063. Allyl glycidyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.662-(Prop-2-enoxymethyl)oxirane (allyl glycidyl ether) (CAS No. 106–92–3) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023. 
21064. Vinylcyclohexane monoxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.673-Ethenyl-7-oxabicyclo[4.1.0]heptane (CAS No. 106–86–5) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023. 21065. Technical grade of butyl glycidyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.68Technical grade 2-(butoxymethyl)oxirane (CAS No. 2426–08–6) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023. 
21066. Aliphatic glycidyl etherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.692-(2-Ethylhexoxymethyl)oxirane (CAS No. 2461–15–6) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023. 21067. Diglycidyl ether of 1,4-butanediolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.702-[4-(Oxiran-2-ylmethoxy)butoxymethyl]oxirane (CAS No. 2425–79–8) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023. 
21068. Technical grade of the glycidyl ether of cyclohexane dimethanolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.712-[[4-(Oxiran-2-ylmethoxymethyl) cyclohexyl]methoxymethyl]oxirane (1,4-bis((2,3-epoxypropoxy)methyl)cyclohexane technical) (CAS No. 14228–73–0) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023. 21069. Glycidyl ester of neodecanoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.722,3-Epoxypropyl neodecanoate (CAS No. 26761–45–5) (provided for in subheading 2910.90.91) FreeNo changeNo changeOn or before 12/31/2023. 
21070. CumaldehydeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.734-Propan-2-ylbenzaldehyde (Cumaldehyde) (CAS No. 122–03–2) (provided for in subheading 2912.29.60) FreeNo changeNo changeOn or before 12/31/2023. 21071. CyprinalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.74α-Methylcinnamaldehyde (CAS No. 101–39–3) (provided for in subheading 2912.29.60) FreeNo changeNo changeOn or before 12/31/2023. 
21072. Sodium o-formylbenzenesulfonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.75Sodium;2-formylbenzenesulfonate (CAS No. 1008–72–6) (provided for in subheading 2913.00.50) FreeNo changeNo changeOn or before 12/31/2023. 21073. AcetylacetoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.76Pentane-2,4-dione (Acetylacetone) (CAS No. 123–54–6) (provided for in subheading 2914.19.00) FreeNo changeNo changeOn or before 12/31/2023. 
21074. Acetyl propionylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.77Pentane-2,3-dione (CAS No. 600–14–6) (provided for in subheading 2914.19.00) FreeNo changeNo changeOn or before 12/31/2023. 21075. Alpha iononeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.78(E)-4-(2,6,6-Trimethylcyclohex-2-en-1-yl)but-3-en-2-one (α-ionone) derived from natural sources (CAS No. 127–41–3) (provided for in subheading 2914.23.00) FreeNo changeNo changeOn or before 12/31/2023. 
21076. 2,3,4,5 Tetramethylcyclopent-2-enoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.792,3,4,5-Tetramethylcyclopent-2-enone (CAS No. 54458–61–6) (provided for in subheading 2914.29.50) FreeNo changeNo changeOn or before 12/31/2023. 21077. MenthoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.80Menthone ((2S,5R)-5-methyl-2-propan-2-ylcyclohexan-1-one) derived from natural sources (CAS No. 89–80–5) (provided for in subheading 2914.29.50) FreeNo changeNo changeOn or before 12/31/2023. 
21078. L-CarvoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.81(5R)-2-Methyl-5-(prop-1-en-2-yl)cyclohex-2-en-1-one (L-carvone) (CAS No. 6485–40–1) (provided for in subheading 2914.29.50) FreeNo changeNo changeOn or before 12/31/2023. 21079. BenzoinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.822-Hydroxy-1,2-diphenylethanone (Benzoin) (CAS No. 119–53–9) (provided for in subheading 2914.40.40) FreeNo changeNo changeOn or before 12/31/2023. 
21080. Methyl cyclopentenoloneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.83Methyl cyclopentenolone (2-hydroxy-3-methylcyclopent-2-en-1-one) (CAS No. 80–71–7) (provided for in subheading 2914.40.90) FreeNo changeNo changeOn or before 12/31/2023. 21081. 2,4-Dihydroxy-1,5-dibenzoylbenzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.84 (4,6-Dihydroxy-1,3-phenylene)bis(phenylmethanone) (CAS No. 3088–15–1) (provided for in subheading 2914.50.30) FreeNo changeNo changeOn or before 12/31/2023. 
21082. Difluorobenzophenone (DFBP)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.85 Bis(4-fluorophenyl)methanone (CAS No. 345–92–6) (provided for in subheading 2914.79.40) 2.3%No changeNo changeOn or before 12/31/2023. 21083. PTMISubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.862-Methyl-1-[4-(trifluoromethoxy)phenyl]propan-1-one (CAS No. 56425–84–4) (provided for in subheading 2914.79.40) FreeNo changeNo changeOn or before 12/31/2023. 
21084. MetrafenoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.87(3-Bromo-6-methoxy-2-methylphenyl)(2,3,4-trimethoxy-6- methylphenyl)methanone (Metrafenone) (CAS No. 220899–03–6) (provided for in subheading 2914.79.40) FreeNo changeNo changeOn or before 12/31/2023. 21085. HexachloroacetoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.88Hexachloroacetone; 1,1,1,3,3,3-hexachloropropan-2-one (CAS No. 116–16–5) (provided for in subheading 2914.79.90) FreeNo changeNo changeOn or before 12/31/2023. 
21086. Fire suppression agentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.891,1,1,2,2,4,5,5,5-nonafluoro-4-(trifluoromethyl)pentan-3-one (CAS No. 756–13–8) (provided for in subheading 2914.79.90) FreeNo changeNo changeOn or before 12/31/2023. 21087. D(+)-10-Camphor sulfonic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.90(1S,4R)-7,7-Dimethyl-2-oxo-1-bicyclo[2.2.1]heptanyl] methanesulfonic acid (CAS No. 3144–16–9) (provided for in subheading 2914.79.90) FreeNo changeNo changeOn or before 12/31/2023. 
21088. Benzyl acetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.91Benzyl acetate (CAS No. 140–11–4) (provided for in subheading 2915.39.10) FreeNo changeNo changeOn or before 12/31/2023. 21089. Propylene glycol diacetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.922-Acetyloxypropyl acetate (CAS No. 623–84–7) (provided for in subheading 2915.39.47) FreeNo changeNo changeOn or before 12/31/2023. 
21090. Isopropenyl acetateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.93Prop-1-en-2-yl acetate (Isopropenyl acetate) (CAS No. 108–22–5) (provided for in subheading 2915.39.90) FreeNo changeNo changeOn or before 12/31/2023. 21091. DiacetinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.94(2-Acetyloxy-3-hydroxypropyl) acetate (CAS No. 25395–31–7) (provided for in subheading 2915.39.90) FreeNo changeNo changeOn or before 12/31/2023. 
21092. CocoamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.95Amines, coco alkyl (Cocoamine) (CAS No. 61788–46–3) (provided for in subheading 2915.90.10) FreeNo changeNo changeOn or before 12/31/2023. 21093. Caprylic acid 98%Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.96Decanoic acid (CAS No. 334–48–5) (provided for in subheading 2915.90.10) FreeNo changeNo changeOn or before 12/31/2023. 
21094. Fine zinc myristate powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.97Zinc myristate powder, 99 percent is under 300 mesh (CAS No. 16260–27–8) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023. 21095. Fine magnesium myristate powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.19.98Magnesium tetradecanoate powder (CAS No. 4086–70–8) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023. 
21096. Dipentaerythrityl hexahydroxystearate/hexastearate/hexarosinateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.19.99Dipentaerythrityl mixed esters with stearate, 12-hydroxyoctadecanoate and resinate, two acidic residues (CAS No. 208126–52–7) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023. 21097. Polyglyceryl-2 triisostearateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.01 [3-[2,3-bis(16-Methylheptadecanoyloxy)propoxy]-2-hydroxypropyl] 16-methylheptadecanoate (CAS No. 120486–24–0) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023. 
21098. Neopentyl glycol diethylhexanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.02[3-(2-Ethylhexanoyloxy)-2,2-dimethylpropyl] 2-ethylhexanoate (CAS No. 28510–23–8) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023. 21099. Isononyl isononateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.037-Methyloctyl 7-methyloctanoate (CAS No. 42131–25–9) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023. 
21100. Acetyl chlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.04Acetyl chloride (CAS No. 75–36–5) (provided for in subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2023. 21101. Potassium sorbateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.05Potassium;(2E,4E)-hexa-2,4-dienoate (Potassium sorbate) (CAS No. 24634–61–5) (provided for in subheading 2916.19.10) 2%No changeNo changeOn or before 12/31/2023. 
21102. Vinyl chloroformateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.06Ethenyl carbonochloridate (Vinyl chloroformate) (CAS No. 5130–24–5) (provided for in subheading 2916.19.50) FreeNo changeNo changeOn or before 12/31/2023. 21103. PermethrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.07(3-Phenoxyphenyl)methyl 3-(2,2-dichloroethenyl)-2,2-dimethylcyclopropane-1-carboxylate (Permethrin) (CAS No. 52645–53–1) (provided for in subheading 2916.20.50) FreeNo changeNo changeOn or before 12/31/2023. 
21104. Sodium benzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.08Micronized sodium benzoate (CAS No. 532–32–1) of a kind used as a polymer modifier (provided for in subheading 2916.31.11) FreeNo changeNo changeOn or before 12/31/2023. 21105. Benzoic acid, flakeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.09Benzoic acid, flake (CAS No. 65–85–0) (provided for in subheading 2916.31.11) 4.3%No changeNo changeOn or before 12/31/2023. 
21106. Diethylene glycol dibenzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.102-(2-Benzoyloxyethoxy)ethyl benzoate (CAS No. 120–55–8) (provided for in subheading 2916.31.30) 1%No changeNo changeOn or before 12/31/2023. 21107. Methyl benzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.11Methyl benzoate (CAS No. 93–58–3) (provided for in subheading 2916.31.50) FreeNo changeNo changeOn or before 12/31/2023. 
21108. M-Nitrobenzoic acid sodium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.12Sodium; 3-nitrobenzoate (CAS No. 827–95–2) (provided for in subheading 2916.39.79) FreeNo changeNo changeOn or before 12/31/2023. 21109. p-Nitrobenzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.134-Nitrobenzoic acid (CAS No. 62–23–7) (provided for in subheading 2916.39.79) FreeNo changeNo changeOn or before 12/31/2023. 
21110. 4-tert Butylbenzoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.144-tert-Butylbenzoic acid (CAS No. 98–73–7) (provided for in subheading 2916.39.79) FreeNo changeNo changeOn or before 12/31/2023. 21111. Sodium adipateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.15Disodium;hexanedioate (Sodium adipate) (CAS No. 7486–38–6), in granule form, with a particle size of 250 µm to 850 µm (provided for in subheading 2917.12.50) FreeNo changeNo changeOn or before 12/31/2023. 
21112. Dimethyl sebacate (DMS)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.16Dimethyl sebacate (CAS No. 106–79–6) (provided for in subheading 2917.13.00) FreeNo changeNo changeOn or before 12/31/2023. 21113. Dodecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.17Dodecanedioic acid (CAS No. 693–23–2) (provided for in subheading 2917.19.70) 2.8%No changeNo changeOn or before 12/31/2023. 
21114. Polyhydroxystearic acid of low acid valueSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.18Acyclic polycarboxylic containing octadecanoic acid, 12-hydroxy-, homopolymer, octadecanoate with an acid value less than 40 mg/g KOH (CAS No. 58128–22–6) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023. 21115.Undecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.19Undecanedioic acid (CAS No. 1852–04–6) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023. 
21116. Hexadecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.20Hexadecanedioic acid (CAS No. 505–54–4) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023. 21117. Tetradecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.21Tetradecanedioic acid (CAS No. 821–38–5) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023. 
21118. Pentadecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.22Pentadecanedioic acid (CAS No. 1460–18–0) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023. 21119. Tridecanedioic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.23Tridecanedioic acid (CAS No. 505–52–2) (provided for in subheading 2917.19.70) FreeNo changeNo changeOn or before 12/31/2023. 
21120. Methyl 1-(methoxycarbonyl)cyclopropanecarboxylate (CPDM)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.24Dimethyl 1,1-cyclopropanedicarboxylate (CAS No. 6914–71–2) (provided for in subheading 2917.20.00) FreeNo changeNo changeOn or before 12/31/2023. 21121. Calcium HHPASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.25Calcium (1S,2R)-cyclohexane-1,2-dicarboxylate (CAS No. 491589–22–1) (provided for in subheading 2917.20.00) FreeNo changeNo changeOn or before 12/31/2023. 
21122. Diethyl phthalateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.26Diethyl benzene-1,2-dicarboxylate (CAS No. 84–66–2) (provided for in subheading 2917.34.01) FreeNo changeNo changeOn or before 12/31/2023. 21123. Ammonium lactateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.27Ammonium lactate (Azanium;2-hydroxypropanoate) (CAS No. 515–98–0) having a purity of at least 99 percent (provided for in subheading 2918.11.51) FreeNo changeNo changeOn or before 12/31/2023. 
21124. Triethyl 2-hydroxypropane-1,2,3-tricarboxylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.28Triethyl 2-hydroxypropane-1,2,3-tricarboxylate (CAS No. 77–93–0) (provided for in subheading 2918.15.50) FreeNo changeNo changeOn or before 12/31/2023. 21125. Diisostearyl malateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.29Carboxylic acid of bis(16-methylheptadecyl) 2-hydroxybutanedioate (CAS No. 81230–05–9) (provided for in subheading 2918.19.90) FreeNo changeNo changeOn or before 12/31/2023. 
21126. Salicylic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.302-Hydroxybenzoic acid (salicylic acid) (CAS No. 69–72–7) (provided for in subheading 2918.21.50) FreeNo changeNo changeOn or before 12/31/2023. 21127. Hexyl salicylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.31Hexyl 2-hydroxybenzoate (CAS No. 6259–76–3) (provided for in subheading 2918.23.20) FreeNo changeNo changeOn or before 12/31/2023. 
21128. Alpha-ketogluteric acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.32Alpha-ketogluteric acid (2-oxopentanedioic acid) (CAS No. 328–50–7) (provided for in subheading 2918.30.90) FreeNo changeNo changeOn or before 12/31/2023. 21129. MCPB herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.334-(4-Chloro-2-methylphenoxy) butyric acid (CAS No. 94–81–5) (provided for in subheading 2918.99.18) FreeNo changeNo changeOn or before 12/31/2023. 
21130. 2,4-D ButoxyethylesterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.342-Butoxyethyl 2-(2,4-dichlorophenoxy)acetate (CAS No. 1929–73–3) (provided for in subheading 2918.99.20) FreeNo changeNo changeOn or before 12/31/2023. 21131. 2-(2,4-Dichlorophenoxy)acetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.352-(2,4-Dichlorophenoxy)acetic acid (CAS No. 94–75–7) (provided for in subheading 2918.99.20) 4.9%No changeNo changeOn or before 12/31/2023. 
21132. Diglycolic acid 98%Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.362-(Carboxymethoxy)acetic acid (diglycolic acid) having a purity of at least 98 percent (CAS No. 110–99–6) (provided for in subheading 2918.99.50) FreeNo changeNo changeOn or before 12/31/2023. 21133. Tri-iso-butyl phosphate (TiBP)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.37tris(2-Methylpropyl) phosphate (CAS No. 126–71–6) (provided for in subheading 2919.90.50) FreeNo changeNo changeOn or before 12/31/2023. 
21134. TrimethylphosphiteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.38Trimethyl phosphite (CAS No. 121–45–9) (provided for in subheading 2920.23.00) FreeNo changeNo changeOn or before 12/31/2023. 21135. Organic phosphiteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.391,9-Dicyclohexyl-11-hydroxy-3,7-dimethyl-5H-benzo[d] [1,3,2]benzodioxaphosphocine (CAS No. 73912–21–7) (provided for in subheading 2920.90.20) FreeNo changeNo changeOn or before 12/31/2023. 
21136. Diethyl sulfateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.40Diethyl sulfate (CAS No. 64–67–5) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2023. 21137. Diethyl carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.41Diethyl carbonate (CAS No. 105–58–8) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2023. 
21138. Ethyl methyl carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.42Ethyl methyl carbonate (CAS No. 623–53–0) (provided for in subheading 2920.90.51) 2.7%No changeNo changeOn or before 12/31/2023. 21139. Tetradecoxycarbonyloxy tetradecyl carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.43Tetradecoxycarbonyloxy tetradecyl carbonate (CAS No. 53220–22–7) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2023. 
21140. Dicetyl peroxydicarbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.44Hexadecoxycarbonyloxy hexadecyl carbonate (CAS No. 26322–14–5) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2023. 21141. Tetraethyl silicateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.45Tetraethyl silicate (CAS No. 78–10–4) (provided for in subheading 2920.90.51) FreeNo changeNo changeOn or before 12/31/2023. 
21142. tert-OctylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.462,4,4-Trimethylpentan-2-amine (CAS No. 107–45–9) (provided for in subheading 2921.19.61) FreeNo changeNo changeOn or before 12/31/2023. 21143. OctadecylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.47Octadecan-1-amine (Octadecylamine) (CAS No. 124–30–1) (provided for in subheading 2921.19.61) FreeNo changeNo changeOn or before 12/31/2023. 
21144. N′-(3-Aminopropyl)-N′-dodecylpropane-1,3-diamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.48N′-(3-Aminopropyl)-N′-dodecylpropane-1,3-diamine (CAS No. 2372–82–9) (provided for in subheading 2921.29.00)FreeNo changeNo changeOn or before 12/31/2023. 21145. 1,10-DiaminodecaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.49Decane-1,10-diamine (CAS No. 646–25–3) (provided for in subheading 2921.29.00) FreeNo changeNo changeOn or before 12/31/2023. 
21146. 1,5-PentanediamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.50Pentane-1,5-diamine (CAS No. 462–94–2) (provided for in subheading 2921.29.00) FreeNo changeNo changeOn or before 12/31/2023. 21147. DicyclohexylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.51N-cyclohexylcyclohexanamine (CAS No. 101–83–7) (provided for in subheading 2921.30.30) FreeNo changeNo changeOn or before 12/31/2023. 
21148. Amantadine hydrochloride 99%Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.52Adamantan-1-amine hydrochloride having a purity of at least 99 percent (CAS No. 665–66–7) (provided for in subheading 2921.30.50) FreeNo changeNo changeOn or before 12/31/2023. 21149. N,N-DimethylanilineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.53N,N-Dimethylaniline (CAS No. 121–69–7) (provided for in subheading 2921.42.10) FreeNo changeNo changeOn or before 12/31/2023. 
21150. Paranitroaniline (PNA)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.54p-Nitroaniline (CAS No. 100–01–6) (provided for in subheading 2921.42.90) FreeNo changeNo changeOn or before 12/31/2023. 21151. DicloranSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.552,6-Dichloro-4-nitroaniline (Dicloran) (CAS No. 99–30–9) (provided for in subheading 2921.42.90) FreeNo changeNo changeOn or before 12/31/2023. 
21152. N,N-Dimethyl-p-toluidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.56N,N-Dimethyl-p-toluidine (CAS No. 99–97–8) (provided for in subheading 2921.43.08) FreeNo changeNo changeOn or before 12/31/2023. 21153. Pendimethalin technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.573,4-Dimethyl-2,6-dinitro-N-pentan-3-ylaniline (Pendimethalin) (CAS No. 40487–42–1) (provided for in subheading 2921.49.50) FreeNo changeNo changeOn or before 12/31/2023. 
21154. BenzyldimethylamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.58N,N-Dimethyl-1-phenylmethanamine (CAS No. 103–83–3) (provided for in subheading 2921.49.50) FreeNo changeNo changeOn or before 12/31/2023. 21155. Diphenyl diphenylene diamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.591-N,4-N-Diphenylbenzene-1,4-diamine (CAS No. 74–31–7) (provided for in subheading 2921.51.50) FreeNo changeNo changeOn or before 12/31/2023. 
21156. Curative for epoxy resin systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.604-[(4-Amino-3-methyl-5-propan-2-ylphenyl)methyl]-2-methyl-6-propan-2-ylaniline (CAS No. 16298–38–7) (provided for in subheading 2921.59.40) FreeNo changeNo changeOn or before 12/31/2023. 21157. TFMBSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.614-[4-Amino-2-(trifluoromethyl)phenyl]-3-(trifluoromethyl)aniline (CAS No. 341–58–2) (provided for in subheading 2921.59.80) FreeNo changeNo changeOn or before 12/31/2023. 
21158. S-N-Alkyl-anilinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.622-Ethyl-N-[(2S)-1-methoxypropan-2-yl]-6-methylaniline (CAS No. 118604–70–9) (provided for in subheading 2922.19.60) 2.9%No changeNo changeOn or before 12/31/2023. 21159. p-CresidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.632-Methoxy-5-methylaniline (CAS No. 120–71–8) (provided for in subheading 2922.29.81) FreeNo changeNo changeOn or before 12/31/2023. 
21160. Iminodiacetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.642-(Carboxymethylamino)acetic acid (CAS No. 142–73–4) (provided for in subheading 2922.49.49) 1%No changeNo changeOn or before 12/31/2023. 21161. 11 Aminoundecanoic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.6511-Aminoundecanoic acid (CAS No. 2432–99–7) (provided for in subheading 2922.49.49) 2.6%No changeNo changeOn or before 12/31/2023. 
21162. L-Orinithine L-aspartateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.66(2S)-2-Aminobutanedioic acid;(2S)-2,5-diaminopentanoic acid (CAS No. 3230–94–2) (provided for in subheading 2922.49.49) FreeNo changeNo changeOn or before 12/31/2023. 21163. Iron sodium DTPASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.67Sodium 2-[bis[2-[bis(carboxymethyl) amino]ethyl]amino]acetate iron (CAS No. 12389–75–2) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2023. 
21164. Iron glycinate complexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.68Ferrate(2-), hexaaqua[μ-(glycinato-κO:κO′)](glycinato-κO)bis[sulfato(2-)-κO]di-, dihydrogen (CAS No. 536974–51–3) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2023. 21165. Copper glycinate complexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.69Cuprate(1-), diaqua(glycinato-κO)[sulfato(2-)-κO]-, hydrogen (CAS No. 536974–53–5) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2023. 
21166. Zinc glycinate complexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.70Zincate(1-), diaqua(glycinato-κO)[sulfato(2-)-κO]-, hydrogen, (T-4)- (CAS No. 536974–54–6) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2023. 21167. Manganese glycinate complexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.71Manganese(2+) 2-aminoacetate (CAS No. 14281–77–7) (provided for in subheading 2922.49.80) FreeNo changeNo changeOn or before 12/31/2023. 
21168. Iron sodium EDDHASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.72Iron sodium ethylenediaminedihydroxyphenylacetic acid (sodium [[α,α′-(ethylenediimino)bis[2-hydroxybenzene-1-acetato]](4-)]ferrate(1-)) (CAS No. 16455–61–1) (provided for in subheading 2922.50.35) FreeNo changeNo changeOn or before 12/31/2023. 21169. DMF-DMASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.731,1-Dimethoxy-N,N-dimethylmethanamine (CAS No. 4637–24–5) (provided for in subheading 2922.50.50) FreeNo changeNo changeOn or before 12/31/2023. 
21170. Mixtures of DMSO and tetrabutyl ammonium fluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.74Mixtures of methylsulfinylmethane (Dimethyl sulfoxide DMSO) (CAS No. 67–68–5) and tetrabutylammonium fluoride trihydrate (tetrabutylazanium;fluoride;trihydrate) (CAS No. 87749–50–6) (60:40) (provided for in subheading 2923.90.01) FreeNo changeNo changeOn or before 12/31/2023. 21171. BetaineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.75Betaine (2-(trimethylazaniumyl)acetate) (CAS No. 107–43–7) (provided for in subheading 2923.90.01) FreeNo changeNo changeOn or before 12/31/2023. 
21172. Prolonium chloride in aqueous solutionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.76Aqueous solution of [2-hydroxy-3-(trimethylazaniumyl)propyl]-trimethylazanium;dichloride with a concentration of greater than 49 percent and less than 51 percent by weight (CAS No. 55636–09–4) (provided for in subheading 2923.90.01) FreeNo changeNo changeOn or before 12/31/2023. 21173. N,N-DimethylacetamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.77N,N-Dimethylacetamide (CAS No. 127–19–5) (provided for in subheading 2924.19.11)2%No changeNo changeOn or before 12/31/2023. 
21174. N,N-DimethylformamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.78N,N-Dimethylformamide (CAS No. 68–12–2) (provided for in subheading 2924.19.11)1.2%No changeNo changeOn or before 12/31/2023. 21175. DAAMSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.79N-(2-Methyl-4-oxo-2-pentanyl)acrylamide (CAS No. 2873–97–4) (provided for in subheading 2924.19.80)FreeNo changeNo changeOn or before 12/31/2023. 
21176. L-Alanyl L-glutamineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.80L-Alanyl L-glutamine ((2S)-5-amino-2-[[(2S)-2-aminopropanoyl]amino]-5-oxopentanoic acid) (CAS No. 39537–23–0) (provided for in subheading 2924.19.80)FreeNo changeNo changeOn or before 12/31/2023. 21177. Granular acrylamido-tert-butyl sulfonic acid (ATBS)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.81Granular 2-methyl-2-(prop-2-enoylamino)propane-1-sulfonic acid (CAS No. 15214–89–8) (provided for in subheading 2924.19.80)6%No changeNo changeOn or before 12/31/2023. 
21178. Glycyl-L-glutamine hydrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.82Glycyl-L-glutamine hydrate ((2S)-5-amino-2-[(2-aminoacetyl)amino]-5-oxopentanoic acid;hydrate) (CAS No. 211446–46–7) (provided for in subheading 2924.19.80)FreeNo changeNo changeOn or before 12/31/2023. 21179. NoviflumuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.83N-[[3,5-Dichloro-2-fluoro-4-(1,1,2,3,3,3-hexafluoropropoxy)phenyl]carbamoyl]-2,6-difluorobenzamide (Noviflumuron) (CAS No. 121451–02–3) (provided for in subheading 2924.21.20)FreeNo changeNo changeOn or before 12/31/2023. 
21180. Propanil technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.84N-(3,4-dichlorophenyl)propanamide (CAS No. 709–98–8) (provided for in subheading 2924.29.47)FreeNo changeNo changeOn or before 12/31/2023. 21181. HexaflumuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.85N-[[3,5-Dichloro-4-(1,1,2,2-tetrafluoroethoxy)phenyl]carbamoyl]-2,6-difluorobenzamide (Hexaflumuron) (CAS No. 86479–06–3) (provided for in subheading 2924.29.47)4.4%No changeNo changeOn or before 12/31/2023. 
21182. Stabilizer for plastics and rubberSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.863-(3,5-Ditert-butyl-4-hydroxyphenyl)-N-[3-[3-(3,5-ditert-butyl-4-hydroxyphenyl) propanoylamino]propyl]propanamide (CAS No. 69851–61–2) (provided for in subheading 2924.29.71)FreeNo changeNo changeOn or before 12/31/2023. 21183. 2-Amino-5-chloro-N,3-dimethylbenzamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.872-Amino-5-chloro-N,3-dimethylbenzamide (CAS No. 890707–28–5) (provided for in subheading 2924.29.71)6.1%No changeNo changeOn or before 12/31/2023. 
21184. Glycyl-L-tyrosine dihydrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.88Glycyl-L-tyrosine dihydrate ((2S)-2-[(2-aminoacetyl)amino]-3-(4-hydroxyphenyl)propanoic acid;dihydrate) (CAS No. 39630–46–1) (provided for in subheading 2924.29.71)FreeNo changeNo changeOn or before 12/31/2023. 21185. L-Alanyl-L-tyrosineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.89L-Alanyl L-tyrosine ((2S)-2-[[(2S)-2-aminopropanoyl]amino]-3-(4-hydroxyphenyl)propanoic acid) (CAS No. 3061–88–9) (provided for in subheading 2924.29.71)FreeNo changeNo changeOn or before 12/31/2023. 
21186. Enzalutamide ITS-2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.902-[3-Fluoro-4-(methylcarbamoyl)anilino]-2-methylpropanoic acid (CAS No. 1289942–66–0) (provided for in subheading 2924.29.71)FreeNo changeNo changeOn or before 12/31/2023. 21187. 4-Bromo-2-fluoro-N-methylbenzamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.914-Bromo-2-fluoro-N-methylbenzamide (CAS No. 749927–69–3) (provided for in subheading 2924.29.71)FreeNo changeNo changeOn or before 12/31/2023. 
21188. N-Boc-1-aminocyclobutanecarboxylic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.921-[(2-Methylpropan-2-yl)oxycarbonylamino] cyclobutane-1-carboxylic acid (CAS No. 120728–10–1) (provided for in subheading 2924.29.95)FreeNo changeNo changeOn or before 12/31/2023. 21189. N′-(1,3-dimethylbutylidene)-3-hydroxy-2-naphthohydrazide (BMH) (oil treated)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.933-Hydroxy-N-[(Z)-4-methylpentan-2-ylideneamino]naphthalene-2-carboxamide (CAS No. 214417–91–1), oil treated (provided for in subheading 2925.19.42)3.5%No changeNo changeOn or before 12/31/2023. 
21190. Guanidine sulfamateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.94Guanidine sulfamic acid (CAS No. 50979–18–5) (provided for in subheading 2925.29.90)FreeNo changeNo changeOn or before 12/31/2023. 21191. Liquid, blocked cycloaliphatic diamine used as crosslinker for polyisocyanate resinsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.952-Methyl-N-[[1,3,3-trimethyl-5-(2-methylpropylideneamino)cyclohexyl]methyl]propan-1-imine (CAS No. 54914–37–3) (provided for in subheading 2925.29.90)FreeNo changeNo changeOn or before 12/31/2023. 
21192. 3,4-DifluorobenzonitrileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.963,4-Difluorobenzonitrile (CAS No. 64248–62–0) (provided for in subheading 2926.90.43)FreeNo changeNo changeOn or before 12/31/2023. 21193. 2-Amino-5-cyano-N,3-dimethylbenzamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.972-Amino-5-cyano-N,3-dimethylbenzamide (CAS No. 890707–29–6) (provided for in subheading 2926.90.43)4.5%No changeNo changeOn or before 12/31/2023. 
21194. TFMPASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.20.982-[3-(Trifluoromethyl)phenyl]acetonitrile (CAS No. 2338–76–3) (provided for in subheading 2926.90.48)FreeNo changeNo changeOn or before 12/31/2023. 21195. Dimethyl 2,2′-AzobisisobutyrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.99Methyl 2-[(1-methoxy-2-methyl-1-oxopropan-2-yl)diazenyl]-2-methylpropanoate (CAS No. 2589–57–3) (provided for in subheading 2927.00.40)FreeNo changeNo changeOn or before 12/31/2023. 
21196. Antioxidant/metal deactivatorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.013-(3,5-Ditert-butyl-4-hydroxyphenyl)-N′-[3-(3,5-ditert-butyl-4-hydroxyphenyl)propanoyl]propanehydrazide (CAS No. 32687–78–8) (provided for in subheading 2928.00.25)FreeNo changeNo changeOn or before 12/31/2023. 21197. Benzyl carbazateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.02Benzyl N-aminocarbamate (CAS No. 5331–43–1) (provided for in subheading 2928.00.25)FreeNo changeNo changeOn or before 12/31/2023. 
21198. Benzene-1,3-dicarbohydrazideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.03Benzene-1,3-dicarbohydrazide (CAS No. 2760–98–7) (provided for in subheading 2928.00.25)FreeNo changeNo changeOn or before 12/31/2023. 21199. Input for resins, coatings, and other productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.041,3-Bis(isocyanatomethyl) cyclohexane (CAS No. 38661–72–2) (provided for in subheading 2929.10.55)FreeNo changeNo changeOn or before 12/31/2023. 
21200. AldicarbSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.05[(E)-(2-Methyl-2-methylsulfanylpropylidene)amino] N-methylcarbamate (Aldicarb) (CAS No. 116–06–3) (provided for in subheading 2930.80.00)2.9%No changeNo changeOn or before 12/31/2023. 21201. FlubendiamideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.061-N-[4-(1,1,1,2,3,3,3-Heptafluoropropan-2-yl)-2-methylphenyl]-3-iodo-2-N-(2-methyl-1-methylsulfonylpropan-2-yl)benzene-1,2-dicarboxamide (Flubendiamide) (CAS No. 272451–65–7) (provided for in subheading 2930.90.10)FreeNo changeNo changeOn or before 12/31/2023. 
21202. BenzobicyclonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.073-[2-Chloro-4-(methylsulfonyl)benzoyl]-4-(phenylsulfanyl)bicyclo[3.2.1]oct-3-en-2-one (Benzobicyclon) (CAS No. 156963–66–5) (provided for in subheading 2930.90.10)FreeNo changeNo changeOn or before 12/31/2023. 21203. Diphenylsulfone (DPS)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.08Benzenesulfonylbenzene (CAS No. 127–63–9) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2023. 
21204. Phenolic antioxidantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.092,4-bis(Dodecylsulfanylmethyl)-6-methylphenol (CAS No. 110675–26–8) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2023. 21205. Phenolic antioxidant and heat stabilizerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.102-[2-[3-(3,5-ditert-Butyl-4-hydroxyphenyl)propanoyloxy] ethylsulfanyl]ethyl 3-(3,5-ditert-butyl-4-hydroxyphenyl)propanoate (CAS No. 41484–35–9) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2023. 
21206. Phenylchlorothioformate (PTCFM)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.11o-Phenyl chloromethanethioate (CAS No. 1005–56–7) (provided for in subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2023. 21207. Methylene bis thiocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.12Thiocyanatomethyl thiocyanate (CAS No. 6317–18–6) (provided for in subheading 2930.90.30)FreeNo changeNo changeOn or before 12/31/2023. 
21208. OxamylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.13Methyl (1Z)-2-(dimethylamino)-N-(methylcarbamoyloxy)-2-oxoethanimidothioate (CAS No. 23135–22–0) (provided for in subheading 2930.90.43)FreeNo changeNo changeOn or before 12/31/2023. 21209. L-CystineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.14(2R)-2-Amino-3-[[(2R)-2-amino-2-carboxyethyl]disulfanyl]propanoic acid (CAS No. 56–89–3) (provided for in subheading 2930.90.49)FreeNo changeNo changeOn or before 12/31/2023. 
21210. L-CysteineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.15(2R)-2-Amino-3-sulfanylpropanoic acid (L-cysteine) (CAS No. 52–90–4) (provided for in subheading 2930.90.49)FreeNo changeNo changeOn or before 12/31/2023. 21211. N,N′-Bis-L-alanyl-L-cystineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.162-(2-Aminopropanoylamino)-3-[[2-(2-aminopropanoylamino)-2-carboxyethyl]disulfanyl]propanoic acid (N,N′-bis-L-alanyl-L-cystine) (CAS No. 115888–13–6) (provided for in subheading 2930.90.49)FreeNo changeNo changeOn or before 12/31/2023. 
21212. Lubricant additiveSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.173-[bis(2-Methylpropoxy)phosphinothioylsulfanyl]-2-methylpropanoic acid (CAS No. 268567–32–4) (provided for in subheading 2930.90.49)FreeNo changeNo changeOn or before 12/31/2023. 21213. Sodium benzenesulfinateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.18Sodium benzenesulfinate (CAS No. 873–55–2) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2023. 
21214. Thio-ether based co-stabilizer for plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.191-(Octadecyldisulfanyl)octadecane (CAS No. 2500–88–1) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2023. 21215. L-Cysteine hydrate hydrochlorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.20(2R)-2-Amino-3-sulfanylpropanoic acid;hydrate;hydrochloride (CAS No. 7048–04–6) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2023. 
21216. DimercaprolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.212,3-Bis(sulfanyl)propan-1-ol (CAS No. 59–52–9) (provided for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2023. 21217. Monoammonium salt of glyphosateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.22Azane;2-(phosphonomethylamino)acetic acid (CAS No. 40465–66–5) (provided for in subheading 2931.39.00)FreeNo changeNo changeOn or before 12/31/2023. 
21218. THPCSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.23Tetrakis(hydroxymethyl) phosphonium chloride (CAS No. 124–64–1) (provided for in subheading 2931.39.00)FreeNo changeNo changeOn or before 12/31/2023. 21219. Flame retardant for textilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.24Tetrakis(hydroxymethyl) phosphonium sulfate (CAS No. 55566–30–8) (provided for in subheading 2931.39.00)1.5%No changeNo changeOn or before 12/31/2023. 
21220. GlyphosateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.25N-(Phosphonomethyl)glycine (Glyphosate) (CAS No. 1071–83–6) (provided for in subheading 2931.39.00)3.5%No changeNo changeOn or before 12/31/2023. 21221. EthephonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.26(2-Chloroethyl)phosphonic acid (Ethephon) (CAS No. 16672–87–0) (provided for in subheading 2931.39.00)2.4%No changeNo changeOn or before 12/31/2023. 
21222. Benzene phosphinic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.27Phenylphosphinic acid (CAS No. 1779–48–2) (provided for in subheading 2931.39.00)FreeNo changeNo changeOn or before 12/31/2023. 21223. HEDPSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.28Tetrasodium;1,1-diphosphonatoethanol (CAS No. 3794–83–0), in granule form, with a particle size of 250 µm to 850 µm (provided for in subheading 2931.39.00)FreeNo changeNo changeOn or before 12/31/2023. 
21224. TrimethylchlorosilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.29Chloro(trimethyl)silane (CAS No. 75–77–4) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21225. Chloro-(chloromethyl)-dimethylsilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.30Chloro-(chloromethyl)-dimethylsilane (CAS No. 1719–57–9) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21226. Silicone for electronics cleanersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.31[Dimethyl(trimethylsilyloxy) silyl]oxy-dimethyl-trimethylsilyloxysilane (CAS No. 141–62–8) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21227. Silicon carrier fluid for active lotions, creamsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.32Dodecamethylpentasiloxane; bis[[dimethyl (trimethylsilyloxy)silyl]oxy]-dimethylsilane (CAS No. 141–63–9) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21228. VinyltrimethoxysilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.33Ethenyl(trimethoxy)silane (CAS No. 2768–02–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21229. n-OctyltriethoxysilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.34Triethoxy(octyl)silane (CAS No. 2943–75–1) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21230. Dimethylbis(s-butylamino)silaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.35N-[(Butan-2-ylamino)-dimethylsilyl]butan-2-amine (CAS No. 93777–98–1) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21231. Aqueous solution of potassium methyl siliconateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.36Tripotassium; methyl(trioxido)silane in aqueous solution (CAS No. 31795–24–1) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21232. OctyltrimethoxysilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.37Trimethoxy(2,4,4-trimethylpentyl)silane (CAS No. 34396–03–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21233. OctlytriethoxysilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.38Triethoxy(2,4,4-trimethylpentyl)silane (CAS No. 35435–21–3) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21234. Methyltris(sec-butylamino)silaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.40N-[Bis(butan-2-ylamino)-methylsilyl]butan-2-amine (CAS No. 37697–65–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21235. Methyltris(methylethylketoximino)silane (MOS)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.41(E)-N-[Bis[[(E)-butan-2-ylideneamino]oxy]-methylsilyl]oxybutan-2-imine (CAS No. 22984–54–9) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21236. HeptamethyltrisiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.42Methyl-bis(trimethylsilyloxy)silicon (CAS No. 1873–88–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21237. TetramethyldisiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.431,1,3,3-Tetramethyldisiloxane (CAS No. 3277–26–7) (provided for in subheading 2931.90.90)1%No changeNo changeOn or before 12/31/2023. 
21238. DimethylchlorosilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.44Chloro(dimethyl)silicon (CAS No. 1066–35–9) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21239. DichloromethylsilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.45Dichloromethylsilane (CAS No. 75–54–7) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21240. Tris(TFP)-methylcyclo-trisiloxane DRSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.462,4,6-Trimethyl-2,4,6-tris(3,3,3-trifluoropropyl)-1,3,5,2,4,6-trioxatrisilinane (CAS No. 2374–14–3) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21241. Tetravinyltetramethylcyclo­tetra­siloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.472,4,6,8-Tetrakis(ethenyl)-2,4,6,8-tetramethyl-1,3,5,7,2,4,6,8-tetraoxatetrasilocane (CAS No. 2554–06–5) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21242. DivinyltetramethyldisiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.48Ethenyl-[ethenyl(dimethyl)silyl]oxy-dimethylsilane (CAS No. 2627–95–4) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21243. Input for plant protection agentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.49Cyclopropanol, 2-(butyldimethylsilyl)-1-methyl-, 1-metanasulfonate (CAS No. 1446996–86–6) (provided for in subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21244. Strawberry furanoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.504-Hydroxy-2,5-dimethylfuran-3-one (CAS No. 3658–77–3) (provided for in subheading 2932.19.51)FreeNo changeNo changeOn or before 12/31/2023. 21245. Emamectin benzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.51(4"R)-4"-Deoxy-4"-(methylamino)avermectin b1 benzoate (CAS No. 155569–91–8) (provided for in subheading 2932.20.10)5.3%No changeNo changeOn or before 12/31/2023. 
21246. Gibberellic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.52(1R,2R,5S,8S,9S, 10R,11S,12S)-5,12-Dihydroxy-11-methyl-6-methylidene-16-oxo-15-oxapentacyclo [9.3.2.15,8.01,10.02,8] heptadec-13-ene-9-carboxylic acid (Gibberellic acid) (CAS No. 77–06–5) (provided for in subheading 2932.20.50)1.9%No changeNo changeOn or before 12/31/2023. 21247. Rose oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.534-Methyl-2-(2-methylprop-1-enyl)oxane (CAS No. 16409–43–1) (provided for in subheading 2932.99.90)FreeNo changeNo changeOn or before 12/31/2023. 
21248. Vinylene carbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.541,3-Dioxol-2-one (CAS No. 872–36–6) (provided for in subheading 2932.99.90)0.5%No changeNo changeOn or before 12/31/2023. 21249. Kasugamycin technicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.552-Amino-2-[(2R,3S,5S,6R)-5-amino-2-methyl-6-[(2S,3S,5S,6R)-2,3,4,5,6-pentahydroxycyclohexyl]oxyoxan-3-yl]iminoacetic acid;hydrochloride (CAS No. 19408–46–9) (provided for in subheading 2932.99.90)FreeNo changeNo changeOn or before 12/31/2023. 
21250. 2H-Cyclododeca[b]pyranSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.563,4,5,6,7,8,9,10,11,12,13,14-Dodecahydro-2H-cyclododeca[b]pyran (CAS No. 32539–83–6) (provided for in subheading 2932.99.90) 1%No changeNo changeOn or before 12/31/2023. 21251. BixafenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.57N-[2-(3,4-Dichlorophenyl)-4-fluorophenyl]-3-(difluoromethyl)-1-methylpyrazole-4-carboxamide (CAS No. 581809–46–3) (provided for in subheading 2933.19.23) 2.6%No changeNo changeOn or before 12/31/2023. 
21252. FluxapyroxadSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.583-(Difluoromethyl)-1-methyl-N-(3′,4′,5′-trifluorobiphe-nyl-2-yl)pyrazole-4-carboxamide (Fluxapyroxad) (CAS No. 907204–31–3) (provided for in subheading 2933.19.23) 5.7%No changeNo changeOn or before 12/31/2023. 21253. 3,5 DimethylpyrazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.593,5-Dimethyl-1H-pyrazole (CAS No. 67–51–6) (provided for in subheading 2933.19.90) FreeNo changeNo changeOn or before 12/31/2023. 
21254. PyraclonilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.601-(3-Chloro-4,5,6,7-tetrahydropyrazolo[1,5-a]pyridin-2-yl)-5-[methyl(prop-2-ynyl)amino]pyrazole-4-carbonitrile (Pyraclonil) (CAS No. 158353–15–2) (provided for in subheading 2933.19.90) FreeNo changeNo changeOn or before 12/31/2023. 21255. Imidazolidinyl ureaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.611-[3-(Hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]-3-[[[3-(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl] carbamoylamino]methyl]urea (CAS No. 39236–46–9) (provided for in subheading 2933.21.00) FreeNo changeNo changeOn or before 12/31/2023. 
21256. AllantoinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.62(2,5-Dioxoimidazolidin-4-yl)urea (CAS No. 97–59–6) (provided for in subheading 2933.21.00) FreeNo changeNo changeOn or before 12/31/2023. 21257. Emulsifiable concentrate of Imazalil fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.63Mixtures of (1-[2-(allyloxy)-2-(2,4-dichlorophenyl)ethyl]-1H-imidazole) (Imazalil) (CAS No. 35554–44–0) and application adjuvants (provided for in subheading 2933.29.35) FreeNo changeNo changeOn or before 12/31/2023. 
21258. Technical cyazofamid fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.644-Chloro-2-cyano-N,N-dimethyl-5-(4-methylphenyl)imidazole-1-sulfonamide (Cyazofamid) (CAS No. 120116–88–3) (provided for in subheading 2933.29.35) 3.1%No changeNo changeOn or before 12/31/2023. 21259. Imazalil sulfateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.651-[2-(2,4-Dichlorophenyl)-2-(prop-2-en-1-yloxy)ethyl]-1H-imidazole sulfate (Imazalil sulfate) (CAS No. 58594–72–2) (provided for in subheading 2933.29.35) FreeNo changeNo changeOn or before 12/31/2023. 
21260. 1,2-DimethylimidazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.661,2-Dimethylimidazole (CAS No. 1739–84–0) (provided for in subheading 2933.29.90) FreeNo changeNo changeOn or before 12/31/2023. 21261. 2-Methylimidazole flakesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.672-Methyl-1H-imidazole (CAS No. 693–98–1) (provided for in subheading 2933.29.90) FreeNo changeNo changeOn or before 12/31/2023. 
21262. Diazolidinyl ureaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.681-[1,3-Bis(hydroxymethyl)-2,5-dioxoimidazolidin-4-yl]-1,3-bis(hydroxymethyl)urea (CAS No. 78491–02–8) (provided for in subheading 2933.29.90) FreeNo changeNo changeOn or before 12/31/2023. 21263. 1-(2-Aminoethyl)imidazolidin-2-one (AEEU)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.691-(2-Aminoethyl)imidazolidin-2-one (CAS No. 6281–42–1) (provided for in subheading 2933.29.90) FreeNo changeNo changeOn or before 12/31/2023. 
21264. Zinc pyrithioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.70Zinc;1-oxidopyridin-1-ium-2-thiolate (CAS No. 13463–41–7) (provided for in subheading 2933.39.21) FreeNo changeNo changeOn or before 12/31/2023. 21265. Technical Pyriofenone fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.71(5-Chloro-2-methoxy-4-methyl-3-pyridyl)(4,5,6-trimethoxy-o-tolyl)methanone (Pyriofenone) (CAS No. 688046–61–9) (provided for in subheading 2933.39.21) FreeNo changeNo changeOn or before 12/31/2023. 
21266. PicoxystrobinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.72Methyl (E)-3-methoxy-2-[2-[[6-(trifluoromethyl)pyridin-2-yl]oxymethyl]phenyl]prop-2-enoate (Picoxystrobin) (CAS No. 117428–22–5) (provided for in subheading 2933.39.21) 5.2%No changeNo changeOn or before 12/31/2023. 21267. Triclopyr BEESubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.732-Butoxyethyl 2-(3,5,6-trichloropyridin-2-yl)oxyacetate (CAS No. 64700–56–7) (provided for in subheading 2933.39.25) 1.6%No changeNo changeOn or before 12/31/2023. 
21268. ImazapyrSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.742-(4-Methyl-5-oxo-4-propan-2-yl-1H-imidazol-2-yl)pyridine-3-carboxylic acid (Imazapyr) (CAS No. 81334–34–1) (provided for in subheading 2933.39.25) FreeNo changeNo changeOn or before 12/31/2023. 21269. TetraniliproleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.752-(3-Chloropyridin-2-yl)-N-[4-cyano-2-methyl-6-(methylcarbamoyl)phenyl]-5-[[5-(trifluoromethyl)tetrazol-2-yl]methyl]pyrazole-3-carboxamide (CAS No. 1229654–66–3) (provided for in subheading 2933.39.27) FreeNo changeNo changeOn or before 12/31/2023. 
21270. CyantraniliproleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.765-Bromo-2-(3-chloropyridin-2-yl)-N-[4-cyano-2-methyl-6-(methylcarbamoyl)phenyl]pyrazole-3-carboxamide (Cyantraniliprole) (CAS No. 736994–63–1) (provided for in subheading 2933.39.27) 3.1%No changeNo changeOn or before 12/31/2023. 21271. ChlorantraniliproleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.775-Bromo-N-[4-chloro-2-methyl-6-(methylcarbamoyl)phenyl]-2-(3-chloropyridin-2-yl)pyrazole-3-carboxamide (Chlorantraniliprole) (CAS No. 500008–45–7) (provided for in subheading 2933.39.27)4.8%No changeNo changeOn or before 12/31/2023. 
21272. ChlorpyrifosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.78O,O-Diethyl O-3,5,6-trichloropyridin-2-yl phosphorothioate (Chlorpyrifos) (CAS No. 2921–88–2) (provided for in subheading 2933.39.27) FreeNo changeNo changeOn or before 12/31/2023. 21273. Technical Cyclaniliprole insecticideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.793-Bromo-N-[2-bromo-4-chloro-6-[[(1-cyclo- propylethyl)amino]carbonyl]phenyl]-1-(3-chloro-2- pyridinyl)-1H-pyrazole-5-carboxamide (Cyclaniliprole) (CAS No. 1031756–98–5) (provided for in subheading 2933.39.27) FreeNo changeNo changeOn or before 12/31/2023. 
21274. RegorafenibSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.804-[4-[[4-Chloro-3-(trifluoromethyl)phenyl]carbamoylamino]-3-fluorophenoxy]-N-methylpyridine-2-carboxamide monohydrate (Regorafenib) (CAS No. 1019206–88–2) (provided for in subheading 2933.39.41) FreeNo changeNo changeOn or before 12/31/2023. 21275. N-Butyl-TADSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.81N-Butyl-2,2,6,6-tetramethylpiperidin-4-amine (CAS No. 36177–92–1) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023. 
21276. Hindered amine light stabilizer and phenolic antioxidantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.82Bis(1,2,2,6,6-pentamethylpiperidin-4-yl) 2-butyl-2-[(3,5-ditert-butyl-4-hydroxyphenyl)methyl]propanedioate (CAS No. 63843–89–0) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023. 21277. 4-Hydroxy-TEMPOSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.834-Hydroxy-2,2,6,6-tetramethylpiperidinoxyl (CAS No. 2226–96–2) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023. 
21278. 2,2,6,6-tetramethylpiperidin-4-ol (TMP)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.842,2,6,6-Tetramethylpiperidin-4-ol (CAS No. 2403–88–5) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023. 21279. 5-Bromo-2-(3-chloropyridin-2-yl)pyrazole-3-carboxylic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.855-Bromo-2-(3-chloropyridin-2-yl)pyrazole-3-carboxylic acid (CAS No. 500011–86–9) (provided for in subheading 2933.39.61) 6.4%No changeNo changeOn or before 12/31/2023. 
21280. 2-Chloro-5-(trifluoromethyl)pyridineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.862-Chloro-5-(trifluoromethyl)pyridine (CAS No. 52334–81–3) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023. 21281. PicarbutroxSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.87Tert-butyl N-[6-[[(Z)-[(1-methyltetrazol-5-yl)-phenylmethylidene]amino]oxymethyl]pyridin-2-yl]carbamate (CAS No. 500207–04–5) (provided for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2023. 
21282. 5-amino-3-(trifluromethyl) picolino­nitrile (T3630)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.885-Amino-3-(trifluoromethyl)pyridine-2-carbonitrile (T3630) (CAS No. 573762–62–6) (provided for in subheading 2933.39.61) 3.5%No changeNo changeOn or before 12/31/2023. 21283. Dextromethorphan hydrobromideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.89Dextromethorphan hydrobromide (monohydrate (CAS No. 6700–34–1) or anhydrous (CAS No. 125–69–9)) (provided for in subheading 2933.49.26) FreeNo changeNo changeOn or before 12/31/2023. 
21284. IpflufenoquinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.902-[2-(7,8-Difluoro-2-methylquinolin-3-yl)oxy-6-fluorophenyl]propan-2-ol (CAS No. 1314008–27–9) (provided for in subheading 2933.49.30) FreeNo changeNo changeOn or before 12/31/2023. 21285. THQSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.911,2,3,4-Tetrahydroquinoline (CAS No. 635–46–1) (provided for in subheading 2933.49.70) FreeNo changeNo changeOn or before 12/31/2023. 
21286. Pyrithiobac sodiumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.92Sodium 2-chloro-6-(4,6-dimethoxypyrimidin-2-yl)sulfanylbenzoate (CAS No. 123343–16–8) (provided for in subheading 2933.59.10) FreeNo changeNo changeOn or before 12/31/2023. 21287. Larotrectinib sulfateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.93(3S)-N-[5-[(2R)-2-(2,5-Difluorophenyl)pyrrolidin-1-yl]pyrazolo[1,5-a]pyrimidin-3-yl]-3-hydroxypyrrolidine-1-carboxamide sulfuric acid (Larotrectinib sulfate) (CAS No. 1223405–08–0) (provided for in subheading 2933.59.53) FreeNo changeNo changeOn or before 12/31/2023. 
21288. IbrutinibSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.941-[(3R)-3-[4-Amino-3-(4-phenoxyphenyl)pyrazolo[3,4-d]pyrimidin-1-yl]piperidin-1-yl]prop-2-en-1-one (Ibrutinib) (CAS No. 936563–96–1) (provided for in subheading 2933.59.53) 5.1%No changeNo changeOn or before 12/31/2023. 21289. OrthosulfamuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.951-(4,6-Dimethoxypyrimidin-2-yl)-3-[2-(dimethylcarbamoyl)phenylsulfamoyl]urea (Orthosulfamuron) (CAS No. 213464–77–8) (provided for in subheading 2933.59.95) FreeNo changeNo changeOn or before 12/31/2023. 
21290. 5-BromopyrimidineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.965-Bromopyrimidine (CAS No. 4595–59–9) (provided for in subheading 2933.59.95) FreeNo changeNo changeOn or before 12/31/2023. 21291. ButylthionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.974-Amino-6-tert-butyl-3-sulfanylidene-2H-1,2,4-triazin-5-one (Butylthion) (CAS No. 33509–43–2) (provided for in subheading 2933.69.60) 1%No changeNo changeOn or before 12/31/2023. 
21292. P-1062Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.21.984-[4,6-Bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl]benzene-1,3-diol (P-1062) (CAS No. 1668–53–7) (provided for in subheading 2933.69.60) FreeNo changeNo changeOn or before 12/31/2023. 21293. Carfentrazone TechnicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.21.99Ethyl 2-chloro-3-[2-chloro-5-[4-(difluoromethyl)-3-methyl-5-oxo-1,2,4-triazol-1-yl]-4-fluorophenyl]propanoate (Carfentrazone-ethyl) (CAS No. 128639–02–1) (provided for in subheading 2933.99.22) 3.3%No changeNo changeOn or before 12/31/2023. 
21294. UV absorber 928Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.01 2-(Benzotriazol-2-yl)-6-(2-phenylpropan-2-yl)-4-(2,4,4-trimethylpentan-2-yl)phenol (CAS No. 73936–91–1) (provided for in subheading 2933.99.79) FreeNo changeNo changeOn or before 12/31/2023. 21295. UV absorber for industrial coatingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.02 Methyl 3-[3-(benzotriazol-2-yl)-5-tert-butyl-4-hydroxyphenyl]propanoate (CAS No. 84268–33–7) (provided for in subheading 2933.99.79) FreeNo changeNo changeOn or before 12/31/2023. 
21296. Uniconazole-PSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.03(4Z)-5-(4-Chlorophenyl)-2,2-dimethyl-4-(1H-1,2,4-triazol-1-yl)-4-hexen-3-ol (Uniconazole-P) (CAS No. 83657–17–4) (provided for in subheading 2933.99.79) FreeNo changeNo changeOn or before 12/31/2023. 21297. VcMMAESubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.04[4-[[(2S)-5-(Carbamoylamino)-2-[[(2S)-2-[6-(2,5-dioxopyrrol-1-yl)hexanoylamino]-3-methylbutanoyl]amino] pentanoyl]amino]phenyl]methyl N-[(2S)-1-[[(2S)-1-[[(3R,4S,5S)-1-[(2S)-2-[(1R,2R)-3-[[(1S,2R)-1-hydroxy-1-phenylpropan-2-yl]amino]-1-methoxy-2-methyl-3-oxopropyl]pyrrolidin-1-yl]-3-methoxy-5-methyl-1-oxoheptan-4-yl]-methylamino]-3-methyl-1-oxobutan-2-yl]amino]-3-methyl-1-oxobutan-2-yl]-N-methylcarbamate (CAS No. 646502–53–6) (provided for in subheading 2933.99.79)FreeNo changeNo changeOn or before 12/31/2023. 
21298. UVA 360Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.052-(Benzotriazol-2-yl)-6-[[3-(benzotriazol-2-yl)-2-hydroxy-5-(2,4,4-trimethylpentan-2-yl)phenyl]methyl]-4-(2,4,4-trimethylpentan-2-yl)phenol (CAS No. 103597–45–1) (provided for in subheading 2933.99.79) FreeNo changeNo changeOn or before 12/31/2023. 21299. TrofinetideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.06(2S)-2-[[(2S)-1-(2-Aminoacetyl)-2-methylpyrrolidine-2-carbonyl]amino]pentanedioic acid (Trofinetide) (CAS No. 853400–76–7) (provided for in subheading 2933.99.90) FreeNo changeNo changeOn or before 12/31/2023. 
21300. FlurazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.07Benzyl 2-chloro-4-(trifluoromethyl)-1,3-thiazole-5-carboxylate (CAS No. 72850–64–7) (provided for in subheading 2934.10.10) FreeNo changeNo changeOn or before 12/31/2023. 21301. OxathiapiprolinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.081-(4-{4-[5-(2,6-Difluorophenyl)-4,5-dihydro-1,2-oxazol-3-yl]-1,3-thiazol-2-yl}-1-piperidinyl)-2-[5-methyl-3-(trifluoromethyl)-1H-pyrazol-1-yl]ethanone (Oxathiapiprolin) (CAS No. 1003318–67–9) (provided for in subheading 2934.10.10) 5.5%No changeNo changeOn or before 12/31/2023. 
21302. Certain antimicrobialSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.092-Methyl-1,2-thiazol-3-one (CAS No. 2682–20–4) (provided for in subheading 2934.10.90) FreeNo changeNo changeOn or before 12/31/2023. 21303. Rubber acceleratorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.102-(1,3-Benzothiazol-2-yldisulfanyl)-1,3-benzothiazole (CAS No. 120–78–5) (provided for in subheading 2934.20.10) 2.5%No changeNo changeOn or before 12/31/2023. 
21304. 2-Amino benzothiazoleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.111,3-Benzothiazol-2-amine (CAS No. 136–95–8) (provided for in subheading 2934.20.80) FreeNo changeNo changeOn or before 12/31/2023. 21305. Technical Isofetamid fungicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.123-Methyl-N-[2-methyl-1-(2-methyl-4-propan-2-yloxyphenyl)-1-oxopropan-2-yl]thiophene-2-carboxamide (Isofetamid) (CAS No. 875915–78–9) (provided for in subheading 2934.99.12) FreeNo changeNo changeOn or before 12/31/2023. 
21306. Clomazone TechnicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.132-[(2-Chlorophenyl)methyl]-4,4-dimethyl-1,2-oxazolidin-3-one (Clomazone) (CAS No. 81777–89–1) (provided for in subheading 2934.99.15) 5.5%No changeNo changeOn or before 12/31/2023. 21307. NEM saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.144-(4-Methylphenyl)-4-oxobutanoic acid-4-ethylmorpholine (2:1) (CAS No. 171054–89–0) (provided for in subheading 2934.99.39) FreeNo changeNo changeOn or before 12/31/2023. 
21308. AMTC wet cakeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.155-Amino-3-methylthiophene-2,4-dicarbonitrile (CAS No. 52603–48–2) (provided for in subheading 2934.99.39) FreeNo changeNo changeOn or before 12/31/2023. 21309. Photoinitiator 369Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.162-Benzyl-2-(dimethylamino)-1-(4-morpholin-4-ylphenyl)butan-1-one (CAS No. 119313–12–1) (provided for in subheading 2934.99.39) FreeNo changeNo changeOn or before 12/31/2023. 
21310. Isatoic anhydrideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.172H-3,1-Benzoxazine-2,4(1H)-dione (Isatoic anhydride) (CAS No. 118–48–9) (provided for in subheading 2934.99.44) FreeNo changeNo changeOn or before 12/31/2023. 21311. Oclacitinib maleateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.18(Z)-But-2-enedioic acid; N-methyl-1-[4-[methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino]cyclohexyl] methanesulfonamide (CAS No. 1208319–27–0) (provided for in subheading 2935.90.60) 5.2%No changeNo changeOn or before 12/31/2023. 
21312. Thiencarbazone-methylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.19Methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1) (provided for in subheading 2935.90.75) FreeNo changeNo changeOn or before 12/31/2023. 21313. Penoxsulam technical herbicideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.202-(2,2-Difluoroethoxy)-N-(5,8-dimethoxy-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)-6-(trifluoromethyl)benzenesulfonamide (Penoxsulam) (CAS No. 219714–96–2) (provided for in subheading 2935.90.75) FreeNo changeNo changeOn or before 12/31/2023. 
21314. Ethyl 2-sulfamoylbenzoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.21Ethyl 2-(Aminosulfonyl)benzoate (CAS No. 59777–72–9) (provided for in subheading 2935.90.75) FreeNo changeNo changeOn or before 12/31/2023. 21315. SulfosulfuronSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.221-(4,6-Dimethoxypyrimidin-2-yl)-3-(2-ethylsulfonylimidazo[1,2-a]pyridin-3-yl)sulfonylurea (Sulfosulfuron) (CAS No. 141776–32–1) (provided for in subheading 2935.90.75) FreeNo changeNo changeOn or before 12/31/2023. 
21316. PyrimisulfanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.23(RS)-2′-[(4,6-dimethoxypyrimidin-2-yl)(hydroxy)methyl]-1,1-difluoro-6′-(methoxymethyl)methanesulfonanilide (Pyrimisulfan) (CAS No. 221205–90–9) (provided for in subheading 2935.90.95) FreeNo changeNo changeOn or before 12/31/2023. 21317. Purified steviol glycoside, rebaudioside ASubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.24Purified steviol glycosides, containing not less than 95 percent by weight rebaudioside A (19-O-ß-glucopyranosyl-13-O-(ß-glucopyranosyl(1-2)-ß-glucopyranosyl(1-3))-ß-glucopyranosyl-13-hydroxykaur-16-en-19-oic acid) (CAS No. 58543–16–1) (provided for in subheading 2938.90.00) 2.5%No changeNo changeOn or before 12/31/2023. 
21318. Glucosylated steviol glycosidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.2513-[(2-O-β-D-Glucopyranosyl-α-D-glucopyranosyl)oxy]kaur-16-en-18-oic acid β-D-glucopyranosyl ester (Stevioside) (CAS No. 57817–89–7) (provided for in subheading 2938.90.00) FreeNo changeNo changeOn or before 12/31/2023. 21319. Hydroxypropyl gamma cyclodextrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.26(2-Hydroxypropyl)-γ-cyclodextrin (hydroxypropylated γ-cyclodextrin) (CAS No. 128446–34–4) (provided for in subheading 2940.00.60)FreeNo changeNo changeOn or before 12/31/2023. 
21320. Hydroxypropylated beta cyclodextrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.272-Hydroxypropyl-β-cyclodextrin (CAS No. 128446–35–5) (provided for in subheading 2940.00.60)1%No changeNo changeOn or before 12/31/2023. 21321. Methyl beta cyclodextrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.28Methyl β-cyclodextrin (CAS No. 128446–36–6) (provided for in subheading 2940.00.60)FreeNo changeNo changeOn or before 12/31/2023. 
21322. 2′-FucosyllactoseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.29(2R,3R,4R,5R)-4-[(2S,3R,4S,5R,6R)-4,5-Dihydroxy-6-(hydroxymethyl)-3-[(2S,3S,4R,5S,6S)-3,4,5-trihydroxy-6-methyloxan-2-yl]oxyoxan-2-yl]oxy-2,3,5,6-tetrahydroxyhexanal (2′-Fucosyllactose) (CAS No. 41263–94–9) (provided for in subheading 2940.00.60)FreeNo changeNo changeOn or before 12/31/2023. 21323. Ascorbyl glucosideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.30(2R)-2-[(1S)-1,2-Dihydroxyethyl]-3-hydroxy-4-[(2R,3R,4S,5S,6R)-3,4,5-trihydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-2H-furan-5-one (Ascorbyl glucoside) (CAS No. 129499–78–1) (provided for in subheading 2940.00.60)FreeNo changeNo changeOn or before 12/31/2023. 
21324. Dimethylamine borane (DMAB)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.31N-Methylmethanamine-borane (1:1) (CAS No. 74–94–2) (provided for in subheading 2942.00.50)FreeNo changeNo changeOn or before 12/31/2023. 21325. Elderberry extract concentrateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.32Elderberry extract concentrate (CAS No. 84603–58–7) (provided for in subheading 3203.00.80)FreeNo changeNo changeOn or before 12/31/2023. 
21326. Disperse Yellow 241Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.33Disperse Yellow 241 (5-[(3,4-Dichlorophenyl)diazenyl]-2-hydroxy-1,4-dimethyl-6-oxopyridine-3-carbonitrile) (CAS No. 83249–52–9) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023. 21327. Disperse OrangeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.34Disperse Orange (Acetic acid, cyano-[3-[(6-methoxy-2-benzothiazoyl)amino]-1H-isoindol-1-ylidene}-, pentyl ester) (CAS No. 173285–74–0) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023. 
21328. Mixtures of Disperse Yellow FD11843 and acetic acidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.35Mixtures of Disperse Yellow FD11843 (acetic acid, 2-[3-(2-benzothiazolylamino)-1H-isoindol-1-ylidene]-2-cyano-, butyl ester (CAS No. 173285-73-9)) and acetic acid, [3-(2-benzothiazolylamino)-1H-isoindol-1-ylidene]cyano-, 2-butoxyethyl ester (CAS No. 173285–94–4) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023. 21329. Disperse Blue 54Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.36Disperse Blue 54 (1-Anilino-4,8-dihydroxy-5-nitroanthracene-9,10-dione) (CAS No. 37203–97–7) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023. 
21330. Mixtures of several disperse dyesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.37Mixtures of 9,10-anthracenedione, 1,5(or 1,8)-dihydroxy-4-nitro-8(or 5)-(phenylamino)- (Disperse Blue 54 and 77) (CAS No. 37203–97–7); 1,5(or 1,8)-diamino-2-bromo-4,8(or 4,5)-dihydroxy-9,10-anthracenedione (Disperse Blue 81 (mixture of isomers)) (CAS No. 68134–65–6); reaction products of 3-pyridinecarbonitrile, 5-[2-(2-cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)- (Disperse Red 1042A) (CAS No. 149988–44–3) and 3-pyridinecarbonitrile, 5-[2-(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2-(phenylamino)- (Disperse Red T-1042) (CAS No. 137428–29–6); 4-[(5-cyano-6-hydroxy-1,4-dimethyl-2-oxopyridin-3-yl)diazenyl]-N-(2-ethylhexyl)benzamide (Disperse Yellow 198) (CAS No. 30449–81–1); 4,11-diamino-2-(3-methoxypropyl)naphtho[2,3-f]isoindole-1,3,5,10-tetrone (Disperse Blue 60 (M)) (CAS No. 12217–80–0); and 4,11-diamino-2-[3-(2-methoxyethoxy)propyl]naphtho[2,3-f]isoindole-1,3,5,10-tetrone (Disperse Blue 60 (ME)) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023. 21331. Mixtures of 4 disperse blue dyesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.38Disperse dye mixtures of Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitroanthracene-9,10-dione) (CAS No. 20241–76–3); Disperse Blue 60 (M) (4,11-diamino-2-(3-methoxypropyl)naphtho[2,3-f]isoindole-1,3,5,10-tetrone) (CAS No. 12217–80–0); Disperse Blue 60 (ME) (4,11-diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphth[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 65059–45–2) and Disperse Blue 77/54 (1,8- and 1,5-Isomers) (1-anilino-4,8-dihydroxy-5-nitroanthracene-9,10-dione) (CAS No. 37203–97–7) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023. 
21332. Mixtures of 4 dyesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.39Disperse dye mixtures of Solvent Yellow 163 (1,8-bis(phenylsulfanyl) anthracene-9,10-dione) (CAS No. 13676–91–0); Disperse Yellow FD11843 (acetic acid, 2-[3-(2-benzothiazolylamino)-1H-isoindol-1-ylidene]-2-cyano-, butyl ester) (CAS No. 173285–73–9)); acetic acid, [3-(2-benzothiazolylamino)-1H-isoindol-1-ylidene]cyano-, 2-butoxyethyl ester (CAS No. 173285–94–4); Disperse Orange FC 84508 (acetic acid, 2-cyano-2-[3-[(6-methoxy-2-benzothiazolyl)amino]-1H-isoindol-1-ylidene]-, pentyl ester) (CAS No. 173285–74–0) and Disperse Yellow 163 (3-[N-(2-cyanoethyl)-4-[(2,6-dichloro-4-nitrophenyl)diazenyl]anilino] propanenitrile) (CAS No. 67923–43–7) (provided for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2023. 21333. Disperse Red 86Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.40Disperse Red 86 (N-(4-Amino-3-methoxy-9,10-dioxoanthracen-1-yl)-4-methylbenzenesulfonamide) (CAS No. 81–68–5) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2023. 
21334. Disperse Violet 1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.41Disperse Violet 1 (1,4-Diaminoanthracene-9,10-dione) (CAS No. 128–95–0) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2023. 21335. Disperse Blue 60Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.42Disperse Blue 60 (4,11-Diamino-2-(3-methoxy-propyl)-naphtho[2,3-f]isoindole-1,3,5,10-tetraone) (CAS No. 12217–80–0) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2023. 
21336. Mixtures of Disperse Orange 29, Disperse Red 167:1, and Disperse Blue 56Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.43Disperse dye mixtures of Disperse Orange 29 (4-[[2-methoxy-4-[(4-nitrophenyl) diazenyl]phenyl] diazenyl]phenol) (CAS No. 19800–42–1); Disperse Red 167:1 (2-[3-acetamido-N-(2-acetyloxyethyl)-4-[(2-chloro-4-nitrophenyl)diazenyl] anilino]ethyl acetate) (CAS No. 1533–78–4); Disperse Blue 56 (1,8-diamino-2-bromo-4,5-dihydroxyanthracene-9,10-dione) (CAS No. 68134–65–6) and acetic acid, 2-[3-(2-benzothiazolylamino)-1H-isoindol-1-ylidene]-2-cyano-, 2-butoxyethyl ester (CAS No. 173285–94–4) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2023. 21337. Disperse Yellow 54Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.44Disperse Yellow 54 (3-Hydroxy-2-(3-hydroxyquinolin-2-yl)inden-1-one) (CAS No. 17772–51–9) (provided for in subheading 3204.11.50)FreeNo changeNo changeOn or before 12/31/2023. 
21338. Acid Violet 48Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.45Acid Violet 48 (Disodium 3-[[4-amino-9,10-dioxo-3-[2-sulfonato-4-(2,4,4-trimethylpentan-2-yl)phenoxy]anthracen-1-yl]amino]-2,4,6-trimethylbenzenesulfonate) (CAS No. 12220–51–8) (provided for in subheading 3204.12.17)FreeNo changeNo changeOn or before 12/31/2023. 21339. Acid Blue 280Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.46Acid Blue 280 (Sodium 2-[[4-(cyclohexylamino)-9,10-dioxoanthracen-1-yl]amino]-5-ethoxybenzenesulfonate) (CAS No. 68214–62–0) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2023. 
21340. Acid Brown 282Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.47Acid Brown 282 (Disodium;chromium(3+);5-methyl-4-[(5-nitro-2-oxidophenyl)diazenyl]-2-phenylpyrazol-3-olate;[7-nitro-3-oxido-4-[(2-oxido-1,4-dihydronaphthalen-1-yl)diazenyl]naphthalen-1-yl] sulfate) (CAS No. 70236–60–1) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2023. 21341. Acid Red 131Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.48Acid Red 131 (CAS No. 12234–99–0) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2023. 
21342. Acid Red 249Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.49Acid Red 249 (Disodium 3-[(5-chloro-2-phenoxyphenyl)diazenyl]-4-hydroxy-5-[(4-methylphenyl)sulfonylamino]naphthalene-2,7-disulfonate) (CAS No. 6416–66–6) (provided for in subheading 3204.12.20)FreeNo changeNo changeOn or before 12/31/2023. 21343. Acid Yellow 236Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.50Acid Yellow 236 (CAS No. 77907–21–2) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023. 
21344. Acid Red 407Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.51Acid Red 407 (CAS No. 146103–68–6) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023. 21345. Acid Yellow 220Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.52Acid Yellow 220 (tetrasodium;2-[[3-[[(Z)-1-(2-chloroanilino)-3-oxido-1-oxobut-2-en-2-yl]diazenyl]-4-oxidophenyl]sulfonylamino]benzoate; cobalt(2+)) (CAS No. 70851–34–2) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023. 
21346. Acid Yellow 232Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.53Acid Yellow 232 (Chromium, 2-[2-(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)diazenyl]benzoate 2-[2-(4,5-dihydro-3-methyl-5-oxo-1-phenyl-1H-pyrazol-4-yl)diazenyl]-5-sulfobenzoate lithium sodium complexes) (CAS No. 85828–89–3) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023. 21347. Acid Yellow 235Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.54Acid Yellow 235 (CAS No. 90585–54–9) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023. 
21348. Acid Yellow 151Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.55Acid Yellow 151 (Sodium; 2-[[(Z)-1-anilino-3-oxido-1-oxobut-2-en-2-yl]diazenyl]-4-sulfamoylphenolate; cobalt(3+)) (CAS No. 72496–88–9) (provided for in subheading 3204.12.45)FreeNo changeNo changeOn or before 12/31/2023. 21349. Acid Violet 43Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.56Acid Violet 43 (Sodium 2-[(4-hydroxy-9,10-dioxoanthracen-1-yl)amino]-5-methylbenzenesulfonate) (CAS No. 4430–18–6) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2023. 
21350. Acid Black 52Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.58Acid Black 52 (Trisodium;chromium;3-hydroxy-4-[(2-hydroxynaphthalen-1-yl)diazenyl]-7-nitronaphthalene-1-sulfonate) (CAS No. 5610–64–0) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2023. 21351. Acid Black 2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.59Acid Black 2 (Disodium 4-amino-5-hydroxy-3-[(E)-(4-nitrophenyl)diazenyl]-6-[(E)-phenyldiazenyl]-2,7-naphthalenedisulfonate) (CAS No. 8005–03–6) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2023. 
21352. Acid Green 25Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.60Acid Green 25 (Disodium;5-methyl-2-[[4-(4-methyl-2-sulfonatoanilino)-9,10-dioxoanthracen-1-yl]amino]benzenesulfonate) (CAS No. 4403–90–1) (provided for in subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2023. 21353. Basic Brown 23Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.61Basic Brown 23 (CAS No. 446876–48–8) (provided for in subheading 3204.13.60)FreeNo changeNo changeOn or before 12/31/2023. 
21354. Basic Violet 11:1 rhodamine dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.62Basic Violet 11:1 (Bis{6-(diethylamino)-N,N-diethyl-9-[2-(methoxycarbonyl) phenyl]-3H-xanthen-3-iminium} tetrachlorozincate(2-)) (CAS No. 73398–89–7) (CIN 45174) (provided for in subheading 3204.13.60) FreeNo changeNo changeOn or before 12/31/2023. 21355. Basic Yellow 37Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.63Basic Yellow 37 (4-[4-(diethylamino)benzenecarboximidoyl]-N,N-diethylaniline; hydrochloride) (CAS No. 6358–36–7) (provided for in subheading 3204.13.80)FreeNo changeNo changeOn or before 12/31/2023. 
21356. Basic Violet 3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.64Basic Violet 3 ([4-[bis[4-(dimethylamino)phenyl] methylidene]cyclohexa-2,5-dien-1-ylidene]-dimethylazanium;chloride) (CAS No. 548–62–9) (provided for in subheading 3204.13.80)FreeNo changeNo changeOn or before 12/31/2023. 21357. Direct Orange 118Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.65Direct Orange 118 (Tetrasodium 7,7′-(carbonyldiimino)bis{4-hydroxy-3-[(E)-(2-methyl-4-sulfonatophenyl)diazenyl]-2-naphthalenesulfonate}) (CAS No. 28706–33–4) (provided for in subheading 3204.14.20)FreeNo changeNo changeOn or before 12/31/2023. 
21358. Direct Blue 86Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.66Direct Blue 86 (Copper; disodium; 2,11,20,29, 38,40-hexaza-37,39-diazanidanonacyclo [28.6.1.13,10.112,19.121, 28.04,9.013,18.022, 27.031,36] tetraconta-1(36),2,4(9),5,7,10(40), 11,13,15,17,19,21(38), 22(27),23,25,28,30,32,34-nonadecaene-6,24-disulfonate) (CAS No. 1330–38–7) (provided for in subheading 3204.14.25)FreeNo changeNo changeOn or before 12/31/2023. 21359. Direct Blue 199Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.67Direct Blue 199 (Copper, [29H,31H-phthalocyaninato(2-)-κN29,κN30,κN31,κN32]-, aminosulfonyl sulfo derivatives, sodium salts) (CAS No. 90295–11–7) (provided for in subheading 3204.14.30)FreeNo changeNo changeOn or before 12/31/2023. 
21360. Direct Black 168Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.68Direct Black 168 (Trisodium;2-[4-[(2-amino-4-oxidophenyl)diazenyl]anilino]-5-[(1-amino-8-oxido-7-phenyldiazenyl-3,6-disulfonaphthalen-2-yl)diazenyl]benzenesulfonate) (CAS No. 85631–88–5) (provided for in subheading 3204.14.30)FreeNo changeNo changeOn or before 12/31/2023. 21361. Direct Red 227Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.69Direct Red 227 (Hexasodium;4-hydroxy-5-[[4-[4-[(E)-2-[4-[[4-[(8-hydroxy-7-phenyldiazenyl-3,6-disulfonatonaphthalen-1-yl)amino]-6-morpholin-4-yl-1,3,5-triazin-2-yl]amino]-2-sulfonatophenyl]ethenyl]-3-sulfonatoanilino]-6-morpholin-4-yl-1,3,5-triazin-2-yl]amino]-3-phenyldiazenylnaphthalene-2,7-disulfonate) (CAS No. 17791–81–0) (provided for in subheading 3204.14.30)FreeNo changeNo changeOn or before 12/31/2023. 
21362. Direct Yellow 107Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.70Direct Yellow 107 (3-[[3-Methoxy-4-[[2-methoxy-4-[(3-sulfophenyl)diazenyl] phenyl]carbamoylamino] phenyl]diazenyl] benzenesulfonic acid) (CAS No. 25712–08–7) (provided for in subheading 3204.14.30)FreeNo changeNo changeOn or before 12/31/2023. 21363. Direct Green 26Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.71Direct Green 26 (Pentasodium;5-[[4-[[4-anilino-6-[[8-hydroxy-7-[[4-[(8-hydroxy-3,6-disulfonatonaphthalen-1-yl)diazenyl]-2-methoxy-5-methylphenyl]diazenyl]-3,6-disulfonatonaphthalen-1-yl]amino]-1,3,5-triazin-2-yl]amino]phenyl]diazenyl]-2-hydroxybenzoate) (CAS No. 6388–26–7) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023. 
21364. Direct Yellow 11Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.72Direct Yellow 11 (Disodium; 6-oxo-5-[(4-sulfonatophenyl)hydrazinylidene] naphthalene-2-sulfonate) (CAS No. 1325–37–7) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023. 21365. Direct Orange 15Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.73Direct Orange 15 (Sodium; (8Z,20Z)-2,3,14,15-tetrazapentacyclo [20.2.2.24,7.210,13.216,19] dotriaconta-1(24),2,4,6,8,10, 12,14,16,18,20, 22,25,27,29,31-hexadecaene-6,11,18,23-tetrasulfonic acid) (CAS No. 1325–35–5) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023. 
21366. Direct Brown 44Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.74Direct Brown 44 (Disodium; 4-[[2,4-diamino-5-[[3-[[2,4-diamino-5-[(4-sulfonatophenyl) diazenyl]phenyl]diazenyl] phenyl]diazenyl]phenyl] diazenyl]benzenesulfonate) (CAS No. 6252–62–6) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023. 21367. Direct Red 81Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.75Direct Red 81 (Disodium;7-benzamido-4-hydroxy-3-[[4-[(4-sulfonatophenyl)diazenyl] phenyl]diazenyl]naphthalene-2-sulfonate) (CAS No. 2610–11–9) (provided for in subheading 3204.14.50)2%No changeNo changeOn or before 12/31/2023. 
21368. Direct Yellow 142Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.76Direct Yellow 142 (CAS No. 71902–08–4) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023. 21369. Direct Red 80Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.77Direct Red 80 (hexasodium;4-hydroxy-7-[[5-hydroxy-7-sulfonato-6-[[2-sulfonato-4-[(4-sulfonatophenyl) diazenyl]phenyl]diazenyl] naphthalen-2-yl]carbamoylamino]-3-[[2-sulfonato-4-[(4-sulfonatophenyl)diazenyl] phenyl]diazenyl]naphthalene-2-sulfonate) (CAS No. 2610–10–8) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023. 
21370. Direct Red 16Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.78Direct Red 16, disodium salt (disodium;7-amino-4-hydroxy-3-[(5-hydroxy-6-phenyldiazenyl-7-sulfonatonaphthalen-2-yl)diazenyl]naphthalene-2-sulfonate) (CAS No. 6227–02–7) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023. 21371. Direct Red 254Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.79Direct Red 254 (Disodium;7-amino-4-hydroxy-3-[[4-[(4-sulfonatophenyl)diazenyl] phenyl]diazenyl]naphthalene-2-sulfonate) (CAS No. 6300–50–1) (provided for in subheading 3204.14.50) FreeNo changeNo changeOn or before 12/31/2023. 
21372. ColorantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.80Copper, [μ-[[3,3′-[(1-oxido-1,2-diazenediyl)bis[[2-(hydroxy-κO)-4,1-phenylene]-2,1-diazenediyl-κN1]]bis[4-(hydroxy-κO)-2,7-naphthalenedisulfonato]](8-)]]di-, sodium (1:4) (CAS No. 75173–68–1) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023. 21373. Direct Yellow 34Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.81Direct Yellow 34 (Tetrasodium;3-[[4-[[4-[(4,8-disulfonatonaphthalen-2-yl)diazenyl]-2-methoxy-5-methylphenyl]carbamoylamino]-5-methoxy-2-methylphenyl]diazenyl]naphthalene-1,5-disulfonate) (CAS No. 6420–33–3) (provided for in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2023. 
21374. Vat Orange 2 dye powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.82Vat Orange 2 (1,2-Dibromopyranthrene-8,16-dione) (CAS No. 1324–35–2) (provided for in subheading 3204.15.20)FreeNo changeNo changeOn or before 12/31/2023. 21375. Vat Violet 13 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.83Vat Violet 13 (5,20-Diazaheptacyclo [16.12.0.03,16.04,13.06, 11.019,28.021,26] triaconta-1(18),3(16),4(13),6,8,10, 14,19(28),21,23, 25,29-dodecaene-2,12,17,27-tetrone) (CAS No. 4424–87–7) (CIN 68700) (provided for in subheading 3204.15.20)FreeNo changeNo changeOn or before 12/31/2023. 
21376. Vat Brown 3 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.84Vat Brown 3 (N-(28-Benzamido-6,13,19,26-tetraoxo-16-azaheptacyclo [15.12.0.02,15.05,14.07, 12.018,27.020,25] nonacosa-1(29),2(15),3,5(14),7(12), 8,10,17,20,22,24,27-dodecaen-8-yl)benzamide) (CAS No. 131–92–0) (provided for in subheading 3204.15.20) FreeNo changeNo changeOn or before 12/31/2023. 21377. Vat Red 10 dye powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.85Vat Red 10 (2-(1-Amino-9,10-dioxoanthracen-2-yl)naphtho[2,3-f][1,3]benzoxazole-5,10-dione) (CAS No. 2379–79–5) (provided for in subheading 3204.15.30)FreeNo changeNo changeOn or before 12/31/2023. 
21378. Vat Brown 57 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.86Vat Brown 57 (CAS No. 12227–28–0) (provided for in subheading 3204.15.30)FreeNo changeNo changeOn or before 12/31/2023. 21379. Vat Red 31 dye powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.87Vat Red 31 dye powder (1-Amino-2-[5-(1-amino-9,10-dioxoanthracen-2-yl)-1,3,4-oxadiazol-2-yl]anthracene-9,10-dione) (CAS No. 52591–25–0) (CIN 60030) (provided for in subheading 3204.15.40)FreeNo changeNo changeOn or before 12/31/2023. 
21380. Dye mixtures of Vat Brown 3 and Vat Black 27Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.88Disperse dye mixtures of Vat Brown 3 (N-(28-benzamido-6,13,19,26-tetraoxo-16-azaheptacyclo [15.12.0.0^ (2,15).0^(5,14).0^ (7,12).0^(18,27).0^ (20,25)] nonacosa-1(29),2(15), 3,5(14), 7(12), 8,10,17,20,22, 24,27-dodecaen-8-yl)benzamide) (CAS No. 131–92–0) and Vat Black 27 (N-(28-benzamido-6,13,19, 26-tetraoxo-16-azaheptacyclo [15.12.0.0^ (2,15).0^(5,14).0^ (7,12).0^ (18,27).0^(20,25)] nonacosa-1(29),2,4,7, 9,11,14,17, 20,22, 24,27-dodecaen-4-yl) benzamide) (CAS No. 2379–81–9) (provided for in subheading 3204.15.40)FreeNo changeNo changeOn or before 12/31/2023. 21381. Vat Red 13Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.89Vat Red 13 (15-Ethyl-12-(15-ethyl-8-oxo-14,15-diazatetracyclo [7.6.1.02,7.013,16] hexadeca-1(16),2,4,6,9,11,13-heptaen-12-yl)-14,15-diazatetracyclo [7.6.1.02,7.013,16] hexadeca-1(16),2,4,6,9,11,13-heptaen-8-one) (CAS No. 4203–77–4) (provided for in subheading 3204.15.80) FreeNo changeNo changeOn or before 12/31/2023. 
21382. Vat Yellow 2 dye powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.90Vat Yellow 2 (6,16-Diphenyl-5,15-dithia-7,17-diazapentacyclo [11.7.0.03,11.04,8.014,18] icosa-1(13),3(11),4(8),6,9, 14(18),16,19-octaene-2,12-dione) (CAS No. 129–09–9) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 21383. Vat Yellow 33 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.91Vat Yellow 33 (N-(9,10-Dioxoanthracen-1-yl)-4-[4-[[4-[4-[(9,10-dioxoanthracen-1-yl)carbamoyl]phenyl] phenyl]diazenyl]phenyl] benzamide) (CAS No. 12227–50–8) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 
21384. Vat Green 1 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.92Vat Green 1 (Anthra[9,1,2-cde]benzo[rst]pentaphene-5,10-dione, 16,17-dimethoxy-) (CAS No. 128–58–5) (CIN 59825) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 21385. Vat Green 3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.93Vat Green 3 (Anthra[2,1,9-mna]naphth[2,3-h]acridine-5,10,15(16H)-trione) (CAS No. 3271–76–9) (CIN 69500) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 
21386. Vat Blue 6 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.94Vat Blue 6 (15,30-Dichloro-2,17-diazaheptacyclo [16.12.0.03,16.04,13.06, 11.019,28.021,26] triaconta-1(30),3,6,8,10,13,15,18,21, 23,25,28-dodecaene-5,12,20,27-tetrone) (CAS No. 130–20–1) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 21387. Vat Blue 20 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.95Vat Blue 20 (Anthra[9,1,2-cde]benzo[rst]pentaphene-5,10-dione) (CAS No. 116–71–2) (CIN 59800) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 
21388. Vat Violet 1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.96Vat Violet 1 (Benzo[rst]phenanthro [10,1,2-cde] pentaphene-9,18-dione, dichloro-) (CAS No. 1324–55–6) (CIN 60010) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 21389. Vat Brown 1 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.97Vat Brown 1 (Naphth[2′,3′:6,7]indolo[2,3-c]dinaphtho[2,3-a:2′,3′-i]carbazole-5,10,15,17,22,24-hexone, 16,23-dihydro-) (CAS No. 2475–33–4) (CIN 70800) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 
21390. Vat Black 16 dyeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.22.98Vat Black 16 (8-Aminononacyclo [18.10.2.22,5.03,16.04,13.06, 11.017,31.022,27.028,32] tetratriaconta-1(31),2,4,6(11), 7,9,13,15,17,19,22,24,26, 28(32),29,33-hexadecaene-12,21-dione) (CAS No. 26763–69–9) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 21391. Vat Black 25Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.22.99Vat Black 25 (Anthra[2,1,9-mna]naphth[2,3-h]acridine-5,10,15(16H)-trione, 3-[(9,10-dihydro-9,10-dioxo-1-anthracenyl)amino]-) (CAS No. 4395–53–3) (CIN 69525) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 
21392. Vat Black 27Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.01Vat Black 27 (Benzamide, N,N′-(10,15,16,17-tetrahydro-5,10,15,17-tetraoxo-5H-dinaphtho[2,3-a:2′,3′-i]carbazole-6,9-diyl)bis-) (CAS No. 2379–81–9) (CIN 69005) (provided for in subheading 3204.15.80)FreeNo changeNo changeOn or before 12/31/2023. 21393. Reactive Yellow 145Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.02Reactive Yellow 145 (Tetrasodium;7-[[2-(carbamoylamino)-4-[[4-chloro-6-[3-(2-sulfonatooxyethylsulfonyl) anilino]-1,3,5-triazin-2-yl] amino]phenyl]diazenyl] naphthalene-1,3,6-trisulfonate) (CAS No. 80157–00–2) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023. 
21394. Reactive Red 195Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.03Reactive Red 195 (Pentasodium 5-[[4-chloro-6-[3-(2-sulfonatooxyethylsulfonyl)anilino]-1,3,5-triazin-2-yl]amino]-3-[(1,5-disulfonatonaphthalen-2-yl)diazenyl]-4-hydroxynaphthalene-2,7-disulfonate) (CAS No. 77365–64–1) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023. 21395. Reactive Blue 49Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.04Reactive Blue 49 (Trisodium 1-amino-4-[3-[[4-chloro-6-(2-sulfonatoanilino)-1,3,5-triazin-2-yl]amino]-2,4,6-trimethyl-5-sulfonatoanilino]-9,10-dioxoanthracene-2-sulfonate) (CAS No. 72214–18–7) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023. 
21396. Reactive Blue 72Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.05Reactive Blue 72 (Cuprate(2-), [C-[[[3-[(4-amino-6-chloro-1,3,5-triazin-2-yl)amino]-4-sulfophenyl]amino]sulfonyl]-C-(aminosulfonyl)-29H,31H-phthalocyanine-C-sulfonato(4-)-κN29,κN30,κN31,κN32]-, sodium (1:2)) (CAS No. 68967–01–1) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023. 21397. Reactive Yellow 95 powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.06Reactive Yellow 95 (Trisodium 4-[[4-chloro-6-(3-sulfonatoanilino)-1,3,5-triazin-2-yl]amino]-2-[[1-ethyl-6-hydroxy-4-methyl-2-oxo-5-(sulfonatomethyl)pyridin-3-yl]diazenyl]benzenesulfonate) (CAS No. 89923–43–3) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023. 
21398. Reactive Red 245Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.07Reactive Red 245 (Tetrasodium 5-[4-chloro-6-(N-ethylanilino)-1,3,5-triazin-2-ylamino]-4-hydroxy-3-(1,5-disulfonatonaphtalen-2-ylazo)naphthalene-2,7-disulfonate) (CAS No. 130201–57–9) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023. 21399. Reactive Brown 11Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.08Reactive Brown 11 (Tetrasodium; 2-[[4-[[4-[(4-amino-6-chloro-1,3,5-triazin-2-yl)amino]-5-sulfonatonaphthalen-1-yl]diazenyl]-7-sulfonatonaphthalen-1-yl]diazenyl]benzene-1,4-disulfonate) (CAS No. 70161–16–9) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023. 
21400. Mixtures of Reactive Black 5 (Na) (FKP), Reactive Scarlet F01–0439, and Reactive Orange 131Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.09Disperse dye mixture of Reactive Black 5 (Na) (FKP) (tetrasodium; 4-amino-5-hydroxy-3,6-bis[[4-(2-sulfonatooxyethylsulfonyl) phenyl]diazenyl]naphthalene-2,7-disulfonate (CAS No. 17095–24–8); Reactive Scarlet F01–0439 (2-naphthalenesulfonic acid, 7-amino-4-hydroxy-, coupled with diazotized 2-[(4-aminophenyl) sulfonyl] ethyl hydrogen sulfate and diazotized 2-amino-5-[[2-(sulfooxy)ethyl]sulfonyl] benzenesulfonic acid, potassium sodium salts) (CAS No. 214362–06–8); reaction mass of 7-amino-3,8-bis-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo]-4-hydroxynaphthalene-2-sulfonic acid, Na/K salt and 7-amino-3-[4-(2-sulfoxyethylsulfonyl) phenylazo]-4-hydroxy-8-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo] naphthalene-2-sulfonic acid, Na/K salt and 7-amino-3,8-bis-[4-(2-sulfoxyethylsulfonyl) phenylazo]-4-hydroxynaphthalene-2-sulfonic acid, Na/K salt and 7-amino-8-[4-(2-sulfoxyethylsulfonyl)-phenylazo]-4-hydroxy-3-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo] naphthalene-2-sulfonic acid, Na/K salt, and Reactive Orange 131 (benzenesulfonic acid, 2,4-diamino-3-[2-[4-[[2-(sulfooxy) ethyl]sulfonyl] phenyl]diazenyl]-5-[2-[2-sulfo-4-[[2-(sulfooxy) ethyl]sulfonyl] phenyl] diazenyl]-, potassium sodium salt (1:?:?)) (CAS No. 187026–95–5) and dipotassium disodium 2,4-diamino-5-(2-{2-sulfo-4-[2-(sulfooxy)ethanesulfonyl] phenyl}diazen-1-yl)-3-(2-{4-[2-(sulfooxy)ethanesulfonyl] phenyl}diazen-1-yl) benzene-1-sulfonate (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023. 21401. Reactive Yellow F98–0159Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.10Reactive Yellow F98–0159 (benzenesulfonic acid, 2-[2-[2-[(aminocarbonyl)amino]-4-[(2,6-difluoro-4-pyrimidinyl)amino]phenyl]diazenyl]-5-[[2-(sulfooxy)ethyl]sulfonyl]-, sodium salt (1:2)) (CAS No. 176449–21–1) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023. 
21402. Dye mixtures of Reactive Orange 131 and Reactive Scarlet F07–0522Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.11Disperse dye mixtures of Reactive Orange 131 (CAS No. 187026–95–5) (dipotassium disodium 2,4-diamino-5-(2-{2-sulfo-4-[2-(sulfooxy)ethanesulfonyl] phenyl}diazen-1-yl)-3-(2-{4-[2-(sulfooxy)ethanesulfonyl] phenyl}diazen-1-yl)benzene-1-sulfonate) and Reactive Scarlet F07–0522 (CAS No. 891857–92–4) (pentasodium 7-amino-4-hydroxy-3,8-bis-[2-sulfo-4-(2-sulfooxy-ethanesulfonyl)-phenylazo]-naphthalene-2-sulfonate) (provided for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2023. 21403. Reactive Black 31Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.12Reactive Black 31 (cuprate(4-), [4,5-dihydro-4-[2-[8-(hydroxy-.kappa.O)-7-[2-[2-(hydroxy-.kappa.O)-5-methoxy-4-[[2-(sulfooxy)ethyl] sulfonyl]phenyl]diazenyl-.kappa.N1]-6-sulfo-2-naphthalenyl]diazenyl]-5-oxo-1-(4-sulfophenyl)-1H-pyrazole-3-carboxylato(6-)]-, sodium) (CAS No. 85585–91–7) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2023. 
21404. Reactive Red 120Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.13Reactive Red 120 (hexasodium 5-[[4-chloro-6-[4-[[4-chloro-6-[[8-hydroxy-3,6-disulfonato-7-[(2-sulfonatophenyl)diazenyl]naphthalen-1-yl]amino]-1,3,5-triazin-2-yl]amino]anilino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3-[(2-sulfonatophenyl)diazenyl]naphthalene-2,7-disulfonate) (CAS No. 68214–04–0) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2023. 21405. Reactive Blue 5Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.14Reactive Blue 5 (1-Amino-4-{[3-({4-chloro-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl}amino)-4-sulfophenyl]amino}-9,10-dioxo-9,10-dihydro-2-anthracenesulfonic acid) (CAS No. 16823–51–1) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2023. 
21406. Reactive Orange 13Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.15Reactive Orange 13 powder (trisodium 2-[[6-[(4-amino-6-chloro-1,3,5-triazin-2-yl)-methylamino]-1-hydroxy-3-sulfonatonaphthalen-2-yl]diazenyl]naphthalene-1,5-disulfonate) (CAS No. 70616–89–6) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2023. 21407. Reactive Orange 12Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.16Reactive Orange 12 powder (trisodium 7-[[4-[(4-amino-6-chloro-1,3,5-triazin-2-yl)amino]-2-(carbamoylamino) phenyl]diazenyl]naphthalene-1,3,6-trisulfonate) (CAS No. 70161–14–7) (provided for in subheading 3204.16.50)FreeNo changeNo changeOn or before 12/31/2023. 
21408. Pigment Red 177Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.17 Pigment Red 177 (1-amino-4-(4-amino-9,10-dioxoanthracen-1-yl)anthracene-9,10-dione) (CAS No. 4051–63–2) (provided for in subheading 3204.17.04) FreeNo changeNo changeOn or before 12/31/2023. 21409. Pigment Yellow 110Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.18 Pigment Yellow 110 (4,5,6,7-tetrachloro-3-[4-[(4,5,6,7-tetrachloro-3-oxoisoindol-1-ylidene)amino]phenyl]iminoisoindol-1-one) (CAS No. 5590–18–1) (provided for in subheading 3204.17.04) FreeNo changeNo changeOn or before 12/31/2023. 
21410. Pigment Yellow 147Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.19 Pigment Yellow 147 (1-[[4-[(9,10-dioxoanthracen-1-yl)amino]-6-phenyl-1,3,5-triazin-2-yl]amino]anthracene-9,10-dione) (CAS No. 4118–16–5) (provided for in subheading 3204.17.60) FreeNo changeNo changeOn or before 12/31/2023. 21411. Pigment Orange 64Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.20 Pigment Orange 64 (5-[(6-methyl-2-oxo-1,3-dihydrobenzimidazol-5-yl)diazenyl]-1,3-diazinane-2,4,6-trione) (CAS No. 72102–84–2) (provided for in subheading 3204.17.60) FreeNo changeNo changeOn or before 12/31/2023. 
21412. Pigment Blue 29Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.21 Pigment Blue 29 (aluminum sodium orthosilicate trisulfane-1,3-diide (6:8:6:1)) (CAS No. 57455–37–5) (provided for in subheading 3204.17.60) FreeNo changeNo changeOn or before 12/31/2023. 21413. Pigment Violet 15Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.22 Pigment Violet 15 (hexaaluminum;hexasodium; tetrathietane;hexasilicate) (CAS No. 12769–96–9) (provided for in subheading 3204.17.60) FreeNo changeNo changeOn or before 12/31/2023. 
21414. Pigment Blue 14Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.23 Pigment Blue 14 (ethanaminium, N-(4-(bis(4-(diethylamino)phenyl)methylene)-2,5-cyclohexadien-1-ylidene)-N-ethyl-, molybdatetungstatephosphate) (CAS No. 1325–88–8) (provided for in subheading 3204.17.90) FreeNo changeNo changeOn or before 12/31/2023. 21415. Solvent Blue 97Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.24 Solvent Blue 97 (1,4-Bis(2,6-diethyl-4-methylanilino)anthracene-9,10-dione) (CAS Nos. 61969–44–6 and 32724–62–2) (provided for in subheading 3204.19.11) FreeNo changeNo changeOn or before 12/31/2023. 
21416. Solvent Green 5Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.25 Solvent Green 5 (bis(2-methylpropyl) perylene-3,9-dicarboxylate) (CAS No. 2744–50–5) (provided for in subheading 3204.19.11) FreeNo changeNo changeOn or before 12/31/2023. 21417. Solvent Yellow 98Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.26 Solvent Yellow 98 (14-octadecyl-8-thia-14-azapentacyclo [10.6.2.0^2,7.0^9, 19.0^16,20] icosa-1(19),2,4,6,9,11,16(20),17-octaene-13,15-dione) (CAS No. 12671–74–8) (provided for in subheading 3204.19.11) FreeNo changeNo changeOn or before 12/31/2023. 
21418. Solvent Green 7Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.27 Solvent Green 7 (trisodium 8-hydroxypyrene-1,3,6-trisulfonate) (CAS No. 6358–69–6) (provided for in subheading 3204.19.11) FreeNo changeNo changeOn or before 12/31/2023. 21419. Solvent Red 195Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.28 Solvent Red 195 (methyl 4-cyano-5-[[5-cyano-2,6-bis(3-methoxypropylamino)-4-methylpyridin-3-yl]diazenyl]-3-methylthiophene-2-carboxylate) (CAS No. 72968–71–9) (provided for in subheading 3204.19.20) FreeNo changeNo changeOn or before 12/31/2023. 
21420. Solvent Orange 115Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.29 Solvent Orange 115 (7H-Benzimidazo[2,1-a] benzo[3,4][2]benzothiopyrano [7,8,1-def]isoquinolin-7-one) (CAS No. 53304–32–8) (provided for in subheading 3204.19.20) FreeNo changeNo changeOn or before 12/31/2023. 21421. Specialty dyesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.30 White/bluish powder dye containing benzenesulfonamide, 2,2′-([1,1′-biphenyl]-4,4′-diyldi-2,1-ethenediyl)bis[N-(3-hydroxypropyl)-, polymer with formaldehyde, ar-methylbenzenesulfonamide and 1,3,5-triazine-2,4,6-triamine (CAS No. 1191239–40–3) (provided for in subheading 3204.19.20) FreeNo changeNo changeOn or before 12/31/2023. 
21422. Solvent Green 3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.31 Solvent Green 3 (1,4-bis(4-methylanilino)anthracene-9,10-dione) (CAS No. 128–80–3) (CIN 61565) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023. 21423. Solvent Blue 36Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.33 Solvent Blue 36 (1,4-bis(propan-2-ylamino)anthracene-9,10-dione) (CAS No. 14233–37–5) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023. 
21424. Mixtures of Solvent Green 3Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.34 Mixtures of Solvent Green 3 (1,4-bis(4-methylanilino)anthracene-9,10-dione) (CAS No. 128–80–3) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023. 21425. Solvent Red 52Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.35 Solvent Red 52 (3-methyl-6-[(4-methylphenyl)amino]-3H-naphtho[1,2,3-de]quinoline-2,7-dione) (CAS No. 81–39–0) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023. 
21426. Solvent Red 149Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.36 Solvent Red 149 (6-(cyclohexylamino)-3-methyl-3H-naphtho[1,2,3-de]quinoline-2,7-dione) (CAS No. 21295–57–8 or 71902–8–6) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023. 21427. Solvent Red 207Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.37 Solvent Red 207 (1,5-bis(cyclohexylamino) anthracene-9,10-dione) (CAS No. 15958–68–6) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023. 
21428. Solvent Violet 14Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.38 Solvent Violet 14 (1,5-bis(4-methylanilino)anthracene-9,10-dione) (CAS No. 8005–40–1) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023. 21429. Solvent Yellow 179Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.39 Solvent Yellow 179 (2-[[4-[2-(4-cyclohexylphenoxy) ethyl-ethylamino]-2-methylphenyl]methylidene] propanedinitrile) (CAS No. 54079–53–7) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023. 
21430. Solvent Yellow 131Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.40 Solvent Yellow 131 (2-(3-hydroxypropyl)-6-(3-hydroxypropylamino)benzo[de]isoquinoline-1,3-dione) (CAS No. 52821–24–6) (provided for in subheading 3204.19.25) FreeNo changeNo changeOn or before 12/31/2023. 21431. Hogen Blue XB-20Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.41 Synthetic organic coloring matter containing copper(II) phthalocyanine (CAS No. 147–14–8) (provided for in subheading 3204.19.40) FreeNo changeNo changeOn or before 12/31/2023. 
21432. Solvent Yellow 104Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.42 Solvent Yellow 104 (CAS No. 143476–34–0) (provided for in subheading 3204.19.40) FreeNo changeNo changeOn or before 12/31/2023. 21433. Combination of Fluorescent Brighteners 367 and 371Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.43 Mixture of Fluorescent Brightener 367 (CAS No. 5089–22–5) and Fluorescent Brightener 371 (provided for in subheading 3204.20.80) FreeNo changeNo changeOn or before 12/31/2023. 
21434. Fluorescent Brightener CBS-XSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.44 Disodium 2,2′-[biphenyl-4,4′-diyldiethene-2,1-diyl]dibenzenesulfonate (CAS No. 27344–41–8) of a kind used as a fluorescent brightening agent (provided for in subheading 3204.20.80) FreeNo changeNo changeOn or before 12/31/2023. 21435. Optical Brightener SWNSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.45 7-(Diethylamino)-4-methylchromen-2-one (CAS No. 91–44–1) (provided for in subheading 3204.20.80) FreeNo changeNo changeOn or before 12/31/2023. 
21436. C.I. Fluorescent Brightener 199:1Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.46 Mixtures of 1-(2-cyanostyryl)-4-(4-cyanostyryl)benzene (CAS No. 13001–38–2); 2,2′-oxydi(ethan-1-ol) (CAS No. 111–46–6); acetic acid ethenyl ester, polymer with ethenol (CAS No. 25213-24-5); methyl 4-[2-[4-(5-methyl-2-benzoxazolyl)phenyl]vinyl]benzoate (CAS No. 18039–18–4); and formaldehyde, polymer with oxirane and phenol, methyl ether (CAS No. 68988–31–8) of a kind used as fluorescent brightening agents (provided for in subheading 3204.20.80) FreeNo changeNo changeOn or before 12/31/2023. 21437. Fluorescent Brightener 368Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.47 Mixtures of 2-[4-[(E)-2-[4-(1,3-benzoxazol-2-yl)phenyl]ethenyl]phenyl]-1,3-benzoxazole (CAS No. 1533–45–5); 5-methyl-2-[4-[(E)-2-[4-(5-methyl-1,3-benzoxazol-2-yl)phenyl]ethenyl]phenyl]-1,3-benzoxazole (CAS No. 2397–00–4) and 2-[4-[(E)-2-[4-(1,3-benzoxazol-2-yl)phenyl]ethenyl]phenyl]-5-methyl-1,3-benzoxazole (CAS No. 5242–49–9) (provided for in subheading 3204.20.80) FreeNo changeNo changeOn or before 12/31/2023. 
21438. 1,4-Bis(2-cyanostyryl)benzeneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.482-[(E)-2-[4-[(E)-2-(2-Cyanophenyl)ethenyl] phenyl]ethenyl]benzonitrile (CAS No. 13001–39–3) (provided for in subheading 3204.20.80)FreeNo changeNo changeOn or before 12/31/2023. 21439. Certain manufacturing inputsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.491-[3-(Dimethylamino)propyl]-4-methyl-6-oxo-3-pyridin-1-ium-1-ylpyridin-2-olate (CAS No. 104583–33–7) (provided for in subheading 3204.90.00)FreeNo changeNo changeOn or before 12/31/2023. 
21440. Cerium sulfide pigmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.50Pigment preparations based on cerium sulfide or mixtures of cerium sulfide and lanthanum sulfide (CAS Nos. 12014–93–6 and 12031–49–1) (provided for in subheading 3206.49.60)FreeNo changeNo changeOn or before 12/31/2023. 21441. Matte pearlescent pigmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.51Coloring matter of mica (CAS No. 12001–26–2) and titanium dioxide (CAS No. 13463–67–7), coated with submicron poly(methyl methacrylate) (CAS No. 9011–14–7) spheres to create a matte optical effect (provided for in subheading 3206.49.60)FreeNo changeNo changeOn or before 12/31/2023. 
21442. Angle-dependent interference pigmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.52Angle-dependent interference pigments based on a substrate of transparent or translucent inorganic flakes of fluorophlogopite (CAS No. 12003–38–2), titanium dioxide (CAS No. 13463–67–7), and synthetic amorphous silica (CAS No. 112945–52–5) (provided for in subheading 3206.49.60)FreeNo changeNo changeOn or before 12/31/2023. 21443. Inorganic LumiluxSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.53Inorganic products of a kind used as luminophores containing zinc sulfide (ZnS), copper chloride-doped (CAS No. 68611–70–1), dizinc;silicate (CAS No. 68611–47–2), yttrium oxide sulfide (Y2O2S), europium-doped (CAS No. 68784–83–8), erbium sodium ytterbium fluoride (Er0.04NaYb0.96F4) (CAS No. 753489–08–6), diyttrium dioxide sulfide (CAS No. 12340–04–4), oxygen(2-);yttrium(3+) (CAS No. 1314–36–9), (CAS No. 1314–37–9) and erbium(III) oxide (CAS No. 12061–16–4) (provided for in subheading 3206.50.00)FreeNo changeNo changeOn or before 12/31/2023. 
21444. Ribbon/Matrix ResinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.54Optical fiber ribbon cable matrix resin, a polymer in the form of a liquid coating, with a density of approximately 1.12 kg/liter, viscosity of 3000 to 5000 cps at 25 °C, with elongation greater than 20 percent and tensile strength of 22 to 32 MPa (provided for in subheading 3208.20.00)FreeNo changeNo changeOn or before 12/31/2023. 21445. Bonding agent 2005Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.55Solution as defined in note 4 to chapter 32, mixture of poly(tolylene 2,4-diisocyanate) (CAS No. 26006–20–2); 2,4-diisocyanato-1-methylbenzene (CAS No. 584–84–9) and butyl acetate (CAS No. 123–86–4) (provided for in subheading 3208.90.00)FreeNo changeNo changeOn or before 12/31/2023. 
21446. Fluoropolymer resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.56Solution of high molecular weight fluoroethylene-alkyl vinylether (FEVE) alternative copolymer, containing 38 to 42 percent by weight of moderate OH number resin in a blend of cyclohexanone and aromatic hydrocarbon solvent, having a Tg of 20 °C (CAS No. 207691–69–8) (provided for in subheading 3208.90.00)FreeNo changeNo changeOn or before 12/31/2023. 21447. Zirconium 12 paint drierSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.57Zirconium 12 paint drier, mixtures of naptha, petroleum, hydrotreated heavy (CAS No. 64742–48–9), zirconium 2-ethylhexanoate (CAS No. 22464–99–9), nonane (CAS No. 111–84–2), zirconium, bis(acetate-o)oxo- (CAS No. 5153–24–2) (provided for in heading 3211.00.00)FreeNo changeNo changeOn or before 12/31/2023. 
21448. Zirconium 24 paint drierSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.58Zirconium 24 paint drier, mixtures of naptha, petroleum, hydrotreated heavy (CAS No. 64742–48–9), zirconium 2-ethylhexanoate (CAS No. 22464–99–9), nonane (CAS No. 111–84–2), zirconium, bis(acetate-o)oxo- (CAS No. 5153–24–2) (provided for in heading 3211.00.00)FreeNo changeNo changeOn or before 12/31/2023. 21449. Drier acceleratorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.59Prepared drier accelerators containing a mixture of cyclopentanone (CAS No. 120–92–3), cyclohexanone (CAS No. 108–94–1), and 2-pyridin-2-ylpyridine (CAS No. 366–18–7) (provided for in heading 3211.00.00))FreeNo changeNo changeOn or before 12/31/2023. 
21450. Lemon oilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.60Essential oils of lemon (CAS No. 8008–56–8) (provided for in subheading 3301.13.00)3.3%No changeNo changeOn or before 12/31/2023. 21451. Sulfonic acids, C14–17-sec-alkane, sodium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.61Sulfonic acids, C14–17-sec-alkane, sodium salt (CAS No. 97489–15–1) anionic aromatic surface-active agent (provided for in subheading 3402.11.20)FreeNo changeNo changeOn or before 12/31/2023. 
21452. Potassium ethyl octylphosphonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.62Potassium; ethoxy(octyl)phosphinate (CAS No. 68134–28–1) (provided for in subheading 3402.11.50)FreeNo changeNo changeOn or before 12/31/2023. 21453. Intermediate in the production of industrial lubricantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.63(Z)-N-Methyl-N-(1-oxo-9-octadecenyl)glycine (N-oleylsarcosine) (CAS No. 110–25–8) surfactant (provided for in subheading 3402.11.50)FreeNo changeNo changeOn or before 12/31/2023. 
21454. Polyether dispersantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.64Oxirane, 2-methyl-, polymer with oxirane, mono[(diethylamino)alkyl] ether surfactant (CAS No. 68511–96–6) (provided for in subheading 3402.12.50)FreeNo changeNo changeOn or before 12/31/2023. 21455. D-GlucopyranoseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.65(3R,4S,5S,6R)-2-decoxy-6-(hydroxymethyl)oxane-3,4,5-triol (CAS No. 68515–73–1) (provided for in subheading 3402.13.20)FreeNo changeNo changeOn or before 12/31/2023. 
21456. 2-Dodecoxy-6-(hydroxymethyl)oxane-3,4,5-triolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.66(3R,4S,5S,6R)-2-Dodecoxy-6-(hydroxymethyl)oxane-3,4,5-triol (CAS No. 110615–47–9) (provided for in subheading 3402.13.20)FreeNo changeNo changeOn or before 12/31/2023. 21457. Mixtures of certain C12–14-alkyl ethersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.67Mixtures of poly(oxy-1,2-ethanediyl), α-phosphono-ω-hydroxy-, C12-14-alkyl ethers (CAS No. 121158–63–2); poly(oxy-1,2-ethanediyl), α,α′-phosphinicobis[ω-hydroxy-, di-C12-14-alkyl ethers (CAS No. 121158–61–0); poly(oxy-1,2-ethanediyl), α,α′,α″-phosphinylidynetris[ω-hydroxy-, tri-C12-14-alkyl ethers (CAS No. 121158–62–1); alcohols C12–14, ethoxylated (CAS No. 68439–50–9) (provided for in subheading 3402.13.50)FreeNo changeNo changeOn or before 12/31/2023. 
21458. Manufacturing chemicalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.68Mixtures of fatty acids, coco, ethoxylated (CAS No. 61791–29–5) and butan-1-ol;ethane-1,2-diol;propane-1,2-diol (CAS No. 9038–95–3) surfactant (provided for in subheading 3402.13.50)FreeNo changeNo changeOn or before 12/31/2023. 21459. Nonionic surfactantSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.69D-Glucopyranose, oligomeric, C10–16-alkyl glycosides (CAS No. 110615–47–9); water (CAS No. 7732–18–5); and D-glucopyranose, oligomeric, 2-ethylhexyl glycosides (CAS No. 161074–93–7) (provided for in subheading 3402.13.50)FreeNo changeNo changeOn or before 12/31/2023. 
21460. Chemical used in textile manufacturingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.70Mixtures of sodium [1-carboxy-17-(dibutylamino)-17-oxoheptadecan-8-yl] sulfate (CAS No. 62093–93–0); sodium;18-hydroxy-18-oxooctadecane-1-sulfonate (CAS No. 67998–94–1); sodium (Z)-octadec-9-enoate (CAS No. 143–19–1); and (Z)-N,N-dibutyloctadec-9-enamide (CAS No. 5831–80–1) (provided for in subheading 3402.90.10)FreeNo changeNo changeOn or before 12/31/2023. 21461. Ethoxylated tristyrylphenol phosphate potassium saltSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.71Mixtures of propane-1,2-diol (CAS No. 57–55–6), poly(oxy-1,2-ethanediyl), α-(tris(1-phenylethyl)phenyl)-ω-hydroxy- (CAS No. 99734–09–5), and poly(oxy-1,2-ethanediyl), α-(2,4,6-tris(1-phenylethyl)phenyl)-ω-hydroxy-, phosphate, potassium salt (CAS No. 163436–84–8) (provided for in subheading 3402.90.30)FreeNo changeNo changeOn or before 12/31/2023. 
21462. Sodium polycarboxylate, aqueous solutionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.72Mixtures of 2,5-furandione, polymer with 2,4,4-trimethylpentene, sodium salt (sodium;oxolane-2,5-dione;2,4,4-trimethylpent-1-ene) (CAS No. 37199–81–8), and poly(oxy-1,2-ethanediyl), α-(carboxymethyl)-ω-(tridecyloxy)-, branched, sodium salt (CAS No. 68891–17–8) (provided for in subheading 3402.90.50)FreeNo changeNo changeOn or before 12/31/2023. 21463. Aqueous emulsion of a mixture of amine soaps and miscellaneous other additivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.73Mixtures of propane-1,2,3-triol (glycerol) (CAS No. 56–81–5); 2-octadec-9-enoxyethanol phosphoric acid (CAS No. 39464–69–2); tall oil fatty acid (CAS No. 61790–12–3); 2,3-bis[[(Z)-12-hydroxyoctadec-9-enoyl]oxy]propyl (Z)-12-hydroxyoctadec-9-enoate (castor oil) (CAS No. 8001–79–4); alcohols C16-18,18 unsaturated, ethoxylated (CAS No. 68920–66–1); 2-(2-hydroxyethylamino)ethanol (Diethanolamine) (CAS No. 111–42–2); distillates (petroleum), hydrotreated light naphthenic (CAS No. 64742–53–6); phosphoric acid (CAS No. 7664–38–2); ethane-1,2-diamine (CAS No. 107–15–3); and 2H-benzotriazole (CAS No. 95–14–7) (provided for in subheading 3403.19.50)FreeNo changeNo changeOn or before 12/31/2023. 
21464. Aqueous dispersion of a mixture of fatty amine and amide soaps and miscellaneous other additivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.74Mixtures of (2E,4E,6E,8E,10E,12E)-pentadeca-2,4,6,8,10,12,14-heptaenoic acid (Fatty acids, C14-18 and C16-18-unsaturated) (CAS No. 67701–06–8); 2-octadec-9-enoxyethanol;phosphoric acid (CAS No. 39464–69–2); distillates, petroleum, solvent-dewaxed heavy paraffinic (CAS No. 64742–65–0); alcohols C16-18,18 unsaturated, ethoxylated (CAS No. 68920–66–1); 2-(2-hydroxyethylamino)ethanol (Diethanolamine) (CAS No. 111–42–2); ethane-1,2-diamine (CAS No. 107–15–3); phosphoric acid (CAS No. 7664–38–2), amines, tallow alkyl, ethoxylated (CAS No. 61791–26–2); and 2H-benzotriazole (CAS No. 95–14–7) (provided for in subheading 3403.19.50)FreeNo changeNo changeOn or before 12/31/2023. 21465. Aqueous dispersion of a mixture of fatty amine and amide soaps and miscellaneous other additivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.75Mixtures of N-[2-(octadecanoylamino)ethyl]octadecanamide (CAS No. 110–30–5); 2-(2-hydroxyethylamino)ethanol (CAS No. 111–42–2); phosphoric acid (CAS No. 7664–38–2); amines, tallow alkyl, ethoxylated (CAS No. 61791–26–2); fatty acids, C14-18 and C16-18-unsaturated (CAS No. 67701–06–8); and nonylphenol, branched, ethoxylated, phosphated (CAS No. 68412–53–3) (provided for in subheading 3403.99.00)FreeNo changeNo changeOn or before 12/31/2023. 
21466. Photographic gelatinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.76Photographic gelatin (CAS No. 9000–70–8) (provided for in subheading 3503.00.55)FreeNo changeNo changeOn or before 12/31/2023. 21467. Ice fountains (class 1.4G)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.77Ice fountains (Class 1.4G) (CAS No. 9904–70–0) generating a jet of sparklers when lit (provided for in subheading 3604.10.90)FreeNo changeNo changeOn or before 12/31/2023. 
21468. Magic candles containing magnesium powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.78Magic candles containing magnesium powder (CAS No. 7439–95–4) that automatically relight themselves when blown out and emit spark effects when lit (provided for in subheading 3604.90.00)FreeNo changeNo changeOn or before 12/31/2023. 21469. Party snappers (Class 1.4G)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.79Snaps designed to make a loud noise when thrown to the ground (CAS No. 7761–88–8) (provided for in subheading 3604.90.00)FreeNo changeNo changeOn or before 12/31/2023. 
21470. Fenpyroximate 5SCSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.80Mixtures of tert-butyl 4-[[(E)-(1,3-dimethyl-5-phenoxypyrazol-4-yl) methylideneamino] oxymethyl]benzoate (Fenpyroximate) (CAS No. 134098–61–6) and application adjuvants (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2023. 21471. Pyrifluquinazon 20SCSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.81Mixtures of 1-acetyl-6-(1,1,1,2,3,3,3-heptafluoropropan-2-yl)-3-(pyridin-3-ylmethylamino)-4H-quinazolin-2-one (Pyrifluquinazon) (CAS No. 337458–27–2) and application adjuvants (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2023. 
21472. Imidacloprid and Muscalure formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.82Product mixtures containing (NE)-N-[1-[(6-chloropyridin-3-yl)methyl]imidazolidin-2-ylidene]nitramide (Imidacloprid) (CAS No. 138261–41–3) and (Z)-tricos-9-ene (Muscalure) (CAS No. 27519–02–4) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2023. 21473. Formulations of acephate and bifenthrinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.83Formulations of N-[methoxy(methylsulfanyl) phosphoryl]acetamide (Acephate) (CAS No. 30560–19–1) and (2-methyl-3-phenylphenyl)methyl (1R,3R)-3-[(Z)-2-chloro-3,3,3-trifluoroprop-1-enyl]-2,2-dimethylcyclopropane-1-carboxylate (Bifenthrin) (CAS No. 82657–04–3) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2023. 
21474. FipronilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.84(RS)-5-Amino-1-[2,6-dichloro-4-(trifluoromethyl) phenyl]-4-(trifluoromethysulfinyl)-1H-pyrazole-3-carbonitrile (Fipronil) (CAS No. 120068–37–3) (provided for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2023. 21475. Aluminum phosphideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.85(Formulated aluminium phosphide (alumanylidynephosphane) (CAS No. 20859–73–8) (provided for in subheading 3808.91.30)FreeNo changeNo changeOn or before 12/31/2023. 
21476. Magnaphos formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.86Formulations of magnesium phosphide (trimagnesi­um;phosphorus(3-)) (Magnaphos) (CAS No. 12057–74–8) (provided for in subheading 3808.91.30)FreeNo changeNo changeOn or before 12/31/2023. 21477. Formulated oxamylSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.87Mixtures of methyl (1Z)-2-(dimethylamino)-N-(methylcarbamoyloxy)-2-oxoethanimidothioate (Oxamyl) (CAS No. 23135–22–0) and application adjuvants (provided for in subheading 3808.91.50)0.2%No changeNo changeOn or before 12/31/2023. 
21478. Formulated fungicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.88Mixtures of 2-(trichloromethylsulfanyl)-3a,4,7,7a-tetrahydroisoindole-1,3-dione (Captan) (CAS No. 133–06–2) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2023. 21479. Certain fungicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.89Mixtures of (2Z)-2-[2-fluoro-5-(trifluoromethyl)phenyl]sulfanyl-2-[3-(2-methoxyphenyl)-1,3-thiazolidin-2-ylidene]acetonitrile (CAS No. 958647–10–4); 1-methylpyrrolidin-2-one (CAS No. 872–50–4) and polyoxyalkylene polystyryl phenyl ether (CAS No. 99734–09–5) (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2023. 
21480. Prothioconazole, Fluopyram, and Trifloxystrobin fungicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.90Product mixtures containing 2-[2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-1H-1,2,4-triazole-3-thione (Prothioconazole) (CAS No. 178928–70–6), N-[2-[3-chloro-5-(trifluoromethyl) pyridin-2-yl]ethyl]-2-(trifluoromethyl)benzamide (Fluopyram) (CAS No. 658066–35–4) and (2E)-2-methoxyimino-2-[2-[[(E)-1-[3-(trifluoromethyl)phenyl] ethylideneamino]oxymethyl] phenyl]acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2023. 21481. Prothioconazole, Metalaxyl, and Tebuconazole fungicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.91Product mixtures containing 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6), methyl N-(2-methoxyacetyl)-N-(2,6-xylyl)-DL-alaninate (Metalaxyl) (CAS No. 57837–19–1) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl) pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2023. 
21482. Mancozeb and Chlorothalonil formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.92Formulations of zinc;manganese(2+);N-[2-(sulfidocarbothioylamino)ethyl]carbamodithioate (Mancozeb) (CAS No. 8018–01–7) and 2,4,5,6-tetrachlorobenzene-1,3-dicarbonitrile (Chlorothalonil) (CAS No. 1897–45–6) (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2023. 21483. Mixtures of Picarbutrox and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.93Mixtures of tert-butyl N-[6-[[(Z)-[(1-methyltetrazol-5-yl)-phenylmethylidene]amino]oxymethyl]pyridin-2-yl]carbamate (Picarbutrox) (CAS No. 500207–04–5) and application adjuvants (provided for in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2023. 
21484. Mixtures of Tetraconazole and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.94Mixtures of 1-[2-(2,4-dichlorophenyl)-3-(1,1,2,2-tetrafluoroethoxy)propyl]-1,2,4-triazole (Tetraconazole) (CAS No. 112281–77–3) and application adjuvants (provided for in subheading 3808.92.15) FreeNo changeNo changeOn or before 12/31/2023. 21485. Mancozeb and Azoxystrobin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.95Formulations containing zinc;manganese(2+);N-[2-(sulfidocarbothioylamino)ethyl]carbamodithioate (Mancozeb) (CAS No. 8018–01–7) and methyl (E)-2-[2-[6-(2-cyanophenoxy)pyrimidin-4-yl]oxyphenyl]-3-methoxyprop-2-enoate (Azoxystrobin) (CAS No. 131860–33–8) (provided for in subheading 3808.92.28) FreeNo changeNo changeOn or before 12/31/2023. 
21486. Mixtures of Cymoxanil and fumed dioxosilaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.96Mixtures of (1E)-2-(ethylcarbamoylamino)-N-methoxy-2-oxoethanimidoyl cyanide (Cymoxanil) (CAS No. 57966–95–7), fumed dioxosilane (CAS No. 112945–52–5), and application adjuvants (provided for in subheading 3808.92.30) FreeNo changeNo changeOn or before 12/31/2023. 21487. Microthiol formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.97Formulations of micronized sulfur (CAS No. 7704–34–9) (provided for in subheading 3808.92.30) FreeNo changeNo changeOn or before 12/31/2023. 
21488. Formulations of thiencarbazone-methyl, Iodosulfuron-methyl-sodium, and dicambaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.23.98Product mixtures containing methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1); sodium;(5-iodo-2-methoxycarbonylphenyl)sulfonyl-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoyl]azanide (Iodosulfuron-methyl-sodium) (CAS No. 144550–36–7) and 3,6-dichloro-2-methoxybenzoic acid (Dicamba) (CAS No. 1918–00–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21489. Thiencarbazone-methyl, Isoxadifenethyl, and Tembotrione herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.23.99Methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1), ethyl 5,5-diphenyl-4H-1,2-oxazole-3-carboxylate (Isoxadifen-ethyl) (CAS No. 163520–33–0) and 2-[2-chloro-4-methylsulfonyl-3-(2,2,2-trifluoroethoxymethyl)benzoyl]cyclohexane-1,3-dione (Tembotrione) (CAS No. 335104–84–2) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 
21490. Herbicides used on grassesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.01 Product mixtures containing ethyl (2R)-2-[4-[(6-chloro-1,3-benzoxazol-2-yl)oxy]phenoxy]propanoate (Fenoxaprop-ethyl) (CAS No. 71283–80–2) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21491. Thiencarbazone-methyl, Isoxaflutole, and Cyprosulfamide herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.02Product mixtures containing methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1); (5-cyclopropyl-1,2-oxazol-4-yl)-[2-methylsulfonyl-4-(trifluoromethyl)phenyl]methanone (Isoxaflutole) (CAS No. 141112–29–0) and N-[4-(cyclopropylcarbamoyl)phenyl]sulfonyl-2-methoxybenzamide (Cyprosulfamide) (CAS No. 221667–31–8) (provided for in subheading 3808.93.15) 5%No changeNo changeOn or before 12/31/2023. 
21492. Thiencarbazone-methyl and Iodosulfuron-methylsodium herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.03Product mixtures containing methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1) and sodium (5-iodo-2-methoxycarbonylphenyl)sulfonyl-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoyl]azanide (Iodosulfuron methylsodium) (CAS No. 144550–36–7) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21493. Thiencarbazone-methyl and Mefenpyr-diethyl herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.04Product mixtures containing methyl 4-[(3-methoxy-4-methyl-5-oxo-1,2,4-triazole-1-carbonyl)sulfamoyl]-5-methylthiophene-3-carboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1) and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4H-pyrazole-3,5-dicarboxylate (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 
21494. Thifensulfuron-methyl and Tribenuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.05Formulations of methyl 3-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl) carbamoylsulfamoyl]thiophene-2-carboxylate (Thifensulfuron-methyl) (CAS No. 79277–27–3) and methyl 2-[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-methylcarbamoyl]sulfamoyl]benzoate (Tribenuron-methyl) (CAS No. 101200–48–0) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21495. Tribenuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.06Formulations of methyl 2-[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-methylcarbamoyl]sulfamoyl]benzoate (Tribenuron-methyl) (CAS No. 101200–48–0) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 
21496. Chlorsulfuron and metsulfuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.07Formulations of 1-(2-chlorophenyl)sulfonyl-3-(4-methoxy-6-methyl-1,3,5-triazin-2-yl)urea (Chlorsulfuron) (CAS No. 64902–72–3), methyl 2-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoylsulfamoyl] benzoate (Metsulfuron Methyl) (CAS No. 74223–64–6) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21497. Thifensulfuron-methyl and Fluroxypyr formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.08Formulations of methyl 3-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl) carbamoylsulfamoyl]thiophene-2-carboxylate (Thifensulfuron-methyl) (CAS No. 79277–27–3), 2-(4-amino-3,5-dichloro-6-fluoropyridin-2-yl)oxyacetic acid (Fluroxypyr) (CAS No. 69377–81–7) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 
21498. Aciflurofen formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.09Formulations of sodium;5-[2-chloro-4-(trifluoromethyl)phenoxy]-2-nitrobenzoate (Aciflurofen) (CAS No. 62476–59–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21499. S-Metolachlor and Mestrione herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.10Formulations of 2-chloro-N-(2-ethyl-6-methylphenyl)-N-[(2S)-1-methoxypropan-2-yl]acetamide (S-Metolachlor) (CAS No. 87392–12–9) and 4-amino-6-tert-butyl-3-methylsulfanyl-1,2,4-triazin-5-one (Mestrione) (CAS No. 21087–64–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 
21500. Metribuzin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.11Formulations of 4-amino-6-tert-butyl-3-methylsulfanyl-1,2,4-triazin-5-one (Metribuzin) (CAS No. 21087–64–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21501. Pendimethaline and Metribuzine formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.12Formulations of 3,4-dimethyl-2,6-dinitro-N-pentan-3-ylaniline (Pendimethaline) (CAS No. 40487–42–1) and 4-amino-6-tert-butyl-3-methylsulfanyl-1,2,4-triazin-5-one (Metribuzine) (CAS No. 21087–64–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 
21502. Formulations of S-Metolachlor and MetribuzinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.13Formulations of 2-chloro-N-(2-ethyl-6-methylphenyl)-N-[(2S)-1-methoxypropan-2-yl]acetamide (S-Metolachlor) (CAS No. 87392–12–9) and 4-amino-6-tert-butyl-3-methylsulfanyl-1,2,4-triazin-5-one (Metribuzin) (CAS No. 21087–64–9) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21503. Thifensulfuron-methyl and Tribenuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.14Formulations of methyl 2-[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-methylcarbamoyl] sulfamoyl]benzoate (Tribenuron-methyl) (CAS No. 101200–48–0) and 3-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoylsulfamoyl] thiophene-2-carboxylic acid (Thifensulfuron) (CAS No. 79277–67–1) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 
21504. Metsulfuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.15Formulations of methyl 2-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl) carbamoylsulfamoyl]benzoate (Metsulfuron-methyl) (CAS No. 74223–64–6) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21505. Chlorimuron-ethyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.16Formulations of ethyl 2-[(4-chloro-6-methoxypyrimidin-2-yl)carbamoylsulfamoyl] benzoate (Chlorimuron-ethyl) (CAS No. 90982–32–4) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 
21506. Mixtures of Bromoxynil octanoate and Bromoxynil heptanoateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.17Mixtures of 2,6-dibromo-4-cyanophenyl octanoate (Bromoxynil octanoate) (CAS No. 1689–99–2) and 2,6-dibromo-4-cyanophenyl heptanoate (Bromoxynil heptanoate) (CAS No. 56634–95–8) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21507. Sulfometuron-methyl and Metsulfuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.18Formulations of methyl 2-[(4,6-dimethylpyrimidin-2-yl)carbamoylsulfamoyl] benzoate (Sulfometuron-methyl) (CAS No. 74222–97–2) and methyl 2-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoylsulfamoyl] benzoate (Metsulfuron-methyl) (CAS No. 74223–64–6) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 
21508. Chlorimuron-ethyl and Tribenuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.19Formulations of ethyl 2-[(4-chloro-6-methoxypyrimidin-2-yl)carbamoylsulfamoyl] benzoate (Chlorimuron-ethyl) (CAS No. 90982–32–4) and methyl 2-[[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)-methylcarbamoyl]sulfamoyl] benzoate (Tribenuron-methyl) (CAS No. 101200–48–0) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21509. Formulations containing TiafenacilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.20Formulations containing methyl 3-[2-[2-chloro-4-fluoro-5-[3-methyl-2,6-dioxo-4-(trifluoromethyl)pyrimidin-1-yl]phenyl] sulfanylpropanoylamino]propanoate (Tiafenacil) (CAS No. 1220411–29–9) (provided for in subheading 3808.93.15) 0.9%No changeNo changeOn or before 12/31/2023. 
21510. Diuron 80Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.21Formulated products containing mixtures of 3-(3,4-dichlorophenyl)-1,1-dimethylurea (CAS No. 330–54–1) and application adjuvants (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 21511. Flazasulfuron herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.22Formulations of 1-(4,6-dimethoxypyrimidin-2-yl)-3-[3-(trifluoromethyl)pyridin-2-yl]sulfonylurea (Flazasulfuron) (CAS No. 104040–78–0) (provided for in subheading 3808.93.15) FreeNo changeNo changeOn or before 12/31/2023. 
21512. Thifensulfuron-methyl formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.23Formulations of methyl 3-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl) carbamoylsulfamoyl]thiophene-2-carboxylate (Thifensulfuron-methyl) (CAS No. 79277–27–3) and application adjuvants (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2023. 21513. Herbicide for farm and ranch useSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.24Formulations of (RS)-2-Chloro-N-(2-ethyl-6-methyl-phenyl)-N-(1-methoxypropan-2-yl)acetamide (S-metolachlor) (CAS No. 87392–12–9) and ammonium (2RS)-2-amino-4-(methylphosphinato)butyric acid (Glufosinate) (CAS No. 77182–82–2) (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2023. 
21514. Propanil formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.25Formulations of N-(3,4-dichlorophenyl)propanamide (Propanil) (CAS No. 709–98–8) (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2023. 21515. Thifensulfuron formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.26Formulations of 3-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoylsulfamoyl] thiophene-2-carboxylic acid (Thifensulfuron) (CAS No. 79277–67–1) and application adjuvants (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2023. 
21516. Tolpyralate and Nicosulfuron herbicidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.27Formulations of (RS)-1-{1-ethyl-4-[4-mesyl-3-(2-methoxyethoxy)-o-toluoyl]pyrazol-5-yloxy}ethyl methyl carbonate (Tolpyralate) (CAS No. 1101132–67–5) and 2-[(4,6-dimethoxypyrimidin-2-yl)carbamoylsulfamoyl]-N,N-dimethylpyridine-3-carboxamide (Nicosulfuron) (CAS No. 111991–09–4) (provided for in subheading 3808.93.50) FreeNo changeNo changeOn or before 12/31/2023. 21517. Mixtures of magnesium salts and application adjuvantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.28Mixtures of magnesium dinitrate (CAS No. 10377–60–3), 5-chloro-2-methyl-1,2-thiazol-3-one (CAS No. 26172–55–4), 2-methyl-1,2-thiazol-3-one (CAS No. 2682–20–4), magnesium dichloride (CAS No. 7786–30–3), and application adjuvants (provided for in subheading 3808.94.50) FreeNo changeNo changeOn or before 12/31/2023. 
21518. Nisin formulationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.29Nisin preparations including 2.5 percent Nisin and 92 percent salt (CAS No. 1414–45–5) (provided for in subheading 3808.99.95) FreeNo changeNo changeOn or before 12/31/2023. 21519. Certain fixativesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.30Dye fixative used in the textile industry containing benzenesulfonic acid, hydroxy-, sodium salt (1:1), polymer with formaldehyde and 4,4′-sulfonylbis(phenol) (CAS No. 71832–81–0) (provided for in subheading 3809.91.00) FreeNo changeNo changeOn or before 12/31/2023. 
21520. Fuel oil additives: cold flow improvers containing poly(ethylene-co-ethenyl acetate)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.31Mixtures containing poly(ethylene-co-ethenyl acetate) (CAS No. 24937–78–8) used as a cold flow improver for fuel oils (provided for in subheading 3811.90.00) FreeNo changeNo changeOn or before 12/31/2023. 21521. Fuel oil additives: cold flow improvers containing fumarate vinyl acetate co-polymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.32Mixtures containing fumarate vinyl acetate co-polymer (CAS No. 68954–13–2) used as a cold flow improver for fuel oils (provided for in subheading 3811.90.00) FreeNo changeNo changeOn or before 12/31/2023. 
21522. Crude oil additives: cold flow improvers containing fumarate vinyl acetate copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.33Mixtures containing fumarate vinyl acetate copolymer (CAS No. 68954–15–4 or 68954–14–3) used as a cold flow improver for crude oil (provided for in subheading 3811.90.00) FreeNo changeNo changeOn or before 12/31/2023. 21523. Pour point depressantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.34Mixtures containing hydrophobic acrylic polymer (CAS No. 27029–57–8) used as a pour point depressant for crude oil (provided for in subheading 3811.90.00) FreeNo changeNo changeOn or before 12/31/2023. 
21524. Fuel oil additives: cold flow improvers containing poly (ethylene-co-ethenyl acetate and vinyl 2-ethyl hexanoate)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.35Mixtures containing poly (ethylene-co-ethenyl acetate and vinyl 2-ethyl hexanoate) (CAS No. 52856–75–4) used as a cold flow improver for fuel oil (provided for in subheading 3811.90.00) FreeNo changeNo changeOn or before 12/31/2023. 21525. Poly(isobutylene) hydroformylation productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.36Mixtures consisting of poly(isobutylene) hydroformylation products, reaction products with ammonia (CAS No. 337367–30–3), used in the production of gasoline detergent additive packages (provided for in subheading 3811.90.00) 5%No changeNo changeOn or before 12/31/2023. 
21526. Input for rubber productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.37Mixtures of 3-(3,4-dichlorophenyl)-1,1-dimethylurea (CAS No. 330–54–1) with acrylate rubber (provided for in subheading 3812.10.10) FreeNo changeNo changeOn or before 12/31/2023. 21527. Mixtures of oligomers as general antioxidants for rubber tiresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.38Mixtures of oligomers of 2,2,4-trimethyl-1,2-dihydroquinoline (CAS Nos. 147–47–7 and 26780–96–1) as general antioxidants for rubber tires (provided for in subheading 3812.31.00) 4.4%No changeNo changeOn or before 12/31/2023. 
21528. Benzene, 2,4-diisocyanato-1,3,5-tris(1-methylethyl)-, homopolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.39Benzene, 2,4-diisocyanato-1,3,5-tris(1-methylethyl)-, homopolymer (CAS No. 29963–44–8) (provided for in subheading 3812.39.60) FreeNo changeNo changeOn or before 12/31/2023. 21529. Aromatic amine antioxidantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.40Aromatic amine liquid antioxidants for various polymers consisting of benzenamine, N-phenyl-, reaction products with 2,4,4-trimethylpentene (CAS No. 68411–46–1) (provided for in subheading 3812.39.60) FreeNo changeNo changeOn or before 12/31/2023. 
21530. Antioxidant blendsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.41Antioxidant blends for polymers consisting of tetrakismethylene (3, 5-di-t-butyl-4-hydroxyhydrocinnamate) methane (CAS No. 6683–19–8) and tris (2, 4-di-t-butylphenyl) phosphite (CAS No. 31570–04–4) (provided for in subheading 3812.39.60) FreeNo changeNo changeOn or before 12/31/2023. 21531. Antioxidant blends to protect polymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.42Antioxidant blends for polymers consisting of N, N′-hexamethylene bis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionamide] (CAS No. 23128–74–7) and tris (2, 4-di-t-butylphenyl) phosphite (CAS No. 31570–04–4) (provided for in subheading 3812.39.60) FreeNo changeNo changeOn or before 12/31/2023. 
21532. Synthetic hydrotalcite coated with fatty acid and magnesium stearateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.43Polyvinyl chloride stabilizers consisting of magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) (CAS No. 11097–59–9) coated with fatty acids (CAS No. 67701–03–5) and magnesium stearate (CAS No. 91031–63–9) (provided for in subheading 3812.39.90) 1.7%No changeNo changeOn or before 12/31/2023. 21533. Silica scorch retarders and polymerization inhibitorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.44Mixtures of precipitated silica gel (CAS No. 112926–00–8) and (4-hydroxy-2,2,6,6-tetramethyl-1-piperidinyl)oxidanyl (CAS No. 2226–96–2) of a kind used as polymerization inhibitors (provided for in subheading 3812.39.90) FreeNo changeNo changeOn or before 12/31/2023. 
21534. Synthetic hydrotalciteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.45Magnesium aluminum hydroxide carbonate (synthetic hydrotalcite) (CAS No. 11097–59–9) coated with a vegetable-based (palm oil) stearic acid (provided for in subheading 3812.39.90) 1.6%No changeNo changeOn or before 12/31/2023. 21535. Light stabilizers for construction productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.46Hindered amine light stabilizers for polypropylene, polyvinyl chloride and other similar goods, the foregoing consisting of 1,6-hexanediamine, N,N′-bis(2,2,6,6-tetramethyl-4-piperidinyl)-, polymer with 2,4,6-trichloro-1,3,5-triazine, reaction products with N-butyl-1-butanamine and N-butyl-2,2,6,6-tetramethyl-4-piperidinamine (CAS No. 192268–64–7) (provided for in subheading 3812.39.90) FreeNo changeNo changeOn or before 12/31/2023. 
21536. Light stabilizer for plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.47Light stabilizer for plastics containing a mixture of (2,2,6,6-tetramethy, 4-piperidinyl) polymer in 50 percent polypropylene (CAS No. 69447–45–8); 2,2,6,6-tetramethylpiperidin-4-yl) octadecanoate (CAS No. 167078–06–0) and 2,2,6,6-tetramethylpiperidin-4-ol (CAS No. 2403–88–5) (provided for in subheading 3812.39.90) FreeNo changeNo changeOn or before 12/31/2023. 21537. Preparations of bis(2,4–dichlorobenzoyl) peroxide 50 percent pasteSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.48Preparations each used as an initiator (radical source) in the crosslinking of polymers consisting of bis(2,4-dichlorobenzoyl)peroxide (CAS No. 133–14–2) and silicone oil (provided for in subheading 3815.90.50) FreeNo changeNo changeOn or before 12/31/2023. 
21538. Distilled tall oilsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.49Distilled tall oils containing more than 2 percent by weight rosin (CAS No. 8002–26–4) (provided for in subheading 3823.13.00) FreeNo changeNo changeOn or before 12/31/2023. 21539. Pyridine, alkyl derivativesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.50Pyridine, alkyl derivatives (CAS No. 68391–11–7) (provided for in subheading 3824.99.28) FreeNo changeNo changeOn or before 12/31/2023. 
21540. Polyisocyanate crosslinking agentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.51Polyisocyanate crosslinking agent tris(4-isocyanatophenoxy)-sulfanylidene-λ5-phosphane (CAS No. 4151–51–3) (provided for in subheading 3824.99.28) FreeNo changeNo changeOn or before 12/31/2023. 21541. Bonding agent mixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.52Mixture of phenol;propane-1-sulfonic acid (CAS No. 70775–94–9) and 1,3-diisocyanato-2-methylbenzene;2,4-diisocyanato-1-methylbenzene (CAS No. 31370–61–3) (provided for in subheading 3824.99.28) FreeNo changeNo changeOn or before 12/31/2023. 
21542. Liquid, chemically modified amine complex of boron trifluorideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.53Liquid, chemically modified amine complex of (benzylamine)trifluoroboron (CAS No. 696–99–1) (provided for in subheading 3824.99.28) FreeNo changeNo changeOn or before 12/31/2023. 21543. Phthalocyanine derivativeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.541-Octadecanaminium, N,N-dimethyl-N-octadecyl-, (Sp-4-2)-[29H,31H-phthalocyanine-2-sulfonato(3-)-κN29, κN30, κN31, κN32]cuprate(1-) (CAS No. 70750–63–9) (provided for in subheading 3824.99.28)FreeNo changeNo changeOn or before 12/31/2023. 
21544. Mixtures of Cocamidopropyl betaine, glycol distearate, Laureth-4, and waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.55Mixtures of 2-[3-(dodecanoylamino)propyl-dimethylazaniumyl]acetate (Cocamidopropyl betaine) (CAS No. 61789–40–0); fatty acids, C16–18, esters with ethylene glycol (glycol distearate) (CAS No. 91031–31–1); alcohols C12–14, ethoxylated (Laureth-4) (CAS No. 68439–50–9) and oxidane (water) (CAS No. 7732–18–5) (provided for in subheading 3824.99.41) FreeNo changeNo changeOn or before 12/31/2023. 21545. Mixtures of tall oil mono-, di-, and triglyceridesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.56Mixtures of tall oil mono-, di-, and triglycerides of a kind used for fuel additives (CAS No. 97722–02–6) (provided for in subheading 3824.99.41) FreeNo changeNo changeOn or before 12/31/2023. 
21546. Tallow-bis(2-hydroxyethyl) aminesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.57Mixtures of fatty substances of animal origin containing 50 percent by weight of 2-(2-hydroxyethylamino)ethanol on a polyethylene carrier (provided for in subheading 3824.99.41) FreeNo changeNo changeOn or before 12/31/2023. 21547. Additive mixtures for metalworking fluidsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.58Additive mixtures for metalworking fluids of 2-[dimethyl(propyl)azaniumyl]ethyl-[2-[2-[2-[2-[2-[2-[2-methoxyethyl(dimethyl)azaniumyl]ethyl-dimethylazaniumyl]ethoxy]ethyl-dimethylazaniumyl]ethyl-dimethylazaniumyl]ethoxy]ethyl]-dimethylazanium;hexachloride (CAS No. 31075–24–8) (provided for in subheading 3824.99.55) FreeNo changeNo changeOn or before 12/31/2023. 
21548. Naphthenic acidsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.59Naphthenic acids composed of 3-(3-ethylcyclopentyl)propanoic acid (CAS No. 1338–24–5) having an acidic fraction greater than 70 percent (provided for in subheading 3824.99.75) FreeNo changeNo changeOn or before 12/31/2023. 21549. Hydroxytyrosol powdersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.60Mixtures containing (2R,3S,4R,5R)-2,3,4,5,6-pentahydroxyhexanal (CAS No. 9050–36–6 (less than 90 percent by weight)) and 4-(2-hydroxyethyl)benzene-1,2-diol (CAS No. 10597–60–1 (less than 25 percent by weight)) (provided for in subheading 3824.99.92) FreeNo changeNo changeOn or before 12/31/2023. 
21550. Secondary alcohol ethoxylatesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.61Mixtures of C12–14-secondary ethoxylated alcohols with an average of less than 5 ethylene oxide monomer units (CAS No. 84133–50–6) (provided for in subheading 3824.99.92) 2.8%No changeNo changeOn or before 12/31/2023. 21551. Ethylene glycol dimerateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.62Mixtures containing fatty acid polymer of a kind used as fuel additives (fatty acids, C18-unsaturated, dimers, polymers with ethylene glycol) (CAS No. 68082–28–0) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 
21552. Two-part liquid silicone kitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.63Two-part liquid silicone kits (parts A and B) containing 58 to 70 percent by weight aluminum oxide (CAS No. 1344–28–1) treated with tetrapropyl silicate (CAS No. 682–01–9), 10 to 20 percent by weight ethenyl-[ethenyl(dimethyl)silyl]oxy-dimethylsilane (CAS No. 68083–19–2), 5 to 15 percent by weight [dimethyl(trimethylsilyloxy)silyl]oxy-ethenyl-methyl-trimethylsilyloxysilane (CAS No. 67762–94–1), 5 to 15 percent by weight iron oxide (CAS No. 1309–37–1), 1 to 3 percent by weight bis(dimethylsilyloxy)-dimethylsilane (CAS No. 70900–21–9) and 1 to 3 percent by weight silica, [(ethenyldimethylsilyl)oxy]- and [(trimethylsilyl)oxy]-modified (CAS No. 68988–89–6) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 21553. Hydrophobic precipitated silicaSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.64Siloxanes and silicones, di-methyl, reaction products with silica (CAS No. 67762–90–7) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 
21554. Silane, trimethoxyoctyl-, hydrolysis productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.65Dioxosilane; trimethoxy(octyl)silane (CAS No. 92797–60–9) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 21555. 1,1,1-Trimethyl-N-(trimethylsilyl)silanamine hydrolysis productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.661,1,1-Trimethyl-N-(trimethylsilyl)silanamine hydrolysis products with silica and 3-(triethoxysilyl)-1-propanamine (CAS No. 199876–44–3) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 
21556. Waterborne epoxy curing agentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.67Waterborne epoxy curing agents based on cycloaliphatic amine technology containing (3-aminimethyl-3,5,5-trimethylcyclohexylamine) (CAS No. 285513–2) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 21557. Preparations based on 1-phenylicosane-1,3-dioneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.68Preparations based on 1-phenylicosane-1,3-dione (CAS No. 58446–52–9) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 
21558. Mixtures of 2-Mercaptopropionic acid, methyl ester, O-ethyl dithiocarbonateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.69Mixtures of methyl 2-ethoxycarbothioylsulfanylpropanoate (CAS No. 351491–23–1); heptane (CAS No. 142–82–5) and methanedithione (CAS No. 75–15–0) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 21559. Epoxy curing agentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.70Epoxy curing agent mixtures of linseed oil polymer with bisphenol A, bisphenol A diglycidyl ether, diethylenetriamine, formaldehyde, glycidyl phenyl ether and pentaethylenehexamine (CAS No. 68915–81–1) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 
21560. Aliphatic amine curing agentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.71[3-(Aminomethyl)phenyl]methanamine (CAS No. 1477–55–0) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 21561. Non-halogenated flame retardantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.72Non-halogenated flame retardants based on organic phosphinates aluminum;diethylphosphinate (CAS No. 225789–38–8) phosphonic acid, aluminum salt (3:2) (CAS No. 56287–23–1) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 
21562. Ligaphob N 90Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.73Fatty acids, C16–18 and C18–unsaturated, sodium salts (CAS No. 68424–26–0) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 21563. Organomodified siloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.74Mixtures of poly[oxy(methyl-1,2-ethanediyl)], α-butyl-ω-hydroxy- (CAS No. 9003–13–8); polysiloxanes, di-Me, hydroxy-terminated, ethoxylated propoxylated (CAS No. 64365–23–7); and oxirane, 2-methyl-, polymer with oxirane (CAS No. 9003–11–6) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 
21564. Methyl palmitate-stearate, hydrogenatedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.75Fatty acids, C16–18, methyl esters (methyl palmitate-stearate, hydrogenated) (CAS No. 85586–21–6) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 21565. Olfine E1010Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.76Mixtures of ethane-1,2-diol;2,4,7,9-tetramethyldec-5-yne-4,7-diol (CAS No. 9014–85–1) (provided for in subheading 3824.99.92)1%No changeNo changeOn or before 12/31/2023. 
21566. Certain non-halogenated flame retardantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.77Non-halogenated flame retardants based on organic phosphinates aluminum;diethylphosphinate (CAS No. 225789–38–8) phosphoric acid;1,3,5-triazine-2,4,6-triamine (CAS No. 218768–84–4) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 21567. Flame retardantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.78Non-halogenated flame retardant based on organic phosphinates aluminum;diethylphosphinate (CAS No. 225789–38–8) phosphoric acid;1,3,5-triazine-2,4,6-triamine (CAS No. 218768–84–4) boron zinc oxide (CAS No. 12767–90–7) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 
21568. Preparations based on acetyl hexapeptide-8 and pentapeptide-18Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.79Mixtures of propane-1,2,3-triol (CAS No. 56–81–5); (4S)-4-acetamido-5-[[(2S)-1-[[(2S)-1-[[(2S)-5-amino-1-[[(2S)-1-[[(2S)-1-amino-5-(diaminomethylideneamino)-1-oxopentan-2-yl]amino]-5-(diaminomethylideneamino)-1-oxopentan-2-yl]amino]-1,5-dioxopentan-2-yl]amino]-4-methylsulfanyl-1-oxobutan-2-yl]amino]-4-carboxy-1-oxobutan-2-yl]amino]-5-oxopentanoic acid (CAS No. 616204–22–9); L-tyrosyl-D-alanylglycyl-L-phenylalanyl-L-leucine (CAS No. 64963–01–5); 2-hydroxypropane-1,2,3-tricarboxylic acid hydrate (CAS No. 5949–29–1); octane-1,2-diol (CAS No. 1117–86–8) and water (CAS No. 7732–18–5) (provided for in subheading 3824.99.92)FreeNo changeNo changeOn or before 12/31/2023. 21569. Lithium silicon oxideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.80Lithium poly-silicate (lithium silicon oxide) in dark gray powdered form (CAS No. 12627–14–4) (provided for in subheading 3824.99.92)3.9%No changeNo changeOn or before 12/31/2023. 
21570. Branched olefin from propylene polymerizationSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.81Branched olefin from propylene polymerization (12-[(2S,3R)-3-octyloxiran-2-yl]dodecanoic acid) (CAS No. 9003–07–0) (provided for in subheading 3902.10.00), the foregoing other than polypropylene in pellet form, containing 1 percent or more but not over 10 percent by weight of mineral filler (talc) and 10 percent or more but not over 30 percent by weight of carbon powderFreeNo changeNo changeOn or before 12/31/2023. 21571. Polypropylene pelletsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.82Polypropylene in pellet form, containing 1 percent or more but not over 10 percent by weight of mineral filler (talc) and 10 percent or more but not over 30 percent by weight of carbon powder (CAS No. 9003–07–0) (provided for in subheading 3902.10.00)FreeNo changeNo changeOn or before 12/31/2023. 
21572. Propylene-ethylene copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.83Poly(propylene-co-ethylene) (CAS No. 9010–79–1) (provided for in subheading 3902.30.00), the foregoing other than ethylene-propylene copolymers containing 50 to 75 percent by weight of propylene 4.9%No changeNo changeOn or before 12/31/2023. 21573. Ethylene-propylene copolymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.84Ethylene-propylene copolymers, containing 50 to 75 percent by weight of propylene (CAS No. 9010–79–1) (provided for in subheading 3902.30.00)3.3%No changeNo changeOn or before 12/31/2023. 
21574. Benzene alkylated with polypropyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.85Benzene, polypropylene derivatives (CAS No. 68081–77–6) (provided for in subheading 3902.90.00)1.3%No changeNo changeOn or before 12/31/2023. 21575. Chlorinated polyolefinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.86Chlorinated polyolefin (1-butene, polymer with ethene and 1-propene, chloro- and tetrahydro-2,5-dioxo-3-furanyl-terminated) (CAS No. 560096–07–3) (provided for in subheading 3902.90.00)FreeNo changeNo changeOn or before 12/31/2023. 
21576. Adsorbent resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.87Poly(divinylbenzene-co-ethylstyrene) (CAS No. 9043–77–0) (provided for in subheading 3903.90.50) FreeNo changeNo changeOn or before 12/31/2023. 21577. Vinyl chloride-hydroxypropyl acrylate copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.882-Hydroxypropyl prop-2-enoate (acrylate), oxiran-2-ylmethyl 2-methylprop-2-enoate (glycidyl methacrylate), vinyl chloride copolymer (CAS No. 164718–75–6) (provided for in subheading 3904.40.00)FreeNo changeNo changeOn or before 12/31/2023. 
21578. Vinyl chloride ethylene copolymer with hydrophic propertiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.89Mixtures containing by weight less than 70 percent of ethylene-vinyl chloride copolymer (CAS No. 25037–78–9) (provided for in subheading 3904.40.00)FreeNo changeNo changeOn or before 12/31/2023. 21579. Fluids with boiling points above 170 °CSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.901-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized, polymerized (CAS 69991–67–9) (provided for in subheading 3904.69.50), with boiling point above 170 °CFreeNo changeNo changeOn or before 12/31/2023. 
21580. Formulations of functionalized perfluoropolyetherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.91Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymerized, reduced, fluorinated, ethyl esters, reduced (CAS No. 1573124–82–9) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2023. 21581. Perfluoropolyether-urethane acrylateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.92Perfluoropolyether-urethane acrylate (2-propenoic acid, 2-hydroxyethyl ester, reaction products with 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane trimer and reduced Me esters of reduced polymerized, oxidized tetrafluoroethylene) (CAS No. 918664–08–1) present in a quantity comprising 60 percent or more but less than 70 percent by weight, the foregoing dissolved in 0.5 percent or more but less than 1 percent by weight of propan-2-ol (isopropyl alcohol) (CAS No. 67–63–0), 15 percent or more but less than 20 percent by weight of ethyl acetate (CAS No.141–78–6) and 10 percent or more but less than 15 percent by weight of butyl acetate (CAS No.123–86–4) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2023. 
21582. PVDF homopolymer/PVDF/CTFE copolymer mixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.93Mixtures of ethene, 1,1-difluoro-, homopolymer (CAS No. 24937–79–9) and ethene, 1-chloro-1,2,2-trifluoro-, polymer with 1,1-difluoroethene (CAS No. 9010–75–7) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2023. 21583. Chemically modified PVDFSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.94Chemically modified ethene, 1,1-difluoro-, homopolymer (CAS No. 24937–79–9) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2023. 
21584. Fluoropolymer, fluoroethylene-alkyl vinylether alternative copolymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.95Chlorotrifluoroethylene-cyclohexyl vinyl ether-hydroxybutyl vinyl ether copolymer in flake or powder form, having a glass transition temperature of 51 °C (CAS No. 89461–13–2) (provided for in subheading 3904.69.50)FreeNo changeNo changeOn or before 12/31/2023. 21585. Copolymer of vinyl acetate and higher vinyl estersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.96Mixtures containing 50 percent by weight poly(vinyl acetate-co-vinyl laurate) (CAS No. 26354–30–3) and 50 percent by weight bis(2-ethylhexyl) adipate (CAS No. 103–23–1) (provided for in subheading 3905.19.00)FreeNo changeNo changeOn or before 12/31/2023. 
21586. Food-grade vinyl acetate copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.97Dodecanoic acid, ethenyl ester, polymer with ethenyl acetate (CAS No. 26354–30–3) (provided for in subheading 3905.19.00)FreeNo changeNo changeOn or before 12/31/2023. 21587. Vinyl chloride ethylene with enhanced propertiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.24.98Mixtures containing by weight less than 75 percent of ethylene-vinyl acetate-vinyl chloride copolymer (CAS No. 25085–46–5) (provided for in subheading 3905.29.00)FreeNo changeNo changeOn or before 12/31/2023. 
21588. Vinyl acetate ethylene copolymer with enhanced propertiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.24.99Mixtures containing not more than 75 percent by weight of poly(ethylene-co-ethenyl acetate) (CAS No. 24937–78–8), other than in aqueous dispersion (provided for in subheading 3905.29.00)FreeNo changeNo changeOn or before 12/31/2023. 21589. Food-grade polyvinyl acetate homopolymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.01Dodecanoic acid, ethenyl ester, polymer with ethenyl acetate (CAS No. 26354–30–3) (provided for in subheading 3905.29.00)FreeNo changeNo changeOn or before 12/31/2023. 
21590. Acrylic acid/vinylsulphonate random copolymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.02Acrylic acid-sodium vinylsulfonate copolymers, sodium persulfate initiated, reaction product with tetrasodium vinylidene diphosphonic acid (CAS No. 397256–50–7) (provided for in subheading 3905.91.50) FreeNo changeNo changeOn or before 12/31/2023. 21591. Poly(methyl methacrylate) microspheresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.03Poly(methyl methacrylate) granular or spherical micro-spheres, each with mean particle size of 1 to 25 µm (CAS No. 9011–14–7) (provided for in subheading 3906.10.00)FreeNo changeNo changeOn or before 12/31/2023. 
21592. Methyl methacrylate crosspolymer microspheresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.04Composites of methyl methacrylate crosspolymer (methyl 2-methylprop-2-enoate;2-(2-methylprop-2-enoyloxy)ethyl 2-methylprop-2-enoate) (CAS No. 25777–71–3), entirely spherical micro-spheres with mean particle size of 1 to 25 µm and containing 7 to 10 percent by weight of dicalcium phosphate (CAS No. 7757–93–9) (provided for in subheading 3906.10.00)FreeNo changeNo changeOn or before 12/31/2023. 21593. Styrene acrylate copolymer with enhanced propertiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.05Mixtures containing less than 65 percent by weight of butyl prop-2-enoate;styrene (CAS No. 25767–47–9) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023. 
21594. Copolymer for dental useSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.06Reacted copolymer of itaconic and acrylic acids, containing by weight over 90 percent 2-propenoic acid polymer with methylenebutanedioic acid, and also containing ethyl acetate and tetrahydrofuran (CAS No. 25948–33–8) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023. 21595. Vinyl phosphonic acid, acrylic acid copolymer, 20 percent solution in waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.072-Propenoic acid, polymer with p-ethenylphosphonic acid, 20 percent solution in water (CAS No. 27936–88–5) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023. 
21596. Polyacrylate 33Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.08Mixtures of polyacrylate 33 (methyl methacrylate, polymers with ethyl acrylate, polyethylene glycol methacrylate C16–22-alkyl ethers and polyethylene-polypropylene glycol methacrylate 2-(6,6-dimethylbicyclo[3.1.1]hept-2-en-2-yl)ethyl ether) (CAS No. 1204525–16–5) and alcohols, C10–16, ethoxylated, sulfates, ammonium salts (CAS No. 67762–19–0) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023. 21597. AA/AMPS copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.09Acrylic acid-2-acrylamide-2-methyl propanesulfonic acid copolymer (prop-2-enoic acid;2-(prop-2-enoylamino)butane-2-sulfonic acid) (CAS No. 40623–75–4) in granule form, with a particle size between 250 and 850 µm (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023. 
21598. Flocculant dry polyacrylamidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.10Flocculant dry polyacrylamides (prop-2-enamide) (CAS No. 9003–05–8) (provided for in subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2023. 21599. Sorbitol, propylene oxide, ethylene oxide polymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.11Oxirane, 2-methyl-, polymer with oxirane, ether with D-glucitol (6:1) (CAS No. 56449–05–9) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023. 
21600. Trimethoxysilylpropylcarbamate-terminated polyetherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.12Poly[oxy(methyl-1,2-ethanediyl)], α-(((3-(trimethoxysilyl)propyl)amino)carbonyl)-ω-((((3-(trimethoxysilyl)propyl)amino)carbonyl)oxy)- (CAS No. 216597–12–5) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023. 21601. Dimethoxy(methyl)silylmethylcarbamate-terminated polyetherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.13Poly(oxy(methyl-1,2-ethanediyl)), α-((((dimethoxymethylsilyl) methyl)amino)carbonyl)-ω-(((((dimethoxymethylsilyl) methyl)amino)carbonyl)oxy)-(CAS No. 611222–18–5) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023. 
21602. Curing agent is used in two- or three-parts epoxy systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.14Polyoxypropylen glycol diamine ((3S,4S)-pyrrolidine-3,4-diol) (CAS No. 9046–10–0) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023. 21603. Polyethylene glycol 450Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.15Poly(oxy-1,2-ethanediyl),α-hydro-ω-hydroxy-ethane-1,2-diol, ethoxylated, PEG 450 (CAS No. 25322–68–3) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023. 
21604. Medicinal intermediate for investigational useSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.16Poly(oxy-1,2-ethandiyl), α-[[(2,5-dioxo-1-pyrrolidinyl) oxy]carbonyl]-ω-[[(2,5-dioxo-1-pyrrolinyl)oxy]carbonyl]oxy-(di-NHS PEG40K) (CAS No. 122375–06–8) (provided for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2023. 21605. Aqueous solutions of carboxylic acid-copolymer-salt in waterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.18Aqueous solutions containing by weight more than 35 percent of 2,5-furandione, polymer with α-[4-(ethenyloxy)butyl]-ω-hydroxypoly(oxy-1,2-ethanediyl), sodium salt (CAS No. 250591–55–0) (provided for in subheading 3907.20.00)3%No changeNo changeOn or before 12/31/2023. 
21606. Aqueous solutions of a modified polymer bearing hydrophilic and hydrophobic groupsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.19Aqueous solutions containing by weight more than 40 percent of 2,5-furandione, polymer with ethenylbenzene, hydrolyzed, 3-(dimethylamino)propyl imide, imide with polyethylene-polypropylene glycol 2-aminopropyl me ether, 2,2′-(1,2-diazenediyl)bis(2-methylbutanenitrile)-initiated (CAS No. 1062609–13–5) (provided for in subheading 3907.20.00) FreeNo changeNo changeOn or before 12/31/2023. 21607. Dimethylamine/epichlorohydrin/ethylenediamine copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.201,2-Ethanediamine, polymer with 2-(chloromethyl)oxirane and N-methylmethanamine (CAS No. 42751–79–1) (provided for in subheading 3907.30.00)FreeNo changeNo changeOn or before 12/31/2023. 
21608. Linear hydroxyl-terminated aliphatic polycarb diolSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.21Poly(dimethyl carbonate-co-1,6-hexanediol) (CAS No. 101325–00–2) (provided for in subheading 3907.40.00)FreeNo changeNo changeOn or before 12/31/2023. 21609. Short hollow PET fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.22Hollow fibers of poly(ethylene terephthalate) (CAS No. 25038–59–9), having a viscosity number of 78 ml/g or higher, each fiber measuring 0.5 mm or more but not more than 5 mm in length (provided for in subheading 3907.61.00)FreeNo changeNo changeOn or before 12/31/2023. 
21610. PolytetrahydrofuranSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.23Polytetrahydrofuran (CAS No. 25190–06–1) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023. 21611. Crystalline polyestersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.241,4-Benzenedicarboxylic acid, 1,4-dimethyl ester, polymer with 1,4-butanediol and α-hydro-ω-hydroxypoly(oxy-1,4- butanediyl) (CAS No. 9078–71–1) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023. 
21612. Liquid crystal polymersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.251,4-Benzenedicarboxylic acid, polymer with 1,4-butanediol and α-hydro-ω-hydroxypoly(oxy-1,4-butanediyl) (CAS No. 37282–12–5) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023. 21613. Branched polyestersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.261,3-Benzenedicarboxylic acid, polymer with 1,3-dihydro-1,3-dioxo-5-isobenzofurancarboxylic acid, 1,4-dimethyl 1,4-benzenedicarboxylate, 2,2-dimethyl-1,3-propanediol and 1,2-ethanediol (CAS No. 207346–22–3) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023. 
21614. High molecular weight co-polyesterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.271,4-Benzenedicarboxylic acid, 1,4-dimethyl ester, polymer with 1,4-butanediol and tricyclodecanedimethanol (CAS No. 490017–22–6) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023. 21615. High molecular weight co-polyesterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.281,3-Benzenedicarboxylic acid polymer with 1,4-benzenedicarboxylic acid, dimethyl ester, 1,4-cyclohexanedimethanol, 2,2-dimethyl-1,3-propanediol and 1,2-ethanediol (CAS No. 74239–60–4) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023. 
21616. Polyester-polyamide dispersantsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.29Dodecanoic acid, reaction products with ethylenimine-2-oxepanone polymer (CAS No. 132434–99–2) (provided for in subheading 3907.99.50)FreeNo changeNo changeOn or before 12/31/2023. 21617. Nylon-12 micro-spheresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.30Nylon-12, entirely spherical micro-spheres with mean particle size of 1 to 25 µm (CAS No. 24937–16–4) (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023. 
21618. Short nylon-66 fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.31Nylon 66 (CAS No. 32131–17–2) fiber, measuring 3.3 decitex or more but not more than 22.2 decitex and having a fiber length each measuring 0.5 mm or more but not over 2 mm (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023. 21619. Short nylon 6 fibers, coloredSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.32Nylon 6 (CAS No. 25038–54–4) fibers, colored with pigments, measuring approximately 5.5 or more but not more than 22.2 decitex and having a fiber length each measuring 1 mm or more but not over 5 mm (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023. 
21620. Short triangular nylon 6 fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.33Triangular nylon 6 (CAS No. 25038–54–4) fibers, measuring 2 or more but not more than 5 decitex and having a fiber length each measuring 0.5 mm or more but not over 2 mm (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023. 21621. Short star-shaped nylon 6 fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.34Star-shaped nylon 6 (CAS No. 25038–54–4) fibers, measuring 50 or more but not more than 200 decitex and having a fiber length each measuring 0.5 mm or more but not over 5 mm (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023. 
21622. Short heart-shaped nylon 6 fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.35Heart-shaped nylon 6 (CAS No. 25038–54–4) fibers, measuring 150 decitex and having a fiber length each measuring 0.5 mm or more but not over 2 mm (provided for in subheading 3908.10.00)FreeNo changeNo changeOn or before 12/31/2023. 21623. PA510 polymer compoundsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.36Mixtures containing poly(imino-1,5-pentanediylimino(1,10-dioxo-1,10-decanediyl)) PA510 (CAS No. 105063–19–2) (provided for in subheading 3908.90.70)FreeNo changeNo changeOn or before 12/31/2023. 
21624. MXD6 polymer compoundsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.37Compounds in which hexanedioic acid, polymer with 1,3-benzenedimethanamine (MXD6) (CAS No. 25728–70–1) is the predominant polymer resin (provided for in subheading 3908.90.70)2.2%No changeNo changeOn or before 12/31/2023. 21625. PA10T polymer compoundsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.38Compounds in which poly(iminocarbonyl-1,4-phenylenecarbonylimino-1,10-decanediyl) (PA10T) (CAS No. 24938–74–7) is the predominant polymer resin (provided for in subheading 3908.90.70)FreeNo changeNo changeOn or before 12/31/2023. 
21626. PA10T/10I polymer compoundsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.39Compounds in which poly(iminocarbonyl-1,4-phenylenecarbonylimino-1,10-decanediyl)-co-(iminocarbonyl-1,3-phenylenecarbonylimino-1,10-decanediyl) (PA10T/10I) (CAS No. 106413–15–4) is the predominant polymer resin (provided for in subheading 3908.90.70)FreeNo changeNo changeOn or before 12/31/2023. 21627. Polyurethane aqueous resinsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.40Butane-1,4-diol;1,6-diisocyanatohexane;hexanedioic acid;5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane (CAS No. 107934–19–0) (provided for in subheading 3909.50.20)FreeNo changeNo changeOn or before 12/31/2023. 
21628. Aqueous resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.41Hexanedioic acid, polymer with 1,4-butanediol, 1,6-diisocyanatohexane, 1,6-hexanediol and 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane (CAS No. 153640–62–1) (provided for in subheading 3909.50.20)FreeNo changeNo changeOn or before 12/31/2023. 21629. Aliphatic polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.421,2,3-Propanetriol, polymer with 2,4-diisocyanato-1-methylbenzene, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol, methyloxirane and oxirane (CAS No. 127821–00–5) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023. 
21630. IPDI and HDI based aliphatic polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.43Poly[oxy(methyl-1,2-ethanediyl)], α-hydro-ω-hydroxy-, polymer with 1,6-diisocyanatohexane (CAS No. 9048–90–2) and cyclohexane, 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethyl-, (CAS No. 53880–05–0) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023. 21631. HDI/Trimethylol hexyllactone crosspolymer micro-spheresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.44Hexamethylene diisocyanate (HDI)/trimethylol hexyllactone crosspolymer (1,6-diisocyanatohexane;2-ethyl-2-(hydroxymethyl)propane-1,3-diol;oxepan-2-one) (CAS No. 129757–76–2), entirely spherical micro-spheres with mean particle size of 1 to 25 µm and coated with 1 to 3 percent by weight of silica (CAS No. 7631–86–9) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023. 
21632. HDI/PPG/Polycaprolactone crosspolymer micro-spheresSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.452-Oxepanone, polymer with 1,6-diisocyanatohexane, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol and α-hydro-ω-hydroxy[poly[oxy(methyl-1,2-ethanediyl)]] ether with D-glucitol (6:1) (CAS No. 302791–95–3), entirely spherical micro-spheres with mean particle size of 3 to 25 µm (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023. 21633. Aromatic isocyanate prepolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.46Isocyanic acid, polymethylenepolyphenylene ester, polymer with 2-methyloxirane and oxirane (CAS No. 67423–05–6) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023. 
21634. Blocked polyisocyanate containing solventSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.47Phenol, 4,4′-(1-methylethylidene)bis-, polymer with 1,3-diisocyanatomethylbenzene, 1,1′-methylenebis[4-isocyanatobenzene], 2-methyloxirane and 2-methyloxirane polymer with oxirane ether with 1,2,3-propanetriol (3:1), Me Et ketone oxime-blocked (CAS No. 1334421–42–9) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023. 21635. Polyisocyanate adduct for powder coatingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.481,3-Bis((5-isocyanato-1,3,3-trimethylcyclohexyl)methyl)-1,3-diazetidine-2,4-dione;butane-1,4-diol (CAS No. 72828–34–3) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023. 
21636. Blocked polyisocyanate for use in can and coil applicationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.49Isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane (Isophorone diisocyanante), homopolymer, methyl ethyl ketone oxime-blocked (CAS No. 103170–26–9) (provided for in subheading 3909.50.50)FreeNo changeNo changeOn or before 12/31/2023. 21637. PolydimethylsiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.50Polydimethylsiloxane (Dimethyl-bis(trimethylsilyloxy)silane) (CAS No. 63148–62–9) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023. 
21638. Silicone resinsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.51Siloxanes and silicones, di-Me, polymers with Me PH silsesquioxanes (CAS No. 68440–81–3) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023. 21639. Methoxyfunctional methyl-phenyl polysiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.52Siloxanes and silicones, di-Me, polymers with PH silsesquioxanes, butoxy- and methoxy-terminated (CAS No. 104780–72–5) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023. 
21640. HydrogenpolysiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.53Dimethyl-[methyl(trimethylsilyloxy)silyl]oxy-trimethylsilyloxysilane (CAS No. 68037–59–2) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023. 21641. Methyl silicone resinsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.54Siloxanes and silicones, di-Me, polymers with Me silsesquioxanes, ethoxy-terminated (CAS No. 68554–66–5) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023. 
21642. Epoxy functional polydimethylsiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.56Methoxy-methyl-[3-[3-(oxiran-2-yl)propoxy]propyl]-trimethylsilyloxysilane (CAS No. 68440–71–1) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023. 21643. PolymethylhydrogensiloxaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.57Poly(methylhydrosiloxane) (CAS No. 63148–57–2) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023. 
21644. Vinyl terminated siloxanesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.58Siloxanes and silicones, di-Me, vinyl group-terminated (ethenyl-[ethenyl(dimethyl)silyl]oxy-dimethylsilane) (CAS No. 68083–19–2) (provided for in heading 3910.00.00)FreeNo changeNo changeOn or before 12/31/2023. 21645. Silicone hybrid resin (solvent free)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.59Mixtures containing 85 percent or more by weight of silsesquioxanes, Me Ph, methoxy-terminated, polymers with epichlorohydrin, 4,4′-(1-methylethylidene)bis[cyclohexanol] and trimethyl (CAS No. 349656–42–4) and 10 percent or less by weight cyclohexanol, 4,4′-(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane (CAS No. 30583–72–3) (provided for in heading 3910.00.00) FreeNo changeNo changeOn or before 12/31/2023. 
21646. Hydrogenated polycyclopentadiene resinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.60Hydrogenated polycyclopentadiene resin (1,3-Cyclopentadiene homopolymer, hydrogenated) (CAS No. 68132–00–3) (provided for in subheading 3911.10.00)FreeNo changeNo changeOn or before 12/31/2023. 21647. Water dispersable HDI based polyisocyanateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.61Hexane,1,6-diisocyanato-, homopolymer (CAS No. 28182–81–2) and cyclohexane,5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethyl-,homopolymer (CAS No. 53880–05–0) (provided for in subheading 3911.90.25)FreeNo changeNo changeOn or before 12/31/2023. 
21648. Cyanate ester resins for high-end electronic, aerospace, and industrial applicationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.62Cyanic acid, C,C′-[(1-methylethylidene)di-4,1-phenylene] ester, homopolymer (CAS No. 25722–66–1) (provided for in subheading 3911.90.45)FreeNo changeNo changeOn or before 12/31/2023. 21649. Polyethyleneimine, component used in manufacturing medical devicesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.63Polyethylenimine (CAS No. 9002–98–6), of a kind used as a component for further manufacturing into a finished medical device (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21650. PolyhexanideSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.64Poly (hexamethylenebiguanide) hydrochloride (Polyhexanide) (CAS No. 32289–58–0) (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2023. 21651. Ethylene-norbornene copolymerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.65Poly(ethylene-ran-(2-norbornene)), substantially amorphous, having a glass transition temperature less than 145 °C (CAS No. 26007–43–2) (provided for in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2023. 
21652. Cellulose powderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.66Cellulose entirely spherical micro-spheres, each with mean particle size of 1 to 25 µm (CAS No. 9004–34–6) (provided for in subheading 3912.90.00) FreeNo changeNo changeOn or before 12/31/2023. 21653. PolymaltotrioseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.67Poly[6)-α-D-glucopyranosyl-(1->4)-α-D-glucopyranosyl-(1->4)-α-D-glucopyranosyl-(1->] (Polymaltotriose) (CAS No. 9057–02–7) (provided for in subheading 3913.90.20)1.3%No changeNo changeOn or before 12/31/2023. 
21654. ChitosanSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.68Chitosan (methyl N-[(2S,3R,4R,5S,6R)-5-[(2S,3R,4R,5S,6R)-3-amino-5-[(2S,3R,4R,5S,6R)-3-amino-5-[(2S,3R,4R,5S,6R)-3-amino-5-[(2S,3R,4R,5S,6R)-3-amino-5-[(2S,3R,4R,5S,6R)-3-amino-5-[(2S,3R,4R,5S,6R)-3-amino-4,5-dihydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-2-yl]oxy-2-[(2R,3S,4R,5R,6S)-5-amino-6-[(2R,3S,4R,5R,6R)-5-amino-4,6-dihydroxy-2-(hydroxymethyl)oxan-3-yl]oxy-4-hydroxy-2-(hydroxymethyl)oxan-3-yl]oxy-4-hydroxy-6-(hydroxymethyl)oxan-3-yl]carbamate) (CAS No. 9012–76–4) (provided for in subheading 3913.90.20)FreeNo changeNo changeOn or before 12/31/2023. 21655. Plastic drinking strawsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.69Drinking straws of plastics, each measuring 8 mm or more in outside diameter and 20 cm or more in length (provided for in subheading 3917.32.00)FreeNo changeNo changeOn or before 12/31/2023. 
21656. Garden hosesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.70Garden hoses of plastics, constructed with a grade 304 stainless steel interlocking spiral band outer shell, flexible polyvinyl chloride (PVC) inner hose, having aluminum fittings with rubber grips, weighing not more than 2.8 kg, the foregoing whether or not presented with nozzle (provided for in subheading 3917.39.00)FreeNo changeNo changeOn or before 12/31/2023. 21657. Plastic fittings of perfluoroalkoxySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.71Plastic fittings of perfluoroalkoxy (PFA), of a kind used principally with machines and apparatus for the manufacture of semiconductors and flat panel displays of heading 8486 (provided for in subheading 3917.40.00, 3926.90.99 or 3923.50.00)FreeNo changeNo changeOn or before 12/31/2023. 
21658. Low density polyethylene (LDPE) sheetingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.72Low density sheeting of polyethylene, measuring in width 3,810 mm, gauge 0.15 mm and length 2,000 meters, translucent solid with waxy color as presented (provided for in subheading 3920.10.00)3.1%No changeNo changeOn or before 12/31/2023. 21659. Biaxially oriented dielectric polypropylene filmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.73Biaxially oriented dielectric polypropylene film, produced from solvent-washed low ash content (less than 50 ppm) polymer resin (CAS No. 9003–07–0) (provided for in subheading 3920.20.00)FreeNo changeNo changeOn or before 12/31/2023. 
21660. Biaxially oriented polypropylene (BOPP) capacitor-grade filmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.74Transparent coextruded biaxially oriented polypropylene film, capacitor-grade, presented in rolls of a width not exceeding 790 mm and of a thickness not exceeding 15 μm (provided for in subheading 3920.20.00)FreeNo changeNo changeOn or before 12/31/2023. 21661. Polyester capacitor-grade filmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.75Transparent coextruded biaxially oriented polyester film, capacitor-grade, presented in roll form, of a width not exceeding 790 mm and of a thickness not exceeding 15 μm (provided for in subheading 3920.62.00)FreeNo changeNo changeOn or before 12/31/2023. 
21662. Acid form membranesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.76Membranes of short side chain (Poly(tetrafluoroethylene-co-perfluoro(3-oxa-4-pentenesulfonic acid)) (CAS No. 1163733–25–2) (provided for in subheading 3920.99.20)4.1%No changeNo changeOn or before 12/31/2023. 21663. Melamine resin foamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.77Foam of thermoset melamine resin, measuring 1,250 mm or more in width, 500 mm in height and 1,300 mm or more but not more than 3,100 mm in length, with a density not less than 4 and not more than 11 kg/m³ per EN ISO 845 specimen size 250 mm³ (provided for in subheading 3921.19.00)5.4%No changeNo changeOn or before 12/31/2023. 
21664. Infant bathtubs and basins, of plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.78Infant bathtubs and washbasins of plastics, each measuring not over 70 cm in length, 48 cm in width and 29 cm in height (provided for in subheading 3922.10.00)3.4%No changeNo changeOn or before 12/31/2023. 21665. Boxes, cases, crates, and similar articles of plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.79Boxes, cases, crates and similar articles of plastics (provided for in subheading 3923.10.90), the foregoing specially shaped or fitted for the conveyance of lithography machines, apparatus or parts thereof for the manufacture of semiconductor devices or of electronic integrated circuits of subheading 8486.20.00 or 8486.90.00 FreeNo changeNo changeOn or before 12/31/2023. 
21666. Nozzles, black, of polypropyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.80Nozzles of polypropylene, black in color, each measuring 4.5 mm in inside diameter, with an outer diameter of 29 mm and a height of 39.2 mm (provided for in subheading 3923.10.90)FreeNo changeNo changeOn or before 12/31/2023. 21667. Tip/cap combinations of polyethyleneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.81Tips of low density polyethylene, each measuring 19.1 mm in height, with outer diameter of 18.4 mm, of a capacity of 20 ml and weighing not over 0.9 g; each such tip attached to a cap of high density polyethylene, measuring 16.2 mm, with outer diameter of 18.4 mm and weighing not over 1.3 g (provided for in subheading 3923.10.90)FreeNo changeNo changeOn or before 12/31/2023. 
21668. Bottles made of LDPESubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.82Bottles of low density polyethylene, each measuring 56 mm in height, having an outer diameter of 27 mm, with a bottle neck having an outer diameter of 16.2 mm, of a capacity of 20 ml, weighing not over 4 g (provided for in subheading 3923.30.00)FreeNo changeNo changeOn or before 12/31/2023. 21669. Plastic nasal irrigator caps for neti potsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.83Nasal irrigator caps of plastics, designed for use on ceramic neti pots (provided for in subheading 3923.50.00)FreeNo changeNo changeOn or before 12/31/2023. 
21670. Toy character bottle toppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.84Three-dimensional (3D) toy character bottle toppers of plastics, each consisting of a threaded bottle cap, a straw-like sipper and a 3D children's toy character from children's movies or television programs, having a diameter of at least 32 mm (provided for in subheading 3923.50.00)2.8%No changeNo changeOn or before 12/31/2023. 21671. Melamine platters, other than those presented in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.85Melamine platters, other than those presented in sets (provided for in subheading 3924.10.20)FreeNo changeNo changeOn or before 12/31/2023. 
21672. Melamine plates, other than those presented in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.86Melamine plates, other than those presented in sets (provided for in subheading 3924.10.20)0.8%No changeNo changeOn or before 12/31/2023. 21673. Melamine bowls not presented in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.87Melamine bowls, not presented in sets (provided for in subheading 3924.10.20)0.8%No changeNo changeOn or before 12/31/2023. 
21674. Melamine trays not presented in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.88Melamine trays, the foregoing other than those presented in sets (provided for in subheading 3924.10.30)FreeNo changeNo changeOn or before 12/31/2023. 21675. Plastic measuring cups and spoons in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.89Measuring cups, spoons, or combinations thereof, the foregoing of plastics, designed for table or kitchen use to measure ingredients, such goods presented in sets each containing from 4 to 12 pieces (provided for in subheading 3924.10.40)FreeNo changeNo changeOn or before 12/31/2023. 
21676. Liquid measuring cupsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.90Household kitchen measuring tools, of plastics, designed to be used for liquid ingredients, such goods with measuring size not exceeding 1 liter (provided for in subheading 3924.10.40)FreeNo changeNo changeOn or before 12/31/2023. 21677. Self-anchoring beverage containersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.91Self-anchoring beverage containers of plastics, each with a base made from orange silicone, such base measuring no more than 60.4 mm (provided for in subheading 3924.10.40)FreeNo changeNo changeOn or before 12/31/2023. 
21678. PVC infant bathtub matsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.92Polyvinylchloride (PVC) infant bathtub mats, whale-shaped, each with non-slip surface, drainage-allowing perforations and suction cups on the bottom surface, of a length less than 76.2 cm and not over 39.4 cm in width (provided for in subheading 3924.90.10) FreeNo changeNo changeOn or before 12/31/2023. 21679. Reversible playmatsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.93Printed, cushioned mats, each with core of polyurethane foam and outer layer of thermoplastic polyurethane film, measuring approximately 218.4 cm by 132.1 cm and 11.5 mm in thickness when unrolled (provided for in subheading 3924.90.10)FreeNo changeNo changeOn or before 12/31/2023. 
21680. HangersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.95Molded plastic hangers of a width not exceeding 6.35 mm, coated or covered with a velvet-like, textile flocking material and incorporating a metal hook (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023. 21681. Infant bath rinsing cupsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.96Infant bath rinsing cups, of polypropylene plastics, each with interior fins and with a soft thermoplastic rubber lip designed to keep water from infant's forehead; not containing bisphenol A (BPA), polyvinyl chloride (PVC) and phthalate (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023. 
21682. Bathtub spout coversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.97Whale-shaped adjustable bathtub spout covers, of thermoplastic materials (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023. 21683. Infant teethersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.25.98Infant teethers of silicone, each measuring not over 10 cm by 10 cm, weighing over 0.05 kg and containing a silicone-encased disk of stainless steel (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023. 
21684. Lighted dog fetch toysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.25.99Molded balls of thermoplastic rubber, with encased light-emitting diode (LED) lights, each battery-operated, measuring 64 mm in diameter, with a hardness of 40 Shore A per ASTM D2240 (provided for in subheading 3924.90.56)FreeNo changeNo changeOn or before 12/31/2023. 21685. Certain thermoplastic nylon 3-gang switch wallplatesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.01Thermoplastic nylon 3-gang switch wallplates, each measuring approximately 17.14 cm by 12.4 cm (provided for in subheading 3925.90.00)FreeNo changeNo changeOn or before 12/31/2023. 
21686. Manual plastic disposable cutlery dispensersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.02Dispensers designed to contain and release pieces of disposable cutlery of plastics, manually operated, each dispenser with press lever single-dispensing operation and designed to hold banded cartridges of same-branded (only) disposable cutlery, such dispensers designed to be wall mounted (provided for in subheading 3925.90.00)FreeNo changeNo changeOn or before 12/31/2023. 21687. Ear bulb syringes of clear siliconeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.03Ear bulb syringes, each with tip and bulb of clear silicone and with polystyrene ring connector (provided for in subheading 3926.90.21)FreeNo changeNo changeOn or before 12/31/2023. 
21688. PVC inflatable pillowsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.04Inflatable travel pillows of flexible polyvinyl chloride, the exterior of which may be flocked, each with a valve for inflation, such pillows measuring between 60 cm and 70 cm in length and 15 cm to 25 cm in width and weighing between 150 g and 190 g, the foregoing presented with an attached nylon flat cord measuring between 75 cm to 80 cm in length and 1 cm to 1.5 cm in width, and which may each have a cover of polyester (provided for in subheading 3926.90.75)FreeNo changeNo changeOn or before 12/31/2023. 21689. Self-inflatable queen air mattressesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.05Pneumatic air mattresses of polyvinyl chloride, each with a flocked surface and built-in 120 V electric pump, measuring approximately 205.7 cm by 157.5 cm by 54.6 cm, weighing 11.3 kg and valued $34 or more but not over $40 (provided for in subheading 3926.90.75)FreeNo changeNo changeOn or before 12/31/2023. 
21690. Plastic clip fastenersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.06Fasteners of nylon or of polypropylene, with a filament length of 2.5 mm or more but not over 127 mm, presented on clips each holding the quantity of 25, 50, 100 or 120 pieces, suitable for use in a mechanical attaching device (provided for in subheading 3926.90.85)3.6%No changeNo changeOn or before 12/31/2023. 21691. Self-venting spouts for diesel exhaust fluidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.07Self-venting spouts or nozzles, threaded for connection to plastic containers on one end and fitted for connection to diesel exhaust fluid (DEF) tanks of diesel motor vehicles on the other, the foregoing presented without the containers (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023. 
21692. Plastic pet carriersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.08Carrying cases of hard plastics, each with handle and door of plastics and with no door of metal, the foregoing designed for use for reptiles or amphibians and not for the housing or transport of mammals, measuring not over 381 mm on any side (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023. 21693. Plastic mixing tipsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.09Plastic mixing tips, each consisting of a mixer housing, mixing elements and a retaining ring, each designed for use as a disposable mixing tip for two-part chemistries in the dental industry (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023. 
21694. Cable ties of plasticsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.10Cable ties of nylon, measuring 20 cm or more but not more than 61 cm in length, sold in packs each containing not over 100 pieces and valued not over $1 per pack (provided for in subheading 3926.90.99)3.8%No changeNo changeOn or before 12/31/2023. 21695. Flexible camera mountingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.11Camera mounts of plastics, each with an elongated, segmented plastic neck composed of 6 to 8 ball joints, incorporating a base that clips into other types of mounts, engineered to mount cameras of subheading 8525.80.40 (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023. 
21696. Three-piece camera mount setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.12Sets each containing three camera mounts of plastics, such mounts designed for cameras of subheading 8525.80.40; with each set containing one mount incorporating an adjustable head-strap designed to encircle the forehead, one mount buoyant in water incorporating a handle designed to allow a user to grip with the hand and one mount in the form of a clip (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023. 21697. Magnetic swivel clips for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.13Camera mounts of plastics, designed to hold cameras of subheading 8525.80.40, each mount incorporating a clip and magnetic base, capable of rotating the camera 360 degrees on a plane (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2023. 
21698. Helmet camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.14Camera mounts of plastics, each designed to attach camera of subheading 8525.80.40 securely onto the front or side of a helmet (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2023. 21699. Short extension poles for use with camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.15Extension poles of plastics, designed for use with cameras of subheading 8525.80.40; such poles not buoyant in water, each having an adjustable length greater than 11 cm and less than 23 cm and incorporating a collapsible tripod handle (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2023. 
21700. Long extension poles for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.16Extension poles of plastics, designed for use with cameras of subheading 8525.80.40; such poles not buoyant in water and without folding extension arms, each pole having an adjustable length between 23 cm and 56 cm and incorporating a collapsible tripod handle (provided for in subheading 3926.90.99)FreeNo changeNo changeOn or before 12/31/2023. 21701. Swivel mounts for camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.17Camera mounts of plastics, designed to hold cameras of subheading 8525.80.40, each mount containing a ball joint and capable of swiveling the camera 360 degrees without detaching the mount (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2023. 
21702. Tripod camera mountsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.18Camera mounts of plastics, each designed to attach a camera of subheading 8525.80.40 securely onto a tripod (provided for in subheading 3926.90.99) FreeNo changeNo changeOn or before 12/31/2023. 21703. Bulk hydraulic hosesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.19Bulk hoses of vulcanized rubber, reinforced with metal, without fittings, designed for hydraulic use (provided for in subheading 4009.21.00)1.6%No changeNo changeOn or before 12/31/2023. 
21704. Brake hydraulic hosesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.20Brake hoses, with fittings, for the vehicles of subheading 8701.20 or headings 8702, 8703, 8704, 8705 or 8711, such hoses reinforced or otherwise combined only with textile materials (provided for in subheading 4009.32.00)FreeNo changeNo changeOn or before 12/31/2023. 21705. Bulk fabric/metal-reinforced rubber hosesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.21Hoses of vulcanized rubber (other than hard rubber), reinforced with both textile materials and metal, without fittings, presented in bulk and designed for hydraulic use (provided for in subheading 4009.41.00)FreeNo changeNo changeOn or before 12/31/2023. 
21706. Disposable glovesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.22Seamless disposable gloves of vulcanized rubber other than hard rubber, designed for household use, such gloves other than surgical or medical gloves (provided for in subheading 4015.19.10)1.5%No changeNo changeOn or before 12/31/2023. 21707. Reusable glovesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.23Household reusable seamless gloves, of vulcanized rubber other than hard rubber (provided for in subheading 4015.19.10)1.2%No changeNo changeOn or before 12/31/2023. 
21708. Dog and cat apparelSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.24Articles of pet apparel, excluding life jackets for pets and pet apparel with attached or built-in collars or harnesses; such articles put up for retail sale (provided for in subheading 4201.00.60)1%No changeNo changeOn or before 12/31/2023. 21709. Polycarbonate vanity casesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.25Hard-sided polycarbonate vanity cases with zipper closure, such cases measuring 13 cm (including hinge) in width, 18.2 cm (including top ring) in height, at least 7 cm but not over 7.6 cm deep, each case weighing 167.26 grams or more but not over 184.27 grams (provided for in subheading 4202.12.21)FreeNo changeNo changeOn or before 12/31/2023. 
21710. Aluminum vanity casesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.26Hard-sided vanity cases of aluminum, such cases with latch closure and measuring 13.8 cm in width (including hinge and latch), 18.2 cm in height (including top ring) and at least 7.5 cm but not over 7.6 cm in depth; the foregoing weighing at least 240.97 grams but not over 297.67 grams each (provided for in subheading 4202.19.00)FreeNo changeNo changeOn or before 12/31/2023. 21711. Suitcases with outer surface of aluminum with built-in zipper locksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.27Suitcases with outer surface of aluminum, with 4 wheels, at least 1 handle, with built-in zipper locks of a type compliant with standards of the Transportation Security Administration keyed for opening with a universal master tool made and patented in the United States, the first side of the locks measuring 3.73 cm or more but not over 17.78 cm, the second side of the locks measuring 1.77 cm or more but not over 7.72 cm and the third side of the locks measuring 1.06 cm or more but not over 3.97 cm (provided for in subheading 4202.19.00)FreeNo changeNo changeOn or before 12/31/2023. 
21712. Laminated recycled reusable shopping tote bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.29Shopping tote bags made from laminated 100 percent recycled PET fabric made from recycled plastic bottles, each bag having a width of 38.1 cm and shoulder straps with a length of 59.69 cm (provided for in subheading 4202.92.31)12.7%No changeNo changeOn or before 12/31/2023. 21713. Reusable shopping style tote bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.31Reusable shopping-style tote bags of plastic, each with handles, load capacity not over 13.61 kg and measuring at least 43.18 cm but not over 63.5 cm in width, at least 38.1 cm but not over 50.8 cm in height and 19.94 cm but not over 23.5 cm in depth (provided for in subheading 4202.92.45), the foregoing other than of woven man-made fiber fabric visibly coated on the outer surface with plastics6.9%No changeNo changeOn or before 12/31/2023. 
21714. Waterproof tote bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.32Waterproof tote bags of woven man-made fiber fabric visibly coated on the outer surface with plastics, each bag with welded seams, two or more adjustable handles, a reinforced bottom, and with a toothless plastic fully watertight zipper on both the primary compartment and the side pocket (provided for in subheading 4202.92.45)FreeNo changeNo changeOn or before 12/31/2023. 21715. Waterproof duffle bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.33Waterproof duffle bags of woven man-made fiber fabric visibly coated on the outer surface with plastics, each with welded seams, a toothless plastic fully watertight zipper, a reinforced bottom and a separate watertight zippered compartment at the bottom (provided for in subheading 4202.92.45)FreeNo changeNo changeOn or before 12/31/2023. 
21716. Waterproof zippered bags, without handles, of plastic sheetingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.34Waterproof bags of clear thermoplastic polyurethane (TPU) film and woven man-made fiber fabric visibly coated on the outer surface with plastics, each with welded seams and incorporating a toothless plastic fully watertight zipper closure; such bags measuring not over 26.2 cm wide, 27.0 cm high and 8.2 cm deep (provided for in subheading 4202.92.45), the foregoing without handlesFreeNo changeNo changeOn or before 12/31/2023. 21717. Waterproof backpacksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.35Waterproof backpacks of woven man-made fiber fabric visibly coated on the outer surface with plastics, each with welded seams, a toothless plastic fully watertight zipper and a reinforced bottom, the foregoing not presented with a detachable front pouch having its own shoulder strap (provided for in subheading 4202.92.45)FreeNo changeNo changeOn or before 12/31/2023. 
21718. Waterproof waist packsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.36Waterproof waist packs of woven man-made fiber fabric visibly coated on the outer surface with plastics, each with welded seams and toothless plastic fully watertight zipper and adjustable waist strap (provided for in subheading 4202.92.45)FreeNo changeNo changeOn or before 12/31/2023. 21719. Guitar casesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.37Guitar cases, each having a guitar-shaped (not rectangular) exterior, a polyester plush interior lining and a single carrying handle, such handle with a covering of a kind known as Tolex; the foregoing cases made from plywood covered with sheeting of plastics and incorporating 4 or 5 metal locking clasps and valued over $40 but not over $60 each (provided for in subheading 4202.92.50)FreeNo changeNo changeOn or before 12/31/2023. 
21720. Jewelry boxesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.38Jewelry boxes constructed of medium density fiberboard (MDF) covered with sheeting of plastics on the outer surface, each box with an embossed design covering more than 50 percent of the exterior and incorporating one exterior window through which the jewelry can be viewed, the foregoing with compartmentalized interior sections lined with velvet (provided for in subheading 4202.92.97)FreeNo changeNo changeOn or before 12/31/2023. 21721. Silicone rubber camera cases with strapsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.39Camera cases of silicone rubber, designed to hold cameras of subheading 8525.80.40, each case containing openings for the operation of the camera and an adjustable nylon strap and measuring not more than 52 mm in height, 76 mm in width and 29 mm in depth (provided for in subheading 4202.99.90)FreeNo changeNo changeOn or before 12/31/2023. 
21722. Leather gloves with flip mitts for huntingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.40Full-fingered gloves, each with a palm side of leather and a back side comprising a camouflage-printed knitted fabric wholly of polyester and laminated to expanded polytetrafluoroethylene (EPTFE), such gloves with insulation comprising 40 percent by weight of synthetic microfiber and 60 percent by weight of duck down; each having a mitt sewn to the back of the glove as a flap, with leather tips for each finger and thumb designed to improve grip, such mitt designed to cover the fingers for additional warmth; the foregoing gloves designed for use in the sport of hunting (provided for in subheading 4203.21.80)FreeNo changeNo changeOn or before 12/31/2023. 21723. Men's leather gloves valued at $18 or more per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.41Men's full-fingered gloves with a palm side of leather and a backside of woven fabric comprising 89 percent or more but not over 95 percent by weight of man-made fibers and 5 percent or more but not over 11 percent by weight of elastomeric fibers, such fabric fully lined with a waterproof membrane; such gloves stuffed with synthetic microfiber for thermal insulation, with elasticized wrist and valued at $18 or more/pr; the foregoing other than gloves specially designed for use in sports (provided for in subheading 4203.29.30)FreeNo changeNo changeOn or before 12/31/2023. 
21724. Belts of calf skinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.42Belts of calf skin (provided for in subheading 4303.10.00)FreeNo changeNo changeOn or before 12/31/2023. 21725. Bamboo engineered flooring: 12.5–12.9 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.43Plywood flooring with a face ply of bamboo (Phyllostachys pubescens), such face ply measuring less than 4 mm in thickness; each flooring panel measuring at least 12.5 mm but not over 12.9 mm in thickness and at least 125.0 mm but not over 230.6 mm in width (provided for in subheading 4412.10.05)FreeNo changeNo changeOn or before 12/31/2023. 
21726. Bamboo engineered flooring: 14.1–14.5 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.44Plywood flooring with a face ply of bamboo (Phyllostachys pubescens), such face ply measuring less than 4 mm in thickness; each flooring panel measuring at least 14.1 mm but not over 14.5 mm in thickness and at least 125.0 mm but not over 230.6 mm in width (provided for in subheading 4412.10.05)FreeNo changeNo changeOn or before 12/31/2023. 21727. Bamboo engineered flooring: 15.7–16.1 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.45Plywood flooring with a face ply of bamboo (Phyllostachys pubescens), such face ply measuring less than 4 mm; each flooring panel measuring at least 15.7 mm but not over 16.1 mm in thickness and at least 125.0 mm but not over 230.6 mm in width (provided for in subheading 4412.10.05)FreeNo changeNo changeOn or before 12/31/2023. 
21728. Strand bamboo flooring: 12.5–12.9 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.46Strand bamboo (Phyllostachys pubescens) flooring, tongued and grooved, continuously shaped along any of its ends, surface covered with a clear or transparent material which does not obscure the grain, texture or markings of the face ply, such flooring measuring at least 12.5 mm but not over 12.9 mm in thickness and at least 126.8 mm but not over 127.2 mm in width (provided for in subheading 4418.91.90)FreeNo changeNo changeOn or before 12/31/2023. 21729. Strand bamboo flooring: 14.1–14.5 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.47Strand bamboo (Phyllostachys pubescens) flooring, tongued and grooved, continuously shaped along any of its ends, surface covered with a clear or transparent material which does not obscure the grain, texture or markings of the face ply, such flooring measuring at least 14.1 mm but not over 14.5 mm in thickness and at least 126.8 mm but not over 127.2 mm in width (provided for in subheading 4418.91.90)FreeNo changeNo changeOn or before 12/31/2023. 
21730. Strand bamboo flooring: 10.9–11.3 mm thickSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.48Strand bamboo (Phyllostachys pubescens) flooring, tongued and grooved, continuously shaped along any of its ends, surface covered with a clear or transparent material which does not obscure the grain, texture or markings of the face ply, such flooring measuring at least 10.9 mm but not over 11.3 mm in thickness and at least 126.8 mm but not over 127.2 mm in width (provided for in subheading 4418.91.90)FreeNo changeNo changeOn or before 12/31/2023. 21731. Chopsticks made of bambooSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.49Bamboo chopsticks (provided for in subheading 4419.12.00)0.7%No changeNo changeOn or before 12/31/2023. 
21732. Drying racks of woodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.50Drying racks of wood designed to mount on the wall and fold up accordion style, the foregoing used for drying delicate clothing (provided for in subheading 4420.90.80)FreeNo changeNo changeOn or before 12/31/2023. 21733. Bamboo skewersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.51Skewers or sticks made of bamboo, the foregoing not over 31 cm in length (provided for in subheading 4421.91.60)FreeNo changeNo changeOn or before 12/31/2023. 
21734. Wood blinds with louvered slatsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.52Wood blinds with louvered boards (provided for in subheading 4421.99.40)FreeNo changeNo changeOn or before 12/31/2023. 21735. 100 percent cotton woven crimped unbleached fabricSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.53Woven fabrics wholly of cotton, unbleached, crimped, with yarn number between 43 and 68, presented folded into 3 layers, measuring less than 84 cm wide before folding and less than 28 cm wide after folding; weighing less than 25 g/m2 before folding and less than 75 g/m2 after folding (measuring 3 layers at once); piece length less than 76 cm; put up layered on rolls of up to 200 pieces per roll, with edges not attached in any way, such fabric easily unfolded (provided for in subheading 5208.11.40)FreeNo changeNo changeOn or before 12/31/2023. 
21736. Woven fabrics of cotton, containing 85 percent or more by weight of cotton, not more than 200 grams per square meterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.54Woven fabrics of cotton, containing 85 percent or more by weight of cotton, weighing not more than 200 g/m2, unbleached, satin weave or twill weave, 256 cm or greater in width; such fabrics having a thread count exceeding 200 or an average yarn number exceeding 68 (provided for in subheading 5208.19.20)FreeNo changeNo changeOn or before 12/31/2023. 21737. 100 percent cotton woven bleached fabric pieces, open weaveSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.56Fabrics wholly of cotton, bleached, open weave, average yarn number between 43 and 68 metric, weighing less than 60 g/m2; presented folded in layers ranging in number from 2 to 16 layers, in pieces on rolls or stacked in a box, or on bolts, or continuous length on large rolls; measuring 89 cm to 92 cm in width before folding, folded widths between 22 cm and 42 cm in width, lengths vary depending upon packaging but ranging from 22 cm to 950 m (provided for in subheading 5208.21.40)FreeNo changeNo changeOn or before 12/31/2023. 
21738. Incontinence underpad fabrics of cottonSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.57Woven fabrics wholly of cotton, bleached, twill weave, of single ply yarns, weighing between 132 and 140 g/m2, measuring 182 to 194 cm in width, with 286 and 304 decitex in the warp and between 358 and 380 decitex in the filling, with 25 to 27 yarns per cm in the warp and 16 to 18 yarns per cm in the filling (provided for in subheading 5208.29.20)FreeNo changeNo changeOn or before 12/31/2023. 21739. Woven fabrics of cotton with an average yarn number between 55 and 60Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.58Woven fabrics of cotton, containing over 50 percent but less than 85 percent by weight of cotton, mixed mainly with man-made fibers, weighing not more than 200 g/m2, unbleached, plain weave, in widths of 305 cm or greater; such fabrics having an average yarn number exceeding 55 but not exceeding 60 (provided for in subheading 5210.11.60)FreeNo changeNo changeOn or before 12/31/2023. 
21740. Woven fabric of cotton of yarn number 69 or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.59Woven fabrics of cotton, containing over 50 percent but less than 85 percent by weight of cotton, mixed mainly with man-made fibers, weighing not more than 200 g/m2, unbleached, plain weave, of yarn number 69 or higher number, in widths of 226 cm or greater (provided for in subheading 5210.11.80)FreeNo changeNo changeOn or before 12/31/2023. 21741. Woven fabrics of cotton with an average yarn number exceeding 68Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.60Woven fabric of cotton, containing over 50 percent but less than 85 percent by weight of cotton, mixed solely with man-made fibers, weighing not more than 200 g/m2, unbleached, satin weave or twill weave, other than 3-thread or 4-thread twill or cross twill, in widths of 226 cm or greater; such fabrics having an average yarn number exceeding 68 (provided for in subheading 5210.19.20)FreeNo changeNo changeOn or before 12/31/2023. 
21742. Incontinence underpad fabrics, cotton, plain weave, of yarn number 42 or lowerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.61Woven fabrics of cotton, of yarn number 42 or lower, containing by weight 77 percent to 83 percent of cotton and 17 percent to 23 percent of polyester, bleached, plain weave, weighing 165 to 175 g/m2, measuring 182 to 194 cm in width, constructed with single ply yarns with 239 to 253 decitex in the warp and with two ply yarns of 573 to 609 decitex in the filling, 19 to 21 yarns per cm in the warp and 9 to 11 single yarns per cm in the filling (provided for in subheading 5210.21.40)FreeNo changeNo changeOn or before 12/31/2023. 21743. Incontinence underpad fabrics, cotton, plain weave, of yarn number between 43 and 68Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.62Woven fabrics of cotton, of yarn numbers 43 to 68, such fabrics containing by weight 51 percent to 55 percent of cotton and 45 percent to 49 percent of polyester, bleached, plain weave of single ply yarns, weighing 99 to 105 g/m2, measuring 182 to 194 cm in width, with 184 to 196 decitex in the warp and filling, 29 to 31 yarns per cm in the warp and 19 to 21 yarns per cm in the filling (provided for in subheading 5210.21.60) FreeNo changeNo changeOn or before 12/31/2023. 
21744. Incontinence underpad fabrics, bleachedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.63Woven fabrics of cotton, 3-thread or 4-thread twill, containing by weight 51 percent to 55 percent of cotton and 45 percent to 49 percent of polyester, bleached, of single ply yarns, weighing 132 to 140 g/m2, measuring 182 to 194 cm in width, with 162 to 172 decitex in the warp and 358 to 380 decitex in the filling, 29 to 31 yarns per cm in the warp and 21 to 23 yarns per cm in the filling (provided for in subheading 5210.29.10)FreeNo changeNo changeOn or before 12/31/2023. 21745. Incontinence underpad fabrics, printedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.64Woven fabrics of cotton, 3-thread or 4-thread twill, containing by weight 51 percent to 55 percent of cotton and 45 percent to 49 percent of polyester, printed, made from single ply yarns, weighing 132 to 140 g/m2, measuring 182 to 194 cm in width, with 162 to 172 decitex in the warp and 358 to 380 decitex in the filling, 29 to 31 yarns per cm the warp and 21 to 23 yarns per cm in the filling (provided for in subheading 5210.59.10)FreeNo changeNo changeOn or before 12/31/2023. 
21746. Untwisted filament polyvinyl alcohol yarn, measuring 1,100 to 1,330 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.65Synthetic (polyvinyl alcohol) filament yarn, untwisted, measuring from 1,100 to 1,330 decitex and consisting of 200 filaments (provided for in subheading 5402.49.91)FreeNo changeNo changeOn or before 12/31/2023. 21747. Untwisted filament polyvinyl alcohol yarnSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.66Synthetic (polyvinyl alcohol) filament yarn, untwisted, measuring 1,330 to 2,070 decitex and consisting of between 600 and 1000 filaments (provided for in subheading 5402.49.91)0.5%No changeNo changeOn or before 12/31/2023. 
21748. Polypropylene (PP) monofilamentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.67Synthetic monofilament of polypropylene, of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm (provided for in subheading 5404.12.90) FreeNo changeNo changeOn or before 12/31/2023. 21749. Acrylic fiber tow with an average decitex of 0.9Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.68Acrylic filament tow containing at least 85 percent but not more than 94 percent by weight of acrylonitrile units and 1 percent or more but not over 4 percent of water, raw white (undyed), crimped, with an average decitex of 0.9 (plus or minus 10 percent) and an aggregate filament measure in the tow bundle between 660,000 and 1,300,000 decitex, with a length greater than 2 m (provided for in subheading 5501.30.00) FreeNo changeNo changeOn or before 12/31/2023. 
21750. Black polyester bi-component fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.71Synthetic staple fibers, not carded, combed or otherwise processed for spinning, the foregoing comprising black polyester bi-component fibers measuring between 4.4 and 6.7 decitex and with fiber length between 50 and 51 mm; having an outer copolymer sheath that melts at a lower temperature than the core; the foregoing of a kind used for bonding fibers together (provided for in subheading 5503.20.00) FreeNo changeNo changeOn or before 12/31/2023. 21751. Acrylic staple fibers with an average decitex of 2.2, fiber length of 100 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.72Acrylic staple fibers containing at least 85 percent by weight of acrylonitrile units and 2 percent or more but not over 3 percent of water, raw white (undyed), crimped, with an average decitex of 2.2 (plus or minus 10 percent) and fiber length of 100 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2023. 
21752. Modacrylic staple fibers not processed for spinningSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.73Modacrylic staple fibers containing 35 percent or more but not over 85 percent by weight of acrylonitrile units and 1 percent or more but not over 3 percent of water, pigmented, crimped, with an average decitex between 1.9 and 3.3 (plus or minus 10 percent) and a fiber length between 45 and 51 mm (plus or minus 10 percent) (provided for in subheading 5503.30.00) FreeNo changeNo changeOn or before 12/31/2023. 21753. Short polypropylene fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.74Polypropylene fibers, 6.66 decitex, with a fiber length of 0.5 mm (provided for in subheading 5503.40.00) FreeNo changeNo changeOn or before 12/31/2023. 
21754. Polyoxadiazole fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.75Synthetic staple fibers of polyoxadiazole, not carded, combed or otherwise processed for spinning, measuring between 1 and 2 decitex and with fiber length between 38 mm and 51 mm (provided for in subheading 5503.90.90) FreeNo changeNo changeOn or before 12/31/2023. 21755. Artificial staple fibers of viscose rayon, 38–42 mm in lengthSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.76Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each measuring 1.5 or more but not over 1.8 decitex and having a fiber length measuring 38 mm or more but not over 42 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023. 
21756. Artificial fibers of viscose rayon for the manufacture of feminine hygiene productsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.77Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each measuring 2.9 or more but not over 3.7 decitex and having a fiber length measuring 28 mm, the foregoing suitable for use in producing goods of heading 9619 (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023. 21757. Flame retardant rayon fibers, measuring 4.78 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.78Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, containing 28 percent or more but not over 33 percent by weight of silica, measuring 4.78 decitex in lengths of 60 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023. 
21758. Flame retardant rayon fibers, measuring 4.55 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.79Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, containing 28 percent or more but not over 33 percent by weight of silica measuring 4.55 decitex in lengths of 60 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023. 21759. Flame retardant rayon fibers, measuring 4.4 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.80Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each containing 28 percent or more but not over 33 percent by weight of silica, measuring 4.4 decitex and 60 mm in length (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023. 
21760. Other flame retardant rayon fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.81Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning and containing 28 percent or more but not over 33 percent by weight of silica (provided for in subheading 5504.10.00); the foregoing other than fibers measuring 2.2 decitex in lengths of 38 mm, measuring 4.7 decitex in lengths of 51 mm or measuring 3.3, 4.4, 4.55, 4.7, 4.78 or 5.0 decitex in lengths of 60 mm FreeNo changeNo changeOn or before 12/31/2023. 21761. Cellulosic man-made viscose rayon staple fibers, measuring 1.3–1.5 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.82Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 1.3 decitex but not over 1.5 decitex and having a fiber length each measuring 20 mm or more but not over 150 mm (provided for in subheading 5504.10.00), the foregoing other than fibers with a length of 38 mm or more but not over 42 mm FreeNo changeNo changeOn or before 12/31/2023. 
21762. Viscose rayon staple fibers, measuring 1.5–1.67 decitex, with a fiber length of 38–42 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.83Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each measuring greater than 1.5 decitex but not over 1.67 decitex and having a fiber length measuring 20 mm or more but not over 150 mm (provided for in subheading 5504.10.00), the foregoing other than fibers with a length of 38 mm or more but not over 42 mm FreeNo changeNo changeOn or before 12/31/2023. 21763. Cellulosic man-made viscose rayon staple fibers, measuring 1.67–2 decitexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.84Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring greater than 1.67 decitex but not over 2 decitex and having a fiber length each measuring 20 mm or more but not over 150 mm (provided for in subheading 5504.10.00), the foregoing other than fibers with a length of 38 mm or more but not over 42 mm 0.6%No changeNo changeOn or before 12/31/2023. 
21764. Viscose rayon staple fibers, measuring 1–2 decitex, with a fiber length of 4–8 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.85Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 1 decitex or more but not over 2 decitex and having a fiber length each measuring 4 mm or more but less than 8 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023. 21765. Viscose staple fibers used in textile, medical, or hygiene applicationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.86Staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring over 2 decitex but not over 3.3 decitex and having a fiber length each measuring over 55 mm or more but not over 60 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023. 
21766. Viscose rayon staple fibers, measuring 1.51–2 decitex, with a fiber length of 8–16 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.87Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 1.51 decitex or more but not over 2.0 decitex and having a fiber length each measuring 8 mm or more but not over 16 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023. 21767. Viscose rayon staple fibers, measuring 1–1.5 decitex, with a fiber length of 8–16 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.88Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, measuring 1 decitex or more but not over 1.5 decitex and having a fiber length each measuring 8 mm or more but not over 16 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023. 
21768. Flame retardant viscose rayon staple fibers, with a decitex of 4.7 mm and a fiber length of 51–60 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.89Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each measuring 4.7 decitex (plus or minus 10 percent) and having a fiber length measuring 51 mm but not over 60 mm (provided for in subheading 5504.10.00), the foregoing other than fibers containing 28 percent or more but not over 33 percent by weight of silica, measuring 4.7 decitex and 60 mm in length FreeNo changeNo changeOn or before 12/31/2023. 21769. Viscose rayon staple fibers for nonwoven productionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.90Staple fibers of viscose rayon, with decitex ranging from either 0.5 decitex to less than 0.9 decitex or greater than 2 decitex to 3.5 decitex, the foregoing with a fiber length of 25 mm to 55 mm (provided for in subheading 5504.10.00) FreeNo changeNo changeOn or before 12/31/2023. 
21770. Black viscose rayon staple fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.91Artificial staple fibers, not carded, combed or otherwise processed for spinning, each black in color, having a decitex of 1.7 but not over 2, with cut length measuring 30 mm but not over 80 mm (provided for in subheading 5504.10.00), the foregoing other than fibers of 1.7 decitex or more but not over 1.8 decitex, with fiber length measuring 38 mm or more but not over 42 mm FreeNo changeNo changeOn or before 12/31/2023. 21771. Acrylic or modacrylic staple fibers with a decitex of 3–5.6Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.92Acrylic or modacrylic staple fibers, carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.1 percent of zinc and 2 percent or more but not over 8 percent of water, undyed, with an average decitex of 3 to 5.6 (provided for in subheading 5506.30.00) FreeNo changeNo changeOn or before 12/31/2023. 
21772. Made up hand-cast string-drawn fishing netsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.93Made up hand-cast string-drawn fishing nets, of nylon monofilament, each with attached string or rope, incorporating a neoprene cuff and attachment for user’s waistband belt (provided for in subheading 5608.11.00) FreeNo changeNo changeOn or before 12/31/2023. 21773. Knitted carpets containing 75 percent or more of cotton, with a rubber backingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.94Carpets and other textile floor coverings, knitted, made up, containing 75 percent or more by weight of cotton fibers, each with a rubber backing (provided for in subheading 5705.00.20) FreeNo changeNo changeOn or before 12/31/2023. 
21774. Knitted carpets containing 75 percent or more by weight of polyester, with a rubber backingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.95Whether or not made up knitted carpets and other textile floor coverings, made up, containing 75 percent or more by weight of polyester fibers, each with a rubber backing (provided for in subheading 5705.00.20) FreeNo changeNo changeOn or before 12/31/2023. 21775. Faux leather fabricsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.96Fabrics of faux leather, polyurethane-coated, of man-made fibers, containing by weight 50 percent or more but not over 62 percent of polyurethane, 36 percent or more but not over 45 percent of man-made fibers and 2 percent or more but not over 5 percent of elastomeric fibers, for use in women's apparel, weighing 330 to 360 g/m2, measuring 132 cm to 137 cm in width (provided for in subheading 5903.20.25) FreeNo changeNo changeOn or before 12/31/2023. 
21776. Grass catcher bagsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.97Grass catcher bags of man-made fiber fabric, used primarily with push lawn mowers, riding lawn mowers and chipper/shredder/vacuums (provided for in subheading 5911.90.00) FreeNo changeNo changeOn or before 12/31/2023. 21777. Oxygenation membrane capillary materialSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.26.98Knitted or crocheted fabrics of polymethylpentene (PMP) oxygenation membrane capillary fibers, such fabrics consisting of PMP tubes arranged and secured in a knitted fabric of PMP (provided for in subheading 6003.30.60) FreeNo changeNo changeOn or before 12/31/2023. 
21778. Textile knitted fabrics composed of micromodal and elastaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.26.99Knitted fabrics containing by weight 66 to 79 percent micromodal and 21 to 34 percent elastane, measuring over 30 cm in width, weighing 155 to 220 g/m2, knitted with fine machine gauges of 44 to 50 (provided for in subheading 6004.10.00) FreeNo changeNo changeOn or before 12/31/2023. 21779. Textile technical knitted fabrics combining technical cotton and elastaneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.01 Technical knitted fabrics containing by weight 71 percent technical cotton and 29 percent elastane, measuring 170 to 180 cm in width, weighing 160 to 200 g/m2, valued at $14.50 or more per linear meter (provided for in subheading 6004.10.00) FreeNo changeNo changeOn or before 12/31/2023. 
21780. Textile knit fabrics of modal, cashmere, and spandexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.02 Textile knitted fabric containing by weight 78 percent modal, 14 percent cashmere and 8 percent spandex, weighing 75 to 85 grams per square meter, with cuttable width of 130 to 140 cm, valued at not less than $17 per linear meter as presented (provided for in subheading 6006.43.00) FreeNo changeNo changeOn or before 12/31/2023. 21781. Women’s and girls' dresses, knitted or crocheted, of synthetic fibers infused with mineralsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.05Women’s and girls' dresses, knitted or crocheted, of synthetic fibers infused with minerals including silicon dioxide, titanium dioxide or aluminum oxide ground to a size not greater than 1 micron, such dresses specially designed for the sport of competitive cheerleading (provided for in subheading 6104.43.20) FreeNo changeNo changeOn or before 12/31/2023. 
21782. Women’s and girls' skirts and divided skirts of synthetic fibers infused with mineralsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.06Women’s and girls' skirts and divided skirts of synthetic fibers infused with minerals including silicon dioxide, titanium dioxide or aluminum oxide ground to a size not greater than 1 micron, such skirts or divided skirts specially designed for the sport of competitive cheerleading (provided for in subheading 6104.53.20) FreeNo changeNo changeOn or before 12/31/2023. 21783. Women's and girls' knit cardigans or pullovers containing 70 percent or more of silkSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.09Women's or girls' knitted or crocheted pullovers and cardigans, containing 70 percent or more by weight of silk or silk waste, each with more than 9 stitches/2 cm, measured in the direction the stitches were formed, and an average of less than 10 stitches/linear cm in each direction counted on an area measuring at least 10 cm by 10 cm, such apparel articles that reach the waist (provided for in subheading 6110.90.10) FreeNo changeNo changeOn or before 12/31/2023. 
21784. Men's and boys' knit cardigans or pullovers of linenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.10Men's or boys' knitted or crocheted pullovers and cardigans, of linen, each with more than 9 stitches/2 cm, measured in the direction the stitches were formed, and an average of less than 10 stitches/linear cm in each direction counted on an area measuring at least 10 cm by 10 cm, such apparel articles that reach the waist (provided for in subheading 6110.90.90) FreeNo changeNo changeOn or before 12/31/2023. 21785. Babies' knit sweaters, pullovers, sweatshirts, waistcoats (vests), and cardigans, of artificial fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.11Babies' knitted or crocheted sweaters, pullovers, sweatshirts, waistcoats (vests) and cardigans, the foregoing of artificial fibers and other than those imported as parts of sets (provided for in subheading 6111.90.40) FreeNo changeNo changeOn or before 12/31/2023. 
21786. Women’s and girls' tops, knitted or crocheted, of man-made fibers infused with mineralsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.15Women’s and girls' tops, knitted or crocheted, of man-made fibers infused with minerals including silicon dioxide, titanium dioxide or aluminum oxide ground to a size not greater than 1 micron, such tops specially designed for the sport of competitive cheerleading (provided for in subheading 6114.30.10) FreeNo changeNo changeOn or before 12/31/2023. 21787. Men’s and boy’s tops, knitted or crocheted, of man-made fibers infused with mineralsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.16Men’s and boy’s tops, knitted or crocheted, of man-made fibers infused with minerals including silicon dioxide, titanium dioxide or aluminum oxide ground to a size not greater than 1 micron, such tops specially designed for the sport of competitive cheerleading (provided for in subheading 6114.30.10) FreeNo changeNo changeOn or before 12/31/2023. 
21788. Men's 3 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.17Men’s full-body wetsuits, each made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knit pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring no more than 3.4 mm in thickness in the torso, such wetsuits valued $97 or more but not over $130 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023. 21789. Men's 5.5 and 6.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.18Men’s full-body wetsuits, each made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knit pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring 5.1 mm or more but not over 7 mm in thickness in the torso, such wetsuits valued $120 or more but not over $175 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023. 
21790. Men's 3.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.19Men’s full-body wetsuits, made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knitted pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring 3.5 mm or more but not over 4 mm in thickness in the torso, such wetsuits each valued at $102 or more but not over $150 (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023. 21791. Men's 4.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.20Men’s full-body wetsuits, each made from a three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knitted pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of a knitted inner of polyester and outer layers with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring 4.1 mm or more but not over 5 mm in thickness in the torso, such wetsuits valued $105 or more but not over $160 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023. 
21792. Women's 3 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.21Women’s full-body wetsuits, each made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knit pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring no more than 3.4 mm in thickness in the torso, such wetsuits valued $97 or more but not over $130 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023. 21793. Women's 3.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.22Women’s full-body wetsuits, made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knitted pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring 3.5 mm or more but not over 4 mm in thickness in the torso, such wetsuits each valued $102 or more but not over $150 (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023. 
21794. Women's 4.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.23Women’s full-body wetsuits, each made from three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a fleece knitted pile inner layer of polyester and spandex with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs, measuring 4.1 mm or more but not over 5 mm in thickness in the torso, such wetsuits valued $105 or more but not over $160 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023. 21795. Women's 5.5 and 6.5 mm wetsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.24Women’s full-body wetsuits, of three-layer fabric composed of a knitted outer layer of polyester and spandex bonded to a polyester and spandex fleece knitted pile inner layer with a center core of expanded rubber for its body, and a three-layer fabric composed of knitted inner and outer layers of polyester with a center core of expanded rubber for its sleeves, shoulders and lower legs with material measuring 5.1 mm or more but not over 7 mm in thickness in the torso, such wetsuits valued $120 or more but not over $175 each (provided for in subheading 6114.30.30) FreeNo changeNo changeOn or before 12/31/2023. 
21796. Insulated handmuffs of knit polyesterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.25Hand muffs of knitted fabrics of polyester laminated with plastics, such muffs stuffed with synthetic microfiber for thermal insulation, each with side openings having elastic closures, with one exterior pocket with zipper closure and weighing not more than 500 g (provided for in subheading 6117.80.95) FreeNo changeNo changeOn or before 12/31/2023. 21797. Men's stockingfoot wader bottom subassemblies, of compressed neopreneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.26Men’s stockingfoot wader bottom subassemblies, constructed from neoprene (originally measuring 6 mm to 8 mm in thickness) compressed to 4 mm in thickness, laminated on both sides with a knitted nylon fabric, whose height exceeds 20.5 cm; each such stockingfoot formed anatomically (provided for in subheading 6117.90.90) FreeNo changeNo changeOn or before 12/31/2023. 
21798. Men's stockingfoot wader bottom subassemblies, of non-compressed neopreneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.27Men’s stockingfoot wader bottom subassemblies, made from non-compressed neoprene having a thickness of 4 mm, laminated on both sides with a knitted nylon fabric, height exceeding 20.5 cm; each such stockingfoot formed anatomically (provided for in subheading 6117.90.90) FreeNo changeNo changeOn or before 12/31/2023. 21799. Fishing wader pocket pouch assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.28Pocket pouches, each with outer shell of woven textile fabric visibly coated with rubber or plastics and laminated to an inner layer of knitted fabric, with a zippered cargo pocket and other pockets designed to organize tippets and leaders and with dual entry zippers; the foregoing designed to be affixed to a fishing wader and not put up for individual retail sale (provided for in subheading 6117.90.90) FreeNo changeNo changeOn or before 12/31/2023. 
21800. Martial arts uniformsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.40Women’s and girls' judo, karate and other oriental martial arts uniforms of cotton, presented as ensembles each consisting of a top and a bottom, with or without an accompanying belt (provided for in subheading 6204.22.10) FreeNo changeNo changeOn or before 12/31/2023. 21801. Women's or girls' linen woven blouses, shirts and shirt-blouses, and sleeveless tank stylesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.48Women's or girls' woven blouses, shirts and shirt-blouses and sleeveless tank styles, the foregoing of linen and extending from the neck area to or below the waist, with or without sleeves, with full or partial opening or no opening, with pockets below the waist or tightening at the bottom (provided for in subheading 6211.49.80) FreeNo changeNo changeOn or before 12/31/2023. 
21802. Women's or girls' linen woven washsuits, sunsuits, or one-piece playsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.49Women's or girls' woven washsuits, sunsuits and one-piece playsuits, of linen (provided for in subheading 6211.49.80) FreeNo changeNo changeOn or before 12/31/2023. 21803. Women's or girls' linen woven coveralls or jumpsuitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.50Women's or girls' woven coveralls or jumpsuits, of linen (provided for in subheading 6211.49.80) FreeNo changeNo changeOn or before 12/31/2023. 
21804. Women's shawls and similar goods, 100 percent silkSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.51Women's shawls, scarves and similar goods, wholly of silk, valued less than $7 each (provided for in subheading 6214.10.10) FreeNo changeNo changeOn or before 12/31/2023. 21805. Winter cycling glovesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.52Winter cycling gloves, each with woven outer shell of man-made fibers and a merino wool lining (provided for in subheading 6216.00.46) FreeNo changeNo changeOn or before 12/31/2023. 
21806. Bi-component microfiber tube mop refillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.62Replacement mop heads, constructed from circular knit bi-component microfiber fabric tubes containing by weight 65 to 90 percent of polyester and 10 to 35 percent of nylon, sewn together with raw edges enclosed, valued at least $2 but no more than $4 each (provided for in subheading 6307.10.20) FreeNo changeNo changeOn or before 12/31/2023. 21807. Microfiber duster refillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.63 Duster refill pads made from knitted high pile microfiber fabric containing by weight 60 percent to 90 percent of polyester and 10 percent to 40 percent of nylon, valued less than $1.80 each (provided for in subheading 6307.10.20) FreeNo changeNo changeOn or before 12/31/2023. 
21808. RFID mop padsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.64 Finished mop pads made from warp knit fabric containing by weight 60 percent to 90 percent of polyester and 10 percent to 40 percent of nylon, weighing at least 300 g/m2 but no more than 700 g/m2, such mop pads each having an RFID chip permanently stitched inside them (provided for in subheading 6307.10.20) FreeNo changeNo changeOn or before 12/31/2023. 21809. Microfiber cleaning clothsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.65 Microfiber cloths made from warp knit fabric containing by weight 60 percent to 90 percent of polyester and 10 percent to 40 percent of nylon, weighing at least 190 g/m2 but no more than 360 g/m2, such cloths having edges finished with an overcast stitch, valued at least $0.06 but not more than $0.90 each (provided for in subheading 6307.10.20) 4%No changeNo changeOn or before 12/31/2023. 
21810. Microfiber mop padsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.66 Finished mop pads made from warp knit microfiber fabric containing by weight 60 percent to 90 percent of polyester and 10 percent to 40 percent of nylon, each weighing at least 300 g/m2 but no more than 700 g/m2 and valued at least $0.40 but no more than $4.90 (provided for in subheading 6307.10.20) 2%No changeNo changeOn or before 12/31/2023. 21811. Golf bag body flatsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.70 Golf bag bodies made of woven fabric of man-made textile materials, sewn together with pockets, each presented with golf bag rain hood, sling, webbing clips and top and bottom collars (provided for in subheading 6307.90.98), the foregoing presented either without bottoms or with bottoms not attached to such bodies 1.2%No changeNo changeOn or before 12/31/2023. 
21812. Bathtub elbow restsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.71 Elbow pads of textile materials, with faux neoprene shell and foam inner layer, with non-slip backing with suction cups to attach to the bath tub, containing no bisphenol-A (BPA) or phthalates, measuring approximately 40 cm in length by 10.2 cm in width by 15.9 cm in height (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023. 21813. Door swingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.72 Door swings, each comprising two straps wholly of polypropylene and measuring approximately 1.52 m in length, such straps each having two cuffs wholly of velour, an acrylic bar with end caps wholly of polyurethane and two adjustable buckles wholly of polyoxymethylene (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023. 
21814. Under bed restraintsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.73 Sets of bed restraints designed to restrain a bed's occupant, each comprising four straps wholly of polypropylene and measuring approximately 1.37 m in length, such straps each connected by one large O-ring wholly of iron and having one small O-ring; each restraint with 4 cuffs wholly of velour; such cuffs each with one small O-ring wholly of iron attached to a carabiner hook wholly of zinc alloy and with two buckles wholly of polyoxymethylene, with a hook-and-loop fastener strap wholly of polyester (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023. 21815. Bath kneelerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.76 Knee pads of man-made fiber neoprene fabric, containing no bisphenol A (BPA) or phthalates, measuring approximately 43.2 cm in length by 28 cm in width by 3.3 cm in height (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023. 
21816. Two-piece camera mount kitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.78 Two-piece camera mount kits of textile materials, presented in sets, designed for cameras of subheading 8525.80.40; each set containing one chest harness of textile materials and one plastic mount designed to securely attach a camera onto tubes measuring 9 to 35 mm in diameter and incorporating a base capable of rotating the camera 360 degrees (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023. 21817. Sleeve coversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.79 Sleeve covers of non-woven fabric of man-made fibers (provided for in subheading 6307.90.98) FreeNo changeNo changeOn or before 12/31/2023. 
21818. Sports footwear for men, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.80 Sports footwear with outer soles and uppers of rubber or plastics, valued over $20/pr, for men (provided for in subheading 6402.19.90); the foregoing other than golf or cycling footwear for men described in other provisions of this subchapter6.9%No changeNo changeOn or before 12/31/2023. 21819. Sports footwear for women, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.81 Sports footwear with outer soles and uppers of rubber or plastics, valued over $20/pr, for persons other than men (provided for in subheading 6402.19.90); the foregoing other than golf or cycling footwear for persons other than men and described in other provisions of this subchapter 7.6%No changeNo changeOn or before 12/31/2023. 
21820. Men’s cycling shoes valued over $18 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.82 Cycling shoes with outer soles and uppers of rubber or plastics, valued over $18/pr, for men, the foregoing having a cleat mounting system on the sole for attaching to bicycle pedals (provided for in subheading 6402.19.90), the foregoing other than winter cycling boots 4.6%No changeNo changeOn or before 12/31/2023. 21821. Women’s cycling shoes valued over $16 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.83 Cycling shoes with outer soles and uppers of rubber or plastics, valued over $16/pr, for women, having a cleat mounting system on the sole for attaching to bicycle pedals (provided for in subheading 6402.19.90); the foregoing other than winter cycling boots for womenFreeNo changeNo changeOn or before 12/31/2023. 
21822. Men's golf shoes with outers and uppers of rubber or plastics, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.84 Golf shoes with outer soles and uppers of rubber or plastics, for men, such shoes whether designed to be worn on-course, off-course or both, the foregoing with spikes, sprigs, cleats, stops, clips, bars or the like intended to enhance traction and grip, valued over $20/pr (provided for in subheading 6402.19.90) FreeNo changeNo changeOn or before 12/31/2023. 21823. Golf shoes other than for men, with outers and uppers of rubber or plastics, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.85 Golf shoes with outer soles and uppers of rubber or plastics, whether designed to be worn on- or off-course, the foregoing with spikes, sprigs, cleats, stops, clips, bars or the like intended to enhance traction and grip, valued over $20/pr, for persons other than men (provided for in subheading 6402.19.90) FreeNo changeNo changeOn or before 12/31/2023. 
21824. Winter cycling boots for menSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.86  Winter cycling boots for men, designed to be compatible with flat or clipless pedals, the foregoing with or without removeable liner, with boa closure system and lugged rubber outsole with microglass inserts (provided for in subheading 6402.19.90) FreeNo changeNo changeOn or before 12/31/2023. 21825. Winter cycling boots for womenSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.87  Winter cycling boots with outer soles and uppers of rubber or plastics, for women, designed to be compatible with flat or clipless pedals, with or without removeable liner, the foregoing with boa closure system and lugged rubber outsole with microglass inserts (provided for in subheading 6402.19.90) FreeNo changeNo changeOn or before 12/31/2023. 
21826. Men's protective active footwear with waterproof soles, valued over $26 per pair, covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.88  Protective active footwear for men (except footwear with waterproof molded bottoms, including bottoms comprising an outer sole and all or part of the upper and except footwear with insulation that provides protection against cold weather) whose height from the bottom of the outer sole to the top of the upper does not exceed 15.34 cm, valued over $26/pr; where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to vent moisture (provided for in subheading 6402.91.42), the foregoing other than footwear described in heading 9902.13.95 FreeNo changeNo changeOn or before 12/31/2023. 21827. Women's protective active footwear with waterproof soles, valued over $27 per pair, 15.35–25.4 cm in heightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.89  Footwear for women, with outer soles and uppers of rubber or plastics (other than footwear described in subheading note 1 to chapter 64) that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes, which provides protection against water where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot, with or without insulation, whose height from the bottom is at least 15.35 cm and does not exceed 25.4 cm, valued over $27/pr (provided for in subheading 6402.91.50) FreeNo changeNo changeOn or before 12/31/2023. 
21828. Children's protective active footwear with waterproof soles, valued over $18 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.90  Footwear for persons other than men or women, with outer soles and uppers of rubber or plastics (other than footwear described in subheading note 1 to chapter 64), that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes which provides protection against water where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot, valued over $18/pr (provided for in subheading 6402.91.50) FreeNo changeNo changeOn or before 12/31/2023. 21829. Men's protective active footwear with waterproof soles, valued over $27 per pair, 15.35–25.4 cm in heightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.91  Footwear for men, with outer soles and uppers of rubber or plastics (other than footwear described in subheading note 1 to chapter 64), that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes, valued over $27/pr, which provides protection against water where such protection is imparted by the use of a laminated textile and has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot, with or without insulation, whose height from the bottom is at least 15.35 cm and does not exceed 25.4 cm (provided for in subheading 6402.91.50) FreeNo changeNo changeOn or before 12/31/2023. 
21830. Children's footwear valued over $15 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.92 Footwear for persons other than men or women, with outer soles and uppers of rubber or plastics (other than footwear described in subheading note 1 to chapter 64), that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes, which provides protection against water that is imparted by the use of a laminated textile fabric, valued over $15/pr (provided for in subheading 6402.91.50); the foregoing, if valued over $18/pr, without openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot FreeNo changeNo changeOn or before 12/31/2023. 21831. Women's protective active footwear, valued over $25 per pair, 15.35–25.4 cm in heightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.93 Footwear for women, with outer soles and uppers of rubber or plastics (other than footwear described in subheading note 1 to chapter 64), that is designed for outdoor activities, such as hiking shoes, trekking shoes, running shoes and trail running shoes, valued over $25/pr, which provides protection against water that is imparted by the use of a laminated textile fabric, with or without insulation, whose height from the bottom is at least 15.35 cm and does not exceed 25.4 cm (provided for in subheading 6402.91.50); the foregoing, if valued over $27/pr, has openings in the bottom and/or side of the sole, or covered openings in the upper above the sole unit, or a combination thereof, designed to permit moisture vapor transport from under the foot 17.4%No changeNo changeOn or before 12/31/2023. 
21832. Cheer shoes covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.95 Women’s footwear with outer soles and uppers of rubber or plastics; such outer soles measuring not over 14 mm in thickness, such footwear covering the ankle, with a welded thermoplastic polyurethane external ankle brace in each shoe, valued over $12/pr and weighing not more than 0.5 kg/pr (provided for in subheading 6402.91.90) FreeNo changeNo changeOn or before 12/31/2023. 21833. Footwear for women, with 90 percent of the external surface of rubber or plastic, valued $15–$22 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.96 Footwear for women with outer soles and uppers of rubber or plastics, not covering the ankle, having uppers of which over 90 percent of the external surface area is rubber or plastics, such footwear other than tennis shoes, basketball shoes, gym shoes, training shoes and the like and other than work footwear; the foregoing valued $15/pr or higher and not over $22/pr (provided for in subheading 6402.99.31) 5.5%No changeNo changeOn or before 12/31/2023. 
21834. Sideline cheer shoesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.97 Women’s footwear with outer soles of rubber or plastics measuring not over 14 mm in thickness and with uppers of plastics, such footwear designed for use in cheerleading activities, weighing no more than 0.5 kg/pr (provided for in subheading 6402.99.31) FreeNo changeNo changeOn or before 12/31/2023. 21835. Men's athletic footwear, valued under $9 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.27.98 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, with outer soles and uppers of rubber or plastics, the foregoing for men, not covering the ankle and valued not over $9/pr (provided for in subheading 6402.99.31) FreeNo changeNo changeOn or before 12/31/2023. 
21836. Athletic footwear for women, valued not over $9 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.27.99 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, with outer soles and uppers of rubber or plastics, for women, not covering the ankle, valued not over $9/pr (provided for in subheading 6402.99.31), the foregoing other than footwear for women designed for use in cheerleading activities FreeNo changeNo changeOn or before 12/31/2023. 21837. Athletic footwear for children, valued not over $8 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.01 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, with outer soles and uppers of rubber or plastics, for persons other than men or women, such footwear not covering the ankle and valued not over $8/pr (provided for in subheading 6402.99.31) FreeNo changeNo changeOn or before 12/31/2023. 
21838. Men's golf shoes, with outer soles and uppers of rubber or plastics, not covering the ankle, valued $15 per pair or overSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.02 Men's golf shoes, designed to be worn on- or off- course, with outer soles and uppers of rubber or plastics, not covering the ankle, having uppers of which over 90 percent of the external surface area is rubber or plastics, valued $15/pr or higher (provided for in subheading 6402.99.31) 3.3%No changeNo changeOn or before 12/31/2023. 21839. Golf shoes other than for men, with outer soles and uppers of rubber or plastics, not covering the ankle, valued $15 per pair or overSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.03 Golf shoes, designed to be worn on- or off-course, with outer soles and uppers of rubber or plastics, not covering the ankle, having uppers of which over 90 percent of the external surface area is rubber or plastics, valued $15/pr or higher, for persons other than men (provided for in subheading 6402.99.31) Free No changeNo changeOn or before 12/31/2023. 
21840. Men's rubber/plastic footwear, valued not over $5 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.04 Footwear for men, with outer soles and uppers of rubber or plastics, not covering the ankle, valued not over $5/pr, the foregoing other than house slippers, work footwear and tennis shoes, basketball shoes, gym shoes, training shoes and the like (provided for in subheading 6402.99.31) Free No changeNo changeOn or before 12/31/2023. 21841. Women's rubber/plastic footwear, valued not over $6 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.05 Footwear for women, with outer soles and uppers of rubber or plastics, not covering the ankle, valued not over $6/pr, the foregoing other than house slippers, work footwear and tennis shoes, basketball shoes, gym shoes, training shoes and the like (provided for in subheading 6402.99.31) 4.3%No changeNo changeOn or before 12/31/2023. 
21842. Cheer shoes with sole less than 12 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.07 Women’s footwear with outer soles and uppers of rubber or plastics, each sole measuring not over 12 mm in thickness, the foregoing footwear designed for use in cheerleading activities, valued over $12/pr and weighing not over 0.5 kg/pr (provided for in subheading 6402.99.90) 1%No changeNo changeOn or before 12/31/2023. 21843. Men's golf shoes with outers and uppers of rubber or plastics, valued over $19 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.08 Golf shoes for men, designed to be worn on- or off-course, with outer soles and uppers of rubber or plastics, valued over $19/pr (provided for in subheading 6402.99.90) 7.1%No changeNo changeOn or before 12/31/2023. 
21844. Golf shoes other than for men, outer soles and uppers of rubber or plastics, valued over $19 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.09 Golf shoes with outer soles and uppers of rubber or plastics, designed to be worn on- or off-courses, such footwear valued over $19/pr, for persons other than men (provided for in subheading 6402.99.90) FreeNo changeNo changeOn or before 12/31/2023. 21845. Men's golf shoes, outer soles of rubber, plastics, leather or composition leather and uppers of leather (except pigskin uppers)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.10 Golf shoes for men, with outer soles of rubber, plastics, leather or composition leather and uppers of leather (except pigskin uppers), not welt, the foregoing with spikes, sprigs, cleats, stops, clips, bars or the like intended to enhance traction and grip and other than footwear which contains laminated textile with openings in the bottom and/or side of the sole or covered openings in the upper above the sole, or a combination thereof, designed to vent moisture (provided for in subheading 6403.19.30) 5%No changeNo changeOn or before 12/31/2023. 
21846. Women’s leather footwear, lined with pigskin with zipper, valued $47–$60 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.13 Footwear for women, with outer soles and uppers of leather, covering the ankle, each with zipper closure, lined wholly or in part with pigskin, valued over $47 but not over $60/pr, whose height from the bottom of the outer sole to the top of the upper is over 43 cm, with a heel height over 60 mm (provided for in subheading 6403.51.90) FreeNo changeNo changeOn or before 12/31/2023. 21847. Women's leather footwear, lined with pigskin, valued $31–$40 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.14 Footwear for women, with outer soles and uppers of leather, covering the ankle, each lined wholly or in part with pigskin, with zipper closure, valued over $31 but not over $40/pr, whose height from the bottom of the outer sole to the top of the upper does not exceed 21 cm, with a heel height over 70 mm (provided for in subheading 6403.51.90) FreeNo changeNo changeOn or before 12/31/2023. 
21848. Women's slip-on cow/calf hair footwear, valued $50–$60 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.15 Footwear of the slip-on type for women with outer soles and uppers of leather, covering the ankle, lined wholly or in part with pigskin, valued over $50 but not over $60/pr, whose height from the bottom of the outer sole to the top of the upper is over 50 cm, with a heel height over 90 mm (provided for in subheading 6403.51.90) FreeNo changeNo changeOn or before 12/31/2023. 21849. Women’s leather footwear lined with sheepskinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.16 Footwear for women with outer soles and uppers of leather, having open toe and/or open heel and with buckle closure, with lining wholly or in part of sheepskin, valued over $23 but not over $27/pr, heel height under 26 mm (provided for in subheading 6403.59.90) FreeNo changeNo changeOn or before 12/31/2023. 
21850. Women’s leather slip-on footwear lined with sheep leatherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.17 Footwear for women, with outer soles and uppers of leather, each with open toe and/or open heel; of the slip-on type, that is, held to the foot without the use of laces or buckles or other fasteners; lined wholly or in part of sheep leather; valued over $18 but not over $26/pr; with heel height over 60 mm but not over 90 mm (provided for in subheading 6403.59.90) FreeNo changeNo changeOn or before 12/31/2023. 21851. Women's leather slip-on footwear lined with pigskinSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.18 Footwear for women with outer soles and uppers of leather; of the slip-on type, that is, held to the foot without the use of laces or buckles or other fasteners; with lining wholly or in part of pigskin, valued over $21 but not over $27/pr, heel height under 26 mm (provided for in subheading 6403.59.90) FreeNo changeNo changeOn or before 12/31/2023. 
21852. Women's leather footwear, lined with pigskin, valued $21–$27 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.19 Footwear for women with outer soles and uppers of leather, with open toe and/or open heel and with buckle closure, with lining wholly or in part of pigskin, valued over $21 but not over $27/pr, with heel height over 60 mm but not over 90 mm (provided for in subheading 6403.59.90) FreeNo changeNo changeOn or before 12/31/2023. 21853. Women's footwear with leather uppers, lined with pigskin, closed toe or heel with functional zippers on sidesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.30 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with closed toe and closed heel, covering the ankle, functional zipper on the medial side and a functional zipper on the lateral side, lined wholly or in part with pigskin, with foxing or foxing-like band, whose height from the bottom of the outer sole to the top of the upper does not exceed 14 cm, valued over $18 but not over $22/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023. 
21854. Women's footwear with leather uppers, lined with pigskin with adjustable lacesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.36 Footwear for women, with outer soles of rubber or plastics and uppers of leather, closed toe and heel, such footwear covering the ankle, having closure with adjustable laces, lined wholly or in part with pigskin, whose height from the bottom of the outer sole to the top of the upper is over 21 cm but not over 23 cm, with a heel height of at least 75 mm, valued over $36 but not over $38/pr (provided for in subheading 6403.91.90) FreeNo changeNo changeOn or before 12/31/2023. 21855. Competitive cheer shoes with leather uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.39 Women’s footwear with uppers of leather and outer soles of rubber or plastics, such soles measuring not over 9 mm in thickness, the foregoing designed for use in cheerleading activities, valued over $2.50/pr and weighing no more than 0.5 kg/pr (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2023. 
21856. Women's footwear with leather uppers, with strap and buckle, valued $27–$40 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.43 Footwear for women, with outer soles of rubber or plastics and uppers of leather, each with a strap that wraps around the leg above the ankle bone and includes a functional buckle, a heel height of 92 mm or more but not over 97 mm, valued at $27 or more but not over $40/pr (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2023. 21857. Children's leather upper athletic footwear, valued not over $9 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.45 Tennis shoes, basketball shoes and the like, for persons other than men or women, such footwear with uppers of leather and outer soles of rubber or plastics, valued over $2.50/pr but not over $9/pr (provided for in subheading 6403.99.90) FreeNo changeNo changeOn or before 12/31/2023. 
21858. Men's athletic type footwear with uppers of textile materials of vegetable fibers and outer soles of rubber or plastic with textile flockingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.46 Men's footwear with uppers of vegetable fibers and outer soles of rubber or plastics, having outer soles with textile materials having the greatest surface area in contact with the ground, of an athletic type, with or without foxing or foxing-like band; such footwear valued over $6.50 but not over $12/pr (provided for in subheading 6404.11.81) FreeNo changeNo changeOn or before 12/31/2023. 21859. Athletic footwear for men, with a bellows tongue, valued over $6.50 but not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.47 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for men, with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, such footwear having a bellows tongue, valued over $6.50 but not over $12/pr, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.11.85) 10.3%No changeNo changeOn or before 12/31/2023. 
21860. Athletic footwear for women, with a bellows tongue, valued over $6.50 but not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.48 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for women, with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, each having a bellows tongue, valued over $6.50 but not over $12/pr, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.11.85) 10%No changeNo changeOn or before 12/31/2023. 21861. Athletic footwear for children, bellows tongue, valued over $6.50 but not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.49 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for persons other than men and women, such footwear with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, having a bellows tongue, valued over $6.50 but not over $12/pr, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.11.85) 7.7%No changeNo changeOn or before 12/31/2023. 
21862. Athletic footwear for men, valued over $6.50 but not over $9 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.50 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for men, with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, in which elastic strips are attached to either side of the tongue and anchored beneath the insole, valued over $6.50 but not over $9/pr, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.11.85) 10.3%No changeNo changeOn or before 12/31/2023. 21863. Athletic footwear for children, valued over $6.50 but not over $9 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.51 Tennis shoes, basketball shoes, gym shoes, training shoes and the like, for persons other than men or women, such footwear with outer soles of rubber or plastics and uppers of textile materials other than vegetable fibers, in which elastic strips are attached to either side of the tongue and anchored beneath the insole, valued over $6.50 but not over $9/pr, such outer soles with textile materials having the greatest surface area in contact with the ground but not taken into account under the terms of additional U.S. note 5 to chapter 64 (provided for in subheading 6404.11.85) 6.8%No changeNo changeOn or before 12/31/2023. 
21864. Cheer shoes with uppers of textile materialsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.56 Footwear for women, with outer soles of rubber or plastics measuring not over 14 mm in thickness and with uppers of textile materials, such footwear designed for use in cheerleading activities, valued over $12/ pr and weighing no more than 0.5 kg/pr (provided for in subheading 6404.11.90) FreeNo changeNo changeOn or before 12/31/2023. 21865. Women's footwear with textile uppers and 50 percent or more of the surface area of which is leatherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.59 Footwear for women, with outer soles of rubber or plastics and uppers of textile materials, having uppers of which over 50 percent of the external surface area (including any leather accessories or reinforcements) is leather, the foregoing other than sports footwear, tennis shoes, basketball shoes, training shoes and the like (provided for in subheading 6404.19.15) Free No changeNo changeOn or before 12/31/2023. 
21866. Women's footwear with textile uppers, open toes or heels, valued $15–$30 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.61 Footwear with outer soles of rubber or plastics, with uppers of textile material other than vegetable fibers and having outer soles with textile materials having the greatest surface area in contact with the ground, but not taken into account under the terms of additional note U.S. note 5 to chapter 64, with open toes or open heels or of the slip-on type, weighing 10 percent or more of rubber or plastics, valued $15/pr or higher but not more than $30/pr; the foregoing for women (other than house slippers) (provided for in subheading 6404.19.37) 11.3%No changeNo changeOn or before 12/31/2023. 21867. Men's textile upper footwear, with open toes or open heels, valued not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.62 Footwear for men, with open toes or open heels, other than house slippers; the foregoing with outer soles of rubber or plastics and uppers of textile materials, such uppers consisting of straps not exceeding 26 mm in width and having no heel straps, valued not over $12/pr (provided for in subheading 6404.19.39) 16.4%No changeNo changeOn or before 12/31/2023. 
21868. Women's textile upper footwear, with open toes or open heels, valued not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.63 Footwear for women, with open toes or open heels and other than house slippers; such footwear with outer soles of rubber or plastics and uppers of textile materials, such uppers consisting of straps not exceeding 26 mm in width and having no heel straps, valued not over $12/pr (provided for in subheading 6404.19.39) 30.2%No changeNo changeOn or before 12/31/2023. 21869. Children's textile upper footwear, with open toes or open heels, valued not over $12 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.64 Footwear for persons other than men or women, such footwear with open toes or open heels (other than house slippers), with outer soles of rubber or plastics and uppers of textile materials, with straps not exceeding 20 mm in width and having no heel straps, valued not over $12/pr (provided for in subheading 6404.19.39) 20.2%No changeNo changeOn or before 12/31/2023. 
21870. Oxford-style work footwear with steel safety toe and static dissipating protectionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.67 Footwear for men or women, with outer soles of rubber or plastics and uppers of textile materials, not covering the ankle, valued at over $12/pr, incorporating a protective toe cap of steel and with electrostatic dissipating properties meeting ASTM F2413 standards with an ESD classification of SD-10 (provided for in subheading 6404.19.90) FreeNo changeNo changeOn or before 12/31/2023. 21871. Oxford footwear with textile uppers and composite toe, valued over $20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.70 Footwear for men or women, with outer soles of rubber or plastics and uppers of textile materials, not covering the ankle, valued over $20/pr, incorporating a protective toe cap of materials other than metal (provided for in subheading 6404.19.90) FreeNo changeNo changeOn or before 12/31/2023. 
21872. Men's mid-cut footwear with a textile upper and a protective toe capSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.71 Footwear for men, with outer soles of rubber or plastics and uppers of textile materials, covering the ankle to a height of less than 15.24 cm, incorporating a protective toe cap of alloy materials, valued over $12/pr (provided for in subheading 6404.19.90) FreeNo changeNo changeOn or before 12/31/2023. 21873. Women's footwear with leather soles and textile uppers, open toes or heels, valued $12–$24 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.72 Footwear for women with outer soles of leather or composition leather and uppers of textile materials, each with open toe and/or open heel, not over 50 percent by weight of textile materials and rubber or plastics with at least 10 percent by weight being rubber or plastics, valued over $12.00 but not over $24.00/pr (provided for in subheading 6404.20.40) FreeNo changeNo changeOn or before 12/31/2023. 
21874. Footwear for women valued over $20 but not over $24 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.73 Footwear for women with outer soles of leather or composition leather and uppers of textile materials, with closed toe and closed heel, not over 50 percent by weight of textile materials and rubber or plastics with at least 10 percent by weight being rubber or plastics; such footwear with a heel counter of pig suede and a zipper at the back of the shoe, each shoe featuring at least one strap that wraps around the leg above the ankle and does not cover the ankle; the foregoing valued over $20 but not over $24/pr (provided for in subheading 6404.20.40) FreeNo changeNo changeOn or before 12/31/2023. 21875. Women's footwear with leather soles and textile uppers, valued $15–$20 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.74 Footwear for women with outer soles of leather or composition leather and uppers of textile materials, not elsewhere specified or included, valued over $15 but not over $20/pr, the foregoing other than footwear containing less than 10 percent by weight of rubber or plastics and other than containing 50 percent or less by weight of textile materials and rubber or plastics with at least 10 percent by weight being rubber or plastics (provided for in subheading 6404.20.60) FreeNo changeNo changeOn or before 12/31/2023. 
21876. Women's footwear with leather soles and textile uppers, valued $20–$25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.75 Footwear for women, with outer soles of leather or composition leather and uppers of textile materials, not elsewhere specified or included, valued over $20 but less than $25/pr; the foregoing other than footwear containing less than 10 percent by weight of rubber or plastics and other than containing 50 percent or less by weight of textile materials and rubber or plastics with at least 10 percent by weight being rubber or plastics (provided for in subheading 6404.20.60) FreeNo changeNo changeOn or before 12/31/2023. 21877. Women's footwear with cork soles and textile uppersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.76 Footwear for women, with uppers of textile materials and outer soles of cork or agglomerated cork, each with open toe and/or open heel, valued over $13 but not over $18/pr (provided for in subheading 6405.20.90) FreeNo changeNo changeOn or before 12/31/2023. 
21878. Men's footwear with felt soles, not covering the ankle, valued $20 per pair or higherSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.77 Footwear for men, with uppers of which over 30 percent of the external surface is polyurethane measuring 0.25 mm in thickness, with cemented outer soles of which over 50 percent of the external surface is felt, having the characteristics required for normal use, including durability and strength; the foregoing not covering the ankle and valued $20/pr or higher (provided for in subheading 6405.20.90) FreeNo changeNo changeOn or before 12/31/2023. 21879. Women's and girls' footwear with cork uppers, valued less than $25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.78 Women's and girls' footwear with uppers of cork (other than disposable and designed for one-time use), valued less than $25/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023. 
21880. Women's footwear with cow/calf hair uppers, valued $35–$40 per pair, covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.79 Footwear for women, with uppers of cow or calf hair and outer soles of rubber or plastics, such footwear with closed toe and heel, covering the ankle, with a lace closure, having an upper with exterior surface area over 80 percent cow or calf hair, valued over $35 but not over $40/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023. 21881. Women's footwear with cow/calf hair uppers, valued $35–$40 per pair, not covering the ankleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.80 Footwear for women, with uppers of cow or calf hair and outer soles of rubber or plastics, each with closed toe and closed heel, not covering the ankle, of the slip-on type, having an upper with exterior surface area over 70 percent cow or calf hair, valued over $35 but not over $40/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023. 
21882. Women's footwear with cow/calf hair uppers, valued $19–$25 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.81 Footwear for women, with uppers of cow or calf hair and outer soles of rubber or plastics, each with closed toe and closed heel, not covering the ankle, of the slip-on type, having an upper with exterior surface area over 85 percent cow or calf hair, valued over $19 but not over $25/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023. 21883. Women's footwear with cow/calf hair uppers, valued $50–$55 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.82 Footwear for women, with uppers of cow or calf hair and outer soles of rubber or plastics, such footwear covering the ankle, with zipper closure, with exterior surface area over 70 percent cow or calf hair, valued over $50 but not over $55/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023. 
21884. Women's footwear, leather soles and rubber/plastic uppers, valued $16–$18 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.83 Footwear for women with uppers of rubber or plastics and outer soles of composition leather, with open toe and/or heel, valued over $16 but not over $18/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023. 21885. Women's footwear with cow/calf hair uppers, valued $19–$34 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.84 Footwear for women, with uppers of cow or calf hair and outer soles of rubber or plastics, such footwear covering the ankle, with zipper or buckle closure, with exterior surface area over 90 percent of cow or calf hair, valued over $19 but not over $34/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023. 
21886. Footwear for women, valued over $50 but not over $60 per pairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.85 Footwear of the slip-on type, for women, with uppers of cow or calf hair and outer soles of rubber or plastics, such footwear with closed toe and heel, covering the ankle, having an upper with exterior surface area over 90 percent cow or calf hair, whose height from the bottom of the outer sole to the top of the upper is over 42 cm, valued over $50 but not over $60/pr (provided for in subheading 6405.90.90) FreeNo changeNo changeOn or before 12/31/2023. 21887. Calf hair upper footwearSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.86 Footwear with uppers of calf hair (provided for in subheading 6405.90.90), the foregoing other than goods described in any other heading of this subchapter 3.1%No changeNo changeOn or before 12/31/2023. 
21888. Gaiters of man-made fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.87 Woven gaiters of man-made fibers, not containing elastomeric fiber, seamless, each with full front hook-and-loop closure, boot lace loop attachment, with webbing or cord at the top for tightening and boot strap at the bottom (provided for in subheading 6406.90.15) FreeNo changeNo changeOn or before 12/31/2023. 21889. Hats of vegetable fibersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.88 Hats and other headgear of vegetable fibers, of unspun fibrous vegetable materials or of paper yarn, sewed (provided for in subheading 6504.00.30) FreeNo changeNo changeOn or before 12/31/2023. 
21890. HairnetsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.89 Hair-nets (provided for in subheading 6505.00.01) 1%No changeNo changeOn or before 12/31/2023. 21891. Cotton knit hats, valued $8 or lessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.90 Women's and girls' hats and other headgear, of cotton, knitted, other than visors or hats that provide no covering for the crown of the head; such goods valued up to $8 each (provided for in subheading 6505.00.15); the foregoing other than hats and other headgear described in subheading 9902.14.63 Free No changeNo changeOn or before 12/31/2023. 
21892. Babies' woven cotton hatsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.91 Babies' headwear of cotton, not knitted (provided for in subheading 6505.00.20) Free No changeNo changeOn or before 12/31/2023. 21893. Hats of man-made fiber, valued $5–$25Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.92 Hats and other headgear, of man-made fibers, knitted or crocheted or made up from knitted or crocheted fabrics in the piece (but not in strips), not in part of braid, each valued at least $5 but not more than $12 (provided for in subheading 6505.00.60) 6.4% No changeNo changeOn or before 12/31/2023. 
21894. Waterproof and insulated hats with ear flaps, valued over $15Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.93 Dome-shaped hats, of man-made fibers, each with ear flaps constructed entirely of 2-layer laminate consisting of woven face fabric wholly of polyester and expanded polytetrafluoroethylene (PTFE) membrane, each such hat fully lined with woven ripstop fabric wholly of nylon, the crown and earflaps having insulation wholly of polyester, adjustable by a 2 mm elastic cord covered in a braided textile sheath and back cord lock; such hats valued over $15 each (provided for in subheading 6505.00.90) Free No changeNo changeOn or before 12/31/2023. 21895. Fishing wading staffsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.94 Wading sticks of carbon fiber, each measuring 3.5 cm to 4.5 cm in diameter, adjustable from approximately 129.5 cm to 142.2 cm in length and weighing 227 g; the foregoing not put up for sale in pairs (provided for in heading 6602.00.00) Free No changeNo changeOn or before 12/31/2023. 
21896. Plastic plants for aquariums, not glued or boundSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.95 Foliage and flowers of plastics, representing desert or underwater plants, each inserted directly into a base or suction cup, measuring not over 55.88 cm in height, not assembled by gluing or similar means or by binding with flexible materials such as wire, paper, textile materials or foil; the foregoing presented put up for retail sale as goods designed for a household terrarium or aquarium (provided for in subheading 6702.10.40) Free No changeNo changeOn or before 12/31/2023. 21897. Natural stone ledger tile of sandstoneSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.96 Natural stone tiles of sandstone; such cut pieces each measuring less than 6.985 cm in width and 6.985 cm in length and collectively glued together or to a mesh backing to form a panel; such finished tiles measuring 15.24 cm or more but not over 40.64 cm in width and 45.72 cm or more but not over 60.96 cm in length (provided for in subheading 6802.10.00) Free No changeNo changeOn or before 12/31/2023. 
21898. Marble mosaic and pebble tilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.97 Marble mosaic and pebble tiles, each with the individual mosaic and pebble pieces measuring 50.8 mm in width and ranging from 50.8 mm to 152.4 mm in length; each tile measuring approximately 304.8 mm wide and 304.8 mm long (provided for in subheading 6802.10.00) 2.6% No changeNo changeOn or before 12/31/2023. 21899. Natural stone limestone tilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.28.98 Natural stone tiles made of limestone quarried from India with a surface area greater than 101.6 mm square and ranging in size from 50.8 to 304.8 mm in width and 152.4 mm to 406.44 mm in length; the foregoing honed and 12.7 mm in thickness (provided for in subheading 6802.91.05) Free No changeNo changeOn or before 12/31/2023. 
21900. Natural stone marble tilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.28.99 Natural stone tiles made of marble quarried from Greece, Italy, Turkey, and Spain, each tile with a surface area greater than 101.6 mm2; the foregoing in sizes ranging from 50.8 to 304.8 mm in width and 152.4 mm to 406.44 mm in length (provided for in subheading 6802.91.05) 1%No changeNo changeOn or before 12/31/2023. 21901. Waterjet natural stone mosaic tileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.01 Waterjet cut mosaic tiles, composed of natural marble stone, such marble stone tiles measuring more than 7 cm in width and more than 7 cm in length and covering over 50 percent of the surface area, in combination with tiles of glass, metal, mother of pearl or other materials, with surface faces honed or polished and edges worked beyond simple straight cuts and affixed to a mesh backing, having a width not less than 22.86 cm but not more than 45.72 cm and a length not less than 20.32 cm but not more than 45.72 cm (provided for in subheading 6802.91.15) 2.2% No changeNo changeOn or before 12/31/2023. 
21902. Marble entertaining and servewareSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.02 Serving trays, serving boards, cake stands, bowls, pastry boards, rolling pins and similar articles of marble, for preparing or serving food (provided for in subheading 6802.91.15) 1%No changeNo changeOn or before 12/31/2023. 21903. Articles of marble for kitchen and dining roomSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.03 Coasters, trivets, paper towel holders, napkin holders and similar articles of marble, the foregoing designed for use in the home and not for contact with food (provided for in subheading 6802.91.15) 1%No changeNo changeOn or before 12/31/2023. 
21904. Natural stone ledger tiles of travertineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.04 Natural stone tiles of travertine, each composed of small, cut pieces of travertine; such cut pieces each measuring less than 69.85 mm in width and 68.85 mm in length and collectively glued to a mesh backing; such finished tiles measuring 152.4 mm or more but not over 406.4 mm in width and 457.2 mm or more but not over 609.6 mm in length (provided for in subheading 6802.91.25) 0.6% No changeNo changeOn or before 12/31/2023. 21905. Travertine decorative tileSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.05 Travertine decorative tiles with smooth-satin finish, rectangular-shaped, each tile measuring 50.8 mm or more but not more than 203.2 mm in width and 101.6 mm or more but not more than 304.8 mm in length (provided for in subheading 6802.91.25) Free No changeNo changeOn or before 12/31/2023. 
21906. Limestone decorative tilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.06 Limestone decorative tiles each with smooth-satin finish and rectangular-shaped stones, each tile measuring in size from 12.7 mm to 101.6 mm in width and 152.4 mm to 406.4 mm in length (provided for in subheading 6802.91.25) Free No changeNo changeOn or before 12/31/2023. 21907. Blank, embossed, and printed stoneware coaster disks and trivetsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.07Blank, embossed and printed stoneware coaster disks and trivets (provided for in subheading 6912.00.48) Free No changeNo changeOn or before 12/31/2023. 
21908. Rolled green glass sheetsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.08 Rolled glass in sheets, of a yellow-green color not colored throughout the mass, not finished or edged-worked, textured on one surface imparted by the rolling process, imported in sheets of a width not exceeding 1,600 mm and a length not exceeding 900 mm, having a thickness not exceeding 6 mm (provided for in subheading 7003.19.00) 0.2% No changeNo changeOn or before 12/31/2023. 21909. Framed rear-view mirrorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.09 Framed rear-view mirrors, such goods comprising parts of machines of heading 8429 or vehicles of heading 8701, 8704 or 8430, such mirrors measuring not over 929 cm2 in reflecting area and not containing LED or fluorescent lighting (provided for in subheading 7009.10.00) 1.4%No changeNo changeOn or before 12/31/2023. 
21910. Wall mirrors, unframedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.10 Glass mirrors, unframed, each greater than 5,000 cm2 in reflecting area, not containing LED or fluorescent lighting, designed for mounting on the wall (provided for in subheading 7009.91.50) Free No changeNo changeOn or before 12/31/2023. 21911. Wall mirrors, framedSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.11 Glass mirrors, framed, each greater than 5,000 cm2 in reflecting area, not containing LED or fluorescent lighting, designed for mounting on the wall (provided for in subheading 7009.92.50) 3.1%No changeNo changeOn or before 12/31/2023. 
21912. Stemware (crystalline) drinking glasses valued over $0.30 but not over $3 each, other than those presented in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.12 Stemware (crystalline) drinking glasses valued over $0.30 but not over $3 each other than those presented in sets (provided for in subheading 7013.28.20) 21.2% No changeNo changeOn or before 12/31/2023. 21913. Double-walled insulated glass tumblersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.13 Double-walled drinking glasses of specially tempered borosilicate glass, with or without handles (provided for in subheading 7013.37.05) Free No changeNo changeOn or before 12/31/2023. 
21914. Diamond-shaped stemmed wine glassesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.14 Hexagonal, stemmed wine glasses, each with diamond-shaped base and made from specially toughened borosilicate glass (provided for in subheading 7013.37.05) Free No changeNo changeOn or before 12/31/2023. 21915. Twisted-center stemless wine glassSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.15 Stemless wine glasses, each with twisted center indentation, of specially tempered borosilicate glass (provided for in subheading 7013.37.05) Free No changeNo changeOn or before 12/31/2023. 
21916. Crystalline drinking glasses, without stems, not in setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.16 Crystalline drinking glasses without stems, valued over $0.30 but not over $3 each, other than those presented in sets (provided for in subheading 7013.37.20) 21.1% No changeNo changeOn or before 12/31/2023. 21917. Double-walled insulated glass bowlsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.17 Double-walled (insulated) bowls of specially tempered borosilicate glass, such bowls of a kind used for table or kitchen purposes (provided for in subheading 7013.49.10) Free No changeNo changeOn or before 12/31/2023. 
21918. Leaf-shaped glass decantersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.18 Leaf-shaped decanters of pressed and toughened (specially tempered) borosilicate glass (provided for in subheading 7013.49.10) Free No changeNo changeOn or before 12/31/2023. 21919. Set of four appetizer plates made of glass with steel caddy holder, valued at $2 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.19 Set of four appetizer plates made of glass with steel caddy holder valued at $2 each (provided for in subheading 7013.49.20) Free No changeNo changeOn or before 12/31/2023. 
21920. Spice rack with glass jars and wooden lids valued not over $3 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.20 Spice racks, each presented with glass jars and wooden lids, valued not over $3 each (provided for in subheading 7013.49.20) Free No changeNo changeOn or before 12/31/2023. 21921. Glass lens blanks for infrared applicationsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.21 Glass lens blanks that are not optically worked, containing one or more of sulfur, selenium or tellurium, certified by the importer as suitable for infrared applications (CAS No. 57673–50–4, 39290–81–8, 1450602–84–2 or 1303–36–2) (provided for in subheading 7014.00.10) Free No changeNo changeOn or before 12/31/2023. 
21922. Hair accessories of glass beads, imitation pearls, and imitation stones, valued less than $7Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.22 Hair accessories of glass beads, imitation pearls and imitation stones valued less than $7 (provided for in subheading 7018.90.50) Free No changeNo changeOn or before 12/31/2023. 21923. Filter bags with acid-resistant coating, of woven fiberglass laminated to ePTFE, weighing at least 325 g/m2 but not over 350 g/m2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.23 Filter bags with acid-resistant coating; such bags of woven fiberglass fabric laminated to an expanded polytetrafluoroethylene (ePTFE) membrane, coated with an acid-resistant on its backing, weighing at least 325 g/m2 but not over 350 g/m2; the foregoing with a burst strength of 4137 kPA (600 psi) or higher per ASTM D3786 (provided for in subheading 7019.90.10) Free No changeNo changeOn or before 12/31/2023. 
21924. Fiberglass replacement wicks for outdoor garden torchSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.24 Replacement wicks exclusively of fiberglass for garden, patio and table top burning torches of subheading 9405.50, the foregoing for outdoor use (provided for in subheading 7019.90.10) Free No changeNo changeOn or before 12/31/2023. 21925. Filter bags of woven fiberglass fabric laminated to an ePTFE, with a polytetrafluoroethylene coated backing, not acid resistant, weighing at least 721 g/m2 but not over 771 g/m2Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.25 Filter bags of woven fiberglass fabric without an acid-resistant coating; laminated to an expanded polytetrafluoroethylene (ePTFE) membrane with a polytetrafluoroethylene coated backing, weighing at least 721 g/m2 but not over 771 g/m2; the foregoing with a burst strength of 6205 kPa (900 psi) or higher per ASTM D3786 (provided for in subheading 7019.90.10) Free No changeNo changeOn or before 12/31/2023. 
21926. Silver catalystSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.26 Silver exceeding 99.9 percent purity, in spherical shapes formed from silver anodes in an electrochemical process, such shapes with surface areas of 80 mm3 or greater (CAS No. 7440–22–4) and ready for use as catalysts (provided for in subheading 7106.91.50) Free No changeNo changeOn or before 12/31/2023. 21927. Silver round blanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.27 Silver round blanks (CAS No. 7440–22–4), semimanufactured and weighing not more than 1,000 grams (provided for in subheading 7106.92.50) Free No changeNo changeOn or before 12/31/2023. 
21928. Ferroboron alloySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.28 Ferroboron alloys in powders, lumps, granules or chunks (provided for in subheading 7202.99.80) Free No changeNo changeOn or before 12/31/2023. 21929. Cast iron nonmalleable threaded main body combo castings for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.29 Main body combo castings of nonmalleable cast iron designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023. 
21930. Cast iron nonmalleable threaded vent caps for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.30 Threaded vent caps of nonmalleable cast iron designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023. 21931. Cast iron nonmalleable threaded bushings for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.31 Threaded bushings of nonmalleable cast iron to be installed to a residential fuel oil tank opening (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023. 
21932. Cast iron nonmalleable threaded tank adapters for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.32 Threaded tank adapters of nonmalleable cast iron designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023. 21933. Cast iron nonmalleable threaded fill alarm main body for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.33 Fittings of nonmalleable cast iron, each comprising the main body of a fill alarm designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023. 
21934. Cast iron nonmalleable threaded fill box caps for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.34 Threaded fill box caps of nonmalleable cast iron designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023. 21935. Cast iron nonmalleable threaded leg flanges for residential fuel oil tanksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.35 Threaded leg flanges of nonmalleable cast iron designed for residential fuel oil tanks (provided for in subheading 7307.11.00) Free No changeNo changeOn or before 12/31/2023. 
21936. Portable gas cooking stovesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.36 Portable propane gas camping stoves, each with one adjustable burner rated to generate up to 10,000 British thermal units (BTUs) of power, with casing of steel and pan support of steel covered with porcelain, the foregoing valued $4 or more but not over $20 each (provided for in subheading 7321.11.10) Free No changeNo changeOn or before 12/31/2023. 21937. Portable outdoor cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.37 Portable outdoor cookers, fueled by natural gas or propane, put up in sets for retail sale (provided for in subheading 7321.11.10) 1.2% No changeNo changeOn or before 12/31/2023. 
21938. Self-anchored beverage containersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.38 Self anchoring beverage containers made of stainless steel with a base partially made of orange colored silicone material with said orange silicone base measuring no more than 60.325 mm (provided for in subheading 7323.93.00) Free No changeNo changeOn or before 12/31/2023. 21939. Stainless steel handmade kitchen sinksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.39 Handmade, top mounted, residential kitchen sinks of stainless steel, consisting of 1 or 2 bowls, 0.64 mm or more but not exceeding 1.2 mm in thickness, 13.97 cm or more but not exceeding 25.4 cm in depth, 43.18 cm or more but not exceeding 55.88 cm in width, and 68.58 cm or more but not exceeding 83.82 cm in length (provided for in subheading 7324.10.00) Free No changeNo changeOn or before 12/31/2023. 
21940. Loose frame basketsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.40 Steel wire loose frame basket (provided for in subheading 7326.20.00) Free No changeNo changeOn or before 12/31/2023. 21941. Two-story fire escape laddersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.41 Fire escape ladders of iron or steel, measuring not over 4.3 m in length when fully extended, with a ladder load rating of 170 kg and designed to be hung from a windowsill measuring 15 cm or more but not over 33 cm in width; such ladders each having window brackets and rungs (stairs) of steel and webbing of nylon that connect the rungs to each other and to the window bracket; with slip resistant rungs and stabilizers, the foregoing designed for residential use and valued not over $28 each (provided for in subheading 7326.90.86) Free No changeNo changeOn or before 12/31/2023. 
21942. Three-story fire escape laddersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.42 Fire escape ladders of iron or steel, measuring 4.4 m or more but not more than 7.4 m in length when fully extended, with a ladder load rating of 170 kg and designed to be hung from a windowsill measuring 15 cm or more but not over 33 cm in width; such ladders each composed of window brackets and rungs (stairs) of steel and webbing of nylon that connect the rungs to each other and to the window bracket; with slip resistant rungs and stabilizers, the foregoing designed for residential use and valued not over $47 each (provided for in subheading 7326.90.86) Free No changeNo changeOn or before 12/31/2023. 21943. Work support stands of steelSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.43 Portable work support stands of steel, each with a hand-tightened clamp (provided for in subheading 7326.90.86) Free No changeNo changeOn or before 12/31/2023. 
21944. Locking fixtures of iron or steelSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.44 Locking fixtures of iron and steel, the foregoing designed to secure moving parts of lithography machine modules or apparatus, and parts thereof (provided for in subheading 7326.90.86) Free No changeNo changeOn or before 12/31/2023. 21945. Stainless steel phone handle-and-stand accessoriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.45 Mobile phone handle-and-stand accessories of stainless steel, each comprising two circular slabs measuring 4 mm in thickness, with adhesive on one side of one circular slab, the slabs connected by an adjustable arm; valued not over $4.50 each (provided for in subheading 7326.90.86) Free No changeNo changeOn or before 12/31/2023. 
21946. Circular and S-shaped stainless steel carabinersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.46 Carabiners or rings made of stainless steel, with a spring-loaded gate used to connect and secure non-load bearing components, valued no more than $10 (provided for in subheading 7326.90.86) 1%No changeNo changeOn or before 12/31/2023. 21947. Pieces of refined unwrought copper cathode 99.9999 percent pureSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.47 Pieces of copper cathode, refined and unrwought, 99.9999 percent pure, measured by glow discharge mass spectrometry (GDMS) to have sulfur content not exceeding 150 parts per billion (ppb), aluminum content not exceeding 15 ppb and iron content not exceeding 15 ppb (provided for in subheading 7403.11.00) Free No changeNo changeOn or before 12/31/2023. 
21948. Ultra-thin and wide-width aluminum foilSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.48 Aluminum foil (whether or not printed, or backed with paper, paperboard, plastics or similar backing materials), rolled but not further worked, such foil of a thickness (excluding any backing) of 6.35 microns and with a width between 1085 mm to 1899 mm, or of a thickness of 7 microns to 9 microns with a width between 1549 mm to 1899 mm (provided for in subheading 7607.11.30) 1.9% No changeNo changeOn or before 12/31/2023. 21949. Etched capacitor aluminum foil of a thickness 0.018–0.126 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.49 Etched capacitor foil of aluminum, 0.018 mm or more but not over 0.126 mm in thickness, electrochemically oxidized (formed) and containing 99.8 percent or more by weight of aluminum, of a kind used for manufacturing electrolytic capacitors (provided for in subheading 7607.19.10) Free No changeNo changeOn or before 12/31/2023. 
21950. Stove top coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.50 Kitchen stove top coffee makers of aluminum, each with a capacity not exceeding 3 liters (provided for in subheading 7615.10.71) Free No changeNo changeOn or before 12/31/2023. 21951. Aluminum shower caddiesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.51 Shower caddies made of aluminum wire with a dimension of 12 mm by 8 mm or less, designed to be hung over shower heads to hold bath accessories (provided for in subheading 7615.20.00) Free No changeNo changeOn or before 12/31/2023. 
21952. Step stools of aluminumSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.52 Step stools of aluminum, each having three steps, of a width of no less than 22 cm, with a folding safety bar and rubber non-slip feet (provided for in subheading 7616.99.51) Free No changeNo changeOn or before 12/31/2023. 21953. Aluminum laddersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.53 Articulated ladders of aluminum with a ladder load rating of 137 kg consisting of one or more pairs of locking joints and extendable sections, valued not over $100 (provided for in subheading 7616.99.51) 1.5%No changeNo changeOn or before 12/31/2023. 
21954. Circular and S-shaped aluminum carabinersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.54 Carabiner or rings of aluminum, either single or double, each with a spring-loaded gate used to connect and secure non-load bearing components, valued no more than $3.25 (provided for in subheading 7616.99.51) Free No changeNo changeOn or before 12/31/2023. 21955. Stationary sprinklers of zincSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.55 Household irrigation sprinklers of zinc, designed to stay in one spot during use, with no moving irrigation arms and no adjustable watering patterns on the outside, of maximum dimension of 11 cm by 8.1 cm by 3.2 cm (provided for in subheading 7907.00.10) Free No changeNo changeOn or before 12/31/2023. 
21956. Tungsten waste and scrapSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.56 Tungsten (wolfram) waste and scrap (provided for in subheading 8101.97.00) Free No changeNo changeOn or before 12/31/2023. 21957. Cobalt alloysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.57 Cobalt alloys (provided for in subheading 8105.20.30) 2.8%No changeNo changeOn or before 12/31/2023. 
21958. Certain gallium (Ga)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.58 Gallium (CAS No. 7440–55–3) (provided for in subheading 8112.92.10), the foregoing other than goods described in heading 9902.15.12 Free No changeNo changeOn or before 12/31/2023. 21959. Niobium (columbium) rings no thicker than 20 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.59 Rings of Niobium (columbium) (other than unwrought, waste and scrap and powders), measuring not over 20 mm in thickness (provided for in subheading 8112.99.90) Free No changeNo changeOn or before 12/31/2023. 
21960. Tungsten secondary raw materialSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.60 Used cermets and articles thereof, including waste and scrap, the foregoing imported for the extraction of tungsten (provided for in heading 8113.00.00) Free No changeNo changeOn or before 12/31/2023. 21961. Gear-driven bolt cutters and pipe cuttersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.61 Pipe cutters and bolt cutters, each with a gear-driven mechanism (provided for in subheading 8203.40.30) Free No changeNo changeOn or before 12/31/2023. 
21962. Rotary cuttersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.62 Rotary cutting hand tools, of iron or steel, designed to cut fabrics and craft materials, each with a replaceable circular blade and plastic handle with blade lock (provided for in subheading 8205.51.30) Free No changeNo changeOn or before 12/31/2023. 21963. Food gratersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.63 Food graters with blades or working surfaces of base metal, with nonworking parts of plastic, such graters not exceeding 31 cm in overall length (provided for in subheading 8205.51.30) 0.8%No changeNo changeOn or before 12/31/2023. 
21964. Hand tools for applying plastic clip fasteners to garmentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.64 Hand tools of plastics, designed for insertion and application of plastic clip fasteners, such hand tools each with an outer body and internal mechanism of plastics, containing a replaceable hollow steel needle with an outside diameter measuring less than 2.4 mm through which a fastener is fed and inserted into the intended target material (provided for in subheading 8205.59.80) Free No changeNo changeOn or before 12/31/2023. 21965. Steel workstations with vises adjustable by foot pedalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.65 Clamping workstations, each with steel vise, adjustable by foot pedal lever, weighing less than 20 kg, with a jaw width between 0 and 94 cm (provided for in subheading 8205.70.00) Free No changeNo changeOn or before 12/31/2023. 
21966. Fixed carbide cutter and roller cone drill bitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.66 Rotary rock drill bits, and parts thereof, each such bit with cutting part containing by weight over 0.2 percent of chromium, molybdenum or tungsten or over 0.1 percent of vanadium (provided for in subheading 8207.19.30), designed for use with rock drilling and earth boring tools of heading 8430 Free No changeNo changeOn or before 12/31/2023. 21967. Rotary food gratersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.67 Rotary food graters, each incorporating blade drums of stainless steel and a suction base, operated by hand, weighing not more than 1.5 kg (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023. 
21968. Coffee pressesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.68 Coffee presses designed to brew ground coffee, each consisting of a glass cylinder, a plastic or metal handle or frame and a stainless steel mesh filter; the foregoing having a capacity of 0.5 liters or more but not over 1.5 liters (provided for in heading 8210.00.00) 1.1% No changeNo changeOn or before 12/31/2023. 21969. Vacuum insulated coffee servers with a brew-through lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.69 Vacuum insulated coffee servers with liners of steel, each with a capacity over 2 liters, having a brew-through lid, feet attached to the base and a hole at bottom of server for lever faucet attachment (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023. 
21970. Vacuum insulated coffee servers with no lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.70 Vacuum insulated coffee servers with liners of steel, each with a capacity over 2 liters, presented with base with feet but no lid and with a hole at bottom of server for lever faucet attachment (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023. 21971. Vacuum insulated coffee servers with fitted hinged lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.71 Vacuum insulated coffee servers, each with outer layer and liner of steel, with a capacity over 2 liters, with tightly fitted hinged lid with a center hole designed to allow brewed beverages to pass directly into such server with top lever action for dispensing and steel base plate (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023. 
21972. Commercial vacuum insulated coffee servers with sight gaugeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.72 Commercial vacuum insulated coffee servers, each with outer layer and liner of steel, plastic base, a capacity over 2 liters, plastic carrying handle, bottom lever faucet, see-through contents window and a brew-thru lid (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023. 21973. Commercial vacuum insulated coffee servers with plastic baseSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.73 Commercial vacuum insulated coffee servers, each with outer layer and liner of steel, plastic base, capacity over 2 liters, plastic carrying handle, bottom lever faucet and brew-thru lid (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023. 
21974. Commercial vacuum insulated coffee servers with plastic base and standSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.74 Commercial vacuum insulated coffee servers, each with outer layer and liner of steel, with plastic base and stand, with a capacity over 2 liters, with plastic carrying handle, with bottom lever faucet and brew-thru lid (provided for in heading 8210.00.00) Free No changeNo changeOn or before 12/31/2023. 21975. Craft knives with fixed pen-like or retractable bladesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.75 Craft knives with fixed pen-like or retractable blade design, each with removable thin angled or scoop like blades of steel; such knives measuring between 152.4 mm and 228.6 mm in length and between 6.35 mm and 25.4 mm in diameter, valued between $0.50 and $2 each (provided for in subheading 8211.93.00) Free No changeNo changeOn or before 12/31/2023. 
21976. Craft knivesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.76 Craft knives, each with thermoplastic over mold grip, maximum handle dimensions measuring 135 mm in length, 26 mm in width and 17 mm in height (provided for in subheading 8211.93.00); the foregoing other than craft knives with fixed pen-like or retractable blade design, with removable scoop like blades of steel Free No changeNo changeOn or before 12/31/2023. 21977. Blades for craft knives with non-fixed bladesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.77 Blades for craft knives, non-fixed, angled or scoop like shaped; such blades not over 58 mm in length (provided for in subheading 8211.94.50) Free No changeNo changeOn or before 12/31/2023. 
21978. Ergonomic pinking shearsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.78 Ergonomic pinking shears, valued over $30/dozen, with contoured plastic handles and with stainless steel blades, with the lower blade extending a minimum of 7 mm past the end of the upper blade (provided for in subheading 8213.00.60) Free No changeNo changeOn or before 12/31/2023. 21979. Spring-action scissorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.79 Scissors, each with a spring-action design that also features a slide lock and with only 1 loop handle, valued over $1.75/dozen (provided for in subheading 8213.00.90), the foregoing other than goods described in heading 9902.15.30 Free No changeNo changeOn or before 12/31/2023. 
21980. Electronic locks for lockersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.80 Electronically actuated locks, of a kind used for locking furniture, each enclosed in metal housing and operated by a keypad or radio-frequency identification device (RFID), such goods each containing a key slot to operate the lock with an electronic key with a built-in power jumper (provided for in subheading 8301.30.00) 1.6%No changeNo changeOn or before 12/31/2023. 21981. Luggage locks of base metal, packaged for retail saleSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.81 Luggage locks of base metal, packaged for retail sale, of a type compliant with standards of the Transportation Security Administration, such locks each keyed for opening with a universal master tool made and patented in the United States (provided for in subheading 8301.40.30) Free No changeNo changeOn or before 12/31/2023. 
21982. Key-operated door handles, push-pull-rotateSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.82 Door locks, locksets and other locks of base metal, key-operated, suitable for use with interior or exterior doors, but excluding garage, overhead or sliding doors; such locks capable of unlatching door knobs or levers by pushing, pulling or rotating (provided for in subheading 8301.40.60) Free No changeNo changeOn or before 12/31/2023. 21983. Vent mounted magnetic mobile phone holder for automobilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.83 Hands-free cell phone mounts of base metal, suitable for mounting cell phones to the air vents of motor vehicles, each with a 25 mm diameter polished steel ball securely mounted on an aluminum die cast base containing a two-prong lever-release clip and a ring-shaped magnet socket filled with a silicone pad (provided for in subheading 8302.30.30) 1.3% No changeNo changeOn or before 12/31/2023. 
21984. Dash mounted magnetic mobile phone holder for automobilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.84 Hands-free cell phone mounts of base metal, suitable for mounting cell phones to the dashboard of motor vehicles, each with of a 25 mm diameter polished steel ball securely mounted on a machined aluminum base with adhesive material and a ring-shaped magnet socket filled with a silicone pad (provided for in subheading 8302.30.30) 0.9% No changeNo changeOn or before 12/31/2023. 21985. Windshield mounted magnetic mobile phone holder for automobilesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.85 Hands-free cell phone mounts of base metal, suitable for mounting cell phones to the windshield of motor vehicles, each with a 25 mm diameter polished steel ball securely mounted on a stamped and formed aluminum arm with a 72 mm diameter suction device and a ring-shaped magnet socket filled with a silicone pad (provided for in subheading 8302.30.30) Free No changeNo changeOn or before 12/31/2023. 
21986. Steel latches with plastic plungersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.86 Steel latches, each measuring 5 cm in length and designed to secure the steps of a recreational vehicle in a locked position, such latches each containing a plunger of plastic measuring 1.7 cm by 1.5 cm and a compression spring (provided for in subheading 8302.30.30) Free No changeNo changeOn or before 12/31/2023. 21987. Non-key-operated door handlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.87 Non-key-operated door handle assemblies, of base metal, suitable for use with interior or exterior doors, excluding garage, overhead or sliding doors; the foregoing with handles capable of opening a door by pushing, pulling or rotating (provided for in subheading 8302.41.60) Free No changeNo changeOn or before 12/31/2023. 
21988. Curtain ringsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.88 Curtain or drapery rings of base metal, specially designed for use with curtain or drapery rods, presented in sets of 10 rings (provided for in subheading 8302.41.60) 2.2% No changeNo changeOn or before 12/31/2023. 21989. BracketsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.89 Brackets of iron or steel, of aluminum or of zinc, such brackets specially designed for use with curtain or drapery rods (provided for in subheading 8302.41.60) 2.5%No changeNo changeOn or before 12/31/2023. 
21990. Curtain rodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.90 Telescoping curtain rods of base metal, whether or not presented with mounting hardware (provided for in subheading 8302.41.60) 1.8%No changeNo changeOn or before 12/31/2023. 21991. Curtain rod hardwareSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.91 Endcaps of base metal, specially designed for use with curtain or drapery rods (provided for in subheading 8302.41.60) Free No changeNo changeOn or before 12/31/2023. 
21992. Curtain tiebacksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.92 Tiebacks of base metal, specially designed for use with curtains or drapes (provided for in subheading 8302.41.60) Free No changeNo changeOn or before 12/31/2023. 21993. Curtain rod finialsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.93Finials of base metal, specially designed for use with curtain or drapery rods (provided for in subheading 8302.41.60) Free No changeNo changeOn or before 12/31/2023. 
21994. Curved shower rodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.94 Curved shower rods of stainless steel and aluminum, each capable of being installed by tension or by mounting with wall brackets (provided for in subheading 8302.41.60) 0.8%No changeNo changeOn or before 12/31/2023. 21995. Shower hooks and ringsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.95 Shower curtain hooks or rings, the foregoing of aluminum, of iron or steel or of zinc (provided for in subheading 8302.41.60) Free No changeNo changeOn or before 12/31/2023. 
21996. Straight shower rodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.96Straight shower rods, of aluminum or stainless steel, either designed to be mounted by means of tension or incorporating a dual mount permitting the mounting by either tension or by use of a bracket (provided for in subheading 8302.41.60)1.1%No changeNo changeOn or before 12/31/2023. 21997. Steel window rodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.97Tension or screw-mount curtain or drapery rods, made of closed tubing of steel (provided for in subheading 8302.41.60); the foregoing other than telescoping curtain rods of base metalFreeNo changeNo changeOn or before 12/31/2023. 
21998. Antitheft steel cases with digital locksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.29.98Reinforced safes of welded steel, each weighing 11.8 kg or less, valued $19 or more but not over $38, with digital lock (provided for in heading 8303.00.00)FreeNo changeNo changeOn or before 12/31/2023. 21999. Stainless steel hose kitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.29.99Mechanical kits each containing flexible hoses of base metal with fittings, clamps, manifolds and other hardware designed for use with machines and apparatus of subheading 8486.20.00 (provided for in subheading 8307.10.30)FreeNo changeNo changeOn or before 12/31/2023. 
22000. Stainless steel hosesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.01Flexible stainless steel hoses with fittings, designed for used with machines and apparatus of subheading 8486.20.00 (provided for in subheading 8307.10.30); the foregoing not presented in kits containing goods described in other subheadingsFreeNo changeNo changeOn or before 12/31/2023. 22001. Wrist watch strap buckles not over 18 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.02Buckles of stainless steel, of a kind used for wrist watch straps measuring not over 18 mm (provided for in subheading 8308.90.60)FreeNo changeNo changeOn or before 12/31/2023. 
22002. Wrist watch strap buckles over 18 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.03Buckles of stainless steel, of a kind used for wrist watch straps measuring over 18 mm (provided for in subheading 8308.90.60)FreeNo changeNo changeOn or before 12/31/2023. 22003. Used cylinder headsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.04Used cast-iron cylinder heads designed for use in spark-ignition internal combustion piston engines (provided for in subheading 8409.91.99)0.8%No changeNo changeOn or before 12/31/2023. 
22004. Cylinder heads used solely or principally with certain enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.05Cast-iron cylinder heads for use solely or principally with engines of heading 8708, such engines designed to be installed in vehicles classifiable in subheading 8701.20 or 8704.23 and with bore greater than 126 mm (provided for in subheading 8409.99.91) Free No changeNo changeOn or before 12/31/2023. 22005. Engine blocksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.06Engine blocks, each weighing over 272 kg but not over 317 kg, for compression-ignition internal combustion piston engines (diesel or semi-diesel engines), such engines each having a cylinder capacity of approximately 12.4 liters and for vehicles of subheading 8701.20 or 8704.23 (provided for in subheading 8409.99.91) Free No changeNo changeOn or before 12/31/2023. 
22006. Swirler assemblies for turbinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.07Swirler assemblies, designed to be used in non-aircraft gas turbines (provided for in subheading 8411.99.90) Free No changeNo changeOn or before 12/31/2023. 22007. Barrels for fuel mixingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.08 Barrels of nickel alloy, for fuel mixing within non-aircraft gas turbines of heading 8411 (provided for in subheading 8411.99.90) Free No changeNo changeOn or before 12/31/2023. 
22008. Injector assemblies for certain turbinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.09 Injector assemblies of fuel injection components, designed to deliver fuel in the combustion system for use in non-aircraft gas turbines of heading 8411 (provided for in subheading 8411.99.90) Free No changeNo changeOn or before 12/31/2023. 22009. Stem assemblies for certain turbinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.10 Fuel tube air-swirlers forming stem assemblies of nickel alloys and stainless steel for use in non-aircraft gas turbines of heading 8411 (provided for in subheading 8411.99.90) Free No changeNo changeOn or before 12/31/2023. 
22010. Tip assemblies for non-gas turbinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.11 Tip assemblies of nickel alloy, for use in non-aircraft gas turbines of heading 8411 (provided for in subheading 8411.99.90) Free No changeNo changeOn or before 12/31/2023. 22011. High pressure fuel pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.12 High pressure fuel pumps, each incorporating a dual layered damper enclosed with a multi-step stamped cover to aid in stabilizing pressure, certified by the importer to be used in regulating the fuel supply into the fuel rail, designed for use in gasoline direct injection (GDI) spark-ignition internal combustion piston engines (provided for in subheading 8413.30.90); the foregoing other than used goods 1.3% No changeNo changeOn or before 12/31/2023. 
22012. Dry scroll vacuum pumps 364x333x485 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.13 Dry scroll vacuum pumps, measuring approximately 364 mm in height, 333 mm in width and 485 mm in length, valued over $1,000 each (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023. 22013. Dry scroll vacuum pumps 297x260x420 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.14 Dry scroll vacuum pumps, measuring approximately 297 mm in height, 260 mm in width and 420 mm in length, valued over $1,000 each (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023. 
22014. Dry scroll vacuum pumps 254x260x420 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.15 Dry scroll vacuum pumps, each measuring approximately 254 mm in height, 260 mm in width and 420 mm in length and valued over $1,000 (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023. 22015. Dry scroll vacuum pumps 181x140x358 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.16 Dry scroll vacuum pumps, each measuring approximately 181 mm in height, 140 mm in width and 358 mm in length and valued over $1,000 (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023. 
22016. Turbomolecular vacuum pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.17 Turbomolecular vacuum pumps, valued over $1,000 each (provided for in subheading 8414.10.00) 0.2% No changeNo changeOn or before 12/31/2023. 22017. Rotary vane vacuum pumps valued over $500 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.18 Rotary vane vacuum pumps, incorporating vanes mounted to a rotor inside a cavity, such pumps valued over $500 each (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023. 
22018. Vacuum diffusion pumps valued over $900 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.19 Vacuum diffusion pumps, using a high speed jet of vapor to direct gas molecules, valued over $900 each (provided for in subheading 8414.10.00) Free No changeNo changeOn or before 12/31/2023. 22019. Hand- or foot-operated air pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.20 Hand- or foot-operated air pumps (provided for in subheading 8414.20.00) 2.8%No changeNo changeOn or before 12/31/2023. 
22020. Roof vent fansSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.21 Ventilation fans, designed for permanent installation on the rooftop of recreational and specialty vehicles, each consisting of an electric D/C motor with an output wattage over 9 W but not exceeding 28 W, a plastic fan blade of a diameter between 15.24 cm and 30.48 cm and a base plate (provided for in subheading 8414.51.30) 2.8%No changeNo changeOn or before 12/31/2023. 22021. 12-Amp corded electric leaf blowersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.22 Electric centrifugal blowers, of a kind used solely or principally for blowing leaves, each with a self-contained AC electric motor not exceeding 12 A and an output not exceeding 1.45 kW (provided for in subheading 8414.59.65) Free No changeNo changeOn or before 12/31/2023. 
22022. Cordless battery powered leaf blowers not exceeding 20 voltsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.23 Centrifugal blowers of a kind used solely or principally for blowing leaves, each powered by a self-contained DC lithium-ion battery not exceeding 20 V and an output not exceeding 0.04 kW (provided for in subheading 8414.59.65) Free No changeNo changeOn or before 12/31/2023. 22023. Cordless battery powered leaf blowers between 20 and 60 VSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.24  Centrifugal blowers of a kind used solely or principally for blowing leaves, each powered by a self-contained DC lithium-ion battery greater than 20 V but not exceeding 60 V, and of an output greater than 0.04 kW but not exceeding 0.12 kW (provided for in subheading 8414.59.65) Free No changeNo changeOn or before 12/31/2023. 
22024. Fan assemblies for cab climate systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.25  Centrifugal fans designed to be used in cab climate systems, for heating, cooling or air circulation units in machinery or vehicles of headings 8429, 8701 or 8704 (provided for in subheading 8414.59.65) Free No changeNo changeOn or before 12/31/2023. 22025. Aquarium air pumpsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.26  Air pumps designed for use in aquarium tanks having a volume of 3.78 liters or more but not over 1,135.7 liters, such pumps with housings of plastics and feet of rubber, powered by 120 V AC (provided for in subheading 8414.80.90) Free No changeNo changeOn or before 12/31/2023. 
22026. Heat pumps for residential useSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.27  Heat pumps designed for residential use, each with copper piping, an aluminum plate-fin heat exchanger, a rotary inverter compressor and a fan covered with galvanized steel sheets, such pumps measuring between 555 mm and 702 mm in height, between 770 mm and 845 mm in width and between 300 mm and 363 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023. 22027. Heat pumps (outdoor units) for split air conditioner systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.28  Heat pumps (outdoor units) designed for use with split air conditioner systems for residential use, such units consisting of copper piping, an aluminum plate-fin heat exchanger, a rotary inverter compressor and a fan, all of which is covered with galvanized steel sheets to form units measuring between 703 mm and 810 mm in height, between 845 mm and 946 mm in width and between 335 mm and 386 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023. 
22028. High-wall indoor unitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.29  Heat pumps designed for residential use, consisting of a fan coil, electrical circuit boards, electrical components and motors, covered in a molded plastic casing, such heat pumps measuring between 280 mm and 343 mm in height, between 835 mm and 1,186 mm in width and between 198 mm and 258 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023. 22029. Single-zone outdoor unitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.30  Heat pumps designed for residential use, each consisting of a rotary compressor, a fan coil and aluminum plate-fin heat exchanger, covered in galvanized steel, such heat pumps measuring between 300 mm and 322 mm in depth, 770 mm in width and 555 mm in height (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023. 
22030. Mini heat pumps for split air conditioner systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.31  Heat pumps (outdoor units) designed for use with split air conditioner systems for residential use, such units each consisting of copper piping, aluminum plate-fin heat exchanger, a rotary inverter compressor and a pair of fans, all of which is covered with galvanized steel sheets to form units measuring 1,327.15 mm in height, 901.7 mm in width and 400 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023. 22031. Multi-zone outdoor unit ductless systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.32  Heat pumps designed for residential use, each consisting of copper piping, aluminum plate-fin heat exchanger, a rotary inverter compressor, a pair of fans and covered in galvanized steel sheets, such heat pumps measuring 1,333 mm in height, 1,045 mm in width and 380 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023. 
22032. Indoor units of split air conditioner systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.33  Indoor units of split air conditioner systems, designed for use with ducted systems, consisting of motors, pumps and fans covered in steel casing, such units measuring approximately 1,400 mm in width, 447 mm in height and 898 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023. 22033. Ductless 18000 BTU heat pumps, single zone inverterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.34  Heat pumps designed for residential use with ductless air conditioning machines, each with a motor, a fan, brazed tubes and aluminum plate-fin heat exchanger and covered in sheet metal, such heat pumps measuring between approximately 551.2 mm and 1,341.12 mm in height, between 779.8 mm and 899.2 mm in width and between 289.6 mm and 680.7 mm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023. 
22034. Single-phase heat pumpSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.35  Heat pumps designed for residential use with both ducted and ductless systems, each with two fans, finned tube and hermetic rotary compressor and covered in galvanized steel, measuring 154.9 cm in height, 101.1 cm in width and 37.1 cm in depth (provided for in subheading 8415.90.80) Free No changeNo changeOn or before 12/31/2023. 22035. Steel vacuum pitchers with plastic hinged lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.36  Vacuum insulated thermal pitchers, each with stainless steel interior and exterior, with a capacity exceeding 1 liter but not exceeding 2 liters, measuring approximately 27.9 cm or more but not over 30.5 cm in height, with plastic brew-through lid for direct brewing and plastic spout and handle for pouring, used and marketed for commercial coffee brewers of subheading 8419.81 (provided for in subheading 8419.90.95) Free No changeNo changeOn or before 12/31/2023. 
22036. Oil filtersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.37  Oil filters for use solely or principally with diesel engines, such engines producing 63 kW of power (provided for in subheading 8421.23.00) Free No changeNo changeOn or before 12/31/2023. 22037. Battery powered nasal irrigatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.38  Battery-operated personal nasal irrigators (provided for in subheading 8424.89.90) Free No changeNo changeOn or before 12/31/2023. 
22038. Struts to absorb vibrationSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.39  Spring struts designed to absorb vibration in household- or laundry-type washing machines, such struts each measuring in overall length 350 mm or more but not over 380 mm and in diameter approximately 35 mm or more but not over 40 mm, with 8 mm threads at each end (provided for in subheading 8450.90.60) Free No changeNo changeOn or before 12/31/2023. 22039. Table saws (25.4 cm.), operable corded and cordlessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.40  Brushless table saws for working wood, cork, bone, hard rubber, hard plastics or similar hard materials, each capable of being powered by either a 36 V DC lithium-ion battery or by AC power, with blade measuring 25.4 cm (provided for in subheading 8465.91.00), the foregoing other than goods described in any other heading of this subchapter Free No changeNo changeOn or before 12/31/2023. 
22040. Sliding miter saws (25.4 cm) with laser, corded and cordlessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.41  Brushless miter sawing machines, each capable of being powered by either a 36 V DC lithium-ion battery or by AC power, not numerically controlled, for working wood, cork, bone, hard rubber, hard plastics or similar hard materials, with 25.4 cm blade, capable of adjusting bevel of cut, with laser guides and slide rail (provided for in subheading 8465.91.00) Free No changeNo changeOn or before 12/31/2023. 22041. Electromechanical rotary hammers, corded and cordlessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.42  Rotary hammer tools, of a kind for working in the hand, each with self-contained brushless electromechanical motor, such tools capable of performing drilling and chiseling and of being powered both by a 36 V DC lithium-ion battery and by AC power, with a minimum speed of 260 RPM and a maximum speed of 590 RPM (provided for in subheading 8467.21.00) 0.9% No changeNo changeOn or before 12/31/2023. 
22042. Electromechanical hammer impact drivers, corded and cordlessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.43  Hand-held brushless electromechanical impact drivers, designed to drive screws at varying speeds, each capable of being powered by a 36 V DC lithium-ion battery or by AC power as required by the user (provided for in subheading 8467.21.00) Free No changeNo changeOn or before 12/31/2023. 22043. Rotary hammer drill tools with self-contained electric motorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.44  Rotary drill and hammer tools with self-contained electric motor, each with pneumatic hammering mechanism designed to engage with carbide drill bits and an electromechanical mechanism that separates the drive from the internal gearings, each with rated amperage that does not exceed 9 A, and with triaxial vibration values, measured in accordance with European Norm 60745, that does not exceed 17 m/s2 (provided for in subheading 8467.21.00) 0.5% No changeNo changeOn or before 12/31/2023. 
22044. Drill driver tools with self-contained electric motorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.45  Drill driver tools with self-contained electric motor, each encased in a rubberized glass-fiber reinforced casing that engages a smooth or slotted shank drill-bit, powered by 10.8 V, 21.6 V or 120 V, with rated amperage that does not exceed 12 A, and with triaxial vibration values, measured in accordance with European Norm 60745, that does not exceed 3.5 m/s2 (provided for in subheading 8467.21.00) Free No changeNo changeOn or before 12/31/2023. 22045. ExtrudersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.46  Extruders, designed for processing thermoplastics, with a screw size of 6.4 cm or greater (provided for in subheading 8477.20.00) 2.2% No changeNo changeOn or before 12/31/2023. 
22046. Three-dimensional drawing pensSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.47  Three-dimensional (3D) drawing devices, each with an exterior on/off switch, dual control buttons to activate the device’s motor or control speed of extruding filament, removable metal nozzle and removable maintenance panel, such drawing devices measuring between 10 mm and 50 mm in length and between 5 mm and 20 mm in width (provided for in subheading 8477.80.00) Free No changeNo changeOn or before 12/31/2023. 22047. Professional grade three-dimensional drawing pensSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.48  Three-dimensional (3D) drawing devices, each with dual control buttons to activate the device’s motor or control the direction of the extruding filament, an exterior liquid crystal display (LCD), a magnetically affixed removable panel and removable metal nozzle, such drawing devices measuring between 5 cm and 15 cm in length and between 1 cm and 3 cm in width (provided for in subheading 8477.80.00) Free No changeNo changeOn or before 12/31/2023. 
22048. Electric multi-functional blower vacuumsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.49  Electromechanical appliances capable of blowing, vacuuming and mulching, each with a self-contained AC electric motor not exceeding 12 A and an output not exceeding 1.45 kW (provided for in subheading 8479.89.65) Free No changeNo changeOn or before 12/31/2023. 22049. Autosamplers (multisamplers) for liquid chromatographsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.50  Autosamplers (“multisamplers”) for liquid chromatographs, such autosamplers capable of lifting and handling both microliter plates and vials and each measuring approximately 320 mm in height, 468 mm in depth and 396 mm in width (provided for in subheading 8479.89.94) 0.2% No changeNo changeOn or before 12/31/2023. 
22050. Autosamplers (vialsamplers) for liquid chromatographsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.51  Autosamplers (“vialsamplers”) for liquid chromatographs, such autosamplers capable of lifting and handling only vials and measuring approximately 320 mm in height, 468 mm in depth and 396 mm in width (provided for in subheading 8479.89.94) 0.5% No changeNo changeOn or before 12/31/2023. 22051. Hydraulic hammer assemblySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.52  Hydraulic hammers designed for use on backhoes, shovels, clamshells or draglines and suitable for use in demolishing concrete or asphalt (provided for in subheading 8479.89.94) 2.2% No changeNo changeOn or before 12/31/2023. 
22052. Segmented bladder-operated molds, with more than 25-inch rim diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.53  Segmented bladder-operated molds, designed to be used for molding/forming and curing “green tires” with a rim diameter measuring over 63.5 cm (provided for in subheading 8480.79.90), such tires for off-the-road use Free No changeNo changeOn or before 12/31/2023. 22053. Used valves for directional controlSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.54  Used hydraulic directional control valves (provided for in subheading 8481.20.00) Free No changeNo changeOn or before 12/31/2023. 
22054. Keg spears with pressure release valvesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.55  Keg spears, each with automatic (not hand operated) relief valve designed to release pressure at approximately 30 bar (provided for in subheading 8481.40.00) Free No changeNo changeOn or before 12/31/2023. 22055. Multiport distribution controllersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.56  Solenoid actuated valves equipped with multiple apparatus (up to two sub multi-port distribution controllers) for electrical control and 6, 8, 10 or 16 ports for variable refrigerant flow all of which is covered in a galvanized steel plate box with white powder coating, such valves measuring 323.85 mm in height and between 939.8 mm and 1,181.1 mm in width (provided for in subheading 8481.80.90) Free No changeNo changeOn or before 12/31/2023. 
22056. Subsea modular treesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.57  Subsea trees, each comprising an assembly of valves, capable of regulating and containing the hydrocarbon flow from a well, such trees also capable of preventing the release of hydrocarbons from a well into the environment (provided for in subheading 8481.80.90) 1.5% No changeNo changeOn or before 12/31/2023. 22057. Flow selector unit-multi-port 6-branch engine crankshaftsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.58  Solenoid actuated control valves consisting of brazed copper pipes and galvanized steel plates, each designed for use with residential heat pumps and fan coils and measuring 215.9 mm in height, 1,056.64 mm in width and 568.96 mm in length (provided for in subheading 8481.80.90) Free No changeNo changeOn or before 12/31/2023. 
22058. Engine crankshaftsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.59  Engine crankshafts used in engines under headings 8407 or 8408, such crankshafts weighing between 275 kg and 650 kg, or between 100 kg and 130 kg (provided for in subheading 8483.10.30), the foregoing other than goods described in heading 9902.15.96 1.5% No changeNo changeOn or before 12/31/2023. 22059. Turbocharger journal bearingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.60  Journal bearings, each designed to support and permit free rotation of a rotor within a turbocharger (provided for in subheading 8483.30.80) Free No changeNo changeOn or before 12/31/2023. 
22060. Mid-range bearing housingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.61  Mid-range bearing housings, shell cast and sand molded, of gray cast iron, machine finished and designed for compression-ignition internal combustion diesel engines with cylinder capacities of 5.9 liters or more but not exceeding 10 liters, each bearing housing with an overall length between 55 mm and 135 mm and weighing at least 6 kg but not over 25 kg (provided for in subheading 8483.30.80) Free No changeNo changeOn or before 12/31/2023. 22061. Heavy duty bearing housingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.62  Heavy duty bearing housings, shell cast and sand molded of gray cast iron, machine finished, designed for compression-ignition internal combustion diesel engines, such engines with cylinder capacity of 10 liters or more but not exceeding 16 liters, each bearing housing with an overall length between 55 mm and 135 mm and weighing 6 kg or more but not exceeding 25 kg (provided for in subheading 8483.30.80) Free No changeNo changeOn or before 12/31/2023. 
22062. Fixed ration gear boxesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.63  Fixed ratio gearboxes designed for use with generating sets of heading 8502 (provided for in subheading 8483.40.50) 2.4% No changeNo changeOn or before 12/31/2023. 22063. Track drive gear boxesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.64  Track drive gear boxes, designed for use in machinery of heading 8429 or 8436 (provided for in subheading 8483.40.50) 1.5% No changeNo changeOn or before 12/31/2023. 
22064. Swing bearing assemblySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.65  Geared swing bearing assemblies, of a kind used to rotate the cab of machinery described in subheading 8429.52.10 (provided for in subheading 8483.90.50) 1.5% No changeNo changeOn or before 12/31/2023. 22065. Gears for use in machinery or within enginesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.66  Transmission timing gears or gear drive gears, the foregoing of alloy steel and designed to be used in machinery or within an engine, such gears each weighing between 1.885 kg and 500 kg, measuring between 30 mm and 505 mm in diameter and between 15 mm and 285 mm in width (provided for in subheading 8483.90.50) Free No changeNo changeOn or before 12/31/2023. 
22066. 14Y stepper motorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.67  Electric DC stepper motors of an output under 18.65 W, measuring between 20 mm and 39 mm in length (provided for in subheading 8501.10.40) Free No changeNo changeOn or before 12/31/2023. 22067. Air door actuatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.68  Air door actuator DC motor of an output under 18.65 W for heating, ventilating and air conditioning (HVAC) climate-control systems (provided for in subheading 8501.10.40) 2.1% No changeNo changeOn or before 12/31/2023. 
22068. Servo motorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.69  Ferrite type DC electric motors, of a kind used to control air temperature in permanently installed heating, ventilation and air conditioning systems in the automotive industry, each motor with an operating voltage ranging between 8 V and 14.5 V (amp side voltage ranging between 10 V and 16 V), ring varistor, brush and D cut output shaft (provided for in subheading 8501.10.40) Free No changeNo changeOn or before 12/31/2023. 22069. DC brushed rhombic winding NdFeb magnet motors, with output under 18.65 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.70  Electric DC, brushed, ironless core motors with rhombic winding and NdFeB magnets, each motor with an output under 18.65 W and a diameter exceeding 8 mm but not exceeding 15 mm (provided for in subheading 8501.10.40) Free No changeNo changeOn or before 12/31/2023. 
22070. DC brushed rhombic winding NdFeB magnet motorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.71  Electric DC, brushed, ironless core motors with rhombic winding and NdFeB magnets, each motor with an output under 18.65 W and a diameter exceeding 15 mm (provided for in subheading 8501.10.40) 0.4% No changeNo changeOn or before 12/31/2023. 22071. DC brushed rhombic winding AlNiCo magnet motors, with output under 18.65 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.72  Electric DC, brushed ironless core motors with rhombic winding and AlNiCo magnets, each motor with an output under 18.65 W (provided for in subheading 8501.10.40) 0.2% No changeNo changeOn or before 12/31/2023. 
22072. DC brushless rhombic winding NdFeB magnet motors, with output under 18.65 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.73  Electric DC, brushless slotless motors with rhombic winding and NdFeB magnets, each motor with an output under 18.65 W and a diameter exceeding 8 mm (provided for in subheading 8501.10.40) Free No changeNo changeOn or before 12/31/2023. 22073. DC brushed rhombic winding NdFeB magnet motors, with output over 18.65 but not over 37.5 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.74  Electric DC, brushed, ironless core motors with rhombic winding and NdFeB magnets, each motor with an output of 18.65 W or more but not exceeding 37.5 W (provided for in subheading 8501.10.60) Free No changeNo changeOn or before 12/31/2023. 
22074. DC brushed rhombic winding AlNiCo magnet motors, with output over 18.65 W but not over 37.5 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.75  Electric DC, brushed ironless core motors with rhombic winding and AlNiCo magnets, each motor with an output of 18.65 W or more but not exceeding 37.5 W (provided for in subheading 8501.10.60) Free No changeNo changeOn or before 12/31/2023. 22075. DC brushless slotless rhombic winding NdFeB magnet motors output over 18.65 W but not over 37.5 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.76  Electric DC, brushless slotless motors consisting of rhombic winding and NdFeB magnets, each with an output of 18.65 W or more but not exceeding 37.5 W (provided for in subheading 8501.10.60) Free No changeNo changeOn or before 12/31/2023. 
22076. DC brushed rhombic winding NdFeB magnet motors output over 37.5 W but not over 74.6 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.77  Electric DC, brushed ironless core motors with rhombic winding and NdFeB magnets, each motor with an output exceeding 37.5 W but not exceeding 74.6 W (provided for in subheading 8501.31.20) Free No changeNo changeOn or before 12/31/2023. 22077. DC brushless slotless rhombic winding NdFeB magnet motors output over 37.5 W but not over 74.6 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.78  Electric DC, brushless slotless motors with rhombic winding and NdFeB magnets, each motor with an output exceeding 37.5 W but not exceeding 74.6 W (provided for in subheading 8501.31.20) Free No changeNo changeOn or before 12/31/2023. 
22078. MotorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.79  Electric DC motors, of an output exceeding 37.5 W but not exceeding 74.6 W (provided for in subheading 8501.31.20); the foregoing excluding brushed ironless core motors or brushless slotless motors containing rhombic winding and NdFeB magnets 2.6% No changeNo changeOn or before 12/31/2023. 22079. DC motors of an output exceeding 74.6 W but not exceeding 735 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.80  DC motors of an output exceeding 74.6 W but not exceeding 735 W, weighing 2.6 kg, measuring 155 mm in length, each equipped with an electronic power steering control module with an exterior surface of carbon steel coated on both sides with an aluminum-silicon alloy; where the three phase neutral point is external to the motor and located within the control module as certified by the importer (provided for in subheading 8501.31.40) 2.5% No changeNo changeOn or before 12/31/2023. 
22080. DC motors, of an output exceeding 74.6 W but not exceeding 735 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.81  DC motors, of an output exceeding 74.6 W but not exceeding 735 W, each valued not over $18 (provided for in subheading 8501.31.40); the foregoing excluding products described in heading 9902.16.07 and DC motors with rhombic winding and NdFeB magnets 3.3% No changeNo changeOn or before 12/31/2023. 22081. DC brushed rhombic winding NdFeB magnet motors output over 74.6 W but not over 735 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.82  Electric DC, brushed ironless core motors with rhombic winding and NdFeB magnets, each motor with an output exceeding 74.6 W but not exceeding 735 W (provided for in subheading 8501.31.40); the foregoing excluding products described in heading 9902.16.07 Free No changeNo changeOn or before 12/31/2023. 
22082. DC brushless slotless rhombic winding NdFeB magnet motors output over 74.6 W but not over 735 WSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.83  Electric DC, brushless slotless motors containing rhombic winding and NdFeB magnets, each motor of an output exceeding 74.6 W but not exceeding 735 W (provided for in subheading 8501.31.40); the foregoing excluding products described in heading 9902.16.07 Free No changeNo changeOn or before 12/31/2023. 22083. DC motors of an output exceeding 750 W but not exceeding 14.92 kWSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.84  DC motors of an output exceeding 750 W but not exceeding 14.92 kW, each weighing 3.04 kg or more but not over 3.37 kg, each measuring 187 mm or more in length but not over 198 mm, each equipped with an electronic power steering control module with an exterior surface of carbon steel coated on both sides with an aluminum-silicon alloy, in which the three phase neutral point is external to the motor and located within the control module as certified by the importer (provided for in subheading 8501.32.20) 2.1% No changeNo changeOn or before 12/31/2023. 
22084. DC electric motor for non-aircraft gas turbinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.85  Electric DC motors of an output exceeding 750 W but not exceeding 14.92 kW, such motors used in non-aircraft gas turbines (provided for in subheading 8501.32.20) Free No changeNo changeOn or before 12/31/2023. 22085. AC alternatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.86  AC alternators with copper windings for diesel engines, gas engines or turbines, each weighing approximately between 57 kg and 250 kg, and rated from 1 kVA to 75 kVA (provided for in subheading 8501.61.00) Free No changeNo changeOn or before 12/31/2023. 
22086. AC alternators with copper windingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.87  AC alternators with copper windings for diesel engines, gas engines or turbines rated from 75 kVA to 375 kVA (provided for in subheading 8501.62.00) 1.8%No changeNo changeOn or before 12/31/2023. 22087. Wound stators and rotor assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.88 Stators and rotors for the goods of heading 8501, for motors over 18.65 W, such motors being used in oilfield electrical submersible pumps (ESPs) (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023. 
22088. RotorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.89 Rotors suitable for motors of heading 8501 exceeding 18.65 W but not over 735 W (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023. 22089. Stators for washing machines, with a 27-tooth designSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.90 Stators for brushless permanent magnet alternating current three-phase motors exceeding 18.65 W but not exceeding 735 W, with a 27 tooth design, each having a variable speed range of zero to 1,200 revolutions per minute and having the capability of producing starting torque up to 5.7 kg-m; the foregoing stators for use in laundry appliances and each having a helical wrapped lamination, overmolded resin construction, a 4.2 to one tooth length/width ratio, and having the capability of 68 A-weighted decibel sound levels, each stator having a diameter of 260.6 mm and a maximum height of 58 mm (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023. 
22090. Stators for washing machines, with an 18-tooth designSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.91 Stators for brushless permanent magnet alternating current three-phase motors exceeding 18.65 W but not over 735 W, with an 18 tooth design, each having a variable speed range of zero to 900 revolutions per minute and having the capability of producing starting torque of up to 1.1 kg-m, the foregoing stators each having a nested helical wrapped lamination, an overmolded resin construction, and the capability of 60 A-weighted decibel sound levels, and having a diameter of 208 mm and a height of 45 mm (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023. 22091. Rotors for washing machines, with a height of 60.8 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.92 Rotors for brushless permanent magnet alternating current three-phase motors exceeding 18.65 W but not over 735 W, each with 24 poles and a variable speed range of zero to 1,200 revolutions per minute and having the capability of producing starting torque of up to 5.7 kg-m, the foregoing rotors designed for use in a laundry appliance, with an overmolded resin construction and 20 percent contour discreet magnets capable of 68 A-weighted decibel sound levels, with a diameter of 296 mm and a height 60.8 mm (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023. 
22092. Rotors for washing machines, with a height of 49 mmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.93 Rotors for brushless permanent magnet AC 3-phase motors exceeding 18.65 W but not over 735 W, with 24 poles, a variable speed range of zero to 900 revolutions per minute, producing starting torque of up to 1.1 kg-m, with an overmolded resin construction, designed to mount directly to the transmission input shaft, and including a flux ring for an electro-magnetic shifter, with a diameter of 236 mm and a height 49 mm (provided for in subheading 8503.00.65)FreeNo changeNo changeOn or before 12/31/2023. 22093. 6 V lead-acid storage batteriesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.94 6 V Lead-acid storage batteries, with a maximum length of 17 cm, maximum width of 9 cm and maximum height of 17 cm, of a kind used for the source of power for medical devices (provided for in subheading 8507.20.80)0.3%No changeNo changeOn or before 12/31/2023. 
22094. 12 V lead-acid storage batteries, used for the auxiliary source of powerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.95 12 V Lead-acid storage batteries, of a kind used for the auxiliary source of power for burglar or fire alarms and similar apparatus of subheading 8531.10.00 (provided for in subheading 8507.20.80)2.5%No changeNo changeOn or before 12/31/2023. 22095. Lead-acid storage batteries, used for wheelchairsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.96 12 V Lead-acid storage batteries, of a kind used for the source of power for wheelchairs and mobility scooters of subheading 8713.90.00 (provided for in subheading 8507.20.80)3.1%No changeNo changeOn or before 12/31/2023. 
22096. 12 V lead-acid storage batteries, rated at less than 15 ampere-hoursSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.97 12 V Lead-acid storage batteries, with a maximum length of 20 cm, maximum width of 10 cm and maximum height of 10 cm, rated at less than 15 ampere-hours, of a kind used for the source of power for medical devices (provided for in subheading 8507.20.80)3%No changeNo changeOn or before 12/31/2023. 22097. 12 V lead-acid storage batteries, rated at 15 ampere-hours or moreSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.30.98 12 V Lead-acid storage batteries, with a maximum length of 35 cm, maximum width of 18 cm and maximum height of 25 cm, rated at 15 ampere-hours or more, of a kind used for the source of power for medical devices (provided for in subheading 8507.20.80)3.1%No changeNo changeOn or before 12/31/2023. 
22098. Cell box assemblies, weighing 15 kg or more but not over 18 kgSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.30.99 Lithium-ion battery cell boxes having aluminum cases, of a kind used for electrically powered motorcycles of heading 8711, containing numerous individual lithium-ion battery cells, such cell boxes having a minimum specific energy density of 175 watt-hour per kg, a minimum volumetric specific energy of 380 watt-hour per liter and weighing 15 kg or more but not over 18 kg (provided for in subheading 8507.60.00)FreeNo changeNo changeOn or before 12/31/2023. 22099. Cell box assemblies, weighing 30 kg or more but not over 36 kgSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.01 Lithium-ion battery cell boxes having aluminum cases, of a kind used for electrically powered motorcycles of heading 8711, containing numerous individual lithium-ion battery cells, such cell boxes having a minimum specific energy density of 168 watt-hour per kg, a minimum volumetric specific energy of 370 watt-hour per liter and weighing 30 kg or more but not over 36 kg (provided for in subheading 8507.60.00)FreeNo changeNo changeOn or before 12/31/2023. 
22100. Cell box assemblies, weighing 36 kg or more but not over 49 kgSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.02 Lithium-ion battery cell boxes having aluminum cases, of a kind used for electrically powered motorcycles of heading 8711, containing numerous individual lithium-ion battery cells, such cell boxes having a minimum specific energy density of 180 watt-hour per kg, a minimum volumetric specific energy of 385 watt-hour per liter and weighing 36 kg or more but not over 49 kg (provided for in subheading 8507.60.00)FreeNo changeNo changeOn or before 12/31/2023. 22101. Cell box assemblies NXSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.03 Lithium-ion battery cell boxes having aluminum cases, of a kind used for electrically powered motorcycles of heading 8711, containing numerous individual lithium-ion battery cells, such cell boxes having a minimum specific energy density of 210 watt-hour per kg, a minimum volumetric specific energy of 445 watt-hour per liter and weighing 18 kg or more but not over 30 kg (provided for in subheading 8507.60.00)FreeNo changeNo changeOn or before 12/31/2023. 
22102. Food processors with a capacity greater than 2.9 liters but not exceeding 3.1 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.04 Electromechanical food processors, of a kind used for domestic purposes, with a self-contained electric motor with a minimum of two speeds and a sealable clear plastic bowl, the foregoing having a capacity greater than 2.9 liters but not exceeding 3.1 liters, each lid being attached to the plastic bowl with a hinge, the foregoing food processors having three paddle buttons, each button featuring an indicator light (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023. 22103. Food processors with a capacity greater than 1.6 liters but not exceeding 2.2 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.05 Electromechanical food processors, of a kind used for domestic purposes, with a self-contained electric motor with a minimum of two speeds and a sealable clear plastic bowl, the foregoing having a capacity greater than 1.6 liters but not exceeding 2.2 liters, each lid being attached to the plastic bowl with a hinge, the foregoing food processors having three paddle buttons, each button featuring an indicator light (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023. 
22104. Cordless hand blendersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.06 Electromechanical cordless handheld food and beverage blending devices, of a kind used for domestic purposes, each with a self-contained electric motor, a non-removable rechargeable lithium ion battery, and a plastic housing with a brushed aluminum trim band; the foregoing blending devices, each having a battery indicator light on the top of the handle, a variable speed control button, a safety lock and a removable stainless steel blending arm (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023. 22105. Cordless hand mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.07 Electromechanical cordless handheld food mixers, of a kind used for domestic purposes, each with a self-contained motor and a rechargeable lithium ion battery, the foregoing having at least seven speed options, a battery indicator light, and a handle containing a chrome plated speed control lever and a plastic button for ejecting beaters, each food mixer with the ability to stand on one end unassisted (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023. 
22106. Corded hand blendersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.08 Electromechanical domestic corded handheld food and beverage blending devices, each with a self-contained electric motor and a plastic housing with a brushed aluminum trim band and a removable stainless steel blending arm, the foregoing not having a non-removable rechargeable lithium ion battery (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023. 22107. Burr coffee grindersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.09 Electromechanical burr coffee grinders, of a kind used for domestic purposes, each with an aluminum trim band, internal portafilter holder that can accommodate multiple sizes of portafilters, a self-contained electric motor, the foregoing coffee grinders having one clear plastic top storage vessel and one clear plastic bottom storage vessel, having a rotary lever for selecting grind size immediately below the top storage vessel and a grinding enclosure containing a liquid crystal display, control buttons and a rotating knob for selecting desired coffee amount (provided for in subheading 8509.40.00) FreeNo changeNo changeOn or before 12/31/2023. 
22108. Electric food processors with bowl scraperSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.10 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 450 W, a processing bowl with a capacity no greater than 1.9 liters, a twist-locking lid, a built­-in bowl scraper controlled by a rotating handle on the lid, a stainless steel S-blade for chopping and mixing and a reversible disc for slicing and shredding (provided for in subheading 8509.40.00) 1.2%No changeNo changeOn or before 12/31/2023. 22109. Electric food processors with snap-locking lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.11 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 500 W, a processing bowl with a capacity greater than 1.9 liters but not exceeding 2.88 liters, a lid-locking mechanism incorporating one or more clips, a stainless steel S-blade for chopping and mixing and a blade for slicing and shredding (provided for in subheading 8509.40.00)2.6%No changeNo changeOn or before 12/31/2023. 
22110. Electric juice extractorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.12 Electromechanical juice extractors of a kind used for domestic purposes, each containing an electric motor with an output wattage of 800 W or greater, a chute measuring 7.62 cm in width, a pulp bin and a mesh filtering basket with an integrated cutting blade designed to separate pulp from juice (provided for in subheading 8509.40.00) 3.3%No changeNo changeOn or before 12/31/2023. 22111. Electric drink mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.13 Electromechanical drink mixers of a kind used for domestic purposes, each including two-speed settings, a tiltable mixing head, a stainless steel mixing cup with a capacity no greater than 0.83 liters and no more than one spindle (provided for in subheading 8509.40.00) FreeNo changeNo changeOn or before 12/31/2023. 
22112. Spiralizing food processors with a capacity equal to or greater than 2.36 liters but not exceeding 2.64 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.14 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 450 W, a capacity equal to or greater than 2.36 liters but not exceeding 2.64 liters, a twist-locking lid, spiral blade, ribbon blade, reversible stainless steel disc and stainless steel S-blade attachments (provided for in subheading 8509.40.00), the foregoing without a locking arm designed to secure the lid or a dough kneading blade FreeNo changeNo changeOn or before 12/31/2023. 22113. Spiralizing food processors with a capacity equal to or greater than 2.83 liters but not exceeding 3.07 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.15 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 450 W, a capacity equal to or greater than 2.83 liters but not exceeding 3.07 liters, a locking arm designed to secure the lid, a pour spout, spiral blade, ribbon blade, reversible stainless steel disk, S-blade and a dough blade designed for kneading (provided for in subheading 8509.40.00), the foregoing not including an attachment designed for dicing FreeNo changeNo changeOn or before 12/31/2023. 
22114. Dicing food processorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.16 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 600 W, a capacity of at least 3.31 liters, a locking arm designed to secure the lid, a pour spout, an attachment designed for dicing, a slicing blade, a shredding disc, a S-blade and a dough blade designed for kneading (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023. 22115. Compact food processor with smoothie functionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.17 Electromechanical food processors of a kind used for domestic purposes, each containing an electric motor with an output wattage not exceeding 250 W, a capacity not exceeding 0.94 liters and two clamps designed to secure the lid (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023. 
22116. Juice extractorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.18 Electromechanical domestic juice extractors, each with a self-contained electric motor with an output wattage not exceeding 1100 W, an 8.89 cm wide chute and a pitcher with a capacity no greater than 1 liter (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023. 22117. Integrated baby food making systemsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.19 Integrated baby food making systems, such systems including: (i) an electromechanical nutrient extractor of a kind used for domestic purposes to puree baby food, each with a self-contained electric motor with a maximum output wattage of 200 W and two interchangeable blade assemblies; (ii) an open-topped batch bowl with a capacity of 0.94 liters; (iii) a single-serve, double-handled tip-proof cup with a capacity of 0.29 liters and a twist-off lid; (iv) six single-serve storage cups, each with a capacity of 0.05 liters and twist-off lids with numerical dials; (v) a spatula; and (vi) a freezer tray with a six-cup grid and a lid (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023. 
22118. Electric juice mixers and grindersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.20 Electromechanical combination food grinders, juicers and mixers of a kind used for domestic purposes, each consisting of a base with a self-contained electric motor with an output wattage not exceeding 1,400 W, a stainless-steel blade assembly, and three interchangeable stainless-steel square jars with a capacity of 0.5 liters or more and not exceeding 1.5 liters, the foregoing with lids fitted with gaskets and locking tabs (provided for in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2023. 22119. Ultrasonic humidifiersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.21 Electromechanical ultrasonic humidifiers, each with self-contained electric motor, of a kind used for domestic purposes, with cool and warm mist, with clean transducer ultrasonic membrane light (provided for in subheading 8509.80.50)3.2%No changeNo changeOn or before 12/31/2023. 
22120. Automatic litterboxes, valued no more than $100Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.22 Litterboxes, each with self-contained electric motor powered by an external adapter that plugs into a wall socket or electrical outlet and may have batteries for back-up, such devices which rake and/or disperse cat waste into a compartment after a certain amount of time has passed once the mechanism is triggered by cat entering the litterbox; the foregoing designed for domestic use, valued no more than $100 (provided for in subheading 8509.80.50)FreeNo changeNo changeOn or before 12/31/2023. 22121. Electric toothbrushesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.23 Battery-operated electric toothbrushes (provided for in subheading 8509.80.50)3.6%No changeNo changeOn or before 12/31/2023. 
22122. Ultrasonic cool/warm mist humidifiers with aromatherapySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.24 Ultrasonic humidifiers with self-contained electric motor, with options for warm or cool mist, four output settings, having a 3.785 liter tank capacity, a drawer for aromatherapy oils, with a rectangular base measuring 23.6 cm by 22.1 cm by 23.9 cm, weighing no more than 5 kg empty and valued $15 or more but not over $19 (provided for in subheading 8509.80.50) 0.8%No changeNo changeOn or before 12/31/2023. 22123. 2-in-1 can openerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.25 Hand-held battery-operated automatic can openers, each with self-contained electric motor, such can openers with a weight not exceeding 1.36 kg exclusive of extra interchangeable parts or detachable auxiliary devices (provided for in subheading 8509.80.50)Free No changeNo changeOn or before 12/31/2023. 
22124. Food spiralizing devicesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.26 Food spiralizing devices of a kind used for domestic purposes, designed for use on electromechanical food stand mixers, such devices designed for peeling, coring and slicing fruits and vegetables and capable of cutting such food into spiral strands and shapes, the foregoing with four or more interchangeable cutting blades and a peeling blade (provided for in subheading 8509.90.55)Free No changeNo changeOn or before 12/31/2023. 22125. Ceramic bowlsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.27 Ceramic bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 4.5 liters but not exceeding 4.9 liters, the foregoing each having a base with four protrusions designed to interlock with a stand food mixer base (provided for in subheading 8509.90.55)Free No changeNo changeOn or before 12/31/2023. 
22126. Food grinders for certain electromechanical stand food mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.28 Food grinding devices designed for use on electromechanical domestic food stand mixers, each having a molded plastic or metal housing with a singular stainless steel blade, and an auger (provided for in subheading 8509.90.55) Free No changeNo changeOn or before 12/31/2023. 22127. Pasta press extruders for certain stand food mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.29  Pasta-making devices designed for use on electromechanical domestic stand food mixers, each having a molded plastic housing with metal auger and cutting arm, the foregoing having five interchangeable steel discs for forming various pasta shapes (provided for in subheading 8509.90.55) Free No changeNo changeOn or before 12/31/2023. 
22128. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 4.2 liters but not exceeding 4.8 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.30  Stainless steel bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 4.2 liters but not exceeding 4.8 liters (whether or not having a single stainless steel vertically oriented welded handle), the foregoing each having a rolled top edge and welded stainless steel base with four protrusions designed to interlock with a stand food mixer base (provided for in subheading 8509.90.55) 0.7%No changeNo changeOn or before 12/31/2023. 22129. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 2.8 liters but not exceeding 3.4 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.31  Stainless steel bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 2.8 liters but not exceeding 3.4 liters (whether or not having a single stainless steel vertically oriented welded handle), the foregoing each having a rolled top edge and welded stainless steel base with four protrusions designed to interlock with a stand food mixer base (provided for in subheading 8509.90.55) Free No changeNo changeOn or before 12/31/2023. 
22130. Stainless steel bowls for certain electromechanical stand food mixers, with capacity greater than 5.6 liters but not exceeding 8.6 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.32  Stainless steel bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 5.6 liters but not exceeding 8.6 liters (whether or not having a single stainless steel vertically oriented welded handle), the foregoing each having a rolled edge and two welded stainless steel side brackets with circular holes designed to interlock with the arm of the stand mixer (provided for in subheading 8509.90.55) Free No changeNo changeOn or before 12/31/2023. 22131. Pasta rollers and cutters for stand food mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.33  Metal pasta rolling and cutting devices designed for use on electromechanical food stand mixers, each not having a molded plastic housing (provided for in subheading 8509.90.55) 1%No changeNo changeOn or before 12/31/2023. 
22132. Glass bowls for certain electromechanical stand food mixersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.34  Glass bowls designed for use on electromechanical stand food mixers, each having a capacity greater than 4.5 liters but not exceeding 4.9 liters, the foregoing each having a base with four protrusions designed to interlock with a stand food mixer base (provided for in subheading 8509.90.55) Free No changeNo changeOn or before 12/31/2023. 22133. Body trimmers for detailed hair trimmingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.35  Hair clippers, with self-contained electric motor, vertical reciprocating stamped stainless steel blade and aluminum housing (provided for in subheading 8510.20.90) Free No changeNo changeOn or before 12/31/2023. 
22134. Hair clipper setsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.36  Hair clipper sets, with self-contained electric motor, comprised of blade guide combs and one or more hair clippers, wherein at least one clipper is corded, has a non-detachable ground steel blade and is used for human hair, all put up in sets for retail sale, valued at $5 or less (provided for in subheading 8510.20.90) Free No changeNo changeOn or before 12/31/2023. 22135. Rechargeable trimmers for trimming human hairSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.37  Hair clipper set, with self-contained electric motor, comprised of blade guide combs, detailers and one or more hair clippers, wherein at least one clipper has a rechargeable lithium-ion battery, a detachable ground steel blade and is used for human hair, all put up in sets for retail sale, valued at $6 or less (provided for in subheading 8510.20.90) Free No changeNo changeOn or before 12/31/2023. 
22136. PCB assemblies for clippers and trimmersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.38  Subassemblies consisting of a printed circuit board, power connector, rechargeable lithium ion battery and motor, designed for use with hair clippers of subheading 8510.20.90 or shavers of subheading 8510.10.00 (provided for in subheading 8510.90.40) Free No changeNo changeOn or before 12/31/2023. 22137. LED bicycle wheel spoke lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.39  Bicycle signaling lights, consisting of one light-emitting diode (LED), measuring between 2.54 to 12.192 cm in width and 2.54 to 4.572 cm in height, with mechanism to attach to wheel spokes, each light valued not more than $4 (provided for in subheading 8512.10.40) Free No changeNo changeOn or before 12/31/2023. 
22138. Bicycle rear lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.40  Electrical visual signaling equipment of a kind used as taillights on bicycles (provided for in subheading 8512.10.40) Free No changeNo changeOn or before 12/31/2023. 22139. Portable electric lampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.41  Portable battery powered, handheld LED lantern, other than lighting equipment of heading 8512, having a collapsible plastic body, measuring not greater than 22 cm in height (provided for in subheading 8513.10.40) Free No changeNo changeOn or before 12/31/2023. 
22140. Space heatersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.42  Fan-forced, portable electric space heaters, each having a power consumption of not more than 1.5 kW and weighing more than 1.5 kg but not more than 17 kg, whether or not incorporating a humidifier or air filter (provided for in subheading 8516.29.00) Free No changeNo changeOn or before 12/31/2023. 22141. Microwave ovens with capacity not exceeding 22.5 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.43  Microwave ovens of a kind used for domestic purposes, each having a capacity not exceeding 22.5 liters (provided for in subheading 8516.50.00) 1.7% No changeNo changeOn or before 12/31/2023. 
22142. Microwave ovens with capacity exceeding 22.5 liters but not exceeding 31 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.44  Microwave ovens of a kind used for domestic purposes, each having a capacity exceeding 22.5 liters but not exceeding 31 liters (provided for in subheading 8516.50.00) 1.7% No changeNo changeOn or before 12/31/2023. 22143. Low-profile microwave ovens with electronic opening mechanism and integral range hoodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.45  Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having a height not exceeding 28 cm and having oven capacity greater than 31 liters but not exceeding 32 liters and containing a glass turntable plate with a diameter greater than 30 cm but not exceeding 31 cm, the foregoing ovens with a width greater than 75 cm but not exceeding 77 cm and having two interior fan motors and an electronic opening mechanism (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2023. 
22144. Low-profile microwave ovens with push button opening mechanism and integral range hoodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.46  Microwave ovens with integral range hoods, of a kind used for domestic purposes, each having a height not exceeding 28 cm, each having oven capacity greater than 31 liters but not exceeding 32 liters and containing a glass turntable plate with a diameter greater than 30 cm but not exceeding 31 cm, the foregoing ovens with a width greater than 75 cm but not exceeding 77 cm, and having a single interior fan motor and a push-button opening system (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2023. 22145. Low-profile microwave ovens with electronic opening mechanism and without a range hoodSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.47  Microwave ovens of a kind used for domestic purposes, each without a range hood, each having oven capacity greater than 31 liters but not exceeding 32 liters, the foregoing containing a glass turntable plate with a diameter greater than 30 cm but not exceeding 31 cm, and an electronic opening mechanism (provided for in subheading 8516.50.00) FreeNo changeNo changeOn or before 12/31/2023. 
22146. Searing grillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.48  Electrothermic grills of a kind used for domestic purposes, each with a maximum temperature of 233 °C (provided for in subheading 8516.60.60); the foregoing excluding goods described in 9902.16.56 FreeNo changeNo changeOn or before 12/31/2023. 22147. Automatic drip coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.49  Electrothermic automatic drip coffee makers of a kind used for domestic purposes, each capable of brewing multiple servings and incorporating a removable water tank with a handle and having a liquid crystal display and control buttons adjacent to the removable water tank, and a brew button in the coffee maker base; the foregoing excluding coffee makers designed for permanent installation into a wall, cabinet or shelf, and excluding coffee makers designed to utilize coffee capsules or pods (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023. 
22148. Espresso machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.50  Electromechanical espresso makers of a kind used for domestic purposes, each with an aluminum trim band, each incorporating a removable water tank with a handle and having a metal or plastic enclosure containing seven indicator lights and four chrome plated control buttons, the foregoing with two temperature sensors to regulate water temperature (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023. 22149. Coffee makers with dishwasher safe removable partsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.51  Automatic drip electric coffeemakers, each with latch-release removable and dishwasher safe water reservoir with a 2.83 liter capacity, brew basket and showerhead, valued not over $19 (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023. 
22150. Single-service coffee makers with milk frothersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.52  Electrothermic coffee machines of a kind used for domestic purposes, designed to brew single servings using coffee capsules, each having a loading lever containing both stainless steel and plastic and a milk frother with a fold-up power base (provided for in subheading 8516.71.00), the foregoing excluding coffee makers with a removable reservoir FreeNo changeNo changeOn or before 12/31/2023. 22151. Electric coffee makers with dual dispensersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.53  Electrothermic coffee machines of a kind used for domestic purposes, each with two dispensers to allow brewing using capsules and ground coffee, with a spent capsule collection bin and a single removable reservoir with a capacity equal to or greater than 1.65 liters (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023. 
22152. Electric coffee makers for brewing capsulesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.54  Electrothermic coffee machines of a kind used for domestic purposes, designed to brew using only coffee capsules, each having a loading lever containing both stainless steel and plastic and a removable reservoir with a capacity no greater than 1.18 liters (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023. 22153. Automatic or manual pour over coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.55  Electrothermic coffee machines of a kind used for domestic purposes, each capable of brewing multiple servings using an automatic drip or manual pour over with a capacity equal to or greater than 1.89 liters, the foregoing including a glass carafe, a cone-shaped brew basket and a permanent filter (provided for in subheading 8516.71.00) FreeNo changeNo changeOn or before 12/31/2023. 
22154. Removable reservoir coffeemakersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.56  Electrothermic automatic drip coffee makers of a kind used for domestic purposes, each capable of brewing multiple servings and incorporating a removable water tank with a handle, the foregoing excluding coffee makers with dome-shaped housing or designed for permanent installation into a wall, cabinet or shelf and excluding coffee makers designed to utilize coffee capsules or pods (provided for in subheading 8516.71.00); the foregoing excluding coffee makers with a brew button in the coffee maker baseFreeNo changeNo changeOn or before 12/31/2023. 22155. Single serve coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.57  Electrothermic coffee machines of a kind used for domestic purposes, capable of brewing single servings using coffee capsules or ground coffee, each with not more than one water reservoir with a capacity not exceeding 0.41 liters, the foregoing including a coffee ground filter basket (provided for in subheading 8516.71.00) 3% No changeNo changeOn or before 12/31/2023. 
22156. 2-way coffee makers with a 12-cup carafe and a pod brewerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.58  Electrothermic coffee machines of a kind used for domestic purposes, each with dual dispensers to allow brewing single serving or multiple servings using capsules and ground coffee, a glass carafe with a capacity not exceeding 2.83 liters, and two separate non-removable water reservoirs, the foregoing without a spent capsule collection bin (provided for in subheading 8516.71.00) 3.2%No changeNo changeOn or before 12/31/2023. 22157. Rapid cold brew and hot coffee makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.59  Electrothermic coffee machines of a kind used for domestic purposes, designed to brew both cold or hot coffee using coffee grounds with a rotating knob to select between settings (provided for in subheading 8516.71.00) Free No changeNo changeOn or before 12/31/2023. 
22158. Electric kettlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.60  Electrothermic kettles of a kind used for domestic purposes, each with a stainless-steel construction, 1.7-liter capacity, pop-up lid, removable mesh filters, and a handle having a translucent capacity indicator, the foregoing having a base with digital Liquid Crystal Display (LCD) paneled controls, including variable temperature settings (provided for in subheading 8516.71.00) Free No changeNo changeOn or before 12/31/2023. 22159. Electric toasters with even-toast featureSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.61  Electrothermic toasters of a kind used for domestic purposes, each toaster measuring 28.19 cm in length, 17.3 cm in width and 20.32 cm in height and incorporating two single-slice toaster slots measuring 13.7 cm in length at the top of the toaster, with a slide-out crumb tray, the foregoing with a function designed to turn off the center heating element after a certain toasting time has elapsed (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023. 
22160. Electric toasters with 6.5 inch slotsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.62  Electrothermic toasters of a kind used for domestic purposes, each incorporating two single-slice toaster slots measuring 16.51 cm in length at the top of the oven, the foregoing with a function designed to turn off the center heating element after a certain toasting time has elapsed (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023. 22161. Electric toasters with 37 mm wide slots, with an under-base cord wrapSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.63  Electrothermic toasters of a kind used for domestic purposes, each incorporating two single-slice toaster slots measuring 37 mm in width at the top of the oven, with a slide-out crumb tray, under-base cord wrap, toast shade selector and a programmable setting to hold the toast in the slot for three minutes after toasting (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023. 
22162. 2- and 4-slot toasters, not having a button to keep toaster contents warm after toastingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.64  Electrothermic toasters, of a kind used for domestic purposes, with two or four toaster slots, each toaster slot with a width exceeding 3.8 cm but not exceeding 4 cm, the foregoing toasters each having one or two plastic buttons used to eject toaster contents and one or two plastic buttons used to lower power to heating elements for desired toasting; each toaster not having a button to keep toaster contents warm after toasting or a button to defrost, the foregoing toasters having one or two plastic knobs, each knob with no more than five options for selecting different degrees of shading, and a manual lift lever (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023. 22163. 2-slot toasters, with a button to keep toaster content warm after toastingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.65  Electrothermic toasters, of a kind used for domestic purposes, each with two toaster slots, each toaster slot with a width exceeding 3.8 cm but not exceeding 4 cm, the foregoing toasters each having singular plastic buttons used to defrost, eject toaster contents, lower power to heating elements for desired toasting, and to keep toaster contents warm at the end of a completed toasting cycle, and each toaster having one plastic knob to select up to six varying degrees of shading, and a manual lift lever (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023. 
22164. Electric toasters with double-slice slotsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.66  Electrothermic toasters of a kind used for domestic purposes, each incorporating two 37 mm wide double-slice toaster slots at the top of the oven, with a slide-out crumb tray, under-base cord wrap, toast shade selector, and a programmable setting to hold the toast in the slot for three minutes after toasting (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023. 22165. Electric toasters with 37 mm wide slots, with a retractable cordSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.67  Electrothermic toasters of a kind used for domestic purposes, each incorporating two single-slice toaster slots measuring 37 mm in width at the top of the oven, with a slide-out crumb tray, retractable cord, toast shade selector and a manually activated setting to hold the toast in the slot after toasting (provided for in subheading 8516.72.00) Free No changeNo changeOn or before 12/31/2023. 
22166. Electric pressure cookers rated more than 800 W but not more than 1,000 W, with a capacity of not less than 5 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.68  Electrothermic pressure cookers of a kind used for domestic purposes, with a capacity of not less than 5 liters and rated from 800 W to 1,000 W (provided for in subheading 8516.79.00); the foregoing excluding pressure cookers with a lift-out steaming rack designed for roasting/steaming, extra lid gasket, measuring cup and paddle and variable temperature settings 0.1% No changeNo changeOn or before 12/31/2023. 22167. Electric pressure cookers rated more than 1,200 W but not more than 1,400 W, with a capacity of less than 5 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.69  Electrothermic pressure cookers of a kind used for domestic purposes, with a capacity of less than 5 liters and rated more than 1,200 W but not more than 1,400 W (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 
22168. Electric pressure cookers rated more than 1,000 W but not more than 1,200 W, with a capacity of less than 5 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.70  Electrothermic pressure cookers of a kind used for domestic purposes, with a capacity of less than 5 liters, rated more than 1,000 W but not more than 1,200 W (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 22169. Contoured heating padsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.71  Electric heating pads with contoured shape measuring 38.1 cm in height and 60.96 cm in width, with removable waist strap that adjusts up to 2.16 m in circumference, with cut pile knit outer surface and four heat settings, valued not over $12, such heating pads not worn on or about the person (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 
22170. Slow cookers with non-stick ceramic coated stonewareSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.72  Slow cookers with capacity from 5.678 liters to 6.624 liters, each having a stoneware insert with a ceramic-based nonstick coating, a locking gasket glass lid, digital control with three temperature settings and cooking timer, the foregoing valued over $15 but not over $22 (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 22171. Heating padsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.73  Electrothermic heating pads of nonwoven polyester with stamp welding, having a power consumption of not more than 50 W and weighing 0.635 kg, measuring 50.8 cm by 60.96 cm; the foregoing with a removable knit 100 percent polyester fleece cover, valued between $15 and $109 (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 
22172. Programmable slow cookers with digital displaySubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.74  Electrothermic slow cookers of a kind used for domestic purposes, each with a litho-wrapped steel exterior and the following features: (i) a locking glass lid, (ii) a removable oval stoneware cooking pot with a capacity not exceeding 5.68 liters, and (iii) a single digital display with a knob used to control time and temperature settings, the foregoing without a thermometer probe (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 22173. 8-Quart electric slow cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.75  Electrothermic slow cookers of a kind used for domestic purposes, each with a litho-wrapped steel exterior and the following features: (i) a non-locking glass lid, (ii) a removable oval stoneware cooking pot, (iii) a volume capacity of 7.57 liters or greater, and (iv) three heat settings (keep warm, low, and high), the foregoing without a digital display or thermometer probe (provided for in subheading 8516.79.00) 0.1%No changeNo changeOn or before 12/31/2023. 
22174. Programmable slow cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.76  Electrothermic slow cookers of a kind used for domestic purposes, each with a litho-wrapped exterior and the following features: (i) non-locking glass lid, (ii) a digital control panel, and (iii) a feature designed to automatically reduce temperature at the end of the cooking cycle, the foregoing without a timer display or thermometer probe (provided for in subheading 8516.79.00) 0.7% No changeNo changeOn or before 12/31/2023. 22175. Electric slow cookers with locking lidSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.77  Electrothermic slow cookers of a kind used for domestic purposes, each with a litho-wrapped exterior and the following features: (i) a capacity not exceeding 4.73 liters, (ii) a glass lid, (iii) a removable oval stoneware cooking pot, and (iv) a locking lid (provided for in subheading 8516.79.00); the foregoing without a knob used to control time and temperature settings 0.8% No changeNo changeOn or before 12/31/2023. 
22176. Double flip waffle makers with removable gridsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.78  Electrothermic rotating waffle makers of a kind used for domestic purposes, each with two sets of double-sided round cooking plates, non-stick removable grids, a drip tray, and a locking handle (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 22177. Ice cream waffle cone and bowl makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.79  Electrothermic ice cream waffle cone and bowl makers of a kind used for domestic purposes, each with two round non-stick cooking plates (provided for in subheading 8516.79.00), the foregoing including a plastic cone roller and a bowl mold Free No changeNo changeOn or before 12/31/2023. 
22178. Electric breakfast sandwich makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.80  Electrothermic sandwich cookers of a kind used for domestic purposes, each designed to be used with round bread and incorporating a cooking plate for eggs (provided for in subheading 8516.79.00); the foregoing excluding goods described in heading 9902.16.57 Free No changeNo changeOn or before 12/31/2023. 22179. Pressure cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.81  Electrothermic pressure cookers of a kind used for domestic purposes, with a stainless-steel construction with a capacity of not less than 5.67 liters and an output wattage not exceeding 1,000 W, a lift-out steaming rack designed for roasting/steaming, extra lid gasket and a measuring cup and paddle, the forgoing with variable temperature settings (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 
22180. 10-quart programmable slow cookersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.82  Electrothermic slow cookers of a kind used for domestic purposes with a capacity greater than 7.57 liters but not exceeding 9.46 liters, each with a full-color litho-wrapped exterior, glass lid, removable round aluminum cooking pot, and a digital control display, the foregoing without a thermometer probe (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 22181. Polished stainless steel 1.5-quart tea kettlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.83  Tea kettles of stainless steel, polished, each with a capacity of 1.41 liters (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 
22182. Egg bite makersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.84  Electrothermic bite-sized egg makers, of a kind used for domestic purposes, each incorporating two circular cooking plates and a removable cover (provided for in subheading 8516.79.00) Free No changeNo changeOn or before 12/31/2023. 22183. Vacuum steel insulated coffee carafes, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.85 Vacuum insulated coffee carafes used with commercial coffee machines, with interior and exterior of stainless steel, each with a capacity over 1 liter but not over 2 liters and plastic brew-through lid for direct brewing commercial coffee machines provided for in subheading 8419.81 (provided for in subheading 8516.90.90) Free No changeNo changeOn or before 12/31/2023. 
22184. Vacuum steel insulated carafes for household coffee machines, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.86  Vacuum insulated carafes for coffee makers of a kind used for domestic purposes, with interior and exterior of stainless steel, each with a capacity over 1 liter but not over 2 liters with brew through top for direct brewing (provided for in subheading 8516.90.90) Free No changeNo changeOn or before 12/31/2023. 22185. Vacuum steel bodies with inner and outer steel layersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.87  Vacuum vessel bodies, each with exterior layer of steel and vacuum liner of steel, with a capacity over 2 liters and a bottom port and top opening, the foregoing presented without top cover and bottom base (provided for in subheading 8516.90.90) Free No changeNo changeOn or before 12/31/2023. 
22186. Lamp-holder housings of plasticSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.88  Lamp-holder housings of plastics, containing sockets for screw-in Edison base (provided for in subheading 8536.61.00) Free No changeNo changeOn or before 12/31/2023. 22187. 660 W, 125 V, lamp-holder with two 15 amp outletsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.89  Lamp-holders, rated for 660 W and 125 V, each with two 15 amp outlets (provided for in subheading 8536.61.00) Free No changeNo changeOn or before 12/31/2023. 
22188. Combination duplex receptacle/outlet and USB charger, 15–20 amp, 125 VSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.90  Dual-use electrical wall outlets incorporating one or more built-in Universal Serial Bus (USB) chargers, rated at 15–20 amp and 125 V (provided for in subheading 8536.69.80) Free No changeNo changeOn or before 12/31/2023. 22189. Range and dryer receptaclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.91  Electrical receptacles consisting of straight blade outlets for mounting in walls, made of thermoplastic and steel, measuring not more than 3.4 cm in depth, 10.7 cm in height and 6.4 cm in width (provided for in subheading 8536.69.80) Free No changeNo changeOn or before 12/31/2023. 
22190. Residential grade receptaclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.92  Electrical receptacles of thermoplastic and steel, consisting of two outlets for mounting in walls, each weighing not more than 58.1 g, and measuring not more than 2.5 cm in depth, 10.7 cm in height and 3.4 cm in width (provided for in subheading 8536.69.80) 1.4% No changeNo changeOn or before 12/31/2023. 22191. Residential and commercial USB receptaclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.93  Dual-use electrical wall outlets incorporating one or more built-in Universal Serial Bus (USB) chargers, made of a polycarbonate shell with steel framing and screws and internal circuit boards, weighing not more than 136.1 grams, and not exceeding 10.7 cm in height, 4.4 cm in width, and 4.3 cm in depth (provided for in subheading 8536.69.80) 1.5% No changeNo changeOn or before 12/31/2023. 
22192. Power stripsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.94  6-outlet power strips of type B sockets of 125 V, with 14 gauge cord measuring 76.2 to 91.44 cm in length, the foregoing without surge protection (provided for in subheading 8537.10.91) FreeNo changeNo changeOn or before 12/31/2023. 22193. Surge protectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.95 6-outlet power strips of type B sockets of 125 V, with 14 gauge cord measuring 60.96 to 91.44 cm in length, with 400–10,180 joule rating for surge protection (provided for in subheading 8537.10.91) FreeNo changeNo changeOn or before 12/31/2023. 
22194. Programmable controllers for architectural lightingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.96 Programmable controllers for architectural lighting effects and displays, with ethernet, digital visual interface (DVI) and DB9 ports, each in an aluminum enclosure without keyboard, capable of controlling greater than 3,000 control channels of lighting and of pixel mapping light-emitting diode (LED) arrays (provided for in subheading 8537.10.91) FreeNo changeNo changeOn or before 12/31/2023. 22195. Electronic modular control panels for generatorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.97  Programmable electronic modular control panels, designed for monitoring and controlling generators and generating sets of heading 8501 and 8502, operating at a voltage not exceeding 1,000 V, and equipped with electrical control apparatus of heading 8535 or 8536, such as circuit breakers, auxiliary contactors, and relays, which provide a front panel user interface, such as control switches and/or a touch screen, for the electrical control and monitoring of the generator or generating set (provided for in subheading 8537.10.91) FreeNo changeNo changeOn or before 12/31/2023. 
22196. Power distribution modules and programmable controllersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.31.98  Power distribution modules and programmable controllers, for a voltage not exceeding 1,000 V (provided for in subheading 8537.10.91), the foregoing of a kind used with machines and apparatus for the manufacture or inspection of semiconductor devices of subheading 8486.20.00 FreeNo changeNo changeOn or before 12/31/2023. 22197. Glass capacitive touchscreen assemblies with LCDSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.31.99 Capacitive touchscreens bonded to liquid crystal display (LCD), equipped with two or more apparatus of heading 8536, for electric control or the distribution of electricity, consisting of two glass layers bonded by silicon adhesive with attached flexible printed circuit with surface mount technology components, each touchscreen with diagonal measuring between 10 cm and 41 cm (provided for in subheading 8537.10.91)FreeNo changeNo changeOn or before 12/31/2023. 
22198. Lamps containing deuterium gas without radio-frequency identification (RFID)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.01 Ultraviolet lamps filled with deuterium gas, each without radio-frequency identification device and valued over $200 (provided for in subheading 8539.49.00)FreeNo changeNo changeOn or before 12/31/2023. 22199. Lamps containing deuterium gas with radio-frequency identification (RFID)Subchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.02  Ultraviolet lamps filled with deuterium gas, each with radio-frequency identification device and valued over $200 (provided for in subheading 8539.49.00) FreeNo changeNo changeOn or before 12/31/2023. 
22200. Fiber channel coaxial cables of silver-plated copper conductors and expanded ePTFE dielectricsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.03  Fiber channel coaxial cables of silver-plated copper conductors and expanded polytetrafluoroethylene (ePTFE) dielectrics, jacketed with fluoropolymers; such bulk cables having an operating temperature ranging from minus 55 °C to 200 °C (provided for in subheading 8544.20.00) FreeNo changeNo changeOn or before 12/31/2023. 22201. Insulated coaxial cables, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.04 Insulated coaxial cables, each with a polyvinyl chloride outer coating, an outside diameter of 4 mm or more but not over 10 mm, a length of 180 cm or more but not over 270 cm (provided for in subheading 8544.20.00), the foregoing of a kind used with medical ultrasonic scanning apparatus of subheading 9018.12.001%No changeNo changeOn or before 12/31/2023. 
22202. Coaxial cables insulated with ePTFE, vapor sealed, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.05 Coaxial cables insulated with expanded polytetrafluoroethylene (ePTFE), vapor sealed meeting the requirements of MIL-STD-202, method 122e, as certified by the importer (provided for in subheading 8544.20.00)0.6%No changeNo changeOn or before 12/31/2023. 22203. Coaxial cables insulated with ePTFE, non-vapor sealed, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.06 Coaxial cables insulated with expanded polytetrafluoroethylene (ePTFE), non-vapor sealed (provided for in subheading 8544.20.00)3%No changeNo changeOn or before 12/31/2023. 
22204. Low speed automotive ethernet USB harnessesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.07 USB 2.0 cable assemblies for automotive infotainment applications, 30 V AC (RMS)/30 V DC, rated current of 1 amp max/circuit, each with USB 4- or 5-wire cable, with or without drain wire, with USCAR-30 5-circuit plug, inline, or 4-circuit STD A receptacle connectors, solder terminated at both ends, for use as low speed Ethernet components such as in-vehicle databus, display, sensors and cameras (provided for in subheading 8544.30.00)FreeNo changeNo changeOn or before 12/31/2023. 22205. High speed autolink cable USB harnessesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.08 USB 2.0 cable assemblies for automotive infotainment applications, 30 V AC (RMS)/30 V DC, rated current of 1 amp max/circuit, each with USB 4-wire cable, with drain wire, USCAR-30 5-circuit plug or inline, 4-circuit illuminated STD A receptacle connectors, solder terminated at both ends, where the illumination is up to 1.0 FL, fixed or dimmable, for use as low speed Ethernet components such as in-vehicle databus, display, sensors and cameras (provided for in subheading 8544.30.00)FreeNo changeNo changeOn or before 12/31/2023. 
22206. Insulated electric conductors, of a kind used with extreme ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.09 Electrical cables and cable bundles for a voltage not exceeding 1,000 V, fitted with connectors (provided for in subheading 8544.42.90), the foregoing of a kind used with Extreme Ultraviolet (EUV) Lithography machines and apparatus for the manufacture of semiconductor devices of subheading 8486.20.000.9%No changeNo changeOn or before 12/31/2023. 22207. Insulated electric conductors, of a kind used with deep ultraviolet lithography machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.10 Electrical cables and cable bundles for a voltage not exceeding 1,000 V, fitted with connectors (provided for in subheading 8544.42.90), the foregoing of a kind used with Deep Ultraviolet (DUV) Lithography machines and apparatus for the manufacture of semiconductor devices of subheading 8486.20.00FreeNo changeNo changeOn or before 12/31/2023. 
22208. Insulated electric conductors, of a kind used with optical instrumentsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.11 Electrical cables and cable bundles for a voltage not exceeding 1,000 V, fitted with connectors (provided for in subheading 8544.42.90), the foregoing of a kind used with optical instruments and appliances for inspecting semiconductor wafers of 9031.41.00FreeNo changeNo changeOn or before 12/31/2023. 22209. Rings, blocks, and other insulating fittings of quartzSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.12 Rings, blocks, and other insulating fittings of quartz (provided for in subheading 8547.90.00), the foregoing of a kind used with machines and apparatus for the manufacture or inspection of semiconductor devices of subheading 8486.20.00 3.3%No changeNo changeOn or before 12/31/2023. 
22210. Front tire splash guards for vehiclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.13 Front tire splash guards of thermoplastic polyolefin, composed of 85 to 87 percent ethylene propylene and 9 to 11 percent talc (provided for in subheading 8708.29.50) FreeNo changeNo changeOn or before 12/31/2023. 22211. Rear tire splash guards for vehiclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.14 Rear tire splash guards of thermoplastic polyolefin, composed of 85 to 87 percent ethylene propylene and 9 to 11 percent talc (provided for in subheading 8708.29.50)FreeNo changeNo changeOn or before 12/31/2023. 
22212. Automatic gear boxesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.15 Automatic gear boxes used for vehicles of headings 8701 and 8704, other than goods described in heading 9902.17.01, each with 14 speeds and torque ratings of 280 kg/m (provided for in subheading 8708.40.11)1.5%No changeNo changeOn or before 12/31/2023. 22213. Suspension systems (struts) for off-highway trucksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.16 Struts used in suspension systems for vehicles of headings 8704 (provided for in subheading 8708.80.16)1.2%No changeNo changeOn or before 12/31/2023. 
22214. Suspension system stabilizer barsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.17 Suspension system stabilizer bars of alloy steel, weighing between 35 and 44 kg, designed for use in Class 7 and Class 8 heavy duty trucks only (provided for in subheading 8708.80.65)FreeNo changeNo changeOn or before 12/31/2023. 22215. Tie rod assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.18 Tie rod assemblies of steering columns and steering boxes; parts thereof (provided for in subheading 8708.94.75)0.4%No changeNo changeOn or before 12/31/2023. 
22216. Used axle housingsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.19 Used axle housings (spindles) for vehicles of heading 8704 (provided for in subheading 8708.99.68)FreeNo changeNo changeOn or before 12/31/2023. 22217. Used parts for power trainsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.20 Used final drive and wheel assemblies for power trains, such final drive and wheel assemblies consisting of planetary gear reduction final drives and wheel assemblies, brake discs or rotors and a wheel hub for vehicles of heading 8704 (provided for in subheading 8708.99.68)2%No changeNo changeOn or before 12/31/2023. 
22218. Front windshield coversSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.21 Front windshield cover constructed of 100 percent water resistant polyester, having an elastic attachment system, side view mirror covers, wiper protector cover and a dry storage pouch when not in use (provided for in subheading 8708.99.81)FreeNo changeNo changeOn or before 12/31/2023. 22219. Expansion chambersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.22 Expansion chambers, each consisting of a blow molded tube shaped HDPE plastic body, measuring approximately 59.89 cm in width, 73.17 cm in length and 26.46 cm in height, designed for permanent welding to a gasoline or diesel fuel tank body (provided for in subheading 8708.99.81)FreeNo changeNo changeOn or before 12/31/2023. 
22220. Bicycle racks for car roofsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.23 Roof mounted bicycle rack trays for motor vehicles, such trays designed to transport bicycles (provided for in subheading 8708.99.81) 2.4%No changeNo changeOn or before 12/31/2023. 22221. High pressure fuel injector railsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.24 High pressure fuel injector rails made of steel alloy used to transport fuel from a pump to fuel injectors on a diesel engine principally used in articles under heading 8702 or 8704 (provided for in subheading 8708.99.81)FreeNo changeNo changeOn or before 12/31/2023. 
22222. Stand-up bicycles, having both wheels exceeding 63.5 cm in diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.25Stand-up bicycles each with no seat, no seat tube, and no seat stay, designed to be pedaled by a user in a standing position only, such bicycles having both wheels exceeding 63.5 cm in diameter (provided for in subheading 8712.00.35) FreeNo changeNo changeOn or before 12/31/2023. 22223. Elliptical cycles, with wheels not exceeding 63.5 cm in diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.26 Cycles, each either with two wheels or with three wheels and having all wheels exceeding 63.5 cm in diameter; all the foregoing propelled by laterally mounted pedals designed to be pushed in an alternative elliptical step motion (provided for in subheading 8712.00.50)FreeNo changeNo changeOn or before 12/31/2023. 
22224. Bicycle frames, other than of steel, valued $600 or lessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.27 Bicycle frames, other than of steel, valued not over $600 each (provided for in subheading 8714.91.30)2.8%No changeNo changeOn or before 12/31/2023. 22225. Internal gear bicycle hubs, other than two or three speedsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.28 Variable speed internal gear hubs for bicycles, other than two or three speed hubs (provided for in subheading 8714.93.28)FreeNo changeNo changeOn or before 12/31/2023. 
22226. Bicycle pedals other than clipless pedalsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.29 Flat pedals and parts thereof (provided for in subheading 8714.96.10); the foregoing excluding clipless bicycle pedals and parts thereof5.7%No changeNo changeOn or before 12/31/2023. 22227. Clipless bicycle pedals and parts thereofSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.30 Clipless bicycle pedals and parts thereof (provided for in subheading 8714.96.10)3.8%No changeNo changeOn or before 12/31/2023. 
22228. Carbon fiber bicycle seatpostsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.31  Seat posts of carbon fiber, such seat posts designed for use on bicycles (provided for in subheading 8714.99.80) 1%No changeNo changeOn or before 12/31/2023. 22229. Bicycle handlebar tape, other than silicon or leather tapeSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.32  Handlebar tape, other than of silicon or of leather, such tape designed for use on bicycles (provided for in subheading 8714.99.80) 4.2%No changeNo changeOn or before 12/31/2023. 
22230. Trailer cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.33  Trailer cycles with a steel or aluminum frame, a single wheel measuring approximately 50-52 cm, a seat, a crankset, pedals and a handlebar designed for child riders (provided for in subheading 8714.99.80) FreeNo changeNo changeOn or before 12/31/2023. 22231. Dropper seatpostsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.34  Bicycle seatposts of aluminum with an internal mechanism to adjust saddle height while riding using a remote lever control (provided for in subheading 8714.99.80) 5%No changeNo changeOn or before 12/31/2023. 
22232. Bicycle fendersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.35  Bicycle fenders other than of steel (provided for in subheading 8714.99.80) FreeNo changeNo changeOn or before 12/31/2023. 22233. Bicycle handlebarsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.36  Bicycle handlebars, other than steel bicycle handlebars with a stem clamp diameter of 25.4 millimeters or less (provided for in subheading 8714.99.80) 5.6%No changeNo changeOn or before 12/31/2023. 
22234. Multi-functional steel cartsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.37  Multi-functional carts of steel, not mechanically propelled, each with a capacity less than 0.125 cubic meters, such carts designed to function as a combined dolly, wheelbarrow and work cart (provided for in subheading 8716.80.50) FreeNo changeNo changeOn or before 12/31/2023. 22235. Non-mechanically propelled industrial hand truckSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.38  Four wheeled non-motorized carts constructed primarily of base metal, such carts designed to move lithography equipment modules, apparatus and parts thereof (provided for in subheading 8716.80.50) 0.3%No changeNo changeOn or before 12/31/2023. 
22236. Moving dolliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.39  Moving dollies, of hardwood, not mechanically propelled, measuring greater than 45.72 cm but not exceeding 76.2 cm in length, and greater than 30.48 cm but not exceeding 45.72 cm in width; each mounted on casters with a diameter not exceeding 8 cm, such dollies valued not over $9 each (provided for in subheading 8716.80.50) 3.1%No changeNo changeOn or before 12/31/2023. 22237. Paragliders, paraglider wings and paraglider harnessesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.40  Paragliders, paraglider wings, and paraglider harnesses (provided for in heading 8804.00.00) FreeNo changeNo changeOn or before 12/31/2023. 
22238. Sailing catamarans and power catamaransSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.41  Sailboats, for pleasure or sports, with an auxiliary motor, exceeding 9.2 m in length (provided for in subheading 8903.91.00) 1.2%No changeNo changeOn or before 12/31/2023. 22239. Projection lensesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.42  Projection lenses, each with focal length of 5.2 mm or more but not over 165.0 mm, throw ratio of 0.28:1 or more but not over 12:1 and focus range optical 0.45 m or more but not over 40 m, the foregoing not exceeding 15 kg in weight (provided for in subheading 9002.11.40) FreeNo changeNo changeOn or before 12/31/2023. 
22240. Mounted optical lensesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.43  Mounted optical lenses of molded plastic or optically worked glass, measuring between 15 mm and 25 mm in height and between 10 mm and 14 mm in diameter, such lenses mounted in a barrel of brass, aluminum or similar metal (provided for in subheading 9002.11.90) FreeNo changeNo changeOn or before 12/31/2023. 22241. Objective lenses for broadcast camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.44  Objective lenses with a B4 mount, such lenses for cameras with 11 mm diagonal sensors (provided for in subheading 9002.11.90) 1.1%No changeNo changeOn or before 12/31/2023. 
22242. Objective lenses for cinema camerasSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.45  Objective lenses with a positive lock mount for cameras with diagonal sensors of more than 28 mm but less than 46 mm (provided for in subheading 9002.11.90) FreeNo changeNo changeOn or before 12/31/2023. 22243. Magnifying spectaclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.46  Magnifying spectacles consisting of spectacle frames with convex lenses worn to enlarge images (provided for in subheading 9004.90.00) FreeNo changeNo changeOn or before 12/31/2023. 
22244. LCD television panel assemblies, with a video display measuring over 175.26 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.47  Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 175.26 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2023. 22245. LCD television panel assemblies, with a video display measuring over 149.86 cm but not over 175.26 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.48  Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 149.86 cm but not over 175.26 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2023. 
22246. LCD television panel assemblies, with a video display measuring over 139.7 cm but not over 149.86 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.49  Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 139.7 cm but not over 149.86 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2023. 22247. LCD television panel assemblies, with a video display measuring over 137.16 cm but not over 139.7 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.50  Liquid crystal display (LCD) television panel assemblies, each with a video display diagonal measuring over 137.16 cm but not over 139.7 cm (provided for in subheading 9013.80.90) FreeNo changeNo changeOn or before 12/31/2023. 
22248. Housings designed for infrared lensesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.51  Lens housings of aluminum alloy, with or without anodization, designed for infrared lenses with diameters not less than 10 mm and not more than 100 mm (provided for in subheading 9013.90.80) FreeNo changeNo changeOn or before 12/31/2023. 22249. Electronic temperature indicators, weighing 14.2 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.52 Electrical data monitors, of a kind used to measure ambient temperature, each designed for single use, with customizable alarm settings, liquid crystal display (LCD) screen, enclosed in plastic housing measuring 4.1 cm by 4.9 cm by 0.8 cm, weighing 14.2 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023. 
22250. Electronic temperature indicators, weighing 64.4 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.53 Electrical data monitors, of a kind used for measuring ambient temperatures and designed for single use, each with a programmable alarm and liquid crystal display (LCD) screen, enclosed in a plastic housing, measuring 98.9 mm in length, 58 mm in width, 17.7 mm in height and weighing 64.4 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023. 22251. Electronic temperature indicators, weighing 430 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.54 Electrical data monitors, each with sensors to measure temperature, light, motion, and jamming detection, and capable of transmitting such data using cellular 3G networks, each with a liquid crystal display (LCD), encased in a plastic housing, measuring 132.05 mm in height, 148.07 mm in width, 25.2 mm in diameter, containing a 10.4 Ahr lithium ion battery, and weighing 430 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023. 
22252. Global cargo trackers, weighing 660 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.55 Electrical data monitors, each with sensors to monitor location, temperature, light, motion and jamming detection, capable of transmitting such data using cellular 3G networks, with a liquid crystal display (LCD) encased in a plastic housing, measuring 170.05 mm in height, 148.01 mm in width, 26.72 mm in diameter, containing a 20.8 Ahr lithium ion battery, and weighing 660 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023. 22253. Temperature data monitors, weighing 115 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.56 Electrical data monitors, each with sensors to measure temperature, light and location and each capable of transmitting such data using cellular 2G networks, of a kind used in the transportation of goods, enclosed in a plastic housing measuring 101 mm by 65 mm by 29 mm, weighing 115 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023. 
22254. Temperature data monitors, weighing 138.9 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.57 Electrical data monitors, each with sensors to measure temperature, light and location and each capable of transmitting such data using cellular 3G networks, of a kind used in the transportation of goods, enclosed in a plastic housing measuring 101 mm by 65 mm by 29 mm, weighing 138.9 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023. 22255. Temperature data monitors, weighing 133.2 gSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.58 Electrical data monitors, each with sensors to measure temperature, light and location and each capable of transmitting such data using cellular 2G networks, of a kind used in the transportation of goods, enclosed in a plastic housing measuring 101 mm by 65 mm by 29 mm, weighing 133.2 g (provided for in subheading 9025.80.10)FreeNo changeNo changeOn or before 12/31/2023. 
22256. Parts and accessories of bicycle speedometersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.59 Parts and accessories of bicycle speedometers (provided for in subheading 9029.90.40)FreeNo changeNo changeOn or before 12/31/2023. 22257. Wired remote controllersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.60 Thermostats designed for use with indoor fan coils, each with a screen, six buttons, electrical components and covered in a plastic coating, such thermostats measuring 190.5 mm in length, 287.02 mm in width and 157.5 mm in height (provided for in subheading 9032.10.00)FreeNo changeNo changeOn or before 12/31/2023. 
22258. Analog/digital wrist watchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.61 Analog/digital wrist watches (other than those of heading 9101), electrically operated, whether or not incorporating a stop watch facility, such watches having no jewels or only one jewel in the movement and with bracelet other than of textile material or of base metal (provided for in subheading 9102.19.40)FreeNo changeNo changeOn or before 12/31/2023. 22259. Mechanical wrist watchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.62 Mechanical wrist watches (other than those of heading 9101), with automatic winding, having over 17 jewels in the movement, with bracelet of stainless steel, whether or not gold- or silver-plated (provided for in subheading 9102.21.70)FreeNo changeNo changeOn or before 12/31/2023. 
22260. Mechanical wrist watches with leather or other bandSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.63 Mechanical wrist watches (other than those of heading 9101), with automatic winding, having over 17 jewels in the movement, such watches with bracelet other than of textile material or of base metal (provided for in subheading 9102.21.90)FreeNo changeNo changeOn or before 12/31/2023. 22261. Analog pocket watchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.64 Analog pocket watches (other than those of heading 9101), electrically operated, having no jewels or only one jewel in the movement (provided for in subheading 9102.91.40)FreeNo changeNo changeOn or before 12/31/2023. 
22262. Projection alarm clocks, non-atomicSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.65 Electrically-operated alarm clocks, such clocks capable of displaying time, date, indoor humidity and indoor temperature, the foregoing including an integrated Universal Serial Bus (USB) charging port and a projection unit that projects time, whether or not also capable of projecting temperature (provided for in subheading 9105.11.40) FreeNo changeNo changeOn or before 12/31/2023. 22263. Projection atomic alarm clocksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.66 Electrically-operated atomic alarm clocks, such clocks capable of displaying time, date and temperature, the foregoing including an integrated Universal Serial Bus (USB) charging port and a projection unit that projects both time and temperature (provided for in subheading 9105.11.40)FreeNo changeNo changeOn or before 12/31/2023. 
22264. Analog wall clocks without thermometer, hygrometer, or barometer gaugesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.67 Analog wall clocks, each with a diameter measuring between 35 cm to 62 cm (provided for in subheading 9105.21.80), the foregoing without thermometer, hygrometer or barometer gaugesFreeNo changeNo changeOn or before 12/31/2023. 22265. Analog clocks with thermometer and hygrometerSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.68 Analog clocks, each with a temperature gauge and a humidity gauge and a diameter measuring between 20 cm and 62 cm (provided for in subheading 9105.21.80)FreeNo changeNo changeOn or before 12/31/2023. 
22266. Atomic analog wall clocksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.69  Electrically operated atomic wall clocks, designed to receive phase-modulated time code, the foregoing each with a stainless steel frame measuring approximately 35.56 cm in diameter and an analog display (provided for in subheading 9105.21.80) FreeNo changeNo changeOn or before 12/31/2023. 22267. Atomic digital clocksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.70  Electrically-operated atomic clocks, each with one or more opto-electronic displays to provide time, date and temperature, whether or not such clocks have an alarm function or a moon phase display; the foregoing each with openings on the back for wall-mounting and a pull-out stand for placement on flat surfaces (provided for in subheading 9105.91.40) FreeNo changeNo changeOn or before 12/31/2023. 
22268. Analog kitchen timersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.71  Analog kitchen timers, not battery or AC powered, each with dimensions not exceeding 6 cm by 12 cm by 24 cm, such timers designed to count down from 60 minutes and shut off automatically (provided for in subheading 9106.90.85) FreeNo changeNo changeOn or before 12/31/2023. 22269. Wrist watch movements having over one jewel and less than 7 jewelsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.72  Complete watch movements, unassembled, having over one jewel but not over 7 jewels, measuring less than 33.8 mm in diameter (provided for in subheading 9110.11.00) FreeNo changeNo changeOn or before 12/31/2023. 
22270. Watch movements having over 7 jewels and under 17 jewelsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.73  Complete watch movements, unassembled, having over 7 jewels but not over 17 jewels, measuring less than 33.8 mm in diameter (provided for in subheading 9110.11.00) FreeNo changeNo changeOn or before 12/31/2023. 22271. Watch cases or bodies over 41 mm in diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.74  Watch cases of stainless steel, other than gold- or silver-plated, each measuring over 41 mm in width or diameter (provided for in subheading 9111.20.40) FreeNo changeNo changeOn or before 12/31/2023. 
22272. Watch cases or bodies not over 41 mm in diameterSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.75  Watch cases of stainless steel, other than gold- or silver-plated, each measuring not over 41 mm in width or diameter (provided for in subheading 9111.20.40) FreeNo changeNo changeOn or before 12/31/2023. 22273. Watch case bezels, backs, and centersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.76  Watch case bezels, backs and centers, the foregoing not of precious metal or of metal clad with precious metal (provided for in subheading 9111.90.50) FreeNo changeNo changeOn or before 12/31/2023. 
22274. Watch case partsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.77  Parts of watch cases, not of precious metal or of metal clad with precious metal, the foregoing other than watch bezels, backs and centers (provided for in subheading 9111.90.70) FreeNo changeNo changeOn or before 12/31/2023. 22275. Stainless steel watch braceletsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.78  Watch bracelets of stainless steel, whether or not gold- or silver-plated, valued over $100 per dozen (provided for in subheading 9113.20.40) 4.1%No changeNo changeOn or before 12/31/2023. 
22276. Watch dialsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.79  Watch dials, not exceeding 50 mm in width (provided for in subheading 9114.30.40) 1%No changeNo changeOn or before 12/31/2023. 22277. Watch crownsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.80  Watch crowns of stainless steel, each with a diameter greater than 3 mm but not exceeding 10 mm (provided for in subheading 9114.90.40) FreeNo changeNo changeOn or before 12/31/2023. 
22278. Watch handsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.81  Watch hands of brass, designed to indicate hour, minute, second or counter (provided for in subheading 9114.90.40) FreeNo changeNo changeOn or before 12/31/2023. 22279. Acoustic guitarsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.82  Acoustic guitars, valued not over $100 each, excluding the value of the case (provided for in subheading 9202.90.20) 3.6%No changeNo changeOn or before 12/31/2023. 
22280. Console digital pianosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.83  Upright console digital pianos, the sound of which is produced, or must be amplified, electrically; each with one 88-key hammer action keyboard and valued at $100 or more (provided for in subheading 9207.10.00) 4.5%No changeNo changeOn or before 12/31/2023. 22281. Grand digital pianosSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.84  Grand pianos, digital, each with one 88-key hammer action keyboard and valued $100 or more (provided for in subheading 9207.10.00) 0.4%No changeNo changeOn or before 12/31/2023. 
22282. Electronic 61-key keyboardsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.85  Electronic 61-key musical single keyboard instruments, each with folding stand and stool, weighing approximately 5.4 kg and valued $48 or more but not over $55 (provided for in subheading 9207.10.00) FreeNo changeNo changeOn or before 12/31/2023. 22283. Electric guitars and acoustic/electric guitarsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.86  Electric guitars, designed to be amplified electronically, valued over $40 but not more than $200 per unit (provided for in subheading 9207.90.00) 3.7%No changeNo changeOn or before 12/31/2023. 
22284. Memory foam travel pillowsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.87  Travel pillows of viscoelastic polyurethane foam and with cover of polyester fabric, each pillow with a zipper and a hook-and-loop attachment and measuring 10 cm or more but not over 13 cm in height, 21 cm or more but not over 28 cm in length and 21 cm or more but not over 26 cm in width (provided for in subheading 9404.90.20) FreeNo changeNo changeOn or before 12/31/2023. 22285. Lighting for wall installationSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.88  Electrical lighting fittings, of base metal other than of brass, such goods designed for permanent wall installation (provided for in subheading 9405.10.60) 7%No changeNo changeOn or before 12/31/2023. 
22286. Decorative bathroom fan assemblies (lighting fixtures) assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.89  Decorative bathroom fan globe assemblies (lighting fixtures), with base metal and glass, acrylic or polycarbonate lens or globe, the foregoing designed to be used exclusively for exhaust fan lights (provided for in subheading 9405.10.80) FreeNo changeNo changeOn or before 12/31/2023. 22287. Metal household floor lampsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.90  Electric household floor standing lamps, of base metal other than brass, each with an E26 socket (provided for in subheading 9405.20.60) 5.7%No changeNo changeOn or before 12/31/2023. 
22288. Solar powered pathway lights, each measuring between 36.8 cm and 42 cm in heightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.91  Solar powered pathway lights, of base metal other than of brass, having glass lenses, each measuring between 45 cm and 48 cm in height, containing a rechargeable 900 milliampere-hour (mAh) battery and LED lamp (provided for in subheading 9405.40.60) FreeNo changeNo changeOn or before 12/31/2023. 22289. Solar powered pathway lights, each measuring between 45 cm and 48 cm in heightSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.92  Solar powered pathway lights, of base metal other than of brass, having glass lenses, measuring between 36.8 cm and 42 cm in height, each containing a rechargeable 800 milliampere-hour (mAh) battery and a light-emitting diode (LED) lamp (provided for in subheading 9405.40.60) FreeNo changeNo changeOn or before 12/31/2023. 
22290. Exterior exit viewing lights, dual beamSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.93  Exterior exit viewing lights, of aluminum alloy, round in shape, with a diameter not more than 12.5 cm and a weight not over 0.3 kg, each containing a two light emitting diode, printed circuit board and electrical connector, the foregoing configured to be mounted to the exterior of an aircraft and designed for illuminating the ground contact areas for personnel in the event of an emergency landing (provided for in subheading 9405.40.60) FreeNo changeNo changeOn or before 12/31/2023. 22291. LED flameless candlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.94  Light-emitting diode (LED) flameless pillar-shaped candles, of unscented wax, each incorporating a timer, with realistic flame movement and with remote control (provided for in subheading 9405.40.84) FreeNo changeNo changeOn or before 12/31/2023. 
22292. Aquarium LED light strandsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.95  Light-emitting diode (LED) low voltage lighting designed for use with aquarium tanks, each with from one to ten LED modules with three LED arrays, with power source and plastic housing to protect circuitry (provided for in subheading 9405.40.84) FreeNo changeNo changeOn or before 12/31/2023. 22293. LED light modules for bathroom fans/lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.96  Light emitting diode (LED) lighting modules, each with DC output between 260 milliampere and 320 milliampere and designed to be used in the manufacture of a bathroom exhaust fan/light (provided for in subheading 9405.40.84) FreeNo changeNo changeOn or before 12/31/2023. 
22294. Aquarium LED light sticksSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.97  Light-emitting diode (LED) low voltage light sticks designed for use with aquarium tanks, ranging in length from 4 cm to 70 cm, including single and double light sticks with power source, with LED arrays distributed along the length of the stick, LEDs and circuitry protected by a clear plastic sealed tube (provided for in subheading 9405.40.84) FreeNo changeNo changeOn or before 12/31/2023. 22295. Aquarium LED light stripsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.32.98  Light-emitting diode (LED) low voltage light strips designed for use with aquarium tanks, having protective housings of plastics or of aluminum, with LED arrays arranged in rows and columns, presented with power source, with plastic lens to protect circuitry (provided for in subheading 9405.40.84) 1.7%No changeNo changeOn or before 12/31/2023. 
22296. Decorative votive candle holdersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.32.99  Decorative candle holders other than of brass, each measuring 5 cm to 17.2 cm in height and 5 cm to 15.25 cm in diameter, weighing 6.2 g or more but not more than 2.7 kg, valued over $0.50 but not over $15 each (provided for in subheading 9405.50.40) 3.9%No changeNo changeOn or before 12/31/2023. 22297. Candle jar shadesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.01  Decorative candle holder shades, other than of brass, each designed to fit on the top of a jar style candle holder (provided for in subheading 9405.50.40) FreeNo changeNo changeOn or before 12/31/2023. 
22298. Non-electrical lightingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.02  Non-electrical lamps (luminaires) designed for wall mounting, of base metal other than of brass, each having a glass sleeve; the foregoing not including candle lamps (provided for in subheading 9405.50.40) 5.8%No changeNo changeOn or before 12/31/2023. 22299. Outdoor garden or patio torches of bamboo constructionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.03  Outdoor garden torches, each comprising a dried bamboo pole supporting a compartment holding a fuel canister and wick, measuring 0.75 m to 1.6 m in height (provided for in subheading 9405.50.40) FreeNo changeNo changeOn or before 12/31/2023. 
22300. Outdoor garden or patio torches of non-bamboo constructionSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.04  Outdoor garden torches, of any single material including base metal (other than brass), glass, ceramic or resin or a combination thereof; but not of bamboo; each incorporating a reservoir for fuel and a wick (provided for in subheading 9405.50.40) 0.8%No changeNo changeOn or before 12/31/2023. 22301. Indoor oil lamps with base of glass or metalSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.05  Oil lamps, with a base of metal (other than of brass) or of glass, each lamp with wick holder, glass chimney and flat or round wick (provided for in subheading 9405.50.40) FreeNo changeNo changeOn or before 12/31/2023. 
22302. Outdoor garden torches for tabletop useSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.06  Outdoor garden torches for tabletop use, such torches of bamboo, metal other than brass, glass, ceramic or resin, each incorporating a woven wick (provided for in subheading 9405.50.40) FreeNo changeNo changeOn or before 12/31/2023. 22303. Glass lens arrays for spotlightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.07  Glass lens arrays, each molded to form 60 individual lenses on one side, each such lens measuring 10 mm in diameter, with a smooth reverse side, designed for insertion into an LED light fixture (provided for in subheading 9405.91.60) FreeNo changeNo changeOn or before 12/31/2023. 
22304. Lamp shadesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.08  Shades for lamps (luminaires), of vegetable fibers (provided for in subheading 9405.99.40) 4.8%No changeNo changeOn or before 12/31/2023. 22305. Galvanized steel LED downlight housing framesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.09  Housing frames of galvanized steel (bare metal), designed for use in light emitting diode (LED) downlights (provided for in subheading 9405.99.40) 4.8%No changeNo changeOn or before 12/31/2023. 
22306. Aluminum cylinders for LED lighting fixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.10  Cylinders of aluminum, designed for light emitting diode (LED) lighting fixtures (provided for in subheading 9405.99.40) 4%No changeNo changeOn or before 12/31/2023. 22307. Galvanized steel brackets and plates for LED lighting fixturesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.11  Brackets and plates of galvanized steel, designed for use with light emitting diode (LED) lighting fixtures (provided for in subheading 9405.99.40) 3.5%No changeNo changeOn or before 12/31/2023. 
22308. Aluminum LED downlight reflectorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.12  Reflectors of aluminum, designed for light emitting diode (LED) downlights (provided for in subheading 9405.99.40) 3.5%No changeNo changeOn or before 12/31/2023. 22309. Outdoor garden torch replacement canistersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.13  Canisters designed for outdoor garden torches, of base metal other than brass, each incorporating a wick and flameguard (provided for in subheading 9405.99.40) FreeNo changeNo changeOn or before 12/31/2023. 
22310. Iris subassemblies for moving lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.14  Iris subassemblies, each consisting of two or more parts or pieces fastened or joined together, including an adjustable opening, the foregoing designed for controlling the dimensions of a beam produced by an automated moving light fixture (provided for in subheading 9405.99.40) FreeNo changeNo changeOn or before 12/31/2023. 22311. Zoom modules for automated moving lightsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.15  Zoom modules, each consisting of two or more parts or pieces fastened or joined together, including rails or lenses, such modules each designed for moving the lenses of an automated moving light fixture (provided for in subheading 9405.99.40) FreeNo changeNo changeOn or before 12/31/2023. 
22312. Golf club heads for fairway woodsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.16  Golf club heads designed for clubs designated as fairway woods (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2023. 22313. Golf club shafts for puttersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.17  Golf club shafts, designed for use with putters (provided for in subheading 9506.39.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 
22314. Steel golf club shafts, other than for puttersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.18  Golf club shafts of steel, other than those designed for use with putters (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2023. 22315. Golf club shaft assembliesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.19  Golf club shaft assemblies, each comprising a graphite golf shaft with a grip attached by adhesive tape and a loft adapter attached by glue (provided for in subheading 9506.39.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 
22316. Graphite driver golf club shafts, extra stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.20  Golf club shafts of graphite, designed for use with driver and/or fairway wood clubs, the forgoing measuring from approximately 106.7 cm to 121.9 cm, of extra stiff flexibility as denoted by a letter code of “X” or “TX” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 22317. Graphite hybrid golf club shafts, extra stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.21 Golf club shafts of graphite, designed for use with hybrid clubs, the forgoing measuring from approximately 101.6 cm to 106.6 cm, of extra stiff flexibility as denoted by a letter code of “X” or “TX” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing other than goods described in any other heading of this chapter FreeNo changeNo changeOn or before 12/31/2023. 
22318. Graphite irons golf club shafts, extra stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.22 Golf club shafts of graphite, designed for use with irons, each measuring from approximately 88.9 cm to 101.5 cm, of extra stiff flexibility as denoted by a letter code of “X” or “TX” imprinted on the shaft (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2023. 22319. Graphite driver golf club shafts, regular, senior, adult, or ladies flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.23 Golf club shafts of graphite, designed for use with driver and/or fairway wood clubs, each measuring from approximately 106.7 cm to 121.9 cm, of regular, light, senior, adult and/or ladies flexibility as denoted by a code of “R”, “L”, “A”, “M”, “AM”, “A/M”, “F2”, “F3”, “5.0”, “5.”, or “Senior” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing not described in any other heading of this subchapter 2.3%No changeNo changeOn or before 12/31/2023. 
22320. Graphite golf club driver shafts, stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.24 Golf club shafts of graphite, designed for use with driver and/or fairway wood clubs, each measuring from approximately 106.7 cm to 121.9 cm, of stiff flexibility denoted by a letter code “S”, “SR”, “TS”, “6.0”, “6.5” or “F4” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing presented without loft adapter FreeNo changeNo changeOn or before 12/31/2023. 22321. Graphite hybrid golf club shafts, regular, senior, adult, or ladies flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.25 Golf club shafts of graphite, designed for use with hybrid clubs, each measuring from approximately 101.6 cm to 106.6 cm, such shafts of regular, light, senior, adult and/or ladies flexibility as denoted by a code of “R”, “L”, “A”, “M”, “AM”, “A/M”, “F2”, “F3”, “5.0”, “5.5” or “Senior” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing not described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 
22322. Graphite hybrid golf club shafts, stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.26 Golf club shafts of graphite, designed for use with hybrid clubs, the foregoing measuring approximately 101.6 cm to 106.6 cm in length, of stiff flexibility as denoted by a letter code of “S”, “SR”, “TS”, “6.0”, “6.5” or “F4” imprinted on the shaft (provided for in subheading 9506.39.00) FreeNo changeNo changeOn or before 12/31/2023. 22323. Graphite irons golf club shafts, regular, senior, adult, or ladies flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.27 Golf club shafts of graphite, designed for use with irons meaning the foregoing measuring from approximately 88.9 cm to 101.5 cm, each having regular, light, senior, adult, and/or ladies flexibility as denoted by a letter code of “R”, “L”, “A”, “M”, “AM”, “A/M”, “F2”, “F3”, “5.0”, “5.5” or “Senior” imprinted on the shaft (provided for in subheading 9506.39.00)" 2.9%No changeNo changeOn or before 12/31/2023. 
22324. Graphite irons golf club shafts, stiff flexSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.28 Golf club shafts of graphite, designed for use with irons, each measuring from approximately 88.9 cm to 101.5 cm, of stiff flexibility as denoted by a letter code of “S”, “SR”, “TS”, “6.0”, “6.5”or “F4” imprinted on the shaft (provided for in subheading 9506.39.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 22325. Pickleball paddlesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.29 Pickleball paddles or rackets (provided for in subheading 9506.59.80) FreeNo changeNo changeOn or before 12/31/2023. 
22326. PickleballsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.30 Noninflatable hollow pickleballs, each measuring not over 19 cm in diameter (provided for in subheading 9506.69.40) FreeNo changeNo changeOn or before 12/31/2023. 22327. Exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.31 Upright, recumbent and semi-recumbent exercise cycles (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter 4.5%No changeNo changeOn or before 12/31/2023. 
22328. Stationary trainersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.32 Bicycle stationary trainers, designed to hold bicycles upright and off-ground, each with 2 sections: a front stand with a clamp to attach to a bicycle’s steering column and a molded plastic piece to capture the front wheel, and a rear section that attaches to the bicycle’s rear axle having a resistance unit on which the rear wheel sits (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 22329. Multimodality fitness equipment, without integrated contact grip heart rate monitorSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.33 Fitness equipment, each with pivoting handles and foot pedals that perform alternating movements which combine the motions of a stepper and an elliptical machine, driving simultaneously a radial fan and magnetic brake in the base, such equipment without integrated contact grip heart rate monitor and weighing less than 90 kg (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 
22330. Multimodality fitness equipment with integrated power sensor to measure the user's upper body power inputSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.34 Fitness equipment, each unit with pivoting handles and foot pedals that allow the user to perform alternating movements which combine the motions of a stepper and an elliptical machine, and driving simultaneously a radial fan and magnetic brake in the base; each weighing less than 90 kg and equipped with integrated contact grip heart rate monitor and integrated power sensor to measure the user’s upper body power input (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 22331. Parts and accessories for treadmillsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.35 Parts and accessories (other than display consoles) of treadmills (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 
22332. Parts and accessories for ellipticalsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.36 Parts and accessories (other than display consoles) of elliptical fitness machines that use a forward and backward pedaling motion with adjustable vertical incline (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 22333. Parts and accessories for stationary exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.37 Parts and accessories (other than display consoles) of stationary exercise cycles (provided for in subheading 9506.91.00) 1.2%No changeNo changeOn or before 12/31/2023. 
22334. Parts and accessories for weight training equipmentSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.38 Parts of and accessories for dumbbells and other weight and strength training equipment (for example, resistance gyms) (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 22335. Parts and accessories for certain exercise equipment machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.39 Parts of and accessories for (other than display consoles) indoor aerobic fitness equipment, other than such goods for treadmills, stationary exercise cycles and ellipticals using forward and backward pedaling motion with adjustable vertical incline (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 
22336. Lateral elliptical machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.40 Fitness equipment, each with pivoting handles and vertical stationary grips, with suspension pedals that move in a lateral elliptical motion to drive a magnetic resistance assembly in the base, presented with contact grip heart rate monitor (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 22337. Adjustable-weight kettlebellsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.41 Adjustable-weight kettlebells, each with rotating dial for selecting interlocking integrated weight plates within a designated weight range and presented with a separable base for holding unused weight plates (provided for in subheading 9506.91.00)  FreeNo changeNo changeOn or before 12/31/2023. 
22338. Adjustable-weight barbellSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.42 Adjustable-weight barbells, each with rotating selection end dials for selecting interlocking, integrated weight plates within a designated weight range, whether or not also including additional weight plates, adjustable-weight curl bar or specially designed stand (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 22339. Exercise cycles with dual-position handgripsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.43 Stationary wind-resistance exercise cycles, each with pivoting handlebars with dual-position horizontal handgrips and rotating foot pedals that drive a large, caged axial fan (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 
22340. Exercise cycles with single handgripsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.44 Stationary wind-resistance exercise cycles, each with pivoting handlebars and single horizontal handgrips, with rotating foot pedals that drive a large, caged axial fan (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter 0.5%No changeNo changeOn or before 12/31/2023. 22341. Upright exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.45 Upright stationary exercise cycles, each having an enclosed magnetic brake system, fitted with connectors for and designed to incorporate a touchscreen console, whether or not presented with the touchscreen console (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 
22342. Recumbent exercise cycles with touchscreen consolesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.46 Recumbent stationary exercise cycles, each having an enclosed magnetic brake system, fitted with connectors for and designed to incorporate a touchscreen console, whether or not presented with such touchscreen console (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 22343. Leaning exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.47 Stationary exercise cycles, each comprising a bicycle component connected to a base frame by pivots designed to partially rotate the bicycle component on a longitudinal axis, moving it side-to-side in response to the shifting weight of the user to simulate the rocking motion of an outdoor road bicycle (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter 1.1%No changeNo changeOn or before 12/31/2023. 
22344. Rod gyms, with vertical benchSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.48 Full-body strength training fitness equipment (home gyms), each incorporating a vertical bench, a removable, adjustable seat, an attached backrest and a detachable leg extension/leg curl attachment, the foregoing each with interchangeable hand grips to connect to a cable and pulley system designed to employ flexible resistance rods, whether or not presented with such flexible rods (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 22345. Rod and resistance gyms, with flat benchesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.49 Full-body strength training fitness equipment (home gyms), each with flat bench, sliding seat and removable backrest, equipped with interchangeable hand grips to connect to a cable and pulley system designed to employ flexible resistance rods or torsion resistance plates, whether or not presented with rods or plates (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 
22346. Foldable treadmills, with LCD consoles with control keypadsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.50 Foldable treadmills, each with a button-release locking mechanism required for folding the running deck for storage and releasing from the storage position for use, capable of wireless data exchange and incorporating a liquid crystal display console with control keypad (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 22347. Foldable treadmills, with touchscreen consoles measuring 44.5 cm or lessSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.51 Foldable treadmills, each equipped with a button-release locking mechanism required for folding the running deck for storage and releasing from the storage position for use, capable of wireless data exchange and incorporating a touchscreen console having a diagonal display size measuring 44.5 cm or less (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 
22348. Indoor cycling machines with wireless data touchscreen displaysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.52 Stationary indoor cycling exercise cycles, each with a frame designed to simulate the user's body position and pedaling of an outdoor road bicycle, with visible flywheel, equipped with an adjustable magnetic brake to resist rotation of the flywheel, manual emergency braking mechanism and interactive touchscreen display capable of wireless data exchange and two water bottle holders (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 22349. Indoor cycling machines with LCD consoles and two water bottle holdersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.53 Stationary indoor cycling exercise cycles, each with a frame designed to simulate the user's body position and pedaling of an outdoor road bicycle, with visible flywheel, equipped with an adjustable magnetic brake to resist rotation of the flywheel, manual emergency braking mechanism, liquid crystal display console, wireless data exchange capability and two water bottle holders (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 
22350. Indoor cycling machines with LCD consoles and single water bottle holderSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.54 Stationary indoor cycling exercise cycles, each with frame designed to simulate the user's body position and pedaling of an outdoor road bicycle, with visible flywheel, equipped with an adjustable friction pad brake to resist rotation of the flywheel, manual emergency braking mechanism, liquid crystal display console and single water bottle holder (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter 1.4%No changeNo changeOn or before 12/31/2023. 22351. Recumbent elliptical machinesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.55 Recumbent seated fitness equipment, each with pivoting closed-loop handles that perform alternating movements and foot pedals that move in an elliptical motion, driving a resistance assembly in the base, with optional-use stationary foot supports for enhanced upper body workout (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 
22352. Fitness equipment combining the functions of an elliptical and a stair stepper, weight over 90 kgsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.56 Fitness equipment, each with pivoting handles and foot pedals that perform alternating movements combining the motions of a stepper and an elliptical machine, driving simultaneously a radial fan and magnetic brake in the base, equipped with a lever for the manual adjustment of resistance levels, weighing over 90 kgs (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 22353. Foldable treadmills with touchscreen console greater than 44.4 cmSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.57 Foldable treadmills, each equipped with a button-release locking mechanism required for folding the running deck for storage and releasing the deck from the storage position for use; such treadmills capable of wireless data exchange and each incorporating a touchscreen console having a diagonal display measuring over 44.4 cm (provided for in subheading 9506.91.00) 0.5%No changeNo changeOn or before 12/31/2023. 
22354. Interactive indoor cycling exercise cyclesSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.58 Interactive indoor cycling exercise cycles, capable of wireless data exchange, simulating the movement of outdoor cycling, employing dynamic inertia magnetic resistance and an electromotor brake system within an enclosed plastic four-legged base and incorporating curved drop handlebars with electronic gear shifters, dual interactive air fans, tablet mount and a workout session performance display (provided for in subheading 9506.91.00), the foregoing other than goods described in any other heading of this subchapter FreeNo changeNo changeOn or before 12/31/2023. 22355. Multimodality fitness equipment, with integrated contact grip heart rate monitorsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.59 Fitness equipment, each with pivoting handles and foot pedals that perform alternating movements which combine the motions of a stepper and an elliptical machine, driving simultaneously a radial fan and magnetic brake in the base, the foregoing weighing less than 90 kg and equipped with integrated contact grip heart rate monitor (provided for in subheading 9506.91.00) FreeNo changeNo changeOn or before 12/31/2023. 
22356. Fishing reels valued not over $2.70 each, pre-spooled, with rod and fishing lineSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.60 Fishing rods, each presented with a fishing reel valued not over $2.70 each, pre-spooled with fishing line, the foregoing put up for retail sale as a complete kit each comprising one rod and one reel (whether or not containing other accessories), with each kit having an aggregate value of no more than $30 (provided for in subheading 9507.30.20) 5.9%No changeNo changeOn or before 12/31/2023. 22357. Fishing reels valued not over $2.70 eachSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.61 Fishing reels valued not over $2.70 each (provided for in subheading 9507.30.20) 5.7%No changeNo changeOn or before 12/31/2023. 
22358. Hard artificial crankbaitsSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.62 Artificial baits of rigid plastics, each with two or more treble hooks attached and with wire loops at the top or front end for attaching fishing line, such baits shaped to approximate bait fish, whether or not having a plastic lip at the bottom front end, the foregoing put up for retail sale and valued not over $20 each; such goods excluding baits with a blunt front end and excluding baits with a torpedo shape (provided for in subheading 9507.90.70) 3.8%No changeNo changeOn or before 12/31/2023. 22359. Collapsible big game decoysSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.63 Foldable decoys, each depicting birds or wildlife, constructed from two or more layers of printed textile fabric of polyester supported by a metal spring band system (provided for in subheading 9507.90.80) 0.3%No changeNo changeOn or before 12/31/2023. 
22360. Vacuum steel hinged lid pitchers, not exceeding 1 literSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.64 Insulated thermal pitchers, each with stainless steel interior and exterior, with hinged stainless steel lid, no separate base and a capacity not exceeding 1 liter (provided for in subheading 9617.00.10) FreeNo changeNo changeOn or before 12/31/2023. 22361. Vacuum insulated drinkware having a capacity exceeding 1 liter but not exceeding 2 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.65 Stainless steel vacuum insulated drinkware, double-walled, and complete with cases, having a capacity exceeding 1 liter but not exceeding 2 liters (provided for in subheading 9617.00.30) 6.1%No changeNo changeOn or before 12/31/2023. 
22362. Vacuum insulated drinkware having a capacity exceeding 2 liters but not exceeding 4 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.66 Stainless steel vacuum insulated drinkware, double-walled, having a capacity exceeding 2 liters but not exceeding 4 liters, complete with cases (provided for in subheading 9617.00.40) 4.9%No changeNo changeOn or before 12/31/2023. 22363. Vacuum glass lined steel coffee servers over 2 litersSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.33.67  Insulated coffee servers, each with exterior of stainless steel and vacuum liner of glass, with a hinged brew-through lid with push-button dispensing, such servers with seamless design and without separate base; the foregoing with capacity over 2 liters (provided for in subheading 9617.00.40) FreeNo changeNo changeOn or before 12/31/2023. 
22364. Vacuum glass lined steel coffee servers over 2 liters with lever dispensingSubchapter II of chapter 99 is amended by inserting in numerical sequence the following new heading:     9902.33.68  Insulated vacuum coffee servers, each with exterior layer of stainless steel and liner of glass, with a hinged brew-through lid with lever action dispensing, such servers without separate base; the foregoing with capacity over 2 liters (provided for in subheading 9617.00.40) FreeNo changeNo changeOn or before 12/31/2023. BExisting duty suspensions and reductions 23001.Extension of certain existing duty suspensions and reductions and other modifications (a)ExtensionsEach of the following headings is amended by striking the date in the effective period column and inserting 12/31/2023: 
(1) Heading 9902.01.01 (relating to frozen, boiled glutinous corn). (2) Heading 9902.01.02 (relating to mustard seed oil). 
(3) Heading 9902.01.03 (relating to unsweetened cocoa powder).  (4) Heading 9902.01.09 (relating to pepperoncini preserved in brine). 
(5) Heading 9902.01.11 (relating to dried strawberries). (6) Heading 9902.01.18 (relating to isododecane).  
(7) Heading 9902.01.22 (relating to nitrosylsulfuric acid). (8) Heading 9902.01.24 (relating to sulfamic acid). 
(9) Heading 9902.01.26 (relating to certain spherical particles of silicon dioxide). (10) Heading 9902.01.27 (relating to dioxosilane spherical particles (mean particle size 0.007–0.020 mm)). 
(11) Heading 9902.01.29 (relating to certain silicon dioxide spherical particles (mean particle size 28–45 micrometers)). (12) Heading 9902.01.33 (relating to thionyl chloride). 
(13) Heading 9902.01.36 (relating to hydroxylamine free base). (14) Heading 9902.01.37 (relating to hydroxylamine sulphate). 
(15) Heading 9902.01.40 (relating to tin(IV) oxide). (16) Heading 9902.01.41 (relating to ammonium bifluoride). 
(17) Heading 9902.01.46 (relating to potassium bifluoride). (18) Heading 9902.01.52 (relating to cesium chloride). 
(19) Heading 9902.01.53 (relating to cesium iodide). (20) Heading 9902.01.54 (relating to sodium sulfides). 
(21) Heading 9902.01.55 (relating to sodium thiosulfate). (22) Heading 9902.01.57 (relating to sodium hypophosphite). 
(23) Heading 9902.01.58 (relating to monopotassium phosphate). (24) Heading 9902.01.59 (relating to ammonium polyphosphate). 
(25) Heading 9902.01.63 (relating to sodium ferrocyanide). (26) Heading 9902.01.68 (relating to sodium thiocyanate). 
(27) Heading 9902.01.69 (relating to silver sodium zirconium hydrogenphosphate). (28) Heading 9902.01.75 (relating to yttrium oxide). 
(29) Heading 9902.01.76 (relating to ytterbium trifluoride powder). (30) Heading 9902.01.77 (relating to titanium hydride). 
(31) Heading 9902.01.79 (relating to lithium aluminum hydride). (32) Heading 9902.01.81 (relating to n-butyl chloride). 
(33) Heading 9902.01.82 (relating to 1,6-dichlorohexane).  (34) Heading 9902.01.83 (relating to allyl bromide). 
(35) Heading 9902.01.84 (relating to DCP). (36) Heading 9902.01.86 (relating to o-dichlorobenzene). 
(37) Heading 9902.01.89 (relating to 1,2,4-trichlorobenzene). (38) Heading 9902.01.91 (relating to o-chlorobenzyl chloride (oCBC)). 
(39) Heading 9902.01.92 (relating to dichlorotoluene). (40) Heading 9902.01.93 (relating to 2-chloro-6-fluorobenzylchloride). 
(41) Heading 9902.01.98 (relating to lithium p-styrenesulfonate). (42) Heading 9902.01.99 (relating to monomer used in water treatment). 
(43) Heading 9902.02.01 (relating to para toluene sulfonic acid). (44) Heading 9902.02.03 (relating to methanesulfonyl chloride). 
(45) Heading 9902.02.04 (relating to 4-chloro-3,5-dinitrobenzotrifluoride). (46) Heading 9902.02.05 (relating to 2-methyl-5-nitrobenzenesulfonic acid). 
(47) Heading 9902.02.06 (relating to triflic acid). (48) Heading 9902.02.07 (relating to triflic anhydride). 
(49) Heading 9902.02.08 (relating to potassium perfluoroethyl cyclohexanesulphonate). (50) Heading 9902.02.09 (relating to 2-octanol solvent). 
(51) Heading 9902.02.11 (relating to sodium methylate powder). (52) Heading 9902.02.12 (relating to magnesium tert-butoxide). 
(53) Heading 9902.02.13 (relating to propargyl alcohol). (54) Heading 9902.02.15 (relating to 1,2-pentanediol). 
(55) Heading 9902.02.16 (relating to 2,5-dimethylhexane-2,5-diol). (56) Heading 9902.02.19 (relating to α-naphthol). 
(57) Heading 9902.02.21 (relating to 2-phenylphenol). (58) Heading 9902.02.22 (relating to Preventol ON extra preservative). 
(59) Heading 9902.02.26 (relating to 2,2′-methylene-bis-(4-methyl-6-tert-butylphenol)). (60) Heading 9902.02.27 (relating to 2,2′-(2-methylpropylidene)bis[4,6-dimethyl-phenol]). 
(61) Heading 9902.02.28 (relating to 4,4′-butylidenebis(3-methyl-6-tert-butylphenol)). (62) Heading 9902.02.29 (relating to 2,5-bis(1,1-dimethylpropyl)-1,4-benzenediol). 
(63) Heading 9902.02.30 (relating to tris(2′-methyl-4′-hydroxy-5′-t- butylphenyl)butane). (64) Heading 9902.02.32 (relating to ortho nitro phenol). 
(65) Heading 9902.02.33 (relating to 3-trifluoromethyl-4-nitrophenol). (66) Heading 9902.02.37 (relating to allyl pentaerythritol). 
(67) Heading 9902.02.38 (relating to t-butyl cumyl peroxide). (68) Heading 9902.02.39 (relating to dicumyl peroxide). 
(69) Heading 9902.02.40 (relating to cumene hydroperoxide). (70) Heading 9902.02.44 (relating to 3,7-dimethylocta-2,6-dienal). 
(71) Heading 9902.02.47 (relating to cyclobutanecarboxaldehyde). (72) Heading 9902.02.50 (relating to TBMB). 
(73) Heading 9902.02.51 (relating to 7-hydroxycitronellal). (74) Heading 9902.02.52 (relating to 2,4-disulfobenzaldehyde). 
(75) Heading 9902.02.53 (relating to p-(trifluoromethyl)benzaldehyde). (76) Heading 9902.02.55 (relating to (E)-4-(2,6,6-trimethyl-1-cyclohexen-1-yl)-3-bute). 
(77) Heading 9902.02.57 (relating to 1,3-cyclohexanedione). (78) Heading 9902.02.61 (relating to 5-chloro-1-indanone). 
(79) Heading 9902.02.64 (relating to 2,4-dihydroxybenzophenone). (80) Heading 9902.02.67 (relating to amalanthraquine (AAQ)). 
(81) Heading 9902.02.68 (relating to nitroanthraquinone). (82) Heading 9902.02.74 (relating to dichloroacetyl chloride). 
(83) Heading 9902.02.79 (relating to dilauroyl peroxide). (84) Heading 9902.02.84 (relating to crotonic acid). 
(85) Heading 9902.02.88 (relating to 4-nitrobenzoyl chloride). (86) Heading 9902.02.89 (relating to methyl cinnamate). 
(87) Heading 9902.02.90 (relating to peroxide used in silicone rubber). (88) Heading 9902.02.91 (relating to oxalic acid). 
(89) Heading 9902.02.96 (relating to himic anhydride). (90) Heading 9902.02.99 (relating to BPDA-U). 
(91) Heading 9902.03.06 (relating to hydroxypivalic acid neopentyl glycol ester). (92) Heading 9902.03.10 (relating to gallic acid). 
(93) Heading 9902.03.19 (relating to prohexadione calcium). (94) Heading 9902.03.21 (relating to Dichlorprop-p). 
(95) Heading 9902.03.22 (relating to 2,4-DB). (96) Heading 9902.03.29 (relating to DEDC). 
(97) Heading 9902.03.30 (relating to input for high performance films). (98) Heading 9902.03.33 (relating to (+)-abscisic acid). 
(99) Heading 9902.03.38 (relating to tolclofos methyl). (100) Heading 9902.03.40 (relating to DMHP). 
(101) Heading 9902.03.42 (relating to antioxidant/stabilizer). (102) Heading 9902.03.43 (relating to Fosetyl-Al). 
(103) Heading 9902.03.44 (relating to Perkadox 16). (104) Heading 9902.03.48 (relating to 2-ethylhexylamine). 
(105) Heading 9902.03.51 (relating to N,N′-bis(3-aminopropyl)ethylenediamine). (106) Heading 9902.03.53 (relating to N,N-diethyl-1,3-propanediamine). 
(107) Heading 9902.03.54 (relating to 2,4-dichloroaniline). (108) Heading 9902.03.55 (relating to 4-chloro-2-nitroaniline). 
(109) Heading 9902.03.59 (relating to 2,6-dichloroaniline). (110) Heading 9902.03.60 (relating to N-ethyl-N-benzyl aniline). 
(111) Heading 9902.03.62 (relating to p-chloroaniline). (112) Heading 9902.03.64 (relating to ethyl benzyl aniline sulfonic acid). 
(113) Heading 9902.03.67 (relating to p-toluidine). (114) Heading 9902.03.68 (relating to Benfluralin). 
(115) Heading 9902.03.72 (relating to Butralin). (116) Heading 9902.03.73 (relating to 4-amino-3-methylbenzenesulfonic acid). 
(117) Heading 9902.03.74 (relating to 2,4-xylidine). (118) Heading 9902.03.75 (relating to mixed xylidines). 
(119) Heading 9902.03.76 (relating to dodecyl aniline mixed isomers). (120) Heading 9902.03.78 (relating to amino methyl benzene). 
(121) Heading 9902.03.79 (relating to 2-ethyl-6-methylaniline). (122) Heading 9902.03.90 (relating to dipropoxy-p-toluidine). 
(123) Heading 9902.03.95 (relating to RODA). (124) Heading 9902.03.96 (relating to 4-methoxy-2-methyldiphenylamine). 
(125) Heading 9902.04.04 (relating to 4-chlorophenylglycine). (126) Heading 9902.04.05 (relating to 2-amino-5-sulfobenzoic acid). 
(127) Heading 9902.04.09 (relating to intermediate used in herbicides). (128) Heading 9902.04.10 (relating to manganese disodium EDTA). 
(129) Heading 9902.04.11 (relating to sarcosine, sodium salt). (130) Heading 9902.04.12 (relating to copper disodium EDTA). 
(131) Heading 9902.04.13 (relating to sodium lauriminodipropinonate). (132) Heading 9902.04.18 (relating to lecithin derived from sunflower). 
(133) Heading 9902.04.19 (relating to lecithin derived from soybeans). (134) Heading 9902.04.24 (relating to tetra-n-butylurea). 
(135) Heading 9902.04.26 (relating to certain crosslinking agent for powder coatings). (136) Heading 9902.04.31 (relating to Linuron). 
(137) Heading 9902.04.32 (relating to carboxyamide function compounds). (138) Heading 9902.04.33 (relating to Chlorpropham). 
(139) Heading 9902.04.37 (relating to Zoxamide). (140) Heading 9902.04.41 (relating to Cyclanilide). 
(141) Heading 9902.04.44 (relating to Napropamide). (142) Holding 9902.04.47 (relating to Mandestrobin technical). 
(143) Heading 9902.04.50 (relating to MMTDCA). (144) Heading 9902.04.53 (relating to 2-chloroacetoacetanilide (AAOCA)). 
(145) Heading 9902.04.54 (relating to acetoacetyl-2,5-dimethoxy-4-chloroanilide). (146) Heading 9902.04.72 (relating to Cyfluthrin (excluding β-Cyfluthrin)). 
(147) Heading 9902.04.73 (relating to Cypermethrin). (148) Heading 9902.04.75 (relating to Alpha-Cypermethrin technical). 
(149) Heading 9902.04.83 (relating to aminoazobenzene-p-sulfonic acid). (150) Heading 9902.04.91 (relating to Daminozide). 
(151) Heading 9902.04.92 (relating to aminoguanidine bicarbonate). (152) Heading 9902.04.95 (relating to p-chlorophenylisocyanate). 
(153) Heading 9902.04.96 (relating to phenylisocyanate). (154) Heading 9902.04.99 (relating to Thiobencarb). 
(155) Heading 9902.05.01 (relating to EPTC). (156) Heading 9902.05.02 (relating to Phosmet). 
(157) Heading 9902.05.06 (relating to active ingredient for fungicide). (158) Heading 9902.05.10 (relating to 4,6-bis(octylthiomethyl)-o-cresol). 
(159) Heading 9902.05.11 (relating to 4,4′-thiobis 2-1,1-dimethylethyl-5-methyl-phenol). (160) Heading 9902.05.13 (relating to thiobis(6-tert-butyl-4-methylphenol)). 
(161) Heading 9902.05.21 (relating to thioglycolic acid). (162) Heading 9902.05.22 (relating to 2-mercaptoethanol). 
(163) Heading 9902.05.30 (relating to triphenylphosphine). (164) Heading 9902.05.31 (relating to Fenbutatin oxide). 
(165) Heading 9902.05.33 (relating to ultraviolet dye). (166) Heading 9902.05.38 (relating to MSMA). 
(167) Heading 9902.05.55 (relating to Ethofumesate). (168) Heading 9902.05.56 (relating to Carbosulfan Technical). 
(169) Heading 9902.05.57 (relating to Helional). (170) Heading 9902.05.58 (relating to reaction mixture of (rel-2R,4R)-tetrahydro (pyranol)). 
(171) Heading 9902.05.61 (relating to Fenpyroximate). (172) Heading 9902.05.64 (relating to Tolfenpyrad). 
(173) Heading 9902.05.65 (relating to Penflufen). (174) Heading 9902.05.75 (relating to Fenamidone). 
(175) Heading 9902.05.81 (relating to Boscalid). (176) Heading 9902.05.93 (relating to Triclopyr). 
(177) Heading 9902.05.96 (relating to Mepiquat chloride). (178) Heading 9902.05.98 (relating to Saltidin). 
(179) Heading 9902.06.03 (relating to Pyridalyl). (180) Heading 9902.06.08 (relating to 2-acetylnicotinic acid). 
(181) Heading 9902.06.09 (relating to light stabilizer). (182) Heading 9902.06.12 (relating to 5-methylpyridine-2,3-dicarboxylic acid (5-MPDC)). 
(183) Heading 9902.06.26 (relating to Quinaldine).  (184) Heading 9902.06.28 (relating to Terbacil). 
(185) Heading 9902.06.29 (relating to Bispyribac sodium). (186) Heading 9902.06.36 (relating to Pirimiphos-methyl). 
(187) Heading 9902.06.42 (relating to phenyl(4,6-dimethoxy-pyrimidin-2-yl)carbamate). (188) Heading 9902.06.43 (relating to Methyliodouracil). 
(189) Heading 9902.06.48 (relating to 2-amino-4,6-dimethylpyrimidine). (190) Heading 9902.06.50 (relating to cyanuric chloride). 
(191) Heading 9902.06.55 (relating to Simazine). (192) Heading 9902.06.62 (relating to tris (2-hydroxyethyl) isocyanurate (THEIC)). 
(193) Heading 9902.06.63 (relating to 2-amino-4-methoxy-6-methyl-1,3,5-triazine). (194) Heading 9902.06.64 (relating to 4-methoxy-N,6-dimethyl-1,3,5-triazin-2-amine). 
(195) Heading 9902.06.65 (relating to triallyl cyanurate). (196) Heading 9902.06.71 (relating to Fenbuconazole fungicide). 
(197) Heading 9902.06.72 (relating to Fenazaquin). (198) Heading 9902.06.74 (relating to Pyridaben). 
(199) Heading 9902.06.79 (relating to Triticonazole). (200) Heading 9902.06.83 (relating to Carbendazim). 
(201) Heading 9902.06.86 (relating to Tetraconazole). (202) Heading 9902.06.92 (relating to 2-[3-(2H-benzotriazol-2-yl)-4-hydroxyphenyl]ethyl methacrylate). 
(203) Heading 9902.06.96 (relating to PolyAziridine PZ-33). (204) Heading 9902.06.98 (relating to 5-amino-1,2-dihydro-3H-1,2,4-triazole-3-thione). 
(205) Heading 9902.07.09 (relating to 2-mercaptobenzothiazole). (206) Heading 9902.07.10 (relating to corrosion inhibitor). 
(207) Heading 9902.07.11 (relating to 2-amino 4-methyl benzothiazole). (208) Heading 9902.07.12 (relating to accelerator for rubber production). 
(209) Heading 9902.07.17 (relating to Carboxin). (210) Heading 9902.07.18 (relating to 1,2-benzisothiazolin-3(2H)-one,2-butyl). 
(211) Heading 9902.07.19 (relating to 4-[3-(4-chlorophenyl)-3-(3,4-dimethoxyph)). (212) Heading 9902.07.23 (relating to Bentazon). 
(213) Heading 9902.07.25 (relating to Topramezone). (214) Heading 9902.07.34 (relating to OBPA). 
(215) Heading 9902.07.48 (relating to 2-amino-3-cyanothiophene). (216) Heading 9902.07.49 (relating to Tebuthiuron technical). 
(217) Heading 9902.07.51 (relating to performance fluid). (218) Heading 9902.07.52 (relating to Etridiazole). 
(219) Heading 9902.07.59 (relating to para-toluene sulphonyl hydrazide). (220) Heading 9902.07.61 (relating to Sulfometuron-methyl). 
(221) Heading 9902.07.63 (relating to Tosyl-4-CPP). (222) Heading 9902.07.64 (relating to Asulam). 
(223) Heading 9902.07.67 (relating to methyl 2-(aminosulfonyl) benzoate). (224) Heading 9902.07.68 (relating to methyl 3-sulfamoylthiophene-2-carboxylate). 
(225) Heading 9902.07.69 (relating to 3-(ethylsulfonyl)-2-pyridinesulfonamide). (226) Heading 9902.07.70 (relating to carbamic acid, N-[[3-[(dimethyl...]-, phenyl ester). 
(227) Heading 9902.07.81 (relating to black carrot color concentrate). (228) Heading 9902.07.82 (relating to purple sweet potato color concentrate). 
(229) Heading 9902.07.83 (relating to red cabbage color concentrate). (230) Heading 9902.07.84 (relating to red radish color concentrate). 
(231) Heading 9902.08.09 (relating to Disperse Blue 77). (232) Heading 9902.08.11 (relating to Disperse Red 60). 
(233) Heading 9902.08.16 (relating to Acid Black 194). (234) Heading 9902.08.18 (relating to acid dye for Pigment Red 144). 
(235) Heading 9902.08.39 (relating to indigo, Vat Blue 1). (236) Heading 9902.08.40 (relating to Pigment Orange 43/Vat Orange 7). 
(237) Heading 9902.08.43 (relating to Vat Blue 19). (238) Heading 9902.08.45 (relating to Vat Blue 1, reduced). 
(239) Heading 9902.08.46 (relating to isoviolanthrone-Vat Violet 10). (240) Heading 9902.08.47 (relating to Vat Blue 4). 
(241) Heading 9902.08.57 (relating to Reactive Red 180). (242) Heading 9902.08.61 (relating to G500 blue crude). 
(243) Heading 9902.08.65 (relating to Solvent Orange 63). (244) Heading 9902.08.69 (relating to Solvent Red 179). 
(245) Heading 9902.08.71 (relating to Solvent Violet 13 (CI 60725)). (246) Heading 9902.08.72 (relating to Solvent Yellow 195). 
(247) Heading 9902.08.73 (relating to Solvent Yellow 163). (248) Heading 9902.08.74 (relating to Solvent Red 227). 
(249) Heading 9902.08.75 (relating to Solvent Red 169). (250) Heading 9902.08.76 (relating to Solvent Yellow 114). 
(251) Heading 9902.08.77 (relating to Solvent Orange 60). (252) Heading 9902.08.78 (relating to Solvent Red 135). 
(253) Heading 9902.08.79 (relating to Solvent Blue 35). (254) Heading 9902.08.81 (relating to 2,4-dinitrophenol). 
(255) Heading 9902.08.84 (relating to optical brightener). (256) Heading 9902.08.85 (relating to whitening agent). 
(257) Heading 9902.08.87 (relating to organic luminescent pigments and dyes). (258) Heading 9902.08.88 (relating to phosphorescent pigments zinc sulfide, copper doped). 
(259) Heading 9902.09.01 (relating to cold pressed grapefruit oil). (260) Heading 9902.09.02 (relating to oil of lemon eucalyptus (OLE)). 
(261) Heading 9902.09.03 (relating to ADV 7800 S-ME). (262) Heading 9902.09.04 (relating to surfactant). 
(263) Heading 9902.09.05 (relating to ADV 7850 A-ME). (264) Heading 9902.09.06 (relating to ADV 7800 S-W). 
(265) Heading 9902.09.09 (relating to certain esters). (266) Heading 9902.09.12 (relating to surfactant used in pesticides). 
(267) Heading 9902.09.14 (relating to sparklers). (268) Heading 9902.09.17 (relating to poly pale ester 10). 
(269) Heading 9902.09.18 (relating to Dymerex). (270) Heading 9902.09.26 (relating to Tetrachlorvinfos formulations). 
(271) Heading 9902.09.27 (relating to mixtures of Clofentezine). (272) Heading 9902.09.32 (relating to zinc phosphate formulations). 
(273) Heading 9902.09.39 (relating to formulated Methomyl). (274) Heading 9902.09.47 (relating to mixtures of Oxathiapiprolin). 
(275) Heading 9902.09.65 (relating to product for post-harvest fruit treatment). (276) Heading 9902.09.67 (relating to mixtures of Famoxadone, Cymoxanil, and application adjuvants). 
(277) Heading 9902.09.73 (relating to Ziram). (278) Heading 9902.09.74 (relating to Thiram). 
(279) Heading 9902.09.82 (relating to Dodine mixtures.) (280) Heading 9902.09.83 (relating to packs used in fruit treatment). 
(281) Heading 9902.09.91 (relating to Pyraflufen ethyl 40 percent (ET MB 40)). (282) Heading 9902.09.97 (relating to Napropamide formulations). 
(283) Heading 9902.09.98 (relating to Sulfometuron-methyl formulations). (284) Heading 9902.10.16 (relating to granular herbicide). 
(285) Heading 9902.10.18 (relating to Fosamine). (286) Heading 9902.10.20 (relating to 5-amino-1,3-dihydro-2H-benzimidazol-2-one). 
(287) Heading 9902.10.26 (relating to mixture used in vulcanization). (288) Heading 9902.10.34 (relating to reaction products of phosphorus trichloride). 
(289) Heading 9902.10.38 (relating to potassium methylate solution). (290) Heading 9902.10.39 (relating to additive for use in dish cleaning formulations). 
(291) Heading 9902.10.43 (relating to glycol ester). (292) Heading 9902.10.46 (relating to lauryl-cetyl alcohol). 
(293) Heading 9902.10.52 (relating to polymeric ester blend). (294) Heading 9902.10.53 (relating to CE-1618BL methyl palmitate/oleate). 
(295) Heading 9902.10.58 (relating to speciality monomers). (296) Heading 9902.10.60 (relating to sodium ethylate). 
(297) Heading 9902.10.63 (relating to synthetic acid washed beta zeolite powder). (298) Heading 9902.10.70 (relating to amorphous alpha olefin with high softening point). 
(299) Heading 9902.10.71 (relating to polymethylpentene (PMP) polyolefin copolymer). (300) Heading 9902.10.72 (relating to light stabilizer). 
(301) Heading 9902.10.73 (relating to non-functionalized polybutadiene). (302) Heading 9902.10.78 (relating to vinyl chloride-hydroxypropyl acrylate copolymer). 
(303) Heading 9902.10.80 (relating to S02F melt processable resin). (304) Heading 9902.10.85 (relating to material used in paper coatings). 
(305) Heading 9902.10.89 (relating to esters for use in coatings). (306) Heading 9902.10.92 (relating to lubricant for use in media). 
(307) Heading 9902.10.94 (relating to ingredient used in transdermal patches). (308) Heading 9902.10.99 (relating to vinyl acetate-alkeneoic acid copolymer). 
(309) Heading 9902.11.03 (relating to product used in coatings and adhesives). (310) Heading 9902.11.05 (relating to polymeric sulfonic acid). 
(311) Heading 9902.11.06 (relating to 2-propenoic acid, sodium salt). (312) Heading 9902.11.07 (relating to poly(butyl methacrylate). 
(313) Heading 9902.11.08 (relating to poly(ethyl acrylate-co-methyl methacrylate)). (314) Heading 9902.11.09 (relating to poly(methacrylic acid-co-methyl methacrylate) 1:1). 
(315) Heading 9902.11.10 (relating to poly(methyl acrylate-co-methyl methacrylate).  (316) Heading 9902.11.17 (relating to sorbitol diglycidyl ether epoxide resin). 
(317) Heading 9902.11.20 (relating to linear aliphatic polycarbonate polyester). (318) Heading 9902.11.30 (relating to products for enhancing optical transparency).  
(319) Heading 9902.11.31 (relating to polyamide powders). (320) Heading 9902.11.32 (relating to formulation for use in thermoplastic injection molding). 
(321) Heading 9902.11.33 (relating to formulation for use in plastics applications). (322) Heading 9902.11.35 (relating to Phenol, 4-(1,1-dimethylethyl)-,polymer with formaldehyde). 
(323) Heading 9902.11.38 (relating to polyurethane hardener). (324) Heading 9902.11.39 (relating to H12MDI based aliphatic polyisocyanate).  
(325) Heading 9902.11.40 (relating to TDI based blocked aromatic polyisocyanate). (326) Heading 9902.11.41 (relating to self-cross linking, stoving polyurethane resin). 
(327) Heading 9902.11.46 (relating to aliphatic/aromatic polyisocyanate copolymer). (328) Heading 9902.11.47 (relating to TDI based aromatic polyisocyanate). 
(329) Heading 9902.11.48 (relating to water-dispersible HDI based polyisocyanate). (330) Heading 9902.11.58 (relating to industrial nitrocellulose (damped alcohol content of 33–37%)). 
(331) Heading 9902.11.60 (relating to propylene glycol alginate (PGA)). (332) Heading 9902.11.61 (relating to alginic acid and other alginates). 
(333) Heading 9902.11.63 (relating to sodium hyaluronate). (334) Heading 9902.11.64 (relating to weak acid cation ion-exchange resin). 
(335) Heading 9902.11.65 (relating to weak acid macroporous cation ion-exchange resins). (336) Heading 9902.11.87 (relating to regenerated cellulose sheets for industrial sponges). 
(337) Heading 9902.11.95 (relating to single wrapped cutlery joined by a skewer). (338) Heading 9902.11.98 (relating to plastic pet crate pan). 
(339) Heading 9902.12.01 (relating to boxing and mixed martial arts gloves of plastic). (340) Heading 9902.12.06 (relating to plastic non-skid base rings for toilet brush caddies). 
(341) Heading 9902.12.12 (relating to head straps and quickclips for cameras). (342) Heading 9902.12.16 (relating to frame mounts for cameras). 
(343) Heading 9902.12.17 (relating to large tube mounts for cameras). (344) Heading 9902.12.21 (relating to replacement camera doors). 
(345) Heading 9902.12.22 (relating to seatpost camera mounts). (346) Heading 9902.12.23 (relating to adhesive camera mounts). 
(347) Heading 9902.12.27 (relating to sets of assorted plastic camera mounts). (348) Heading 9902.12.35 (relating to life jackets for pets). 
(349) Heading 9902.12.53 (relating to plastic cases for electronic games or accessories). (350) Heading 9902.12.60 (relating to boxing and mixed martial arts gloves of leather). 
(351) Heading 9902.12.64 (relating to women's leather belts valued at $7 or more). (352) Heading 9902.12.66 (relating to woven bamboo products). 
(353) Heading 9902.12.67 (relating to woven wood products). (354) Heading 9902.12.69 (relating to cashmere, not carded or combed). 
(355) Heading 9902.12.70 (relating to camel hair, not carded or combed). (356) Heading 9902.12.71 (relating to camel hair). 
(357) Heading 9902.12.72 (relating to noils of camel hair). (358) Heading 9902.12.73 (relating to cashmere, carded or combed). 
(359) Heading 9902.12.74 (relating to camel hair, carded or combed). (360) Heading 9902.12.75 (relating to yarn of carded cashmere, with a yarn count of 19.35 metric or higher). 
(361) Heading 9902.12.76 (relating to yarn of carded cashmere, with a yarn count of less than 19.35 metric). (362) Heading 9902.12.77 (relating to yarn of carded camel hair). 
(363) Heading 9902.12.78 (relating to yarn of combed cashmere or yarn of camel hair). (364) Heading 9902.12.79 (relating to woven fabric of carded vicuna hair of a weight not exceeding 300 g/m²). 
(365) Heading 9902.12.83 (relating to production roll bleached woven cotton gauze). (366) Heading 9902.12.84 (relating to bleached pique fabric). 
(367) Heading 9902.12.85 (relating to dyed pique fabric). (368) Heading 9902.12.89 (relating to high tenacity single rayon yarn with a decitex equal to or greater than 1,000). 
(369) Heading 9902.12.90 (relating to high tenacity single rayon yarn with a decitex less than 1,000). (370) Heading 9902.12.91 (relating to high tenacity multiple or cabled rayon yarn). 
(371) Heading 9902.12.92 (relating to single yarn of viscose rayon). (372) Heading 9902.12.93 (relating to twisted yarn of viscose rayon).  
(373) Heading 9902.12.97 (relating to elastic, water-repellent woven polyester fabric). (374) Heading 9902.12.98 (relating to acrylic fiber tow with an average decitex of between 2 and 5). 
(375) Heading 9902.12.99 (relating to acrylic filament tow with an averge decitex of 2.2). (376) Heading 9902.13.01 (relating to acrylic fiber tow with an average decitex of 3.3). 
(377) Heading 9902.13.05 (relating to acrylic filament tow with a decitex of 3.3). (378) Heading 9902.13.06 (relating to acrylic or modacrylic staple fibers, not processed). 
(379) Heading 9902.13.07 (relating to modacrylic staple fibers with an average decitex of 2.2 and a fiber length of 38 mm). (380) Heading 9902.13.08 (relating to modacrylic staple fibers with an average decitex of 2.2 and a fiber length of 51 mm). 
(381) Heading 9902.13.09 (relating to modacrylic staple fibers with an average decitex of 1.7 and a fiber length of 51 mm). (382) Heading 9902.13.10 (relating to acrylic staple fibers with an average decitex of 1.3 and a fiber length of 38 mm). 
(383) Heading 9902.13.11 (relating to acrylic staple fibers with an average decitex of 1.3 and a fiber length of 40 mm). (384) Heading 9902.13.12 (relating to synthetic staple fibers not processed for spinning). 
(385) Heading 9902.13.13 (relating to acrylic staple fibers with a fiber length between 40 and 47.5 mm and a solar reflectance index less than 10). (386) Heading 9902.13.14 (relating to acrylic staple fibers with a fiber length between 40 and 47.5 mm and a solar reflectance index between 10 and 30). 
(387) Heading 9902.13.16 (relating to acrylic staple fibers with a fiber length between 48 and 60 mm and a solar reflectance index less than 10). (388) Heading 9902.13.17 (relating to acrylic staple fibers with a fiber length between 48 and 60 mm and a solar reflectance index between 10 and 30). 
(389) Heading 9902.13.18 (relating to acrylic staple fibers with a fiber length between 48 and 60 mm and a solar reflectance index greater than 30). (390) Heading 9902.13.22 (relating to modified acrylic flame retardant staple fiber with a decitex of 3.9). 
(391) Heading 9902.13.25 (relating to cellulosic man-made viscose rayon staple fiber). (392) Heading 9902.13.27 (relating to certain staple fibers of viscose rayon). 
(393) Heading 9902.13.30 (relating to flame retardant viscose rayon staple fibers, with decitex of 3.3 and length of 60 mm). (394) Heading 9902.13.32 (relating to flame retardant viscose rayon staple fibers, with a decitex of 2.2 and length of 38 mm). 
(395) Heading 9902.13.37 (relating to acrylic or modacrylic staple fibers, processed and with a decitex of 11.0). (396) Heading 9902.13.39 (relating to rayon top). 
(397) Heading 9902.13.40 (relating to woven fabrics of certain synthetic fibers). (398) Heading 9902.13.43 (relating to heat exchange capillary material). 
(399) Heading 9902.13.48 (relating to men's or boys' silk knit pullovers and cardigans). (400) Heading 9902.13.52 (relating to neoprene guard socks). 
(401) Heading 9902.13.70 (relating to batting gloves of manmade fibers). (402) Heading 9902.13.72 (relating to fishing wader pocket pouches). 
(403) Heading 9902.13.73 (relating to nylon wool packs). (404) Heading 9902.13.86 (relating to bee nets). 
(405) Heading 9902.13.87 (relating to camera chest harnesses). (406) Heading 9902.13.90 (relating to camera wrist strap mounts). 
(407) Heading 9902.13.95 (relating to men's protective active footwear with outer soles and uppers of rubber or plastic). (408) Heading 9902.13.96 (relating to women's protective active shoes, covering the ankle).  
(409) Heading 9902.13.97 (relating to women's protective active footwear, valued over $26 per pair, covering the ankle). (410) Heading 9902.14.05 (relating to footwear made on a base or platform of wood). 
(411) Heading 9902.14.19 (relating to men's & boys' golf shoes with waterproof soles). (412) Heading 9902.14.23 (relating to men's waterproof leather footwear, valued at $29 per pair or higher). 
(413) Heading 9902.14.34 (relating to ski boots and snowboard boots). (414) Heading 9902.14.37 (relating to men's boots for fishing waders). 
(415) Heading 9902.14.48 (relating to house slippers with textile uppers). (416) Heading 9902.14.56 (relating to removable footwear neoprene cuffs). 
(417) Heading 9902.14.63 (relating to hats containing less than 23 percent or more of wool). (418) Heading 9902.14.67 (relating to plastic plants for aquariums/terrariums). 
(419) Heading 9902.14.76 (relating to polished wired glass in retangular sheets). (420) Heading 9902.14.77 (relating to meniscus-shaped drawn glass-ceramic discs). 
(421) Heading 9902.14.79 (relating to transparent glass-ceramic cookware). (422) Heading 9902.14.85 (relating to chopped strands of glass). 
(423) Heading 9902.14.89 (relating to strips consisting of silver and tin). (424) Heading 9902.14.98 (relating to small metal wire crates for dogs). 
(425) Heading 9902.15.05 (relating to side press wringer handles). (426) Heading 9902.15.07 (relating to isosceles triangle wire). 
(427) Heading 9902.15.10 (relating to zinc punches). (428) Heading 9902.15.12 (relating to gallium unwrought in solid form). 
(429) Heading 9902.15.15 (relating to gear driven one-handed pruners). (430) Heading 9902.15.17 (relating to swivel head grass shears). 
(431) Heading 9902.15.30 (relating to pet grooming scissors). (432) Heading 9902.15.34 (relating to manicure and pedicure sets). 
(433) Heading 9902.15.45 (relating to cast iron crankcases). (434) Heading 9902.15.46 (relating to cylinder heads used solely or principally with marine compression ignition engines). 
(435) Heading 9902.15.47 (relating to pistons). (436) Heading 9902.15.49 (relating to high pressure pumps). 
(437) Heading 9902.15.55 (relating to exhaust fans for permanent installation). (438) Heading 9902.15.57 (relating to household range hoods). 
(439) Heading 9902.15.58 (relating to pre-assembled pedestal fan column assemblies). (440) Heading 9902.15.59 (relating to grilles for exhaust fans). 
(441) Heading 9902.15.66 (relating to pressure distillation columns). (442) Heading 9902.15.68 (relating to mobile sprinklers). 
(443) Heading 9902.15.75 (relating to benchtop band saws). (444) Heading 9902.15.76 (relating to certain stationary band saws). 
(445) Heading 9902.15.77 (relating to tilting arbor table saws). (446) Heading 9902.15.78 (relating to certain table saws with 10 inch (25.4 cm) blade). 
(447) Heading 9902.15.80 (relating to drill presses). (448) Heading 9902.15.81 (relating to electrical rotary drill, hammer and chiseling tools). 
(449) Heading 9902.15.89 (relating to telescope mirror segment support assemblies). (450) Heading 9902.15.93 (relating to regulator valves). 
(451) Heading 9902.15.97 (relating to used camshafts and crankshafts for diesel engines). (452) Heading 9902.15.99 (relating to crankshaft bearings). 
(453) Heading 9902.16.03 (relating to flexplates for engines). (454) Heading 9902.16.11 (relating to motor assemblies for air circulator electric fans). 
(455) Heading 9902.16.12 (relating to motors for high wattage fans). (456) Heading 9902.16.13 (relating to alternating current multiphase submersible pump motors with output between 3 kilowatts and 14.92 kilowatts).  
(457) Heading 9902.16.14 (relating to alternating current multiphase submersible pump motors with output between 149.2 kilowatts and 150 kilowatts).  (458) Heading 9902.16.15 (relating to alternating current generators for exercise equipment). 
(459) Heading 9902.16.26 (relating to electromechanical knives). (460) Heading 9902.16.28 (relating to automatic food feeders for dogs and cats). 
(461) Heading 9902.16.30 (relating to automatic fish feeders). (462) Heading 9902.16.39 (relating to alternators). 
(463) Heading 9902.16.42 (relating to bulb heaters with or without a fan). (464) Heading 9902.16.49 (relating to microwave ovens with 53 to 55 liter capacity and integral range hood). 
(465) Heading 9902.16.50 (relating to microwave ovens with 58 to 60 liter capacity and integral range hoods). (466) Heading 9902.16.52 (relating to microwave ovens with 53 to 55 liter capacity, glass turntable plate, and integral range hood). 
(467) Heading 9902.16.53 (relating to microwave ovens with 56 to 58 liter capacity and integral range hood). (468) Heading 9902.16.54 (relating to microwave ovens with rectangular plate and integral range hood). 
(469) Heading 9902.16.55 (relating to vertical waffle makers). (470) Heading 9902.16.56 (relating to multfunction grills). 
(471) Heading 9902.16.57 (relating to electric sandwich grillers). (472) Heading 9902.16.64 (relating to front-loading coffee makers). 
(473) Heading 9902.16.66 (relating to built-in coffee machines). (474) Heading 9902.16.75 (relating to programmable slow cookers with thermometer probe). 
(475) Heading 9902.16.76 (relating to electric pressure cookers rated more than 1000W but not more than 1200W, with a capacity of not less than 5 liters). (476) Heading 9902.16.77 (relating to electric rice cookers). 
(477) Heading 9902.16.78 (relating to electric pressure cookers rated more than 1200W but not more than 1400W, with a capacity of not less than 5 liters). (478) Heading 9902.16.81 (relating to candle warmers). 
(479) Heading 9902.16.90 (relating to chassis or shelving containing backplane). (480) Heading 9902.16.95 (relating to mirror segment controller sensors). 
(481) Heading 9902.17.03 (relating to used gear boxes for certain vehicles). (482) Heading 9902.17.07 (relating to stand-up bicycles, having both wheels not exceeding 63.5cm in diameter). 
(483) Heading 9902.17.08 (relating to elliptical cycles, with wheels not exceeding 63.5 cm in diameter). (484) Heading 9902.17.17 (relating to swim goggles). 
(485) Heading 9902.17.19 (relating to LCD television panel assemblies, with a video display measuring not over 58.42 cm). (486) Heading 9902.17.20 (relating to LCD television panel assemblies, with a video display measuring over 58.42 cm but not over 78.74 cm). 
(487) Heading 9902.17.21 (relating to LCD television panel assemblies, with a video display measuring over 78.74 cm but not over 81.28 cm). (488) Heading 9902.17.22 (relating to LCD television panel assemblies, with a video display measuring over 81.28 cm but not over 99.06 cm). 
(489) Heading 9902.17.23 (relating to LCD television panel assemblies, with a video display measuring over 99.06 cm but not over 101.6 cm). (490) Heading 9902.17.28 (relating to bicycle speedometers). 
(491) Heading 9902.17.47 (relating to light emitting diode (LED) hanging lamps with total internal reflection).  (492) Heading 9902.17.49 (relating to electric table or desk light emitting diode (LED) task lamps with ball joints). 
(493) Heading 9902.17.52 (relating to exterior emergency lights). (494) Heading 9902.17.53 (relating to wing illumination lights). 
(495) Heading 9902.17.54 (relating to lantern globes of extruded borosilicate glass). (496) Heading 9902.17.56 (relating to golf club driver heads with a loft of 9.5 degrees). 
(497) Heading 9902.17.64 (relating to golf club heads with a loft greater than 56 degrees). (498) Heading 9902.17.65 (relating to golf club putter heads). 
(499) Heading 9902.17.70 (relating to tennis rackets, strung). (500) Heading 9902.17.72 (relating to racquetball rackets). 
(501) Heading 9902.17.73 (relating to squash rackets). (502) Heading 9902.17.76 (relating to leather basketballs). 
(503) Heading 9902.17.78 (relating to racquetballs). (504) Heading 9902.17.84 (relating to speed bags and related equipment). 
(505) Heading 9902.17.86 (relating to certain bluetooth enabled adjustable dumbbells). (506) Heading 9902.17.92 (relating to boxing and mixed martial arts protective equipment). 
(507) Heading 9902.17.94 (relating to fishing reels valued more than $2.70 but not more than $8.45, pre-spooled, with rod). (508) Heading 9902.17.95 (relating to hair-slides with imitation pearls or stones).  
(b)Modification to article descriptions 
(1) Coconut water in paper cartonsHeading 9902.01.15 is amended— (A)by amending the article description to read as follows: Coconut water, not from concentrate, not containing added sugar or other sweetening matter, packaged for retail sale in paper-based cartons (provided for in subheading 2009.89.70); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (2) Flavored coconut waterHeading 9902.01.16 is amended— 
(A)by amending the article description to read as follows: Coconut water not from concentrate, flavored, packaged for retail sale (provided for in subheading 2009.89.70); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(3) Hypophosphorous acid 50%Heading 9902.01.23 is amended— (A)by amending the article description to read as follows: Hypophosphorous acid 50 percent (phosphinic acid) (CAS No. 6303–21–5) (provided for in subheading 2811.19.61); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (4) Potassium fluoroborateHeading 9902.01.47 is amended— 
(A)by amending the article description to read as follows: Potassium fluoroborate (CAS No. 14075–53–7) (provided for in subheading 2826.90.90); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(5) Potassium fluorotitanateHeading 9902.01.48 is amended— (A)by amending the article description to read as follows: Potassium fluorotitanate (Dipotassium hexafluorotitanate(2-)) (CAS No. 16919–27–0) (provided for in subheading 2826.90.90); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (6) Potassium fluozirconateHeading 9902.01.49 is amended— 
(A)by amending the article description to read as follows: Dipotassium; hexafluorozirconium(2-) (potassium fluozirconate) (CAS No. 16923–95–8) (provided for in subheading 2826.90.90); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(7) Zirconium basic carbonateHeading 9902.01.61 is amended— (A)by amending the article description to read as follows: Zirconium basic carbonate (zirconium(4+) dicarbonate) (CAS No. 57219–64–4) (provided for in subheading 2836.99.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (8) o-ChlorotolueneHeading 9902.01.95 is amended— 
(A)by amending the article description to read as follows: 2-Chlorotoluene (CAS No. 95–49–8) (provided for in subheading 2903.99.80); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(9) LeucoquinizarinHeading 9902.02.25 is amended— (A)by amending the article description to read as follows: Leucoquinizarin as 1,4,9,10-tetrahydroxyanthracene (CAS No. 476–60–8), 2,3-dihydro-9,10-dihydroxyanthracene-1,4-dione (CAS No. 17648–03–2) or 2,3-dihydro-1,4-dihydroxy-9,10-anthracenedione (CAS No. 40498–13–3) (provided for in subheading 2907.29.90 or 2914.69.90); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (10) AnisaldehydeHeading 9902.02.49 is amended— 
(A)by amending the article description to read as follows: p-Anisaldehyde (4-methoxybenzaldehyde) (CAS No. 123–11–5) (provided for in subheading 2912.49.10); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(11) MethyliononeHeading 9902.02.56 is amended— (A)by amending the article description to read as follows: (E)-1-(2,6,6-trimethylcyclohex-2-en-1-yl)pent-1-en-3-one (Methylionone) (CAS No. 1335–46–2) (provided for in subheading 2914.23.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (12) Itaconic acidHeading 9902.02.95 is amended— 
(A)by amending the article description to read as follows: Itaconic acid (2-methylidenebutanedioic acid) (CAS No. 97–65–4) (provided for in subheading 2917.19.70); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(13) 4-Sulfo-1,8-naphthalic anhydride potassium saltHeading 9902.02.97 is amended— (A)by amending the article description to read as follows: Potassium 1,3-dioxo-1H,3H-benzo[de]isochromene-6-sulfonate (CAS No. 71501–16–1) (provided for in subheading 2917.39.04); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (14) NTCDAHeading 9902.03.01 is amended— 
(A)by amending the article description to read as follows: 1,4,5,8-Naphthalenetetracarboxylic dianhydride (NTCDA) (CAS No. 81–30–1) (provided for in subheading 2917.39.70); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(15) Stabilizer of foamsHeading 9902.03.11 is amended— (A)by amending the article description to read as follows: Octyl 3-(3,5-ditert-butyl-4-hydroxyphenyl)propanoate (CAS No. 125643–61–0) (provided for in subheading 2918.29.65); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (16) Hindered phenolic antioxidantHeading 9902.03.25 is amended— 
(A)by amending the article description to read as follows: Triethylene glycol bis[3-(3-tert-butyl-4-hydroxy-5-methyl-phenyl)propionate] (CAS No. 36443–68–2) (provided for in subheading 2918.99.43); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(17) D-HPPAHeading 9902.03.28 is amended— (A)by amending the article description to read as follows: (R)-(+)-2-(4-Hydroxyphenoxy)propionic acid (CAS No. 94050–90–5) (provided for in subheading 2918.99.43); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (18) TetrachlorvinfosHeading 9902.03.35 is amended— 
(A)by amending the article description to read as follows: [(Z)-2-Chloro-1-(2,4,5-trichlorophenyl)ethenyl] dimethyl phosphate (Tetrachlorvinfos) (CAS No. 22248–79–9) (provided for in subheading 2919.90.30); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(19) PropargiteHeading 9902.03.41 is amended— (A)by amending the article description to read as follows: 2-[4-(2-Methyl-2-propanyl)phenoxy]cyclohexyl 2-propyn-1-yl sulfite (Propargite) (CAS No. 2312–35–8) (provided for in subheading 2920.90.10); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (20) 2-Chloro-4-toluidine (2-CAT)Heading 9902.03.69 is amended— 
(A)by amending the article description to read as follows: 3-Chloro-4-methylaniline (o-chloro-p-toluidine) (CAS No. 95–74–9) (provided for in subheading 2921.43.90); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(21) m-ToluidineHeading 9902.03.70 is amended— (A)by amending the article description to read as follows: m-Toluidine (CAS No. 108–44–1) (provided for in subheading 2921.43.90); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (22) FlumetralinHeading 9902.03.77 is amended— 
(A)by amending the article description to read as follows: N-[(2-Chloro-6-fluorophenyl)methyl]-N-ethyl-2,6-dinitro-4-(trifluoromethyl)aniline (Flumetralin) (CAS No. 62924–70–3) (provided for in subheading 2921.49.45); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(23) 4,4-Methylene bis o-chloro anilineHeading 9902.03.83 is amended— (A)by amending the article description to read as follows: 4,4′-Methylenebis(2-chloroaniline) (CAS No. 101–14–4) (provided for in subheading 2921.59.08); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (24) Phenol, 2,2′-[[(1S...]bis[6-(1,1-dimethylethyl)Heading 9902.03.86 is amended— 
(A)by amending the article description to read as follows: 2,2′-[[(1S,2S)-1,2-Diphenyl-1,2-ethanediyl]bis(iminomethylene)]bis[6-(1,1-dimethylethyl)phenol] (CAS No. 481725–63–7) (provided for in subheading 2921.59.40); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(25) Tris[2-[[2,4,8,10-tetra-tert-butyldibe (AO 12)Heading 9902.03.89 is amended— (A)by amending the article description to read as follows: 2-{[2,4,8,10-Tetrakis(2-methyl-2-propanyl)diben- zo[d,f][1,3,2]dioxaphosphepin-6-yl]oxy}-N,N-bis(2-{[2,4,8,10-tetra- kis(2-methyl-2-propanyl)dibenzo[d,f][1,3,2]dioxaphos- phepin-6-yl]oxy}ethyl)ethanamine (CAS No. 80410–33–9) (provided for in subheading 2922.19.60); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (26) L-Lysine hydrateHeading 9902.04.03 is amended— 
(A)by amending the article description to read as follows: L-Lysine hydrate (1:1) (CAS No. 39665–12–8) (provided for in subheading 2922.41.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(27) Non-genetically modified lecithin of rapeseedHeading 9902.04.17 is amended— (A)by amending the article description to read as follows: Lecithin derived from non-genetically modified rapeseed (CAS No. 8002–43–5) (provided for in subheading 2923.20.20) ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (28) N,N,N′,N′-tetrakis(2-hydroxyethyl)hexanediamideHeading 9902.04.27 is amended— 
(A)by amending the article description to read as follows: N,N,N′,N′-tetrakis(2-hydroxyethyl)hexanediamide (CAS No. 6334–25–4) (provided for in subheading 2924.19.80); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(29) MetalaxylHeading 9902.04.36 is amended— (A)by amending the article description to read as follows: Methyl 2-(N-(2-methoxyacetyl)-2,6-dimethylanilino)propanoate (Metalaxyl) (CAS No. 57837–19–1) (provided for in subheading 2924.29.47) ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (30) CarbarylHeading 9902.04.39 is amended— 
(A)by amending the article description to read as follows: 1-Naphthalenyl methylcarbamate (Carbaryl) (CAS No. 63–25–2) (provided for in subheading 2924.29.47); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(31) MandipropamidHeading 9902.04.45 is amended— (A)by amending the article description to read as follows: 2-(4-Chlorophenyl)-N-{2-[3-methoxy-4-(2-propyn-1-yloxy)phe- nyl]ethyl}-2-(2-propyn-1-yloxy)acetamide (Mandipropamid) (CAS No. 374726–62–2) (provided for in subheading 2924.29.47); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (32) FenhexamidHeading 9902.04.46 is amended— 
(A)by amending the article description to read as follows: N-(2,3-Dichloro-4-hydroxyphenyl)-1-methylcyclohexanecar- boxamide (Fenhexamid) (CAS No. 126833–17–8) (provided for in subheading 2924.29.47); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(33) 2,5-Bis[(1,3-dioxobutyl)amino]benzenesulfonic acidHeading 9902.04.51 is amended— (A)by amending the article description to read as follows: 2,5-Bis(3-oxobutanoylamino)benzenesulfonic acid (CAS No. 70185–87–4) (provided for in subheading 2924.29.71) ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (34) p-AminobenzamideHeading 9902.04.55 is amended— 
(A)by amending the article description to read as follows: p-Aminobenzamide (4-Aminobenzamide) (CAS No. 2835–68–9) (provided for in subheading 2924.29.77) ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(35) Trans-N-boc AcidHeading 9902.04.57 is amended— (A)by amending the article description to read as follows: Trans-4-{[(2-Methyl-2-propanyl)oxy]carbonyl}cyclohex-anecarboxylic acid (CAS No. 53292–89–0) (provided for in subheading 2924.29.95) ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (36) Flumiclorac pentyl esterHeading 9902.04.62 is amended— 
(A)by amending the article description to read as follows: Pentyl [2-chloro-5-(1,3-dioxo-1,3,4,5,6,7-hexahydro-2H- isoindol-2-yl)-4-fluorophenoxy]acetate (Flumiclorac pentyl ester) (CAS No. 87546–18–7) (provided for in subheading 2925.29.60) ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(37) EsfenvalerateHeading 9902.04.74 is amended— (A)by amending the article description to read as follows: (S)-Cyano(3-phenoxyphenyl)methyl(S)-4-chloro-α-(1-meth- ylethyl)benzeneacetate (Esfenvalerate) (CAS No. 66230–04–4) (provided for in subheading 2926.90.30); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (38) Zeta-cypermethrinHeading 9902.04.76 is amended— 
(A)by amending the article description to read as follows: (S)-Cyano-(3-phenoxyphenyl)methyl (+)cis-3-(2,2 -dichloroethenyl)-2,2-dimethylcyclo­pro­pane­carboxylate and (S)-cyano-(3-phenoxyphenyl)methyl (+)trans-3-(2,2-dichloroethenyl)-2,2-dimethylcyclo­propane­carboxylate (Zeta-cypermethrin) (CAS No. 1315501–18–8) (provided for in subheading 2926.90.30); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(39) FenpropathrinHeading 9902.04.78 is amended— (A)by amending the article description to read as follows: α-Cyano-3-phenoxybenzyl 2,2,3,3-tetramethylcyclopropanecarboxylate (Fenpropathrin) (CAS No. 39515–41–8) (provided for in subheading 2926.90.30); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (40) PhthalodinitrileHeading 9902.04.79 is amended— 
(A)by amending the article description to read as follows: Benzene-1,2-dicarbonitrile (Phthalodinitrile) (CAS No. 91–15–6) (provided for in subheading 2926.90.43) ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(41) DiphenylacetonitrileHeading 9902.04.80 is amended— (A)by amending the article description to read as follows: 2,2-Diphenylacetonitrile (CAS No. 86–29–3) (provided for in subheading 2926.90.48); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (42) IPNHeading 9902.04.81 is amended— 
(A)by amending the article description to read as follows: Isophthalonitrile (1,3-dicyanobenzene) (CAS No. 626–17–5) (provided for in subheading 2926.90.48); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(43) TrifloxystrobinHeading 9902.04.86 is amended— (A)by amending the article description to read as follows: Methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl) ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 2928.00.25); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (44) CyflufenamidHeading 9902.04.87 is amended— 
(A)by amending the article description to read as follows: (1Z)-N-{(Z)-[(Cyclopropylmethoxy)imino][2,3-difluoro-6-(trifluor- omethyl)phenyl]methyl}-2-phenylethanimidic acid (Cyflufenamid) (CAS No. 180409–60–3) (provided for in subheading 2928.00.25); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(45) TebufenozideHeading 9902.04.88 is amended— (A)by amending the article description to read as follows: N′-(4-Ethylbenzoyl)-3,5-dimethyl-N-(2-methyl-2-propanyl)benzohydrazide (Tebufenozide) (CAS No. 112410–23–8) (provided for in subheading 2928.00.25); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (46) CarbonohydrazideHeading 9902.04.89 is amended— 
(A)by amending the article description to read as follows: 1,3-Diaminourea (CAS No. 497–18–7) (provided for in subheading 2928.00.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(47) ADHHeading 9902.04.93 is amended— (A)by amending the article description to read as follows: Hexanedihydrazide (adipic dihydrazide) (CAS No. 1071–93–8) (provided for in subheading 2928.00.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (48) Organic chemicalsHeading 9902.04.94 is amended— 
(A)by amending the article description to read as follows: Bitolylene diisocyanate (3,3′-dimethylbiphenyl-4,4′-diyl diisocyanate) (CAS No. 91–97–4) (provided for in subheading 2929.10.20); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(49) PCMHeading 9902.04.97 is amended— (A)by amending the article description to read as follows: Ethyl [4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)a- mino]sulfonyl]amino]carbonyl]phenyl]carbamate (CAS No. 874909–61–2) (provided for in subheading 2929.90.15) ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (50) ProfenofosHeading 9902.05.04 is amended— 
(A)by amending the article description to read as follows: O-4-Bromo-2-chlorophenyl O-ethyl S-propyl phosphorothioate (Profenofos) (CAS No. 41198–08–7) (provided for in subheading 2930.90.10); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(51) DCDPS, dichlorodiphenylsulfoneHeading 9902.05.14 is amended— (A)by amending the article description to read as follows: 1-Chloro-4-(4-chlorophenyl)sulfonylbenzene (CAS No. 80–07–9) (provided for in subheading 2930.90.29); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (52) Captan technicalHeading 9902.05.19 is amended— 
(A)by amending the article description to read as follows: 2-[(Trichloromethyl)sulfanyl]-3a,4,7,7a-tetrahydro-1H-isoin- dole-1,3(2H)-dione (Captan) (CAS No. 133–06–2) (provided for in subheading 2930.90.43); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(53) Pentaerythritol tetrakis (β-laurylthiopropionate)Heading 9902.05.23 is amended— (A)by amending the article description to read as follows: 3-{[3-(Dodecylsulfanyl)propanoyl]oxy}-2,2-bis({[3-dodecylsulfanyl)propanoyl]oxy}methyl)propyl 3-(dodecylsulfanyl)propanoate) (CAS No. 29598–76–3) (provided for in subheading 2930.90.91); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (54) DinotefuranHeading 9902.05.45 is amended— 
(A)by amending the article description to read as follows: 1-Methyl-2-nitro-3-(oxolan-3-ylmethyl)guanidine (Dinotefuran) (CAS No. 165252–70–0) (provided for in subheading 2932.19.51); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(55) CoumaphosHeading 9902.05.47 is amended— (A)by amending the article description to read as follows: 3-Chloro-7-diethoxyphosphinothioyloxy-4-methylchromen-2-one (Coumaphos) (CAS No. 56–72–4) (provided for in subheading 2932.20.10); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (56) SpiromesifenHeading 9902.05.48 is amended— 
(A)by amending the article description to read as follows: [2-Oxo-3-(2,4,6-trimethylphenyl)-1-oxaspiro[4.4]non-3-en-4-yl] 3,3-dimethylbutanoate (Spiromesifen) (CAS No. 283594–90–1) (provided for in subheading 2932.20.10); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(57) BrodifacoumHeading 9902.05.50 is amended— (A)by amending the article description to read as follows: 4-Hydroxy-3-(3-(4'-bromo-4-biphenylyl)-1,2,3,4-tetrahydro-1-naph- thyl)coumarin (Brodifacoum) (CAS No. 56073–10–0) (provided for in subheading 2932.20.10); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (58) Sodium erythorbateHeading 9902.05.54 is amended— 
(A)by amending the article description to read as follows: Sodium erythorbate (sodium (2R)-2-[(2R)-4,5-dihydroxy- 3-oxo-2,3-dihydro-2-furanyl]-2-hydroxyethanolate) (CAS No. 6381–77–7) (provided for in subheading 2932.20.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(59) Pyraclostrobin technicalHeading 9902.05.67 is amended— (A)by amending the article description to read as follows: Methyl N-(2-[[1-(4-chlorophenyl)pyrazol-3-yl]oxymethyl]-phenyl)-(N-methoxy)carbamate (Pyraclostrobin) (CAS No. 175013–18–0) (provided for in subheading 2933.19.23); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (60) Triflumizole technicalHeading 9902.05.74 is amended— 
(A)by amending the article description to read as follows: (E)-4-Chloro-α,α,α-trifluoro-N-(1-imidazol-1-yl-2- propoxyethylidene)-o-toluidine (Triflumizole) (CAS No. 99387–89–0) (provided for in subheading 2933.29.35); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(61) FluopyramHeading 9902.05.80 is amended— (A)by amending the article description to read as follows: N-[2-[3-Chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2- (trifluoromethyl)benzamide (Fluopyram) (CAS No. 658066–35–4) (provided for in subheading 2933.39.21) ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (62) Clodinafop-propargylHeading 9902.05.91 is amended— 
(A)by amending the article description to read as follows: 2-Propyn-1-yl (2R)-2-{4-[(5-chloro-3-fluoro-2- pyridinyl)oxy]phenoxy}propanoate (Clodinafop-propargyl) (CAS No. 105512–06–9) (provided for in subheading 2933.39.25) ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(63) Acetamiprid technicalHeading 9902.05.99 is amended— (A)by amending the article description to read as follows: (E)-N1-[(6-Chloro-3-pyridyl)methyl]-N2-cyano-N1- methyl-acetamidine (Acetamiprid) (CAS No. 135410–20–7) (provided for in subheading 2933.39.27) ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (64) PyriproxyfenHeading 9902.06.04 is amended— 
(A)by amending the article description to read as follows: 2-{[1-(4-Phenoxyphenoxy)-2-propanyl]oxy}pyridine (Pyriproxyfen) (CAS No. 95737–68–1) (provided for in subheading 2933.39.27) ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(65) Certain Light StabilizerHeading 9902.06.14 is amended— (A)by amending the article description to read as follows: N-[6-[formyl-(2,2,6,6-tetramethylpiperidin-4-yl)amino]hexyl]-N-(2,2,6,6-tetramethylpiperidin-4-yl)formamide (CAS No. 124172–53–8) (provided for in subheading 2933.39.61); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (66) N,N′-Bis(2,2,6,6-tetramethyl-4-piperidinyl)isophHeading 9902.06.16 is amended— 
(A)by amending the article description to read as follows: N,N′-Bis(2,2,6,6-tetramethyl-4-piperidinyl)isophthalamide (CAS No. 42774–15–2) (provided for in subheading 2933.39.61); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(67) UV absorberHeading 9902.06.17 is amended— (A)by amending the article description to read as follows: 3-Dodecyl-1-(2,2,6,6-tetramethyl-4-piperidinyl)-2,5-pyr- rolidinedione (CAS No. 79720–19–7) (provided for in subheading 2933.39.61); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (68) Acylated sterically hindered light stabilizerHeading 9902.06.18 is amended— 
(A)by amending the article description to read as follows: 1-(1-Acetyl-2,2,6,6-tetramethyl-4-piperidinyl)-3-dodecyl- 2,5-pyrrolidinedione (CAS No. 106917–31–1) (provided for in subheading 2933.39.61); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(69) PyrimethanilHeading 9902.06.32 is amended— (A)by amending the article description to read as follows: 4,6-Dimethyl-N-phenylpyrimidin-2-amine (Pyrimethanil) (CAS No. 53112–28–0) (provided for in subheading 2933.59.15) ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (70) BenzyladenineHeading 9902.06.33 is amended— 
(A)by amending the article description to read as follows: N-Benzyl-3H-purin-6-amine (Benzyladenine) (CAS No. 1214–39–7) (provided for in subheading 2933.59.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(71) PyrifluquinazonHeading 9902.06.40 is amended— (A)by amending the article description to read as follows: 1-Acetyl-1,2,3,4-tetrahydro-3-[(3-pyridylmethyl)amino]- 6-[1,2,2,2-tetrafluoro-1-(trifluoromethyl) ethyl] quinazolin-2-one (Pyrifluquinazon) (CAS No. 337458–27–2) (provided for in subheading 2933.59.70); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (72) HexazinoneHeading 9902.06.52 is amended— 
(A)by amending the article description to read as follows: 3-Cyclohexyl-6-dimethylamino-1-methyl-1,3,5-triazine- 2,4(1H,3H)-dione (Hexazinone) (CAS No. 51235–04–2) (provided for in subheading 2933.69.60); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(73) PymetrozineHeading 9902.06.53 is amended— (A)by amending the article description to read as follows: 6-Methyl-4-{[(1E)-pyridin-3-ylmethylene]amino}-4,5- dihydro-1,2,4-triazin-3(2H)-one (Pymetrozine) (CAS No. 123312–89–0) (provided for in subheading 2933.69.60); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (74) Low volatile hydroxyphenyl triazine UV absorberHeading 9902.06.59 is amended— 
(A)by amending the article description to read as follows: 2-(4,6-Diphenyl-1,3,5-triazin-2-yl)-5-(hexyloxy)phenol (CAS No. 147315–50–2) (provided for in subheading 2933.69.60) ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(75) Very low volatile hydroxyphenyl triazine UV absorberHeading 9902.06.60 is amended— (A)by amending the article description to read as follows: 2-[4,6-Di(4-biphenylyl)-1,3,5-triazin-2-yl]-5-[(2-ethylhexyl)oxy]phenol (CAS No. 204583–39–1) (provided for in subheading 2933.69.60)  ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (76) TerbutrynHeading 9902.06.61 is amended— 
(A)by amending the article description to read as follows: (4E)-4-(Ethylimino)-N-(2-methyl-2-propanyl)-6-(methylsulfanyl)- 1,4-dihydro-1,3,5-triazin-2-amine (Terbutryn) (CAS No. 886–50–0) (provided for in subheading 2933.69.60); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(77) Bonding agent for polyester-reinforced rubber productsHeading 9902.06.69 is amended— (A)by amending the article description to read as follows: N,N′-(Methylenedi-p-phenylene)bis[hexahydro-2- oxo-1H-azepine-1-carboxamide] (CAS No. 54112–23–1) (provided for in subheading 2933.79.15); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (78) Myclobutanil technical fungicideHeading 9902.06.70 is amended— 
(A)by amending the article description to read as follows: 2-(4-Chlorophenyl)-2-(1H-1,2,4-triazol-1-ylmethyl)hexanenitrile (Myclobutanil) (CAS No. 88671–89–0) (provided for in subheading 2933.99.06); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(79) TriadimefonHeading 9902.06.75 is amended— (A)by amending the article description to read as follows: 1-(4-Chlorophenoxy)-3,3-dimethyl-1-(1,2,4-triazol-1-yl)butan-2-one (Triadimefon) (CAS No. 43121–43–3) (provided for in subheading 2933.99.22); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (80) PyraziflumidHeading 9902.06.76 is amended— 
(A)by amending the article description to read as follows: N-(3′,4′-Difluorobiphenyl-2-yl)-3-(trifluoromethyl)pyra- zine-2-carboxamide (Pyraziflumid) (CAS No. 942515–63–1) (provided for in subheading 2933.99.22); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(81) ECONEA technicalHeading 9902.06.88 is amended— (A)by amending the article description to read as follows: 4-Bromo-2-(4-chlorophenyl)-5-(trifluoromethyl)-1H-pyrrole-3-carbonitrile (Tralopyril) (CAS No. 122454–29–9) (provided for in subheading 2933.99.22) ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (82) Ultraviolet light absorberHeading 9902.06.89 is amended— 
(A)by amending the article description to read as follows: 2-(Benzotriazol-2-yl)-4,6-bis(2-methylbutan-2-yl)phenol (CAS No. 25973–55–1) (provided for in subheading 2933.99.79); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(83) 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenolHeading 9902.06.90 is amended— (A)by amending the article description to read as follows: 2-(Benzotriazol-2-yl)-4,6-bis(2-phenylpropan-2-yl)phenol (CAS No. 70321–86–7) (provided for in subheading 2933.99.79); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (84) Isavuconazonium sulfateHeading 9902.07.03 is amended— 
(A)by amending the article description to read as follows: (2-{[(1-{1-[(2R,3R)-3-[4-(4-Cyanophenyl)-1,3-thiazol-2-yl]-2- (2,5-difluorophenyl)-2-hydroxybutyl]-1H-1,2,4- triazol-4-ium-4-yl}ethoxy)carbonyl](methyl)amino}-3- pyridinyl)methyl N-methylglycinate hydrogen sulfate (Isavuconazonium Sulfate) (CAS No. 946075–13–4) (provided for in subheading 2934.10.10); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(85) EthaboxamHeading 9902.07.08 is amended— (A)by amending the article description to read as follows: N-[Cyano(2-thienyl)methyl]-4-ethyl-2-(ethylamino)-1,3- thiazole-5-carboxamide (Ethaboxam) (CAS No. 162650–77–3) (provided for in subheading 2934.10.90); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (86) PropiconazoleHeading 9902.07.16 is amended— 
(A)by amending the article description to read as follows: 1-[[2-(2,4-Dichlorophenyl)-4-propyl-1,3-dioxolan-2-yl]- methyl]-1H-1,2,4-triazole (Propiconazole) (CAS No. 60207–90–1) (provided for in subheading 2934.99.12); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(87) EtoxazoleHeading 9902.07.35 is amended— (A)by amending the article description to read as follows: 2-(2,6-Difluorophenyl)-4-[2-ethoxy-4-(2-methyl-2-propanyl)phenyl]- 4,5-dihydro-1,3-oxazole (Etoxazole) (CAS No. 153233–91–1) (provided for in subheadling 2934.99.18); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (88) Flucarbazone-sodiumHeading 9902.07.65 is amended— 
(A)by amending the article description to read as follows: Sodium [(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4- triazol-1-yl)carbonyl]{[2-(trifluorometh- oxy)phenyl]sulfonyl}azanide (Flucarbazone-sodium) (CAS No. 181274–17–9) (provided for in subheading 2935.90.75); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(89) ImazosulfuronHeading 9902.07.71 is amended— (A)by amending the article description to read as follows: 2-Chloro-N-[(4,6-dimethoxy-2-pyrimidinyl)carba- moyl]imidazo[1,2-a]pyridine-3-sulfonamide (Imazosulfuron) (CAS No. 122548–33–8) (provided for in subheading 2935.90.75); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (90) Purified steviol glycoside, rebaudioside MHeading 9902.07.76 is amended— 
(A)by amending the article description to read as follows: (4-α)-13-[(O-β-D-Glucopyranosyl-(1-2)-O-[β-D- glucopyranosyl-(1-3)]-β-D-glucopyranosyl)oxy]-kaur-16- en-18-oic acid O-β-D-glucopyranosyl-(1-2)-O-[β-D-glucopyranosyl- (1-3)]-β-D-glucopyranosyl ester (Rebaudioside M) (CAS No. 1220616–44–3) (provided for in subheading 2938.90.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(91) TrehaloseHeading 9902.07.78 is amended— (A)by amending the article description to read as follows: Trehalose (α-D-glucopyranosyl α-D-glucopyranoside dihydrate) (CAS No. 6138–23–4) (provided for in subheading 2940.00.60); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (92) ChlorophyllinHeading 9902.07.80 is amended— 
(A)by amending the article description to read as follows: Chlorophyllin-copper complex (CAS No. 11006–34–1) (provided for in subheading 2942.00.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(93) Disperse Blue 56Heading 9902.07.85 is amended— (A)by amending the article description to read as follows: Disperse Blue 56 (1,5-diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6) (provided for in subheading 3204.11.10); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (94) Disperse Blue 284Heading 9902.07.86 is amended— 
(A)by amending the article description to read as follows: Disperse Blue 284 (({4-[(E)-(3,5-dinitro-2-thienyl)diazenyl]phenyl}imino)di-2,1-ethanediyl diacetate) (CAS No. 42783–06–2) (provided for in subheading 3204.11.10); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(95) Mixture of Disperse Blue 60 M, Disperse Blue 60 MEHeading 9902.07.88 is amended— (A)by amending the article description to read as follows: Mixtures of 4,11-diamino-2-(3-methoxypropyl)-1H-Naph- tho[2,3-f]isoindole-1,3,5,10(2H)-tetrone (Disperse Blue 60 M) (CAS No. 12217–80–0) and 4,11-diamino-2-[3-(2-methoxyeth- oxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone (Disperse Blue 60 ME) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35)  ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (96) Mix of Disperse Blue 77, 56, 60M, 60ME, 77Heading 9902.07.89 is amended— 
(A)by amending the article description to read as follows: Mixtures of 1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone (Disperse Blue 77) (CAS No. 20241–76–3); 1,5-diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone (Disperse Blue 56) (CAS No. 68134–65–6); 4,11-diamino-2-(3-methoxypropyl)-1H-naphtho[2,3- f]isoindole-1,3,5,10(2H)-tetrone (Disperse Blue 60 M) (CAS No. 12217–80–0) and 4,11-diamino-2-[3-(2-methoxyethoxy)propyl]-1H- naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone (Disperse Blue 60 ME) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(97) Mixture of Disperse Yellow 64, 211, 42, and 54Heading 9902.07.90 is amended— (A)by amending the article description to read as follows: Mixtures of 2-(4-Bromo-3-hydroxy-2-quinolinyl)-1H-indene-1,3(2H)-dione (Disperse Yellow 64) (CAS No. 10319–14–9); 5-[(E)-(4-Chloro-2-nitrophenyl)diazenyl]-1-ethyl-6-hydroxy-4-methyl-2- oxo-1,2-dihydro-3-pyridinecarbonitrile (Disperse Yellow 211) (CAS No. 70528–90–4); 4-Anilino-3-nitro-N-phenylbenzenesulfonamide (Disperse Yellow 42) (CAS No. 5124–25–4) and 2-(3-Hydroxy-2-quinolinyl)-1H-indene-1,3(2H)-dione (Disperse Yellow 54) (CAS No. 7576–65–0) (provided for in subheading 3204.11.35); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (98) Dye mixtureHeading 9902.07.92 is amended— 
(A)by amending the article description to read as follows: Mixtures of Disperse Yellow 163 (3,3′-({4-[(E)-(2,6-Dichloro-4-nitrophenyl)diazenyl] phenyl}imino)dipropanenitrile) (CAS No. 67923–43–7); Solvent Yellow 163 (1,8-Bis(phenylthio)anthracene-9,10-dione) (CAS No. 13676–91–0); Disperse Blue 56 (1,5-Diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6); Disperse Blue 77 (1-Anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3); Disperse Red 1042A (5-[2-(2-Cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridinecarbonitrile) (CAS No. 149988–44–3); Disperse Red 1042B (5-[(2-Cyano-4-nitrophenyl)diazenyl]-6-[[2-(2- hydroxyethoxy)ethyl]amino]-4-methyl-2-(phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6); Disperse Blue 60 M (4,11-Diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0) and Disperse Blue 60 ME (4,11-Diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(99) Mixture of Disperse Orange T9601, etcHeading 9902.07.93 is amended— (A)by amending the article description to read as follows: Mixtures of Disperse Orange 288 (3-(Benzyl{4-[(4-nitrophenyl)diazenyl] phenyl}amino)propanenitrile) (CAS No. 96662–24–7); Disperse Blue 291:1 (N-{2-[(E)-(2-Bromo-4,6-dinitrophenyl)diazenyl]-5-(diallylamino)-4- methoxyphenyl}acetamide) (CAS No. 51868–46–3) and Disperse Violet 93:1 (N-{2-[(E)-(2-Bromo-4,6-dinitro- phenyl)diazenyl]-5-(diethylamino)phenyl}acetamide) (CAS No. 52697–38–8) (provided for in subheading 3204.11.35); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (100) Mixtures of Solvent Yellow 163 and other productsHeading 9902.07.94 is amended— 
(A)by amending the article description to read as follows: Mixtures of Solvent Yellow 163 (1,8-Bis(phenylsulfanyl)-9,10-anthraquinone) (CAS No. 13676–91–0); Disperse Blue 56 (1,5-Diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6); Disperse Red 167:1 ({3-(Acetylamino)-4-[(2-chloro-4-nitrophenyl)azo]phenyl}imino)diethane-2,1-diyl diacetate) (CAS No. 1533–78–4); Disperse Orange 29 (4-({2-Methoxy-4-[(4-nitrophenyl)diazenyl]phenyl}diazenyl)phenol) (CAS No. 19800–42–1); Disperse Red 1042A (5-[2-(2-Cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridinecarbonitrile) (CAS No. 149988–44–3); Disperse Red 1042B (5-[(2-Cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2-(phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6); Disperse Blue 60 M (4,11-Diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0) and Disperse Blue 60 ME (4,11-Diamino-2-[3-(2-methoxyethoxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 65059–45–2) (provided for in subheading 3204.11.35); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(101) Textile dye mxturesHeading 9902.07.95 is amended— (A)by amending the article description to read as follows: Mixtures of Disperse Blue ANT (Br) (N-[5-(acetylamino)-4-[2-(2-bromo-4,6- dinitrophenyl)diazenyl]-2-methoxy- phenyl]-N-(2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 88938–51–6); Disperse Green GNA (N-[5-(acetylamino)-2-methoxy- 4-[2-(5-nitro- 2,1-benzisothiazol-3-yl)diazenyl]phenyl]-N- (2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 1235882–84–4); Disperse Yellow FC60954 (4-[2-(5-cyano-1,6-dihydro-2-hydroxy-1,4-dimethyl-6-oxo-3- pyridinyl)diazenyl]-benzoic acid, 2-phenoxyethyl ester) (CAS No. 88938–37–8); Disperse Red DYNS 2246 (N-[4-[2-(2-cyano-4-nitrophenyl)diazenyl]phe- nyl]-N-(phenylmethyl)-B-alanine, 2-oxopropyl ester) (CAS No. 1021394–33–1); and Disperse Yellow DYLA 1306 (1,2-dihydro-6-hydroxy-1,4- dimethyl-5-[2-[2-nitro-4-(phenyl- methoxy)phenyl]diazenyl]-2-oxo-3- pyridinecarbonitrile) (CAS No. 1613451–37–8) (provided for in subheading 3204.11.35); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (102) Mixtures of Disperse Blue 77 and Disperse Blue 60 MHeading 9902.07.96 is amended— 
(A)by amending the article description to read as follows: Mixtures of Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3) and Disperse Blue 60 M (4,11-diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]iso- indole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0) (provided for in subheading 3204.11.35); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(103) Disperse Yellow 184:1Heading 9902.07.97 is amended— (A)by amending the article description to read as follows: Disperse Yellow 232 (3-(5-chloro-2-benzoxazolyl)-7-(diethyl-amino)-2H-1-benzopyran-2-one) (CAS No. 35773–43–4) (provided for in subheading 3204.11.35); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (104) Mixtures of Disperse Blue ANT (Br) and other dyesHeading 9902.07.98 is amended— 
(A)by amending the article description to read as follows: Mixtures of Disperse Blue ANT (Br) (N-[5-(acetylamino)-4-[2- (2-bromo-4,6-dinitrophenyl)diazenyl]-2-methoxyphenyl]-N- (2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 88938–51–6); Disperse Green GNA (N-[5-(acetylamino)-2-methoxy-4-[2-(5-nitro-2,1- benzisothiazol-3-yl)diazenyl]phenyl]-N-(2-methoxy-2-oxoethyl)-glycine, methyl ester) (CAS No. 1235882–84–4); Disperse Yellow FC60954 (4-[2-(5-cyano-1,6-dihydro-2-hydroxy- 1,4-dimethyl-6-oxo-3-pyridinyl)diazenyl]-benzoic acid, 2-phenoxyethyl ester) (CAS No. 88938–37–8) and Disperse Red DYNS 2246 (N-[4-[2-(2-cyano-4-nitrophenyl)dia- zenyl]phenyl]-N-(phenylmethyl)-B-alanine, 2-oxopropyl ester) (CAS No. 1021394–33–1) (provided for in subheading 3204.11.35); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(105) Mixtures of Disperse Blue 60 M and other productsHeading 9902.08.01 is amended— (A)by amending the article description to read as follows: Mixtures of Disperse Blue 60 M (4,11-diamino-2-(3-methoxy- propyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0); Disperse Blue 60 ME (4,11-diamino-2-[3-(2-methoxy- ethoxy)propyl]-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 65059–45–2) and Disperse Blue 1771 (8E)-8-{[2-(dibutylamino)-4-phenyl-1,3- thiazol-5-yl]imino}-2-(3-heptanyl)-7-methyl-5-oxo-5,8-dihydro[1,2,4]tri- azolo[1,5-a]pyridine-6-carbonitrile (CAS No. 169324–83–8) (provided for in subheading 3204.11.35); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (106) Mixtures of Disperse Blue 7 and other dyesHeading 9902.08.03 is amended— 
(A)by amending the article description to read as follows: Mixtures of Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3); Disperse Red 1042A (5-[2-(2-Cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridinecarbonitrile) (CAS No. 149988–44–3); Disperse Red 1042B (5-[(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2- (phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6) and Disperse Orange FC84508 (Cyano[3-[(6-methoxy-2-benzothiazolyl)amino]-1H- isoindol-1-ylidene]acetic acid, pentyl ester) (CAS No. 173285–74–0) (provided for in 3204.11.35); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(107) Mix of Disperse Yellow 163, etc. (Dx black HLA-E)Heading 9902.08.04 is amended— (A)by amending the article description to read as follows: Mixtures of Disperse Yellow 163 (3,3′-({4-[(2,6-dichloro-4-nitrophenyl)diazenyl] phenyl} imino) dipropanenitrile) (CAS No. 67923–43–7); Disperse Red 167:1 ({3-(acetylamino)-4-[(2-chloro-4-nitrophenyl)azo]phenyl}imino) diethane-2,1-diyl diacetate) (CAS No. 1533–78–4); Disperse red 60 (1-amino-4-hydroxy-2-phenoxy-9,10-anthracenedione) (CAS No. 17418–58–5); Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3); Disperse Blue 56 (1,5-diamino-2-bromo-4,8-dihydroxy-9,10-anthraquinone) (CAS No. 68134–65–6); Disperse Blue 214 E (4,8-diamino-2-(4-ethoxyphenyl)-1,5-dihydroxy-9,10-anthraquinone) (CAS No. 15114–15–5) and Disperse Blue 214 EE (4,8-diamino-2-[4-(2-ethoxyethoxy) phenyl]-1,5-dihydroxy-9,10-anthraquinone) (CAS No. 23119–35–9) (provided for in subheading 3204.11.35); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (108) Mix of Disperse Red 356, 367, & H111030Heading 9902.08.05 is amended— 
(A)by amending the article description to read as follows: Mixtures of Disperse Red 356 (3-phenyl-7-(4-propoxyphe- nyl)furo[2,3-f][1]benzofuran-2,6-dione) (CAS No. 79694–17–0); Disperse Red 367 ([4-(2,6-dihydro-2,6-dioxo-7-phenylbenzo[1,2- b:4,5-b′]difuran-3-yl)phenoxy]-acetic acid, 2-ethoxyethyl ester) (CAS No. 126877–05–2) and Disperse Red H1111030 ([4-[2,6-dihydro-2,6-dioxo-7-(4-propoxyphe- nyl)benzo[1,2-b:4,5-b′]difuran-3-yl]phenoxy]-acetic acid, 2-ethoxyethyl ester) (CAS No. 126877–06–3) (provided for in subheading 3204.11.35); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(109) Mix of Disperse Red 1042A & Disperse Red 1042BHeading 9902.08.06 is amended— (A)by amending the article description to read as follows: Mixtures of Disperse Red 1042A (5-[2-(2-cyano-4-nitro- phenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridine carbonitrile) (CAS No. 149988–44–3) and Disperse Red 1042B (5-[(2-cyano-4-nitrophenyl)dia- zenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4- methyl-2-(phenylamino)-3-pyridine carbonitrile) (CAS No. 137428–29–6) (provided for in subheading 3204.11.35); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (110) Mix of Disperse Blue 77, 60 M, & Disperse Yellow 71Heading 9902.08.07 is amended— 
(A)by amending the article description to read as follows: Mixtures of Disperse Blue 77 (1-anilino-4,5-dihydroxy-8-nitro-9,10-anthraquinone) (CAS No. 20241–76–3); Disperse Blue 60 M (4,11-diamino-2-(3-methoxypropyl)-1H-naphtho[2,3-f]isoindole-1,3,5,10(2H)-tetrone) (CAS No. 12217–80–0); and Disperse Yellow 71 (9 (or 10)-Methoxy-7H-benzimidazo[2,1-a]benz[de]iso-quinolin-7-one) (CAS No. 68296–59–3) (provided for in subheading 3204.11.35); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(111) Disperse Yellow 64Heading 9902.08.12 is amended— (A)by amending the article description to read as follows: Disperse Yellow 64 (2-(4-bromo-3-hydroxy-2-quinolinyl)-1H-indene-1,3(2H)-dione) (CAS No. 10319–14–9) (provided for in subheading 3204.11.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (112) Mix of Disperse Blue 73 A & Disperse Blue 73 PHeading 9902.08.13 is amended— 
(A)by amending the article description to read as follows: Mixtures of Disperse Blue 73 A (1,5-diamino-4,8-dihydroxy(4-methoxyphenyl)-9,10-anthracenedione) (CAS No. 31288–44–5) and Disperse Blue 73 P (1,5-diamino-4,8-dihydroxy(4-hydroxyphenyl)-9,10-anthracenedione) (CAS No. 31529–83–6) (provided for in subheading 3204.11.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(113) Solvent Blue 182Heading 9902.08.15 is amended— (A)by amending the article description to read as follows: Acid Blue 182 (disodium;4-[4-[acetyl(methyl)amino]-2-sulfonatoanilino]-1-amino-9,10-dioxoanthracene-2-sulfonate) (CAS No. 72152–54–6) (provided for in subheading 3204.12.20); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (114) Sanodal deep black HBLHeading 9902.08.19 is amended— 
(A)by amending the article description to read as follows: Tetrasodium [7-amino-3-[(3-chloro-2-hydroxy-5-nitrophenyl)azo]-4-hydroxy -2-naphthalenesulfonato(3-)][6-amino-4- hydroxy-3-[(2-hydroxy-5-nitro-3-sulfophenyl)azo]-2-naphthalene-sulfonato(4-)]-chromate(4-) (Sanodal Deep Black HBL) (CAS No. 184719–87–7) (provided for in subheading 3204.12.45)  ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(115) Acid Red 182Heading 9902.08.20 is amended— (A)by amending the article description to read as follows: Acid Red 182 (sodium [4-(hydroxy-κO)-3-{[2- (hydroxy-κO)-1-naphthyl]diazenyl}benzenesulfon- amidato(2-)][4-hydroxy-3-{[2-(hydroxy-κO)-1-naphthyl]diazenyl}ben- zenesulfonamidato(2-)]cobaltate(1-)) (CAS No. 58302–43–5) (provided for in subheading 3204.12.45); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (116) Acid Orange 67Heading 9902.08.21 is amended— 
(A)by amending the article description to read as follows: Sodium 4-({3-[(E)-(2-methyl-4-{[(4-methylphenyl)sulfonyl] oxy}phenyl)diazenyl]phenyl}amino)-3- nitrobenzenesulfonate (Acid Orange 67) (CAS No. 12220–06–3) (provided for in subheading 3204.12.45); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(117) Acid blue 324Heading 9902.08.22 is amended— (A)by amending the article description to read as follows: Sodium 4-[(3-acetamidophenyl)amino]-1-amino-9,10- dioxo-9,10-dihydro-2-anthracenesulfonate (Acid Blue 324) (CAS No. 70571–81–2) (provided for in subheading 3204.12.45); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (118) Acid Blue 171Heading 9902.08.23 is amended— 
(A)by amending the article description to read as follows: Acid Blue 171 (sodium [6-(amino-κN)-5-[2-[2-(hydroxy-κO)-4- nitrophenyl]diazenyl-κN1]-N-methyl-2-naphthalenesulfonamidato(2-)][6-(amino-κN)-5-[2-[2-(hydroxy-κO)-4-nitro- phenyl]diazenyl-κN1]-2-naphthalenesulfonato(3-)]-Cobaltate(2-) (1:2) (1:2)) (CAS No. 75314–27–1) (provided for in subheading 3204.12.45); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(119) Mixtures of Acid Black 220A and Acid Black 220 BHeading 9902.08.24 is amended— (A)by amending the article description to read as follows: Mixtures of Acid Black 220 A (chromate(2-), [3-hydroxy-4-[(2- hydroxy-1-naphthalenyl)azo]-7-nitro-1-naphthalenesulfonato(3-)] [1-[(2-hydroxy-5-nitrophenyl)azo]-2-naphthalenolato(2-)]-, lithium sodium) (CAS No. 85828–76–8) and Acid Black 220 B (chromate(2-), [3-hydroxy-4-[(2-hydroxy-1- naphthalenyl)azo]-7-nitro-1-naphthalenesulfonato(3-)] [N-[7-hydroxy-8-[(2- hydroxy-5-nitrophenyl)azo]-1-naphthalenyl]acetamidato(2-)]-, lithium sodium) (CAS No. 85828–75–7) (provided for in subheading 3204.12.45); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (120) Acid Red 87 (eosine disodium salt)Heading 9902.08.25 is amended— 
(A)by amending the article description to read as follows: Acid Red 87 (eosine disodium salt) (disodium 2-(2,4,5,7-tetrabromo-6-oxido-3-oxoxanthen-9-yl)benzoate) (CAS No. 17372–87–1) (provided for in subheading 3204.12.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(121) Acid Blue 80Heading 9902.08.27 is amended— (A)by amending the article description to read as follows: Acid Blue 80 (disodium 3,3′-[(9,10-dioxo-9,10-dihydroanthra- cene-1,4-diyl)diimino]bis(2,4,6-trimethyl- benzenesulfonate) (CAS No. 4474–24–2) (provided for in subheading 3204.12.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (122) Basic Yellow 40 dyeHeading 9902.08.29 is amended— 
(A)by amending the article description to read as follows: Basic Yellow 40 (2-[7-(diethylamino)-2-oxo-2H-chromen- 3-yl]-1,3-dimethyl-1H-3,1-benzimidazol-3-ium chloride) (CAS No. 29556–33–0) (provided for in subheading 3204.13.10); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(123) Basic Red 1:1Heading 9902.08.31 is amended— (A)by amending the article description to read as follows: Basic Red 1:1 (3,6-bis (ethylamino)-9-[2-(methoxycarbonyl) phenyl]-2,7-dimethylxanthenium chloride) (CAS No. 3068–39–1) (provided for in subheading 3204.13.80); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (124) Direct Blue 71Heading 9902.08.35 is amended— 
(A)by amending the article description to read as follows: Direct Blue 71 (tetrasodium 3-[(E)-{4-[(E)-{4-[(E)-(6-amino-1-hydroxy-3-sulfonato-2-naphthyl) diazenyl]-6-sulfonato-1-naphthyl} diazenyl]-1-naphthyl}diazenyl]-1,5-naphthalenedisulfonate) (CAS No. 4399–55–7) (provided for in subheading 3204.14.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(125) Direct Blue 279Heading 9902.08.36 is amended—  (A)by amending the article description to read as follows: Direct Blue 279 (4-N-(5,8-dimethoxy-2,4-dimethylquinolin-6-yl)-1-N,1-N-diethylpentane- 1,4-diamine) (CAS No. 72827–89–5) (provided for in subheading 3204.14.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (126) Direct Violet 51Heading 9902.08.37 is amended— 
(A)by amending the article description to read as follows: Disodium 7-anilino-3-[(E)-{4-[(E)-(2,4-dimethyl-6-sulfonatophenyl) diazenyl]-2-methoxy-5-methylphenyl} diazenyl]-4-hydroxy-2-naphthalenesulfonate (Direct Violet 51) (CAS No. 5489–77–0) (provided for in subheading 3204.14.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(127) Direct Violet 9 crudeHeading 9902.08.38 is amended— (A)by amending the article description to read as follows: Disodium 7-anilino-4-hydroxy-3-({2-methoxy-5-methyl-4-[(4-sulfonatophenyl) diazenyl] phenyl} diazenyl)-2-naphthalenesulfonate (Direct Violet 9) (CAS No. 6227–14–1) (provided for in subheading 3204.14.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (128) Vat Red 15Heading 9902.08.41 is amended— 
(A)by amending the article description to read as follows: Vat Red 15 (bisbenzimidazo[2,1-b:1′,2′-j]benzo[lmn][3,8]phenanthroline-6,9-dione) (CAS No. 4216–02–8) (provided for in subheading 3204.15.30); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(129) Vat Blue 66Heading 9902.08.42 is amended— (A)by amending the article description to read as follows: Vat Blue 66 (9,10-anthracenedione,1,1′-[(6-phenyl- 1,3,5-triazine-2,4-diyl)diimino]bis(3ʺ-acetyl-4-amino-)) (CAS No. 32220–82–9) (provided for in subheading 3204.15.30); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (130) Reactive Blue 19Heading 9902.08.48 is amended— 
(A)by amending the article description to read as follows: Reactive Blue 19 (Disodium 1-amino-9,10-dioxo-4-[(3-{[2-(sulfonatooxy)ethyl] sulfonyl} phenyl) amino]-9,10-dihydro-2-anthracenesulfonate) (CAS No. 2580–78–1) (provided for in subheading 3204.16.20); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(131) Mixtures of Reactive Blue 19 and Reactive Blue 187Heading 9902.08.50 is amended— (A)by amending the article description to read as follows: Mixtures of Reactive Blue 19 (1-amino-9,10-dihydro-9,10-dioxo-4-[[3-[[2-(sulfooxy)ethyl]sulfonyl] phenyl] amino]-2-anthracenesulfonic acid, sodium salt (1:2)) (CAS No. 2580–78–1) and Reactive Blue 187 (1,1′-[(6,13-dichloro-4,11-disulfo-3,10-triphenodioxazinediyl) bis [imino-2,1-ethanediylimino[6-[(2,5-disulfophenyl) amino]-1,3,5-triazine-4,2-diyl]]] bis [3-carboxy-, bis(inner salt), hexasodium salt) (CAS No. 79771–28–1) (provided for in subheading 3204.16.30); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (132) Reactive Blue FC75311Heading 9902.08.51 is amended— 
(A)by amending the article description to read as follows: Reactive Blue FC75311 (sodium [2-[2-[[2-[3-[[4-fluoro-6-[phenyl[2-[[2-(sulfooxy) ethyl]sulfonyl] ethyl]amino]-1,3,5-triazin-2-yl]amino]-2-(hydroxy-κO)-5-sulfophenyl] diazenyl-κN] phenylmethyl] diazenyl-κN]-4-sulfobenzoato (6-)-κO]-cuprate(4-) (CAS No. 156830–72–7) (provided for in subheading 3204.16.30); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(133) Reactive Yellow F00-0155Heading 9902.08.52 is amended— (A)by amending the article description to read as follows: Reactive Yellow F00-0155 (1H-xantheno[2,1,9-def]isoquinoline-5,9-disulfonic acid, 2,3-dihydro-1,3-dioxo-2-[3-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]-, potassium sodium salt (1:?:?)) (CAS No. 1309975–18–5) (provided for in subheading 3204.16.30); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (134) Mixtures of Reactive Red 198 and Reactive Red 239Heading 9902.08.53 is amended— 
(A)by amending the article description to read as follows: Mixtures of Reactive Red 198 (5-[[4-chloro-6-[(3-sulfophenyl) amino]-1,3,5-triazin-2-yl] amino]-4-hydroxy-3-[[4-[[2-(sulfoxy)ethyl] sulfonyl]phenyl]azo]-2,7- naphthalenedisulfonic acid, sodium salt (1:?)) (CAS No. 78952–61–1) and Reactive Red 239 (2-[2-[8-[[4-chloro-6-[[4-[[2-(sulfooxy)ethyl] sulfonyl] phenyl]amino]-1,3,5-triazin-2-yl]amino]-1-hydroxy-3,6- disulfo-2-naphthalenyl]diazenyl]-1,5-naphthalenedisulfonic acid, sodium salt (1:5)) (CAS No. 89157–03–9) (provided for in subheading 3204.16.30); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(135) Reactive Blue 187Heading 9902.08.54 is amended— (A)by amending the article description to read as follows: Reactive Blue 187 (1,1′-[(6,13-dichloro-4,11-disulfo-3,10- triphenodioxazinediyl) bis [imino-2,1-ethanediylimino [6-[(2,5-disulfophenyl) amino]-1,3,5-triazine-4,2-diyl]]] bis [3- carboxylatopyridinium], dihydroxide, bis (inner salt), hexasodium salt) (CAS No. 79771–28–1) (provided for in subheading 3204.16.30); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (136) Reactive Orange 131Heading 9902.08.55 is amended— 
(A)by amending the article description to read as follows: Reactive Orange 131 (2,4-diamino-3-[4-(2-sulfoxyethylsulfonyl)-phenylazo] -5-[4-(2-sulfoxyethylsulfonyl)-2-sulfophenylazo]- benzenesulfonic acid, potassium sodium salt) (CAS No. 187026–95–5) (provided for in 3204.16.30); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(137) Reactive Black 5Heading 9902.08.56 is amended— (A)by amending the article description to read as follows: Reactive Black 5 (tetrasodium 4-amino-5-hydroxy-3,6-bis [(4-{[2-(sulfonatooxy)ethyl] sulfonyl} phenyl)diazenyl]-2,7-naphthalenedisulfonate) (CAS No. 17095–24–8) (provided for in subheading 3204.16.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (138) Copper phthalocyanine monosulfonateHeading 9902.08.60 is amended— 
(A)by amending the article description to read as follows: Copper phthalocyanine monosulfonate (hydrogen [29H,31H-phthalocyaninesulphonato (3-)-N29, N30, N31, N32]cuprate(1-)), not ready for use as pigment (CAS No. 28901–96–4) (provided for in subheading 3204.17.60); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(139) Pigment intermediateHeading 9902.08.62 is amended— (A)by amending the article description to read as follows: Mixture of nonchlorinated copper phthalocyanine blue crude not ready for use as pigment (CAS No. 147–14–8) (30–40 percent by weight) and chlorinated copper phthalocyanine blue crude not ready for use as pigment (CAS No. 68987–63–3) (60–70 percent by weight) (provided for in subheading 3204.17.60); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (140) Copper phthalocyanine green 7Heading 9902.08.63 is amended— 
(A)by amending the article description to read as follows: [1,2,3,4,8,9,10,11,15,16,17,18,22,23,25-Pentadecachloro-29,31-dihydro-5H, 26H-phthalocyaninato (2-) -κ2 N29, N31] copper (CAS No. 1328–53–6) (provided for in subheading 3204.17.90); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(141) Copperchloro PCN crude for pigment makingHeading 9902.08.64 is amended— (A)by amending the article description to read as follows: Copper chlorophthalocyanine, crude not ready for use as pigment (CAS No. 12239–87–1) (provided for in subheading 3204.17.90); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (142) Solvent Yellow 160:1Heading 9902.08.66 is amended— 
(A)by amending the article description to read as follows: Solvent Yellow 160:1 (3-(5-chloro-1,3-benzoxazol-2-yl)-7-(diethylamino)chromen-2-one) (CAS No. 35773–43–4) (provided for in subheading 3204.19.11); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(143) Solvent Blue 104Heading 9902.08.70 is amended— (A)by amending the article description to read as follows: Solvent Blue 104 (1,4-bis(mesitylamino)-9,10-anthraquinone) (CAS No. 116–75–6) (provided for in subheading 3204.19.20); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (144) Mono or diphthalimido methyl copper phthalocyanineHeading 9902.08.82 is amended— 
(A)by amending the article description to read as follows: Mono or diphthalimido methyl copper phthalocyanine ([2-(29H, 31H-phthalocyaninylmethyl) -1H -isoindole-1,3 (2H)-dionato (2-)-N29, N30, N31, N32] copper) (CAS No. 42739–64–0) (provided for in subheading 3204.19.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(145) Solubilized sulphur black 1Heading 9902.08.83 is amended— (A)by amending the article description to read as follows: Solubilized Sulphur Black 1 (CAS No. 1326–83–6) (provided for in subheading 3204.19.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (146) Phthalocyanine blue additiveHeading 9902.08.86 is amended— 
(A)by amending the article description to read as follows: N, N-Dimethyl-N-octadecyl-1-octadecanaminium-(Sp-4-2)- [29H, 31H-phthalocyanine-2- sulfonato- N29, N30,N31, N32] cuprate (phthalocyanine blue additive) (CAS No. 70750–63–9) (provided for in subheading 3204.90.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(147) Pigment Yellow 184Heading 9902.08.89 is amended— (A)by amending the article description to read as follows: Pigment Yellow 184 (bismuth vanadium oxide) (CAS No. 14059–33–7) (provided for in subheading 3206.49.60); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (148) Polymeric wetting agentHeading 9902.09.11 is amended— 
(A)by amending the article description to read as follows: Mixtures of 1-butanol (CAS No. 71–36–3); 1-propoxy-2-propanol (mixed isomers) (CAS No. 1569–01–3); siloxanes and silicones, dimethyl, 3-hydroxypropyl methyl, ethoxylated propoxylated (CAS No. 68937–55–3); 2-methyloxirane, oxirane, 3-prop-2-enoxyprop-1-ene (CAS No. 9041–33–2); urea, polymer with formaldehyde, methylated (CAS No. 68071–45–4); 2-propanol (CAS No. 67–63–0); 2-amino-2-methyl-1-propanol (CAS No. 124–68–5); 2-methyl-2-(methylamino)-1-propanol (CAS No. 27646–80–6); methanol (CAS No. 67–56–1) and water (CAS No. 7732–18–5) (provided for in subheading 3402.19.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(149) Party popperHeading 9902.09.15 is amended— (A)by amending the article description to read as follows: Party poppers (Class 1.4G) (provided for in subheading 3604.90.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (150) β-Cyfluthrin formulationsHeading 9902.09.19 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing (RS)-α-cyano-4-fluoro-3-phenoxybenzyl (1RS,3RS,1RS,3SR)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate (β-Cyfluthrin) (CAS No. 68359–37–5) (provided for in subheading 3808.91.25); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(151) Imidacloprid and β-cyfluthrin formulationsHeading 9902.09.21 is amended— (A)by amending the article description to read as follows: Product mixtures containing 1-(6-chloro-3-pyridinyl)methyl-N-nitroimidazolidin-2-ylideneamine (Imidacloprid) (CAS No. 138261–41–3) and (RS)-α-cyano-4-fluoro-3-phenoxybenzyl (1RS, 3RS;1RS, 3SR)- 3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate (β-Cyfluthrin) (CAS No. 68359–37–5) (provided for in subheading 3808.91.25); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (152) AcequinocylHeading 9902.09.28 is amended— 
(A)by amending the article description to read as follows: Mixtures of 3-dodecyl-1,4-dioxo-1,4-dihydronaphthalen-2-yl acetate (CAS No. 57960–19–7) (Acequinocyl) and application adjuvants (provided for in subheading 3808.91.25); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(153) Gamma-cyhalothrin formulationsHeading 9902.09.30 is amended— (A)by amending the article description to read as follows: Mixtures containing Cyano (3-phenoxyphenyl) methyl 3-[ (1Z)-2-chloro-3,3,3-trifluoro-1-propen-1-yl] -2,2-dimethylcyclopropanecarboxylate (gamma-cyhalothrin) and application adjuvants (CAS No. 76703–62–3) (provided for in subheading 3808.91.25); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (154) AzadirachtinHeading 9902.09.33 is amended— 
(A)by amending the article description to read as follows: Mixtures containing dimethyl (2aR,3S,4S,4aR,5S,7aS,8S,10R,10aS, 10bR)-10-acetoxy-3,5-dihydroxy-4[(1aR, 2S, 3aS, 6aS, 7S, 7aS)-6a-hydroxy-7a-methyl-3a,6a,7,7a-tetrahydro-2,7-methanofuro [2,3-b] oxireno[e]oxepin-1a(2H)-yl]-4-methyl-8-{[(2E)-2-methylbut-2-enoyl] oxy} octahydro-1H-naphtho [1,8a-c:4,5-b′c′] difuran-5,10a (8H)-dicarboxylate (Azadirachtin) (CAS No. 11141–17–6) (provided for in subheading 3808.91.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(155) Insecticides, aromatic or modified aromaticHeading 9902.09.38 is amended— (A)by amending the article description to read as follows: Mixtures of 1-methyl-2-nitro-3-(oxolan-3-ylmethyl)guanidine (Dinotefuran) (CAS No. 165252–70–0) with application adjuvants (provided for in subheading 3808.91.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (156) Metalaxyl, Penflufen, and Prothioconazole fungicidesHeading 9902.09.40 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing methyl N-(2-methoxyacetyl)-N-(2,6-xylyl)-DL-alaninate (Metalaxyl) (CAS No. 57837–19–1), 5-fluoro-1,3-dimethyl-N-[2-(4-methylpentan-2-yl) phenyl] -1H-pyrazole-4-carboxamide (Penflufen) (CAS No. 494793–67–8) and 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(157) Fluoxastrobin formulationsHeading 9902.09.41 is amended— (A)by amending the article description to read as follows: Product mixtures containing (E)-{2-[6-(2-chlorophenoxy)-5-fluoropyrimidin-4-yloxy] phenyl} (5,6-dihydro-1,4,2-dioxazin-3-yl) methanone O-methyloxime (Fluoxastrobin) (CAS No. 361377–29–9) (provided for in subheading 3808.92.15); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (158) Fluopyram and tebuconazole formulationsHeading 9902.09.48 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing N-{2-[3-chloro-5-(trifluoromethyl)-2-pyridinyl]ethyl}-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) and 1-(4-chlorophenyl)-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl) pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(159) Trifloxystrobin and tebuconazole formulationsHeading 9902.09.53 is amended— (A)by amending the article description to read as follows: Product mixtures containing methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl) ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl) pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (160) Fluopyram + pyrimethanil formulationsHeading 9902.09.54 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) and 4,6-dimethyl-N-phenyl-2-pyrimidinamine (Pyrimethanil) (CAS No. 53112–28–0) (provided for in subheading 3808.92.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(161) Fluopyram and trifloxystrobin formulationsHeading 9902.09.55 is amended— (A)by amending the article description to read as follows: Product mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) and methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl) ethylideneaminooxy]-o-tolyl} acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (162) Trifloxystrobin formulationsHeading 9902.09.57 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing methyl (2E)-(methoxyimino)[2-({[(E)-{1-[3-(trifluoromethyl) phenyl] ethylidene}amino]oxy}methyl)phenyl]acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(163) Fluopyram and prothioconazole formulationsHeading 9902.09.58 is amended— (A)by amending the article description to read as follows: Product mixtures containing N-[2-[3-chloro-5-(trifluoromethyl)pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) and (RS)-2-[2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl] -2,4-dihydro-1,2,4-triazole-3-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (164) Prothioconazole formulationsHeading 9902.09.59 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing 2-[2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl] -1,2-dihydro-3H-1,2,4-triazole-3-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(165) Fluopyram formulationsHeading 9902.09.61 is amended— (A)by amending the article description to read as follows: Mixtures of N-[2-[3-chloro-5-(trifluoromethyl) pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) (provided for in subheading 3808.92.15); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (166) Fluopyram and imidacloprid formulationsHeading 9902.09.62 is amended— 
(A)by amending the article description to read as follows: Mixtures of N-[2-[3-chloro-5-(trifluoromethyl) pyridin-2-yl]ethyl]-2-(trifluoromethyl) benzamide (Fluopyram) (CAS No. 658066–35–4) and N-[1-[(6-chloropyridin-3-yl)methyl]-4,5-dihydroimidazol-2-yl] nitramide (Imidacloprid) (CAS No. 138261–41–3) (provided for in subheading 3808.92.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(167) Iprodione and trifloxystrobin formulationsHeading 9902.09.70 is amended— (A)by amending the article description to read as follows: Mixtures containing 3-(3,5-dichlorophenyl)-N-isopropyl-2,4-dioxo-1-imidazolidinecarboxamide (Iprodione) (CAS No. 36734–19–7) and methyl (2E)-(methoxyimino) [2-({[(E)-{1-[3-(trifluoromethyl) phenyl]ethylidene}amino]oxy}methyl)phenyl] acetate (Trifloxystrobin) (CAS No. 141517–21–7) (provided for in subheading 3808.92.15); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (168) Tetraconazole and azoxystrobinHeading 9902.09.71 is amended— 
(A)by amending the article description to read as follows: Mixtures of 1-[2-(2,4-dichlorophenyl)-3-(1,1,2,2-tetrafluoroethoxy)-propyl]-1H-1,2,4-triazole (Tetraconazole) (CAS No. 112281–77–3), methyl (2E)-2-(2-{[6-(2-cyanophenoxy)-4-pyrimidinyl]oxy}phenyl)-3-methoxyacrylate (Azoxystrobin) (CAS No. 131860–33–8) and application adjuvants (provided for in subheading 3808.92.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(169) Mixtures of at least 95 percent by weight allyl isothiocyanate and application adjuvantsHeading 9902.09.75 is amended— (A)by amending the article description to read as follows: Mixtures of at least 95 percent by weight allyl isothiocyanate (3-isothiocyanato-1-propene) (CAS No. 57–06–7), and application adjuvants (provided for in subheading 3808.92.28); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (170) Polyoxin D zinc saltHeading 9902.09.79 is amended— 
(A)by amending the article description to read as follows: Formulations of zinc 1-{(2R,3R,4S,5R)-5-[(S)-{[(2S,3S,4S)-2-amino-5-carbamoyloxy)-3,4-dihydroxypentanoyl] amino}(carboxylato)methyl]-3,4-dihydroxytetrahydro-2-furanyl}-2,4-dioxo-1,2,3,4-tetrahydro-5-pyrimidinecarboxylate (Polyoxin D zinc salt) (CAS No. 146659–78–1) (provided for in subheading 3808.92.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(171) Foramsulfuron formulationsHeading 9902.09.87 is amended— (A)by amending the article description to read as follows: Mixtures of 2-[[[[(4,6-dimethoxy-2-pyrimidinyl)amino]carbonyl]amino]sulfonyl]-4-(formylamino)-N,N-dimethylbenzamide (Foramsulfuron) (CAS No. 173159–57–4) and application adjuvants (provided for in subheading 3808.93.15); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (172) Indaziflam and rimsulfuron formulationsHeading 9902.09.90 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing N-[(1R,2S)-2,6-dimethyl-2,3-dihydro-1H-inden-1-yl]-6-[(1R)-1-fluoroethyl] -1,3,5-triazine-2,4-diamine (Indaziflam) (CAS No. 950782–86–2) and N-[(4,6-dimethoxy-2-pyrimidinyl) carbamoyl] -3-(ethylsulfonyl)-2-pyridinesulfonamide (Rimsulfuron) (CAS No. 122931–48–0) (provided for in subheading 3808.93.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(173) Paclobutrazol formulationsHeading 9902.09.92 is amended— (A)by amending the article description to read as follows: Mixtures of (2RS, 3RS)-1-(4-chlorophenyl)-4,4-dimethyl-2-(1H-1,2,4-triazol-1-yl)pentan-3-ol (Paclobutrazol) (CAS No. 76738–62–0) and application adjuvants (provided for in subheading 3808.93.15); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (174) ProsulfuronHeading 9902.09.93 is amended— 
(A)by amending the article description to read as follows: Mixtures of N-[(4-methoxy-6-methyl-1,3,5-triazin-2-yl)carbamoyl]-2-(3,3,3-trifluoropropyl) benzenesulfonamide (Prosulfuron) (CAS No. 94125–34–5) and application adjuvants (provided for in subheading 3808.93.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(175) Mixtures of rimsulfuronHeading 9902.10.03 is amended— (A)by amending the article description to read as follows: Mixtures of N-[[(4,6-dimethoxy-2-pyrimidinyl) amino] carbonyl]-3-(ethylsulfonyl)-2-pyridinesulfonamide (Rimsulfuron) (CAS No. 122931–48–0) and application adjuvants (provided for in subheading 3808.93.15); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (176) Certain herbicides for use on cerealsHeading 9902.10.04 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing methyl 4-{[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)carbonyl] sulfamoyl}-5-methyl-3-thiophenecarboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1), methyl 2-{[(4,6-dimethoxy-2-pyrimidinyl) carbamoyl] sulfamoyl}-4-{[(methylsulfonyl)amino]methyl} benzoate (Mesosulfuron-methyl) (CAS No. 208465–21–8) and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4,5-dihydro-1H-pyrazole -3,5-dicarboxylate (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(177) Herbicides for weed control in grassy areasHeading 9902.10.11 is amended— (A)by amending the article description to read as follows: Mixtures containing methyl 4-{[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl) carbonyl] sulfamoyl}-5-methyl-3-thiophenecarboxylate (Thiencarbazone-methyl) (CAS No. 317815–83–1); 2-{[(4,6-Dimethoxy-2-pyrimidinyl) carbamoyl] sulfamoyl}-4-formamido-N,N-dimethylbenzamide (Foramsulfuron) (CAS No. 173159–57–4); and methyl 3-chloro-5-{[(4,6-dimethoxy-2-pyrimidinyl) carbamoyl] sulfamoyl}-1-methyl -1H-pyrazole-4-carboxylate (Halosulfuron-methyl) (CAS No. 100784–20–1) and application adjuvants (provided for in subheading 3808.93.15).; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (178) Mixtures of orthosulfamuronHeading 9902.10.12 is amended— 
(A)by amending the article description to read as follows: Mixtures of 1-(4,6-dimethoxypyrimidin-2-yl)-3-[2-dimethylcarbamoyl) phenylsulfamoyl] urea (Orthosulfamuron) (CAS No. 213464–77–8) and application adjuvants (provided for in subheading 3808.93.20); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(179) Propargite mixturesHeading 9902.10.19 is amended— (A)by amending the article description to read as follows: Mixtures containing 2-[4-(2-methyl-2-propanyl)phenoxy]cyclohexyl 2-propyn-1-yl sulfite (CAS No. 2312–35–8) (Propargite) and application adjuvants (provided for in subheading 3808.99.95); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (180) Mixtures used in rubber productionHeading 9902.10.28 is amended— 
(A)by amending the article description to read as follows: Mixtures of zinc dicyanato diamine ((T-4)-diamminebis(cyanato-κN)-zinc) (CAS No. 122012–52–6) with an elastomer binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and dispersing agents (provided for in subheading 3812.10.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(181) AntidegradantsHeading 9902.10.31 is amended— (A)by amending the article description to read as follows: Antioxidizing preparations for rubber consisting of a mixture of 1,3-dihydro-4-methyl-2H-benzimidazole-2-thione and 1,3-dihydro-5-methyl-2H-benzimidazole-2-thione, in the form of zinc salts (CAS No. 61617–00–3) (provided for in subheading 3812.39.60); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (182) Antioxidizing preparationsHeading 9902.10.32 is amended— 
(A)by amending the article description to read as follows: Antioxidizing preparations for plastics containing 2,4-dimethyl-6-(1-methylpentadecyl)phenol (CAS No. 134701–20–5) (provided for in subheading 3812.39.60); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(183) Phenol, 4-methyl-, reaction productsHeading 9902.10.35 is amended— (A)by amending the article description to read as follows: 4-Methylphenol-tricyclo[5.2.2.02,6]undecane (1:1) (CAS No. 68610–51–5) (provided for in subheading 3812.39.60); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (184) Product used in agricultural filmHeading 9902.10.36 is amended— 
(A)by amending the article description to read as follows: Hindered amine light and thermal stabilizers for plastics containing 1,6-hexanediamine,N1,N6-bis(2,2,6,6-tetramethyl-4-piperidinyl)-, polymer with 2,4,6-trichloro-1,3,5-triazine, reaction products with 3-bromo-1-propene,N-butyl-1-butanamine and N-butyl-2,2,6,6-tetramethyl-4-piperidinamine, oxidized, hydrogenated (CAS No. 247243–62–5) (provided for in subheading 3812.39.90); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(185) Light stabilizer/UV-absorber for coatingsHeading 9902.10.50 is amended— (A)by amending the article description to read as follows: Preparations based on N-(2-ethoxyphenyl)-N′-[4-(10-methylundecyl)phenyl] ethanediamide (CAS No. 82493–14–9) (provided for in subheading 3824.99.28); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (186) Mixtures of C5–C18 perfluorocarbon alkanes, perfluorocarbon amines, and perfluorocarbon ethersHeading 9902.10.57 is amended— 
(A)by amending the article description to read as follows: Mixtures of C5–C18 perfluorocarbon alkanes, perfluorocarbon amines, and/or perfluorocarbon ethers (CAS No. 86508–42–1) (provided for in subheading 3824.99.92); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(187) Methoxysilanated amorphous poly alpha olefinHeading 9902.10.69 is amended— (A)by amending the article description to read as follows: Silane, ethenyltrimethoxy-, reaction products with 1-butene-ethylene-propene polymer (CAS No. 832150–35–3) (provided for in subheading 3902.30.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (188) Acid form dispersionHeading 9902.10.79 is amended— 
(A)by amending the article description to read as follows: Poly(1,1,2,2-tetrafluoro-2-[(trifluoroethenyl)oxy]ethanesulfonyl fluoride-co-tetrafluoroethylene) (CAS No. 1163733–25–2) (provided for in subheading 3904.69.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(189) Fluoropolymer lithium salt powderHeading 9902.10.81 is amended— (A)by amending the article description to read as follows: Poly(1,1,2,2-tetrafluoro-2-[(trifluoroethenyl)oxy]ethanesulfonyl fluoride-co-tetrafluoroethylene) lithium salt (CAS No. 1687740–67–5) (provided for in subheading 3904.69.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (190) Fluoropolymer, polyvinyl, ammonium saltHeading 9902.10.82 is amended— 
(A)by amending the article description to read as follows: Poly(1,1,2,2-tetrafluoro-2-[(trifluoroethenyl)oxy]ethanesulfonyl fluoride-co-tetrafluoroethylene) ammonium salt (CAS No. 1126091–34–6) (provided for in subheading 3904.69.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(191) Electroactive polymerHeading 9902.10.83 is amended— (A)by amending the article description to read as follows: 1,1,2-Trifluoroethene-1,1-difluoroethene (1:1) (Vinylidene fluoride-trifluoroethylene copolymer) (CAS No. 28960–88–5) (provided for in subheading 3904.69.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (192) Terpolymer used in sensorsHeading 9902.10.84 is amended— 
(A)by amending the article description to read as follows: Poly(1,1-difluoroethene-co-1-chloro-1,2,2-trifluoroethene-co -1,1,2-trifluoroethene) (CAS No. 81197–12–8) (provided for in subheading 3904.69.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(193) Certain mixture for use in greasesHeading 9902.10.87 is amended— (A)by amending the article description to read as follows: Mixture of poly(1-[difluoro(trifluoromethoxy)methoxy]-1,1,2,2-tetrafluoro -2-(trifluoromethoxy)ethane) (CAS No. 69991–61–3) and Perfluoropolymethylisopropyl ether (CAS No. 69991–67–9) (provided for in subheading 3904.69.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (194) Additive for rust preventionHeading 9902.10.90 is amended— 
(A)by amending the article description to read as follows: 1-Propene, 1,1,2,3,3,3-Hexafluoro-, oxidized, polymerized, reduced, hydrolized reaction products with ammonia (CAS No. 370097–12–4) (provided for in subheading 3904.69.50); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(195) Mold release agentHeading 9902.10.95 is amended— (A)by amending the article description to read as follows: Ethene, tetrafluoro, oxidized, polymerized, reduced, methyl esters, reduced, ethoxylated (CAS No. 162492–15–1) (provided for in subheading 3904.69.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (196) Polyvinyl formal resinHeading 9902.11.02 is amended— 
(A)by amending the article description to read as follows: Polyvinyl formal resin (ethenol; [(ethenyloxy)methoxy]ethene (CAS Nos. 63450–15–7, 63148–64–1, and 9003–33–2) (provided for in subheading 3905.91.10); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(197) Soil enhancerHeading 9902.11.11 is amended— (A)by amending the article description to read as follows: Starch-g-poly (propenamide-co-2-propenoic acid) potassium salt (CAS No. 863132–14–3) (provided for in subheading 3906.90.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (198) UV light absorberHeading 9902.11.12 is amended— 
(A)by amending the article description to read as follows: Mixtures of α-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl) -1-oxopropyl)-ω-hydroxy-poly (oxy-1,2-ethanediyl) (CAS No. 104810–48–2); α-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl) -1-oxopropyl)-ω- (3-(3-(2H-benzotriazol-2-yl) -5-(1,1-dimethylethyl) -4-hydroxyphenyl) -1-oxopropoxy)-poly (oxy-1,2-ethanediyl) (CAS No. 104810–47–1) and polyethylene glycol (CAS No. 25322–68–3) (provided for in subheading 3907.20.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(199) High-performance dispersant use in concreteHeading 9902.11.13 is amended— (A)by amending the article description to read as follows: Oxirane, 2-methyl-, polymer with oxirane, monoether with 1,2-propanediol mono(2-methyl-2-propenoate) (CAS No. 220846–90–2) (provided for in subheading 3907.20.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (200) HDI-based polyisocyanateHeading 9902.11.49 is amended— 
(A)by amending the article description to read as follows: Poly(1,6-diisocyanatohexane)-block-polyethylene-block-poly (1-butoxypropan-2-ol) (CAS No. 125252–47–3) (provided for in subheading 3911.90.90); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(201) IPDI based aliphatic polyisocyanateHeading 9902.11.50 is amended— (A)by amending the article description to read as follows: N,N′,N″-[(2,4,6-Trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl) tris [methylene(3,5,5-trimethyl-3,1-cyclohexanediyl)]] tris [hexahydro-2-oxo-1H-azepine-1-carboxamide] (CAS No. 68975–83–7) in organic solvent (provided for in subheading 3911.90.90); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (202) HDI based aliphatic polyisocyanateHeading 9902.11.51 is amended— 
(A)by amending the article description to read as follows: 3,5-Dimethyl-1H-pyrazole-oligo(hexamethylene diisocyanate) in solvents (CAS No. 163206–31–3) (provided for in subheading 3911.90.90); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(203) Strips of 100% ePTFE sealant 3 mm<30 mmHeading 9902.11.79 is amended— (A)by amending the article description to read as follows: Strips wholly of expanded poly(tetrafluoroethylene) (PTFE) (CAS No. 9002–84–0), noncellular, with adhesive backing, of a thickness greater than 3 mm but not over 30 mm, presented rolled in spools, certified by the importer as having a tensile strength of 24.1 MPa or higher per ASTM F-152 (provided for in subheading 3916.90.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (204) e-PTFE sheets 1.6 mm ≤ 3.00 mm for sealantsHeading 9902.11.88 is amended— 
(A)by amending the article description to read as follows: Expanded poly(tetrafluoroethylene) (PTFE) nonadhesive cellular sheets, of a thickness greater than 1.5 mm but not more than 3 mm, certified by the importer as having a tensile strength of at least 48.3 MPa per ASTM F-152 (CAS No. 9002–84–0) (provided for in subheading 3921.19.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(205) e-PTFE sheets 3.1 mm ≤ 6.00 mm for sealantsHeading 9902.11.89 is amended— (A)by amending the article description to read as follows: Expanded poly(tetrafluoroethylene) (PTFE) nonadhesive cellular sheets, of a thickness greater than 3 mm but not more than 6 mm, certified by the importer as having a tensile strength of at least 48.3 MPa per ASTM F-152 (CAS No. 9002–84–0) (provided for in subheading 3921.19.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (206) Plastic handles for coolersHeading 9902.12.02 is amended— 
(A)by amending the article description to read as follows: Handles of plastics for coolers (provided for in subheading 3926.90.25); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(207) Golf bag component top bottom dividerHeading 9902.12.05 is amended— (A)by amending the article description to read as follows: Plastic components of a kind used as one-piece internal top and bottom dividers for golf bags (provided for in subheading 3926.90.99); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (208) Plastic lip for dustpansHeading 9902.12.07 is amended— 
(A)by amending the article description to read as follows: Cut-to-shape pieces or profiles of polyvinyl chloride plastics, the foregoing designed to be attached to the edge of a dustpan tray having contact with the floor or other surface, rigid and flexible in form, each measuring 24.77 cm to 30 cm in length and 1.35 cm to 1.87 cm in width, valued not over $0.09 each (provided for in subheading 3926.90.99); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(209) Three-way camera mountsHeading 9902.12.11 is amended— (A)by amending the article description to read as follows: Accessories of plastics for cameras of subheading 8525.80.40, each incorporating a handheld camera grip, folding extension arms and a tripod screwed into the base of the handle the foregoing measuring between 50 and 53 cm when fully extended without the tripod, 62 to 65 cm when fully extended with the tripod and 18 to 21 cm when folded and collapsed (provided for in subheading 3926.90.99); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (210) Buoyant pistol grip camera mountsHeading 9902.12.13 is amended— 
(A)by amending the article description to read as follows: Accessories of plastics, designed for use with cameras of subheading 8525.80.40; such goods measuring between 14 cm and 17 cm in length, buoyant in water, each incorporating a handle designed to allow a user to grip with the hand, an adjustable hand-strap and an adjustable thumb screw designed to permit mounting of the camera and adjusting the viewing angle of the camera on a pivot (provided for in subheading 3926.90.99); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(211) Suction cup camera mountsHeading 9902.12.14 is amended— (A)by amending the article description to read as follows: Mounts of plastics, engineered to attach to cameras of subheading 8525.80.40; designed to attach to flat surfaces by means of a round suction cup measuring between 8 and 10 cm in diameter; each incorporating x, y and z-directional pivots to adjust the camera's viewpoint (provided for in subheading 3926.90.99); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (212) Rubber pet toys covered with feltHeading 9902.12.31 is amended— 
(A)by amending the article description to read as follows: Toys for pets, of noncellular vulcanized rubber other than hard rubber, each with felt textile covering, without holes (provided for in subheading 4016.99.20); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(213) Camera dive housingsHeading 9902.12.51 is amended— (A)by amending the article description to read as follows: Camera cases of transparent polycarbonate plastics, designed to encase cameras of subheading 8525.80.40; each incorporating buttons for the operation of the camera, an opaque plastic base that clips into a camera mount, a thumb-screw on the base mount that allows for adjustment of the camera viewing angle on a pivot, a silicon gasket in the door of the case that allows for waterproof operation of the camera at a depth of more than 40 m but not more than 60 m, a flat and optically coated glass lens and a heat sink to dissipate camera heat (provided for in subheading 4202.99.90); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (214) Woven fabric of carded vicuna hair of a weight exceeding 300 g/m2Heading 9902.12.80 is amended— 
(A)by amending the article description to read as follows: Woven fabrics of carded vicuna hair, containing 85 percent or more by weight of vicuna hair and of a weight exceeding 300 g/m2 (provided for in subheading 5111.19.60); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(215) Woven fabric of combed vicuna hair of a weight not exceeding 200 g/m2Heading 9902.12.81 is amended— (A)by amending the article description to read as follows: Woven fabrics of combed vicuna hair, such fabrics containing 85 percent or more by weight of vicuna hair, of a weight not exceeding 200 g/m2 (provided for in subheading 5112.11.60); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (216) Woven fabric of combed vicuna hair of a weight exceeding 200 g/m2Heading 9902.12.82 is amended— 
(A)by amending the article description to read as follows: Woven fabrics of combed vicuna hair, such fabrics containing 85 percent or more by weight of vicuna hair and of a weight exceeding 200 g/m2 (provided for in subheading 5112.19.95); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(217) Fusible bonding and separation yarnHeading 9902.12.88 is amended— (A)by amending the article description to read as follows: Synthetic filament yarn (other than sewing thread) not put up for retail sale, single, with a twist exceeding 50 turns/m, of nylon or other polyamides, measuring 23 or more but not over 840 decitex, each formed from 4 to 68 filaments and containing 10 percent or more by weight of nylon 12 (provided for in subheading 5402.51.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (218) Polyacrylonitrile tow with an average decitex of 2.75Heading 9902.13.02 is amended— 
(A)by amending the article description to read as follows: Acrylic filament tow (polyacrylonitrile tow), containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed, presented in the form of bundles of crimped product each containing 214,000 filaments (plus or minus 10 percent) with an average decitex of 2.75 (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(219) Polyacrylonitrile tow with an average decitex of 3.3Heading 9902.13.03 is amended— (A)by amending the article description to read as follows: Acrylic filament tow (polyacrylonitrile tow) containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed, presented in the form of bundles of crimped product each containing 214,000 filaments (plus or minus 10 percent) with an average decitex of 3.3 (plus or minus 10 percent) and length greater than 2 meters (provided for in subheading 5501.30.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (220) Acrylic staple fibers not processed for spinningHeading 9902.13.20 is amended— 
(A)by amending the article description to read as follows: Acrylic staple fibers (polyacrylonitrile staple), not dyed and not carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, with a decitex of 5 to 5.6, with a fiber shrinkage of 0 to 22 percent and with a cut fiber length of 80 mm to 150 mm (provided for in subheading 5503.30.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(221) Modified acrylic flame retardant staple fiber with a decitex of 2.7Heading 9902.13.21 is amended— (A)by amending the article description to read as follows: Modacrylic staple fibers, not carded, combed or otherwise processed for spinning, containing over 35 percent and less than 85 percent by weight of acrylonitrile, 2.7 decitex (plus or minus 2 percent), natural in color, with fiber length between 38 mm and 120 mm (provided for in subheading 5503.30.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (222) Acrylic fiber staple, dyedHeading 9902.13.23 is amended— 
(A)by amending the article description to read as follows: Acrylic staple fiber (polyacrylonitrile staple), dyed, not carded, combed or otherwise processed for spinning, the foregoing containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, with a decitex of 3.3 to 5.6, a fiber shrinkage from 0 to 22 percent (provided for in subheading 5503.30.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(223) Flame retardant rayon fibers, 4.7 decitexHeading 9902.13.29 is amended— (A)by amending the article description to read as follows: Artificial staple fibers of viscose rayon, not carded, combed or otherwise processed for spinning, each containing 28 percent or more but not over 33 percent by weight of silica, measuring 4.7 decitex and 60 mm in length (provided for in subheading 5504.10.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (224) Acrylic staple fibers processed and with a decitex of 2.75 to 3.3Heading 9902.13.36 is amended— 
(A)by amending the article description to read as follows: Acrylic staple fibers, carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed or raw white (undyed), with an average decitex of 2.75 to 3.30 (plus or minus 10 percent) (provided for in subheading 5506.30.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(225) Acrylic staple fibers processed and with a decitex of 5.0 to 5.6Heading 9902.13.38 is amended— (A)by amending the article description to read as follows: Acrylic staple fibers, carded, combed or otherwise processed for spinning, containing by weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and 2 percent or more but not over 8 percent of water, dyed, with an average decitex of 5.0 to 5.6 (provided for in subheading 5506.30.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (226) Neoprene wading socksHeading 9902.13.51 is amended— 
(A)by amending the article description to read as follows: Socks with uppers comprising neoprene measuring 2.5 mm in thickness and covered on both sides with jersey knitted fabric of nylon; such socks with underfoots of breathable neoprene measuring 2.5 to 3 mm in thickness and covered on both sides with a jersey knitted fabric of nylon; the foregoing each formed anatomically so as to be designed for the wearer's left or right foot (provided for in subheading 6115.96.90); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(227) Training glovesHeading 9902.13.53 is amended— (A)by amending the article description to read as follows: Training gloves of vulcanized rubber other than of hard rubber (provided for in subheading 4015.19.50) or of synthetic textile materials (provided for in subheading 6116.93.08), such gloves of textile materials knitted or crocheted; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (228) Brake segmentsHeading 9902.13.82 is amended— 
(A)by amending the article description to read as follows: Nonwoven radial segment and chordal orientation brake segments of oxidized polyacrylonitrile fibers, made up and presented as cut otherwise than into squares or rectangles, such segments formed by needling web and unidirectional tow fabrics together, the foregoing designed for use in aircraft braking systems (provided for in subheading 6307.90.98); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(229) Sports and athletic footwear for womenHeading 9902.14.32 is amended— (A)by amending the article description to read as follows: Women's sports footwear; tennis shoes, basketball shoes, gym shoes, training shoes and the like, with outer soles of rubber or plastics and uppers of textile materials, such uppers of which over 50 percent of the external surface area (including any leather accessories or reinforcements such as those mentioned in note 4(a) to chapter 64) is leather (provided for in subheading 6404.11.20); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (230) Men's boots for fishing waders with felt outsolesHeading 9902.14.53 is amended— 
(A)by amending the article description to read as follows: Footwear for men, with vulcanized uppers of neoprene measuring 7 mm in thickness, covered with a polyester knit fleece on the interior and coated with rubber on the exterior; such footwear measuring (from the base of the inner sole to the top of the upper) 20.32 cm or more but not over 25.4 cm in height, with felt outsoles; the foregoing waterproof, valued at $40/pr or higher and with each boot having a slit in the top of upper collar to allow boot to be affixed to a fishing wader (provided for in subheading 6405.20.90); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(231) Catalytic converter needled blanket mats with a thickness of 10 mm or more and not over 3 percent of binderHeading 9902.14.70 is amended— (A)by amending the article description to read as follows: Catalytic converter needled blanket mats of ceramic fibers, containing over 65 percent by weight of aluminum oxide and not over 3 percent of acrylic latex organic binder, of a basis weight greater than or equal to 1745 g/m2, measuring 10.0 mm or more in thickness; the foregoing presented in bulk, sheets or rolls, designed for use in motor vehicles of heading 8703 (provided for in subheading 6806.10.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (232) Catalytic converter blanket mats with a thickness between 5 mm and 9.9 mm and not over 3 percent of binderHeading 9902.14.71 is amended— 
(A)by amending the article description to read as follows: Catalytic converter needled blanket mats of ceramic fibers, containing over 65 percent by weight of aluminum oxide and not over 3 percent by weight of acrylic latex organic binder, of a basis weight less than 1745 g/m2, measuring 5 mm or more but not over 9.9 mm in thickness; presented in bulk, sheets or rolls, designed for use in motor vehicles of heading 8703 (provided for in subheading 6806.10.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(233) Catalytic converter needled blanket mats with a thickness between 5 mm and 9.9 mm and between 3 and 7 percent of binderHeading 9902.14.72 is amended— (A)by amending the article description to read as follows: Catalytic converter needled blanket mats of ceramic fibers containing over 65 percent by weight of aluminum oxide, containing an acrylic latex organic binder of greater than 3 percent and less than 7 percent by weight, of a basis weight less than 1745 g/m2, measuring at least 5 mm or no more than 9.9 mm in thickness, in bulk, sheets or rolls, designed for motor vehicles of heading 8703 (provided for in subheading 6806.10.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (234) Catalytic converter needled blanket mats with a thickness of 10 mm or more and between 3 and 7 percent binderHeading 9902.14.73 is amended— 
(A)by amending the article description to read as follows: Catalytic converter needled blanket mats of ceramic fibers, containing over 65 percent by weight of aluminum oxide and 3 percent or more but less than 7 percent by weight of acrylic latex organic binder, measuring 10.0 mm or more in thickness, of a basis weight greater than or equal to 1745 g/m2; presented in bulk, sheets or rolls, designed for use in motor vehicles of heading 8703 (provided for in subheading 6806.10.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(235) Certain silver wireHeading 9902.14.88 is amended— (A)by amending the article description to read as follows: Silver wire, containing 90 percent or more by weight of silver, but not more than 93 percent by weight of silver, and containing 6 percent or more by weight of tin oxide, but not more than 9 percent by weight of tin oxide (provided for in subheading 7106.92.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (236) Metal gauzesHeading 9902.14.90 is amended— 
(A)by amending the article description to read as follows: Gauzes containing platinum, palladium and rhodium (provided for in subheading 7115.10.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(237) Strips consisting of silver and copper and zincHeading 9902.14.91 is amended— (A)by amending the article description to read as follows: Clad strips of silver, further worked than semimanufactured, each containing 54 percent or more but not over 56 percent by weight of silver; having three layers with one layer containing 87 percent or more but not over 89 percent by weight of silver and 1.1 percent or more but not over 3 percent of tin, a second layer containing 99.9 percent or more by weight of silver, and a third layer containing 14.5 percent or more but not over 15.5 percent by weight of silver, 79 percent or more but not over 81 percent of copper and 4.8 percent or more but not over 5.2 percent of phosphorus; measuring 15.65 mm in width and 0.95 mm in thickness, presented in coils (provided for in subheading 7115.90.40); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (238) Germanium unwrought in ingot formHeading 9902.15.13 is amended— 
(A)by amending the article description to read as follows: Ingots of germanium, unwrought, each weighing 0.5 kg or more but less than 2 kg (provided for in subheading 8112.92.60); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(239) TweezersHeading 9902.15.18 is amended— (A)by amending the article description to read as follows: Tweezers (provided for in subheading 8203.20.20); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (240) Nail clippers, nail nippers and nail filesHeading 9902.15.33 is amended— 
(A)by amending the article description to read as follows: Nail nippers and clippers and nail files, the foregoing other than nail nippers and clippers with one or both blades having rounded edged cut-outs and designed for use in cutting nails of dogs, cats or other small pets (including birds, rabbits, ferrets, hamsters, guinea pigs or gerbils) (provided for in subheading 8214.20.30); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(241) Portable air conditionerHeading 9902.15.63 is amended— (A)by amending the article description to read as follows: Air conditioning machines, each incorporating a refrigerating unit, mounted on wheels or castors, rated at less than 3.52 kW per hour (provided for in subheading 8415.82.01); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (242) Electric cylindrical coffee grindersHeading 9902.16.25 is amended— 
(A)by amending the article description to read as follows: Electromechanical domestic cylindrical coffee grinders, each operated by pushing the plastic cover into the base, the foregoing having a removable stainless steel bowl with a capacity of more than 0.1 liter and not exceeding 0.2 liter (provided for in subheading 8509.40.00); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(243) Handheld electric can openersHeading 9902.16.32 is amended— (A)by amending the article description to read as follows: Hand-held battery-operated automatic can openers, each with self-contained electric motor, such can openers weighing not over 20 kg exclusive of extra interchangeable parts or detachable auxiliary devices (provided for in subheading 8509.80.50); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (244) Food beaters designed to attach to handheld mixersHeading 9902.16.33 is amended— 
(A)by amending the article description to read as follows: Stainless steel food beaters, designed for use solely on electromechanical hand-held food mixers suitable for domestic purposes (provided for in subheading 8509.90.55); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(245) Lamp-holder housings of porcelainHeading 9902.16.89 is amended— (A)by amending the article description to read as follows: Lamp-holder housings of porcelain, containing sockets (provided for in subheading 8536.61.00); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (246) Cathode-ray tubesHeading 9902.16.94 is amended— 
(A)by amending the article description to read as follows: Cathode-ray data/graphic display tubes, color, with a phosphor dot screen pitch smaller than 0.4 mm and with less than 90-degree deflection (provided for in subheading 8540.40.10); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(247) Zee cagesHeading 9902.17.11 is amended— (A)by amending the article description to read as follows: “Z”-shaped water bottle holders (cages) of alloy or composite material, designed for use on bicycles (provided for in subheading 8714.99.80); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (248) Optical attenuatorsHeading 9902.17.27 is amended— 
(A)by amending the article description to read as follows: Optical attenuators designed to reduce the power level of an optical signal, either in free space or in an optical fiber, such instruments or apparatus specifically designed for telecommunications (provided for in subheading 9013.80.90); and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(249) Ski bindings, valued not more than $55 eachHeading 9902.17.55 is amended— (A)by amending the article description to read as follows: Ski bindings (other than for cross-country skis), valued not over $55 each (provided for in subheading 9506.12.80); and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (c)Modification to duty rates (1) Artichokes, in vinegarHeading 9902.01.04 is amended— 
(A)by striking 7.2% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(2) Artichokes, other than in vinegarHeading 9902.01.10 is amended— (A)by striking 12.7% and inserting 12%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (3) Nicotine gumHeading 9902.01.13 is amended— 
(A)by striking 5.8% and inserting 5.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(4) IsohexadecaneHeading 9902.01.19 is amended— (A)by striking Free and inserting 1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (5) SodiumHeading 9902.01.20 is amended— 
(A)by striking 2.5% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(6) Sodium containing not more than 200 ppm of calciumHeading 9902.01.21 is amended— (A)by striking 0.7% and inserting 3.6%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (7) Hydrazine 64%Heading 9902.01.38 is amended— 
(A)by striking Free and inserting 0.1% ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(8) Germanium dioxide (GeO2)Heading 9902.01.39 is amended— (A)by striking Free and inserting 1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (9) Sodium tungstate dihydrateHeading 9902.01.67 is amended— 
(A)by striking Free and inserting 2.1%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(10) MonochlorobenzeneHeading 9902.01.85 is amended— (A)by striking 3.9% and inserting 3.8%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (11) p-DichlorobenzeneHeading 9902.01.87 is amended— 
(A)by striking 2.7% and inserting 4.4%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(12) p-ChlorobenzotrifluorideHeading 9902.01.88 is amended— (A)by striking 4.3% and inserting 4.7%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (13) Methanesulfonic acidHeading 9902.02.02 is amended— 
(A)by striking 0.8% and inserting 0.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(14) Leaf alcoholHeading 9902.02.14 is amended— (A)by striking Free and inserting 1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (15) ResorcinolHeading 9902.02.23 is amended— 
(A)by striking Free and inserting 4.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(16) OxyfluorfenHeading 9902.02.35 is amended— (A)by striking 0.8% and inserting 3.5%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (17) GlyoxalHeading 9902.02.45 is amended— 
(A)by striking 0.2% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(18) 4-Propyl benzaldehyde (NPBAL)Heading 9902.02.46 is amended— (A)by striking 2.8% and inserting 4.2%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (19) 4-(1,1-Dimethylethyl)-alpha-m(lysmeral extra)Heading 9902.02.48 is amended— 
(A)by striking Free and inserting 2.3%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(20) Diethyl ketoneHeading 9902.02.54 is amended— (A)by striking 0.2% and inserting 1.7%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (21) CyclopentanoneHeading 9902.02.59 is amended— 
(A)by striking 1.7% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(22) HydroxylmethylpentanoneHeading 9902.02.63 is amended— (A)by striking 1% and inserting 2.8%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (23) ETFBOHeading 9902.02.71 is amended— 
(A)by striking Free and inserting 1.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(24) Sorbic acidHeading 9902.02.83 is amended— (A)by striking 2.6% and inserting 2.5%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (25) Benzoyl chlorideHeading 9902.02.87 is amended— 
(A)by striking 2% and inserting 2.9%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(26) Sebacic acidHeading 9902.02.93 is amended— (A)by striking 2% and inserting 2.9%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (27) Dimethyl malonate or DMMHeading 9902.02.94 is amended— 
(A)by striking Free and inserting 1.6%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(28) Pyromellitic dianhydrideHeading 9902.03.02 is amended— (A)by striking Free and inserting 4.3%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (29) o-Acetylsalicylic acid (Aspirin)Heading 9902.03.07 is amended— 
(A)by striking 1.9% and inserting 2.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(30) Methyl salHeading 9902.03.08 is amended— (A)by striking 2.3% and inserting 3.4%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (31) pHBAHeading 9902.03.09 is amended— 
(A)by striking 2% and inserting 3.4%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(32) Plastic additiveHeading 9902.03.14 is amended— (A)by striking Free and inserting 3%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (33) MCPAHeading 9902.03.23 is amended— 
(A)by striking 2.5% and inserting 4.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(34) Dimethyl carbonateHeading 9902.03.46 is amended— (A)by striking Free and inserting 1.2% ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (35) Perfluorocarbons for performance fluidHeading 9902.03.50 is amended— 
(A)by striking Free and inserting 0.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(36) 3,5-DifluoroanilineHeading 9902.03.57 is amended— (A)by striking Free and inserting 1.5%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (37) TrifluralinHeading 9902.03.65 is amended— 
(A)by striking 4% and inserting 1.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(38) EthalfluralinHeading 9902.03.66 is amended— (A)by striking Free and inserting 1.3%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (39) o-ToluidineHeading 9902.03.71 is amended— 
(A)by striking 5.5% and inserting 5.8%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(40) mPDAHeading 9902.03.80 is amended— (A)by striking Free and inserting 5.4%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (41) 4-ADPA (4-aminodiphenylamine)Heading 9902.03.82 is amended— 
(A)by striking 4.6% and inserting 5.3%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(42) 4,4′-Diaminostilbene-2,2′-disulfonic acidHeading 9902.03.84 is amended— (A)by striking 1.5% and inserting 4.3%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (43) ProdiamineHeading 9902.03.87 is amended— 
(A)by striking 1.6% and inserting 4.1%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(44) p-Cresidine sulfonic acidHeading 9902.03.98 is amended— (A)by striking Free and inserting 4%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (45) Choline hydroxideHeading 9902.04.16 is amended— 
(A)by striking Free and inserting 0.6%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(46) DiuronHeading 9902.04.30 is amended— (A)by striking 0.4% and inserting 3.8%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (47) MetolachlorHeading 9902.04.35 is amended— 
(A)by striking Free and inserting 5.3%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(48) FlutolanilHeading 9902.04.40 is amended— (A)by striking 1.5% and inserting 1.4%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (49) MefenoxamHeading 9902.04.42 is amended— 
(A)by striking 4.2% and inserting 5.5%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(50) Flufenacet-alcoholHeading 9902.04.48 is amended— (A)by striking 3.9% and inserting 3.7%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (51) 2-(Trifluoromethyl)benzamideHeading 9902.04.49 is amended— 
(A)by striking 4.2% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(52) Methyl-4-trifluoromethoxyphenyl-n-(chl.) carbamateHeading 9902.04.52 is amended— (A)by striking 2% and inserting 2.5%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (53) Guanidinoacetic AcidHeading 9902.04.64 is amended— 
(A)by striking Free and inserting 1.6%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(54) ChlorothalonilHeading 9902.04.65 is amended— (A)by striking 5% and inserting 5.6%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (55) Bromoxynil octanoateHeading 9902.04.67 is amended— 
(A)by striking Free and inserting 3.4%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(56) Bifenazate technicalHeading 9902.04.85 is amended— (A)by striking Free and inserting 3.7%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (57) MesotrioneHeading 9902.05.03 is amended— 
(A)by striking 6.2% and inserting 6.1%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(58) 2-(Methylthio)-4-(trifluoromethyl)benzoic acidHeading 9902.05.08 is amended— (A)by striking Free and inserting 5.4%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (59) AcephateHeading 9902.05.16 is amended— 
(A)by striking 3.2% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(60) MethomylHeading 9902.05.18 is amended— (A)by striking 5% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (61) Allyl isothiocyanateHeading 9902.05.26 is amended— 
(A)by striking Free and inserting 1.0; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(62) PMIDAHeading 9902.05.29 is amended— (A)by striking 2.5% and inserting 2.9%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (63) Triphenyltin hydroxideHeading 9902.05.32 is amended— 
(A)by striking Free and inserting 3.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(64) PBA Solid (phenyl boronic acid)Heading 9902.05.34 is amended— (A)by striking 4.6% and inserting 1.9%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (65) SedaxaneHeading 9902.05.68 is amended— 
(A)by striking Free and inserting 6.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(66) Technical fluazinam fungicideHeading 9902.05.83 is amended— (A)by striking Free and inserting 3.5%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (67) ImazethapyrHeading 9902.05.86 is amended— 
(A)by striking 2.2% and inserting 4.3%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(68) FluridoneHeading 9902.05.87 is amended— (A)by striking Free and inserting 0.1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (69) BicyclopyroneHeading 9902.05.88 is amended— 
(A)by striking 4% and inserting 2.5%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(70) Clopyralid technicalHeading 9902.05.89 is amended— (A)by striking 1.4% and inserting 3.2%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (71) Aminopyralid technicalHeading 9902.05.92 is amended— 
(A)by striking 4.1% and inserting 3.5%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(72) Fluroxypyr technicalHeading 9902.05.94 is amended— (A)by striking 1.6% and inserting 4.6%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (73) 2,3-Dichloro-5-(trifluoromethyl)pyridineHeading 9902.06.07 is amended— 
(A)by striking 2.5% and inserting 5.3%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(74) 2,3-Pyridinedicarboxylic acidHeading 9902.06.13 is amended— (A)by striking Free and inserting 2.9%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (75) Food and feed preservativeHeading 9902.06.22 is amended— 
(A)by striking 1.2% and inserting 2.1%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(76) Cloquintocet-mexylHeading 9902.06.24 is amended— (A)by striking 4.2% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (77) Cyprodinil technicalHeading 9902.06.31 is amended— 
(A)by striking Free and inserting 3.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(78) AminocyclopyrachlorHeading 9902.06.37 is amended— (A)by striking Free and inserting 3.8%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (79) DMDSHeading 9902.06.45 is amended— 
(A)by striking 1% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(80) MetribuzinHeading 9902.06.51 is amended— (A)by striking 1.9% and inserting 3.2%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (81) AtrazineHeading 9902.06.54 is amended— 
(A)by striking Free and inserting 2.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(82) 1,2,4-TriazoleHeading 9902.06.97 is amended— (A)by striking 2.8% and inserting 5.1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (83) OxadiazonHeading 9902.07.13 is amended— 
(A)by striking 1.3% and inserting 3.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(84) Fludioxonil technicalHeading 9902.07.15 is amended— (A)by striking 5% and inserting 4.7%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (85) ThidiazuronHeading 9902.07.24 is amended— 
(A)by striking Free and inserting 4.8%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(86) FlupyradifuroneHeading 9902.07.32 is amended— (A)by striking Free and inserting 0.1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (87) PenthiopyradHeading 9902.07.47 is amended— 
(A)by striking Free and inserting 4.1%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(88) CyprosulfamideHeading 9902.07.56 is amended— (A)by striking 5% and inserting 1.6%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (89) SulfentrazoneHeading 9902.07.60 is amended— 
(A)by striking 5.4% and inserting 6%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(90) Cold pressed orange oilHeading 9902.08.99 is amended— (A)by striking Free and inserting 1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (91) Instant print filmHeading 9902.09.16 is amended— 
(A)by striking 3.1% and inserting 3.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(92) Flupyradifurone formulationsHeading 9902.09.20 is amended— (A)by striking 4.2% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (93) Spiromesifen formulationsHeading 9902.09.23 is amended— 
(A)by striking 1.0% and inserting Free ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(94) FlonicamidHeading 9902.09.29 is amended— (A)by striking Free and inserting 4.9%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (95) AbamectinHeading 9902.09.34 is amended— 
(A)by striking Free and inserting 2.3%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(96) Acephate formulationsHeading 9902.09.35 is amended— (A)by striking 1.8%  and inserting 3.1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (97) Quinoxyfen fungicideHeading 9902.09.66 is amended— 
(A)by striking 1.6% and inserting 1.8%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(98) Copper hydroxide and copper oxychlorideHeading 9902.09.76 is amended— (A)by striking Free and inserting 0.4%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (99) 1,1′-Dimethyl-4,4′-bipyridinium dichlorideHeading 9902.09.94 is amended— 
(A)by striking 4.6% and inserting 5.8%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(100) Formulated pyrithiobac-sodiumHeading 9902.10.07 is amended— (A)by striking 1.0% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (101) Herbicide mixtureHeading 9902.10.15 is amended— 
(A)by striking Free and inserting 1.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(102) PlasticizerHeading 9902.10.30 is amended— (A)by striking 3.2% and inserting 3.9%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (103) Palm fatty acid distillate (“PFAD”)Heading 9902.10.44 is amended— 
(A)by striking 1.4% and inserting 0.9%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(104) IminodisuccinateHeading 9902.10.55 is amended— (A)by striking Free and inserting 1% ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (105) Vinylacetate-vinylchloride copolymerHeading 9902.10.75 is amended— 
(A)by striking Free and inserting 0.9% ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(106) Compounds used in lubricantsHeading 9902.10.88 is amended— (A)by striking 2.4% and inserting 2.1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (107) Polyvinyl acetate for food useHeading 9902.10.98 is amended— 
(A)by striking Free and inserting 1.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(108) Mixtures for use in paper coatingsHeading 9902.11.14 is amended— (A)by striking 0.3% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (109) Hindered amine light stabilizerHeading 9902.11.21 is amended— 
(A)by striking Free and inserting 0.3%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(110) Hydrogenated polymers of norbornene derivativesHeading 9902.11.43 is amended— (A)by striking Free and inserting 1.5%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (111) Modified ethylene-norbornene copolymerHeading 9902.11.54 is amended— 
(A)by striking Free and inserting 0.6%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(112) Industrial nitrocellulose (damped alcohol content of 28–32%)Heading 9902.11.57 is amended— (A)by striking Free and inserting 2% ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (113) Sodium alginateHeading 9902.11.59 is amended— 
(A)by striking Free and inserting 2.3%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(114) Acrylic filmsHeading 9902.11.85 is amended— (A)by striking Free and inserting 0.6%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (115) Plastic ornamentation for aquariumsHeading 9902.11.99 is amended— 
(A)by striking 0.5% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(116) Quick clampsHeading 9902.12.08 is amended— (A)by striking 0.2% and inserting 1.5%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (117) High-quality bull hidesHeading 9902.12.34 is amended— 
(A)by striking Free and inserting 0.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(118) Batting gloves of leatherHeading 9902.12.58 is amended— (A)by striking Free and inserting 0.1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (119) Leather gloves with fourchettesHeading 9902.12.61 is amended— 
(A)by striking 9.2% and inserting 7.6% ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(120) Leather gloves without fourchettesHeading 9902.12.62 is amended— (A)by striking 13.4% and inserting 13.1%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (121) Acrylic staple fibers with a fiber length between 40 and 47.5 mm and a solar reflectance index greater than 30Heading 9902.13.15 is amended— 
(A)by striking Free and inserting 0.5%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(122) Rayon staple fibers for use in goods of heading 9619Heading 9902.13.28 is amended— (A)by striking 1.7% and inserting 2.6%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (123) Mechanics' work gloves with fourchettesHeading 9902.13.71 is amended— 
(A)by striking 9.8% and inserting 7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(124) Work footwear for womenHeading 9902.14.07 is amended— (A)by striking 2.5% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (125) Work footwear for menHeading 9902.14.08 is amended— 
(A)by striking 3.6% and inserting 1.3%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(126) Men's and boys' house slippers with leather uppersHeading 9902.14.22 is amended— (A)by striking 5.7% and inserting 5%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (127) Women's house slippers with leather uppersHeading 9902.14.28 is amended— 
(A)by striking 7.9 % and inserting 4.4%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(128) Women's footwear with textile uppers, open toes or heels, valued $10–$14.99 per pairHeading 9902.14.43 is amended— (A)by striking Free and inserting 12.2%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (129) Men's footwear, covering the ankle but not the knee, valued over $24 per pairHeading 9902.14.49 is amended— 
(A)by striking 8.1% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(130) Opaque glass-ceramic cookwareHeading 9902.14.80 is amended— (A)by striking 7.1% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (131) Liquid-filled glass bulbsHeading 9902.14.87 is amended— 
(A)by striking 1.8%  and inserting 1% ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(132) Screw anchorsHeading 9902.14.94 is amended— (A)by striking Free and inserting 3.5%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (133) Stainless steel handles for cookwareHeading 9902.14.96 is amended— 
(A)by striking 1.5% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(134) Large metal wire crates for dogsHeading 9902.14.99 is amended— (A)by striking 1.4% and inserting 2%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (135) Metal wire cages for pets other than dogsHeading 9902.15.01 is amended— 
(A)by striking Free and inserting 1.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(136) Used compression-ignition internal combustion enginesHeading 9902.15.41 is amended— (A)by striking 1.5% and inserting 1.7%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (137) Connecting rodsHeading 9902.15.44 is amended— 
(A)by striking 0.4% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(138) Used fuel pumpsHeading 9902.15.50 is amended— (A)by striking 0.6% and inserting 1.2%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (139) Exhaust fans for permanent installationHeading 9902.15.54 is amended— 
(A)by striking 4.1% and inserting 2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(140) Self-contained portable air conditionerHeading 9902.15.64 is amended— (A)by striking 1.8% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (141) Table sawsHeading 9902.15.74 is amended— 
(A)by striking 1.2% and inserting 1.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(142) Vehicle stability control actuator assembliesHeading 9902.15.85 is amended— (A)by striking 2.3% and inserting 1.5%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (143) Valve-Type Fuel injectorsHeading 9902.15.91 is amended— 
(A)by striking 0.5% and inserting 1.1%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(144) New crankshaftsHeading 9902.15.96 is amended— (A)by striking 0.6% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (145) Power back door actuator assembliesHeading 9902.16.06 is amended— 
(A)by striking 1.7% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(146) Direct current pump motorsHeading 9902.16.07 is amended— (A)by striking 2.8% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (147) Motors for low wattage fansHeading 9902.16.10 is amended— 
(A)by striking 0.3% and inserting 1.6%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(148) Used startersHeading 9902.16.38 is amended— (A)by striking 0.4% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (149) Used alternatorsHeading 9902.16.40 is amended— 
(A)by striking 1.6% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(150) Electric steam ironsHeading 9902.16.46 is amended— (A)by striking 1.0% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (151) Microwave hoods with a plastic handleHeading 9902.16.47 is amended— 
(A)by striking 0.5% and inserting 0.7%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(152) Microwave hoods with a metal handleHeading 9902.16.48 is amended— (A)by striking 1.2% and inserting 1.4%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (153) Carafe-less coffee makersHeading 9902.16.65 is amended— 
(A)by striking 0.4% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(154) Toaster ovens with a pop-up toaster featureHeading 9902.16.67 is amended— (A)by striking Free and inserting 1.4% ; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (155) Electric pressure cookers rated more than 800W but not more than 1000W, with a capacity of less than 5 litersHeading 9902.16.79 is amended— 
(A)by striking 0.4% and inserting Free; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(156) Flat panel LCD televisions for exercise equipmentHeading 9902.16.85 is amended— (A)by striking 3.6% and inserting 3%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (157) Motor vehicle chassis with cab and only an electric motor for propulsion for the transport of goodsHeading 9902.16.97 is amended— 
(A)by striking 23.9% and inserting 20.9% ; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(158) Used gear boxes for certain vehicles for the transportation of goodsHeading 9902.17.01 is amended— (A)by striking Free and inserting 0.9%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (159) New gear boxesHeading 9902.17.02 is amended— 
(A)by striking 2.1% and inserting 1.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(160) Bicycle disc brakesHeading 9902.17.10 is amended— (A)by striking 6.7% and inserting 8.8%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (161) Baby strollersHeading 9902.17.13 is amended— 
(A)by striking Free and inserting 2.8%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(162) LCD television panel assemblies, with a video display measuring over 101.6 cm but not over 124.46 cmHeading 9902.17.24 is amended— (A)by striking Free and inserting 2.8%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (163) LCD television panel assemblies, with a video display measuring over 124.46 cm but not over 137.16 cmHeading 9902.17.25 is amended— 
(A)by striking Free and inserting 0.3%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(164) Light Emitting Diode (LED) lamps, mounting options, bases, clamps, mountsHeading 9902.17.48 is amended— (A)by striking 3.0% and inserting Free; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (165) Golf club driver heads with a loft over 9.5 degreesHeading 9902.17.57 is amended— 
(A)by striking Free and inserting 3.5%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(166) Golf club driver heads with a loft under 9.5 degreesHeading 9902.17.58 is amended— (A)by striking Free and inserting 1.6%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (167) Golf club hybrid headsHeading 9902.17.60 is amended— 
(A)by striking Free and inserting 1.2%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(168) Golf club wedge heads with a loft of 56 degrees or lessHeading 9902.17.61 is amended— (A)by striking Free and inserting 1.9%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (169) Golf club iron heads of 8-Irons and 9-IronsHeading 9902.17.63 is amended— 
(A)by striking Free and inserting 1.4%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(170) Tennis racket frames, unstrungHeading 9902.17.71 is amended— (A)by striking 0.4% and inserting 1.2%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (171) VolleyballsHeading 9902.17.74 is amended— 
(A)by striking Free and inserting 2.1%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(172) Basketballs other than leather or rubberHeading 9902.17.75 is amended— (A)by striking 3.1% and inserting 3.2%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (173) Rubber basketballsHeading 9902.17.77 is amended— 
(A)by striking 2.5% and inserting 1.6%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(174) Fishing rods, one-piece, of both fiberglass and carbon fiberHeading 9902.17.93 is amended— (A)by striking Free and inserting 4.3%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (175) Hair-slides without imitation pearls or stonesHeading 9902.17.96 is amended— 
(A)by striking Free and inserting 8.6%; and (B)by striking 12/31/2020 and inserting 12/31/2023. 
(176) Eyelash curlersHeading 9902.17.97 is amended— (A)by striking Free and inserting 0.7%; and 
(B)by striking 12/31/2020 and inserting 12/31/2023. (d)Modifications to article descriptions and rates of duty (1) Minced pimiento stuffed green olivesHeading 9902.01.07 is amended— 
(A)by amending the article description to read as follows: Olives, green in color, stuffed with minced pimiento, the foregoing in brine and presented in glass containers, other than place packed (provided for in subheading 2005.70.25);  (B)by striking Free and inserting 1.9%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023. (2) Vinyl neodecanoateHeading 9902.02.78 is amended— 
(A)by amending the article description to read as follows: Vinyl neodecanoate (vinyl 7,7-dimethyloctanoate) (CAS No. 51000–52–3) (provided for in subheading 2915.90.18);  (B)by striking Free and inserting 1.1%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (3) BifenthrinHeading 9902.02.86 is amended— 
(A)by amending the article description to read as follows: 2-Methylbiphenyl-3-ylmethyl (1RS,3RS)-3-[(Z)-2-chloro-3,3,3-trifluoroprop-1-enyl]-2,2-dimethylcyclopropanecar-boxylate (Bifenthrin) (CAS No. 82657–04–3) (provided for in subheading 2916.20.50);  (B)by striking 2.4% and inserting 3.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (4) Trinexapac-ethylHeading 9902.03.31 is amended— 
(A)by amending the article description to read as follows: Ethyl (RS)-4-cyclopropyl(hydroxy)methylene-3,5-dioxocyclohexanecarboxylate (Trinexapac-ethyl) (CAS No. 95266–40–3) (provided for in subheading 2918.99.50);  (B)by striking Free and inserting 2.5%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (5) 3,3′ Dichlorobenzidine dihydrochlorideHeading 9902.03.88 is amended— 
(A)by amending the article description to read as follows: 3,3′-Dichlorobenzidine dihydrochloride (3,3′-Dichloro-4,4′-biphenyldiamine dihydrochloride) (CAS No. 612–83–9) (provided for in subheading 2921.59.80);  (B)by striking Free and inserting 0.8%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (6) 4-(4-Aminophenoxy)anilineHeading 9902.04.01 is amended— 
(A)by amending the article description to read as follows: 4-(4-Aminophenoxy)aniline (CAS No. 101–80–4) (provided for in subheading 2922.29.81);  (B)by striking 1.3% and inserting 3.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (7) S-MetolachlorHeading 9902.04.43 is amended— 
(A)by amending the article description to read as follows: 2-Chloro-N-(2-ethyl-6-methylphenyl)-N-[(1S)-2-meth- oxy-1-methylethyl]acetamide ((S)-Metolachlor) (CAS No. 87392–12–9) (provided for in subheading 2924.29.47);  (B)by striking 6.0% and inserting 6.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (8) Compound used in polymer productionHeading 9902.04.58 is amended— 
(A)by amending the article description to read as follows: 1,1′-[1,3-Phenylenebis(methylene)]bis(3-methyl-1H-pyr- role-2,5-dione) (CAS No. 119462–56–5) (provided for in subheading 2925.19.42);  (B)by striking Free and inserting 2.7%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (9) 2-Methoxlyethyl(rs)-2-(4-tert-(cyflumetofen)Heading 9902.04.66 is amended— 
(A)by amending the article description to read as follows: 2-Methoxyethyl 2-cyano-2-[4-(2-methyl-2-propanyl)phe- nyl]-3-oxo-3-[2-(trifluoromethyl)phenyl]propanoate (Cyflumetafen) (CAS No. 400882–07–7) (provided for in subheading 2926.90.25);  (B)by striking Free and inserting 1.5%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (10) β-CyfluthrinHeading 9902.04.70 is amended— 
(A)by amending the article description to read as follows: Cyano-(4-fluoro-3-phenoxyphenyl)methyl 3-(2,2-dichloroethenyl)-2,2-dimethylcyclopropane-1-carboxylate (β-Cyfluthrin) (CAS No. 68359–37–5) (provided for in subheading 2926.90.30);  (B)by striking 3.4% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (11) DeltamethrinHeading 9902.04.71 is amended— 
(A)by amending the article description to read as follows: [(S)-Cyano-(3-phenoxyphenyl)methyl] (1R,3R)-3-(2,2-dibromoethenyl)-2,2-dimethylcyclopropane-1-carboxylate (Deltamethrin) (CAS No. 52918–63–5) (provided for in subheading 2926.90.30);  (B)by striking 1.8% and inserting 4.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (12) Methoxyfenozide technical insecticideHeading 9902.04.84 is amended— 
(A)by amending the article description to read as follows: N-(3,5-Dimethylbenzoyl)-3-methoxy-2-methyl-N-(2-methyl-2- propanyl)benzohydrazide (Methoxyfenozide) (CAS No. 161050–58–4) (provided for in subheading 2928.00.25);  (B)by striking 3.2% and inserting 5.4%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (13) N-Butylthiophosphoric triamide (NBPT)Heading 9902.04.98 is amended— 
(A)by amending the article description to read as follows: N-Butylthiophosphoric triamide (CAS No. 94317–64–3) (provided for in subheading 2929.90.50);  (B)by striking Free and inserting 5.1%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (14) ClethodimHeading 9902.05.05 is amended— 
(A)by amending the article description to read as follows: 2-[1-({[(2E)-3-Chloro-2-propen-1-yl]oxy}amino)propyli- dene]-5-[2-(ethylsulfanyl)propyl]-1,3-cyclohex- anedione (Clethodim) (CAS No. 99129–21–2) (provided for in subheading 2930.90.10);  (B)by striking Free and inserting 3.9%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (15) AE 747 etherHeading 9902.05.07 is amended— 
(A)by amending the article description to read as follows: 2-Chloro-4-(methylsulfonyl)-3-((2,2,2-trifluoroethoxy)methyl) benzoic acid (CAS No. 120100–77–8) (provided for in subheading 2930.90.29);  (B)by striking 5.7% and inserting 6%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (16) ThiodicarbHeading 9902.05.15 is amended— 
(A)by amending the article description to read as follows: Methyl (1E)-N-[methyl-[methyl-[(E)-1-methyl- sulfanylethylideneamino] oxycarbonylamino] sulfanyl- carbamoyl]oxyethanimidothioate (Thiodicarb) (CAS No. 59669–26–0) (provided for in subheading 2930.90.43);  (B)by striking Free and inserting 3.6%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (17) Glufosinate-ammoniumHeading 9902.05.37 is amended— 
(A)by amending the article description to read as follows: 2-amino-4-[hydroxy(methyl)phosphoryl]butanoic acid;azane (Glufosinate Ammonium) (CAS No. 77182–82–2) (provided for in subheading 2931.39.00);  (B)by striking 1.5% and inserting 3.5%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (18) Pyraflufen-ethylHeading 9902.05.63 is amended— 
(A)by amending the article description to read as follows: Ethyl 2-chloro-5-(4-chloro-5-difluoromethoxy-1-methyl-1H-pyra- zol-3-yl)-4-fluorophenoxyacetate (Pyraflufen-ethyl) (CAS. No 129630–19–9) (provided for in subheading 2933.19.23);  (B)by striking Free and inserting 2.2%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (19) FipronilHeading 9902.05.66 is amended— 
(A)by amending the article description to read as follows: (RS)-5-Amino-1-[2,6-dichloro-4-(trifluoromethyl)phenyl]-4-(trifluoromethysulfinyl)-1H-pyrazole-3-carbonitrile (Fipronil) (CAS No. 120068–37–3) (provided for in subheading 2933.19.23);  (B)by striking 4.4% and inserting 5.4%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (20) SolatenolHeading 9902.05.69 is amended— 
(A)by amending the article description to read as follows: N-[9-(Dichloromethylidene)-1,2,3,4-tetrahydro-1,4-methano- naphthalen-5-yl]-3-(difluoromethyl)-1-methyl-1H-pyrazole-4-carboxamide (Benzovindiflupyr) (CAS No. 1072957–71–1) (provided for in subheading 2933.19.23);  (B)by striking 4.0% and inserting 4.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (21) Technical tolpyralate herbicideHeading 9902.05.71 is amended— 
(A)by amending the article description to read as follows: 1-[[1-Ethyl-4-[3-(2-methoxyethoxy)-2-methyl-4-(methylsulfonyl)benzoyl]-1H-pyrazol-5-yl]oxy]ethyl methyl carbonate (Tolpyralate) (CAS No. 1101132–67–5) (provided for in subheading 2933.19.23);  (B)by striking Free and inserting 3.7%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (22) IprodioneHeading 9902.05.73 is amended— 
(A)by amending the article description to read as follows: 3-(3,5-Dichlorophenyl)-N-isopropyl-2,4-dioxoimidazoli- dine-1-carboxamide (Iprodione) (CAS No. 36734–19–7) (provided for in subheading 2933.21.00);  (B)by striking 2.0% and inserting 1.4%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (23) FluopicolideHeading 9902.05.79 is amended— 
(A)by amending the article description to read as follows: 2,6-Dichloro-N-[3-chloro-5-(trifluoromethyl)-2- pyridylmethyl]benzamide (Fluopicolide) (CAS No. 239110–15–7) (provided for in subheading 2933.39.21);  (B)by striking Free and inserting 1%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (24) Picloram technicalHeading 9902.05.90 is amended— 
(A)by amending the article description to read as follows: 4-Amino-3,5,6-trichloro-2-pyridinecarboxylic acid (CAS No. 1918–02–1) (provided for in subheading 2933.39.25);  (B)by striking 4.3% and inserting 5.1%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (25) ImidaclopridHeading 9902.05.97 is amended— 
(A)by amending the article description to read as follows: N-[1-[(6-Chloropyridin-3-yl)methyl]-4,5-dihydroimidazol- 2-yl]nitramide (Imidacloprid) (CAS No. 138261–41–3) (provided for in subheading 2933.39.27);  (B)by striking 4.3% and inserting 5.4%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (26) 2-CyanopyridineHeading 9902.06.20 is amended— 
(A)by amending the article description to read as follows: 2-Cyanopyridine (2-Pyridinecarbonitrile) (CAS No. 100–70–9) (provided for in subheading 2933.39.91);  (B)by striking 2.3% and inserting 3.2%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (27) QuincloracHeading 9902.06.23 is amended— 
(A)by amending the article description to read as follows: 3,7-dichloroquinoline-8-carboxylic acid (Quinclorac) (CAS No. 84087–01–4) (provided for in subheading 2933.49.30);  (B)by striking Free and inserting 3.1%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (28) AzoxystrobinHeading 9902.06.30 is amended— 
(A)by amending the article description to read as follows: Methyl (2E)-2-(2-{[6-(2-cyanophenoxy)pyrimidin-4- yl]oxy}phenyl)-3-methoxyacrylate (Azoxystrobin) (CAS No. 131860–33–8) (provided for in subheading 2933.59.15);  (B)by striking 6.2% and inserting 5.9%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (29) DEDSHeading 9902.06.41 is amended— 
(A)by amending the article description to read as follows: 5-Ethoxy-2-[(5-ethoxy-7-fluoro-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)disulfanyl]-7-fluoro-[1,2,4]triazolo[1,5-c]pyrimidine (CAS No. 166524–75–0) (provided for in subheading 2933.59.70);  (B)by striking 0.6% and inserting 5%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (30) SpirotetramatHeading 9902.06.67 is amended— 
(A)by amending the article description to read as follows: [3-(2,5-Dimethylphenyl)-8-methoxy-2-oxo-1-azaspiro[4.5]dec-3-en-4-yl] ethyl carbonate (Spirotetramat) (CAS No. 203313–25–1) (provided for in subheading 2933.79.08);  (B)by striking 3.2% and inserting 1%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (31) CyproconazoleHeading 9902.06.77 is amended— 
(A)by amending the article description to read as follows: [α-(4-Chlorophenyl)-α-(1-cyclopropylethyl)-1H-1-1,2,4- triazole-1-ethanol (Cyproconazole) (CAS No. 94361–06–5) (provided for in subheading 2933.99.22);  (B)by striking Free and inserting 1.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (32) TebuconazoleHeading 9902.06.78 is amended— 
(A)by amending the article description to read as follows: (RS)-1-p-Chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1- ylmethyl)pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 2933.99.22);  (B)by striking Free and inserting 4.4%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (33) MetconazoleHeading 9902.06.80 is amended— 
(A)by amending the article description to read as follows: 5-[(4-Chlorophenyl)methyl]-2,2-dimethyl-1-(1,2,4-triazol- 1-ylmethyl)cyclopentan-1-ol (Metconazole) (CAS No. 125116–23–6) (provided for in subheading 2933.99.22);  (B)by striking 1.6% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (34) ProthioconazoleHeading 9902.06.81 is amended— 
(A)by amending the article description to read as follows: 2-[(2RS)-2-(1-Chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 2933.99.22);  (B)by striking 5.3% and inserting 5.7%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (35) FlutriafolHeading 9902.06.84 is amended— 
(A)by amending the article description to read as follows: 1-(2-Fluorophenyl)-1-(4-fluorophenyl)-2-(1H-1,2,4- triazol-1-yl)ethanol (Flutriafol) (CAS No. 76674–21–0) (provided for in subheading 2933.99.22);  (B)by striking 0.2% and inserting 3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (36) IpconazoleHeading 9902.06.85 is amended— 
(A)by amending the article description to read as follows: (1R,2S,5R)-2-(4-Chlorobenzyl)-5-isopropyl-1-(1H-1,2,4- triazol-1-ylmethyl)cyclopentanol (Ipconazole) (CAS No. 125225–28–7) (provided for in subheading 2933.99.22);  (B)by striking Free and inserting 1.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (37) HexythiazoxHeading 9902.06.99 is amended— 
(A)by amending the article description to read as follows: (4RS,5RS)-5-(4-chlorophenyl)-N-cyclohexyl-4-methyl-2- oxo-1,3-thiazolidine-3-carboxamide (Hexythiazox) (CAS No. 78587–05–0) (provided for in subheading 2934.10.10);  (B)by striking 1.8% and inserting 2.4%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (38) ClothianidinHeading 9902.07.06 is amended— 
(A)by amending the article description to read as follows: (E)-1-(2-Chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitro- guanidine (Clothianidin) (CAS No. 210880–92–5) (provided for in subheading 2934.10.90);  (B)by striking 6.1% and inserting 5.9%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (39) ThiamethoxamHeading 9902.07.07 is amended— 
(A)by amending the article description to read as follows: Thiamethoxam (3-(2-chloro-5-thiazolylmethyl)tetrahydro-5- methyl-N-nitro-1,3,5-oxadiazin-4-imine) (CAS No. 153719–23–4) (provided for in subheading 2934.10.90);  (B)by striking 2.5% and inserting 6%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (40) DifenoconazoleHeading 9902.07.14 is amended— 
(A)by amending the article description to read as follows: 1-({2-[2-Chloro-4-(4-chlorophenoxy)phenyl]-4-methyl-1,3- dioxolan-2-yl}methyl)-1H-1,2,4-triazole (Difenoconazole) (CAS No. 119446–68–3) (provided for in subheading 2934.99.12);  (B)by striking 4.6% and inserting 5.6%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (41) FluoxastrobinHeading 9902.07.21 is amended— 
(A)by amending the article description to read as follows: (E)-1-[2-[6-(2-Chlorophenoxy)-5-fluoropyrimidin-4-yl]oxyphenyl]-1-(5,6-dihydro-1,4,2-dioxazin-3-yl)-N-methoxymethanimine (Fluoxastrobin) (CAS No. 361377–29–9) (provided for in subheading 2934.99.12);  (B)by striking Free and inserting 2.7%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (42) IsoxaflutoleHeading 9902.07.22 is amended— 
(A)by amending the article description to read as follows: (5-Cyclopropyl-1,2-oxazol-4-yl)-[2-methylsulfonyl-4-(trifluoromethyl)phenyl]methanone (Isoxaflutole) (CAS No. 141112–29–0) (provided for in subheading 2934.99.15);  (B)by striking 5.5% and inserting 4.8%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (43) PinoxadenHeading 9902.07.26 is amended— 
(A)by amending the article description to read as follows: 8-(2,6-Diethyl-4-methylphenyl)-1,2,4,5-tetrahydro-7-oxo- 7H-pyrazolo[1,2-d][1,4,5]oxadiazepin-9-yl-2,2- dimethylpropanoate (Pinoxaden) (CAS No. 243973–20–8) (provided for in subheading 2934.99.15);  (B)by striking 5.4% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (44) Isoxaben technical herbicideHeading 9902.07.27 is amended— 
(A)by amending the article description to read as follows: 2,6-Dimethoxy-N-[3-(3-methyl-3-pentanyl)-1,2-oxazol-5- yl]benzamide (isoxaben) (CAS No. 82558–50–7) (provided for in subheading 2934.99.15);  (B)by striking 3.1% and inserting 2.7%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (45) FluthiacetmethylHeading 9902.07.29 is amended— 
(A)by amending the article description to read as follows: Methyl [[2-chloro-4-fluoro-5[(tetrahydro-3-oxo-1H,3H-[1,3,4]thi- adiazolo[3,4-a]pyridazin-1- ylidene)amino]phenyl]thio]acetate (Fluthiacet-methyl technical) (CAS No. 117337–19–6) (provided for in subheading 2934.99.15);  (B)by striking Free and inserting 3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (46) FlumioxazinHeading 9902.07.30 is amended— 
(A)by amending the article description to read as follows: 2-[7-Fluoro-3-oxo-4-(2-propyn-1-yl)-3,4-dihydro-2H- 1,4-benzoxazin-6-yl]-4,5,6,7-tetrahydro-1H- isoindole-1,3(2H)-dione (Flumioxazin) (CAS No. 103361–09–7) (provided for in subheading 2934.99.15);  (B)by striking 6.1% and inserting 5.6%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (47) BuprofezinHeading 9902.07.31 is amended— 
(A)by amending the article description to read as follows: (2Z)-3-Isopropyl-2-[(2-methyl-2-propanyl)imino]-5-phenyl- 1,3,5-thiadiazinan-4-one (Buprofezin) (CAS No. 69327–76–0 or 953030–84–7) (provided for in subheading 2934.99.16);  (B)by striking 1.4% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (48) SarolanerHeading 9902.07.38 is amended— 
(A)by amending the article description to read as follows: 1-{5′-[(5S)-5-(3,5-Dichloro-4-fluorophenyl)-4,5-dihydro-5- (trifluoromethyl)-1,2-oxazol-3-yl]-1H,3′H-spiro[azetidine-3,1′- [2]benzofuran]-1-yl}-2-mesylethanone (Sarolaner) (CAS No. 1398609–39–6) (provided for in subheading 2934.99.30);  (B)by striking Free and inserting 4.5%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (49) Isoxadifen-ethylHeading 9902.07.43 is amended— 
(A)by amending the article description to read as follows: Ethyl 5,5-diphenyl-4H-1,2-oxazole-3-carboxylate (Isoxadifen-ethyl) (CAS No. 163520–33–0) (provided for in subheading 2934.99.39);  (B)by striking 4.0% and inserting 5.6%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (50) Pyroxasulfone technicalHeading 9902.07.53 is amended— 
(A)by amending the article description to read as follows: 3-({[5-(Difluoromethoxy)-1-methyl-3-(trifluoromethyl)-1H- pyrazol-4-yl]methyl}sulfonyl)-5,5-dimethyl-4,5- dihydro-1,2-oxazole (Pyroxasulfone) (CAS No. 447399–55–5) (provided for in subheading 2934.99.90);  (B)by striking 3.5% and inserting 6.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (51) TriasulfuronHeading 9902.07.57 is amended— 
(A)by amending the article description to read as follows: 2-(2-Chloroethoxy)-N-[(4-methoxy-6-methyl-1,3,5-triazin-2- yl)carbamoyl]benzenesulfonamide (Triasulfuron) (CAS No. 82097–50–5) (provided for in subheading 2935.90.75);  (B)by striking 0.4% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (52) TrifloxysulfuronHeading 9902.07.58 is amended— 
(A)by amending the article description to read as follows: Sodium 4,6-dimethoxy-2-[({[3-(2,2,2-trifluoro- ethoxy)pyridin-2-yl]sulfonyl}carbamoyl)imino]- 2H-pyrimidin-1-ide (Trifloxysulfuron-sodium) (CAS No. 199119–58–9) (provided for in subheading 2935.90.75);  (B)by striking 4.6% and inserting 4.9%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (53) Copper phthalocyanine blue crudeHeading 9902.08.59 is amended— 
(A)by amending the article description to read as follows: Copper phthalocyanine ((Phthalocyanato(2-))-copper), not ready for use as pigment (PCN Blue Crude) (CAS No. 147–14–8) (provided for in subheading 3204.17.20);  (B)by striking 3.3% and inserting 3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (54) Spirotetramat formulationsHeading 9902.09.24 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing (5s, 8s)-3-(2,5-dimethylphenyl)-8-methoxy-2-oxo-1-azaspiro [4.5] dec-3-en-4-yl ethyl carbonate (Spirotetramat) (CAS No. 203313–25–1) (provided for in subheading 3808.91.25);  (B)by striking 5.2% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (55) Prothioconazole and tebuconazole formulationsHeading 9902.09.50 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl) -2-hydroxypropyl]-2H-1,2,4-triazole-3 (4H)-thione (Prothioconazole) (CAS No. 178928–70–6) and (RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl) pentan-3-ol (Tebuconazole) (CAS No. 107534–96–3) (provided for in subheading 3808.92.15);  (B)by striking 4.9% and inserting 3.2%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (56) Trifloxystrobin and prothioconazole formulationsHeading 9902.09.51 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing methyl (E)-methoxyimino-{(E)-2-[1-(α,α,α-trifluoro-m-tolyl) ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin) (CAS No. 141517–21–7) and 2-[(2RS)-2-(1-chlorocyclopropyl)-3-(2-chlorophenyl) -2-hydroxypropyl]-2H-1,2,4-triazole-3(4H)-thione (Prothioconazole) (CAS No. 178928–70–6) (provided for in subheading 3808.92.15);  (B)by striking 4.0% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (57) Propoxycarbazone-sodium formulationsHeading 9902.09.85 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing sodium {[2-(methoxycarbonyl) phenyl]sulfonyl} [(4,5-dihydro-4-methyl-5-oxo-3-propoxy-1H-1,2,4-triazol-1-yl) carbonyl] azanide (Propoxycarbazone sodium) (CAS No. 181274–15–7) (provided for in subheading 3808.93.15);  (B)by striking 3.8% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (58) Herbicide for broadleaf weedsHeading 9902.09.86 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing (5-hydroxy-1,3-dimethyl-1H-pyrazol-4-yl)[2-(methylsulfonyl)-4-(trifluoromethyl) phenyl] methanone (Pyrasulfotole) (CAS No. 365400–11–9); (2,6-dibromo-4-cyanophenyl) octanoate (Bromoxynil Octanoate) (CAS No. 1689–99–2); 2,6-dibromo-4-cyanophenyl heptanoate (Bromoxynil Heptanoate) (CAS No. 56634–95–8); and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4,5-dihydro-1H-pyrazole-3,5-dicarboxylate (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15);  (B)by striking 3.7% and inserting 2.6%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (59) Asulam sodium salt formulationsHeading 9902.09.96 is amended— 
(A)by amending the article description to read as follows: Mixtures of methyl sulfanilylcarbamate, sodium salt (Asulam sodium salt) (CAS No. 2302–17–2) and application adjuvants (provided for in subheading 3808.93.15);  (B)by striking 2.0% and inserting 3.7%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (60) Isoxaflutole and Cyprosulfamide formulationsHeading 9902.10.01 is amended— 
(A)by amending the article description to read as follows: Mixtures containing 5-cyclopropyl-4-(2-mesyl-4-trifluoromethylbenzoyl) isoxazole (Isoxaflutole) (CAS No. 141112–29–0) and N-({4-[(cyclopropylamino) carbonyl]phenyl} sulfonyl)-2-methoxybenzamide (Cyprosulfamide) (CAS No. 221667–31–8) (provided for in subheading 3808.93.15);  (B)by striking 2.5% and inserting 5%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (61) Isoxadifen-ethyl and Tembotrione formulationsHeading 9902.10.02 is amended— 
(A)by amending the article description to read as follows: Product mixtures containing ethyl 5,5-diphenyl-4H-1,2-oxazole-3-carboxylate (Isoxadifen-ethyl) (CAS No. 163520–33–0) and 2-{2-chloro-4-(methylsulfonyl)-3-[(2,2,2-trifluoroethoxy)methyl]benzoyl} -1,3-cyclohexanedione (Tembotrione) (CAS No. 335104–84–2) (provided for in subheading 3808.93.15);  (B)by striking 1.3% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (62) Indaziflam formulationsHeading 9902.10.09 is amended— 
(A)by amending the article description to read as follows: Mixtures containing N-[(1R,2S)-2,6-dimethyl-2,3-dihydro-1H-inden-1-yl]-6-[(1R)-1-fluoroethyl]-1,3,5-triazine-2,4-diamine (Indaziflam) (CAS No. 950782–86–2) and application adjuvants (provided for in subheading 3808.93.15);  (B)by striking 5.6% and inserting 5.1%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (63) Herbicide mixturesHeading 9902.10.10 is amended— 
(A)by amending the article description to read as follows: Mixtures containing 2,5-dimethyl-4-[2-methylsulfonyl-4-(trifluoromethyl)benzoyl]-1H-pyrazol-3-one (Pyrasulfotole) (CAS No. 365400–11–9); 2,6-dibromo-4-cyanophenyl octanoate (Bromoxynil Octanoate) (CAS No. 1689–99–2); methyl 4-{[(3-methoxy-4-methyl-5-oxo-4,5-dihydro -1H-1,2,4-triazol-1-yl) carbonyl] sulfamoyl}-5-methyl-3-thiophenecarboxylate (Thiencarbazone-Methyl) (CAS No. 317815–83–1); and diethyl 1-(2,4-dichlorophenyl)-5-methyl-4,5-dihydro-1H-pyrazole -3,5-dicarboxylate (Mefenpyr-diethyl) (CAS No. 135590–91–9) (provided for in subheading 3808.93.15);  (B)by striking 3.6% and inserting 2.6%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (64) Product used as lubricant or mold release materialHeading 9902.10.93 is amended— 
(A)by amending the article description to read as follows: Ethene, 1,1,2,2-tetrafluoro-, oxidized, polymerized, reduced, methyl esters, reduced (CAS No. 88645–29–8) (provided for in subheading 3904.69.50);  (B)by striking 2.1% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (65) Heat-curable epoxy resin mixturesHeading 9902.11.15 is amended— 
(A)by amending the article description to read as follows: Heat-curable epoxy resin mixtures containing more than 30 percent by weight of 4,4′-(9H-fluorene-9,9-diyl)bis(2-chloroaniline) (CAS No. 107934–68–9) as a curing agent (provided for in subheading 3907.30.00);  (B)by striking Free and inserting 3.4%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (66) Polymer of 1,4-benzenedicarboxylic acid with 1,4-butanediol and hexanedioic acidHeading 9902.11.23 is amended— 
(A)by amending the article description to read as follows: Polymer of 1,4-benzenedicarboxylic acid with 1,4-butanediol and hexanedioic acid (CAS No. 60961–73–1) (provided for in subheading 3907.99.50);  (B)by striking 1.6% and inserting 3.6%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (67) Set of plastic cutlery wrapped in paperHeading 9902.11.96 is amended— 
(A)by amending the article description to read as follows: Cutlery of plastics, presented with quantities of identical cutlery items joined together by paper wrapping or paper banding designed for ease of loading in a fully enclosed dispensing system (provided for in subheading 3924.10.40);  (B)by striking Free and inserting 1.8%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (68) Acrylic filament tow with a decitex of 5 to 5.6Heading 9902.13.04 is amended— 
(A)by amending the article description to read as follows: Acrylic filament tow containing 85 percent or more by weight of acrylonitrile units and 2 percent or more but not more than 8 percent of water, dyed, such tow with a decitex of 5 to 5.6, an aggregate filament measure in the tow bundle between 660,000 and 1,200,000 and a length greater than 2 m (provided for in subheading 5501.30.00);  (B)by striking Free and inserting 1.5%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (69) Modacrylic staple fiber with a decitex of 1.7 and a fiber length of 38mmHeading 9902.13.19 is amended— 
(A)by amending the article description to read as follows: Modacrylic staple fibers containing by weight 2 percent or more but not over 3 percent of water, not pigmented (ecru), crimped, with a decitex of 1.7 and fiber length of 38 mm (provided for in subheading 5503.30.00);  (B)by striking Free and inserting 0.6%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (70) Hand-tufted wool carpetsHeading 9902.13.42 is amended— 
(A)by amending the article description to read as follows: Carpets and other textile floor coverings, tufted, whether or not made up, of wool or fine animal hair, hand-hooked, that is, in which the tufts were inserted by hand or by means of a hand tool that is not power-driven (provided for in subheading 5703.10.20);  (B)by striking 5.8% and inserting 5.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (71) Women's footwear made on a base or platform of woodHeading 9902.14.20 is amended— 
(A)by amending the article description to read as follows: Footwear for women, with outer soles of rubber or plastics and uppers of leather, made on a base or platform of wood (provided for in subheading 6403.99.20);  (B)by striking 1.4% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (72) Scissors, valued over $1.75 per dozenHeading 9902.15.31 is amended— 
(A)by amending the article description to read as follows: Scissors, valued over $1.75/dozen, each with stainless steel blades, one small loop handle and one larger loop handle and with an overall length of less than 17 cm, the foregoing other than those scissors designed for use in pet grooming and presented with attached retail labeling or put up for retail sale as goods designed to cut pet hair (provided for in subheading 8213.00.90);  (B)by striking 4.2% and inserting 2.5%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (73) Tire assembly machinesHeading 9902.15.82 is amended— 
(A)by amending the article description to read as follows: Machinery for molding, assembling or otherwise forming uncured, unvulcanized rubber (green) tires (provided for in subheading 8477.59.01), the foregoing to be used in production of new pneumatic tires designed in all sizes for motor cars (such tires of subheadings 4011.10.10 and 4011.10.50), buses and trucks (such tires of subheadings 4011.20.10 and 4011.20.50), motorcycles (such tires of subheading 4011.40.00) and agricultural, forestry, construction or industrial vehicles (such tires of subheadings 4011.70.00, 4011.80.10, 4011.80.20, 4011.80.80, 4011.90.10, 4011.90.20 and 4011.90.80);  (B)by striking 2.5% and inserting 2.1%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (74) Fuel injectorsHeading 9902.15.94 is amended— 
(A)by amending the article description to read as follows: Fuel injectors (other than used), each incorporating a valve and a micro-stamped orifice hole, certified by the importer as designed to deliver fuel to the combustion chamber of a gasoline engine with a pressure not exceeding 120 MPa (1200 bar) (provided for in subheading 8481.80.90);  (B)by striking 1.9% and inserting 1.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (75) Subsea flow modulesHeading 9902.15.95 is amended— 
(A)by amending the article description to read as follows: Valves, capable of operating at pressures of 68.94 MPa or more (provided for in subheading 8481.80.90), for controlling production flow through a subsea tree, each valve mounted in a module that can be unlocked by a remotely operated underwater vehicle for subsequent removal and replacement;  (B)by striking Free and inserting 0.4%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (76) Used transmissionsHeading 9902.16.01 is amended— 
(A)by amending the article description to read as follows: Used fixed ratio speed changers (provided for in subheading 8483.40.50), other than transmissions for the vehicles of headings 8701, 8702, 8703, 8704 and 8705;  (B)by striking 1.9% and inserting Free; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (77) Motor assemblies for electric box fansHeading 9902.16.08 is amended— 
(A)by amending the article description to read as follows: AC electric motors of an output exceeding 37.5 W but not exceeding 74.6 W, single phase, each equipped with a capacitor, rotary speed control mechanism and a motor mounting cooling ring (provided for in subheading 8501.40.20);  (B)by striking Free and inserting 1.1%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (78) Motor assemblies for oscillating fansHeading 9902.16.09 is amended— 
(A)by amending the article description to read as follows: AC electric motors of an output exceeding 37.5 W but not exceeding 72 W, single phase, each equipped with a capacitor, a speed control mechanism, and a motor mount of plastics and a self-contained gear mechanism for oscillation (provided for in subheading 8501.40.20);  (B)by striking 2.0% and inserting 2.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (79) Electric multi-cookersHeading 9902.16.74 is amended— 
(A)by amending the article description to read as follows: Electrothermic multifunctional cookers (multicookers) of a kind used for domestic purposes, each incorporating a timer and designed to prepare foods by various methods, including boiling, simmering, baking, frying, roasting or stewing (provided for in subheading 8516.79.00), the foregoing without a thermometer probe;  (B)by striking Free and inserting 2.3%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (80) Baby stroller systemsHeading 9902.17.14 is amended— 
(A)by amending the article description to read as follows: Baby strollers, each with chassis presented with removable seat and removable bassinet, with the seat designed to be attached to the chassis base plate, with the seat backrest designed to allow a child to be in a reclining position or to be supported at varying backrest angles; the foregoing not including any such stroller with a tilting or tilted seat only (provided for in subheading 8715.00.00);  (B)by striking Free and inserting 2.5%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (81) Iron head golf clubsHeading 9902.17.59 is amended— 
(A)by amending the article description to read as follows: Golf club heads designed for clubs designated as 1-irons, 2-irons, 3-irons, 4-irons or 5-irons (provided for in subheading 9506.39.00);  (B)by striking 1.0% and inserting 2.1%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  (82) Golf club iron heads of 6-irons and 7-ironsHeading 9902.17.62 is amended— 
(A)by amending the article description to read as follows: Golf club heads designed for clubs designated as 6-irons and 7-irons (provided for in subheading 9506.39.00);  (B)by striking 1.0% and inserting 2.4%; and  
(C)by striking 12/31/2020 and inserting 12/31/2023.  CEffective date 24001.Effective date (a)In generalThe amendments made by this title apply to articles entered on or after the date that is 120 days before the date of the enactment of this Act. 
(b)Retroactive application 
(1)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to paragraph (2), any entry of an article classifiable under a heading of subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States added or amended by this title— (A)that was made— 
(i)on or after the date that is 120 days before the date of the enactment of this Act, and (ii)before the date of the enactment of this Act, and 
(B)to which a lower rate of duty would apply if the entry were made on or after such date of enactment,shall be liquidated or reliquidated as though such entry occurred on such date of enactment. (2)RequestsA liquidation or reliquidation may be made under paragraph (1) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection— 
(A)to locate the entry; or (B)to reconstruct the entry if it cannot be located. 
(3)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of a covered article under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be). (c)DefinitionsIn this section, the terms enter and entry include a withdrawal from warehouse for consumption. 
IIIOther matters 
30001.Reauthorization of American Manufacturing Competitiveness Act of 2016 
(a)New process for consideration of petitionsSection 3(b)(1) of the American Manufacturing Competitiveness Act of 2016 (Public Law 114–159; 19 U.S.C. 1332 note) is amended, in the matter preceding subparagraph (A), by striking October 15, 2016, and October 15, 2019 and inserting October 15, 2022, and October 15, 2025. (b)Content of petitionsSection 3(b)(2)(E)(i) of such Act is amended to read as follows: 
 
(i)the classification of the article under chapters 1 through 97 of the Harmonized Tariff Schedule of the United States that has been used or will be used by the importer, to be included in the amendment to subchapter II of chapter 99 of that Schedule;. (c)ReportSection 4(a) of such Act is amended by striking 12 months and all that follows through tariff bill and inserting 18 months after the date on which the duty suspensions and reductions included in a miscellaneous tariff bill take effect. 
30002.Extension of customs user fees 
(a)In generalSection 13031(j)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(j)(3)) is amended— (1)in subparagraph (A), by striking September 30, 2030 and inserting June 21, 2031; and 
(2)in subparagraph (B)(i), by striking September 30, 2030 and inserting June 21, 2031. (b)Rate for merchandise processing feesSection 503 of the United States-Korea Free Trade Agreement Implementation Act (Public Law 112–41; 19 U.S.C. 3805 note) is amended by striking September 30, 2030 and inserting June 21, 2031.  
 
